Exhibit 10.3

 

 

 

 

 

 

 

 

 

 

 

 

 

GI DYNAMICS, INC.

 

SERIES A PREFERRED STOCK PURCHASE AGREEMENT*

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

*Schedules have been omitted pursuant to Item 601(a)(5) of Regulation S-K and
will be provided on a supplemental basis to the Securities and Exchange
Commission upon request.

 



 

 

TABLE OF CONTENTS

 

      Page         1. Purchase and Sale of Preferred Stock 1   1.1 Sale and
Issuance of Preferred Stock 1   1.2 Closing; Delivery. 1   1.3 Sale of
Additional Shares of Preferred Stock 1   1.4 Use of Proceeds 2   1.5 Defined
Terms Used in this Agreement 2         2. Representations and Warranties of the
Company 3   2.1 Organization, Good Standing, Corporate Power and Qualification 3
  2.2 Capitalization 4   2.3 Subsidiaries 5   2.4 Authorization 5   2.5 Valid
Issuance of Shares 6   2.6 Governmental Consents and Filings 6   2.7 Litigation
6   2.8 Intellectual Property 6   2.9 Compliance with Other Instruments 7   2.10
Agreements; Actions 7   2.11 SEC Filings 8   2.12 Certain Transactions 8   2.13
Rights of Registration and Voting Rights 8   2.14 Property 8   2.15 Financial
Statements 8   2.16 Changes 9   2.17 Employee Matters 9   2.18 Tax Returns and
Payments 9   2.19 Insurance 9   2.20 Employee Agreements 9   2.21 Permits 10  
2.22 Corporate Documents 10   2.23 Environmental and Safety Laws 10   2.24 Data
Privacy 10   2.25 Export Control Laws 11   2.26 Preclinical Development and
Clinical Trials 11   2.27 FDA Approvals 11   2.28 FDA Regulation 12   2.29
Disclosure 12   2.30 Finder’s Fees 12         3. Representations and Warranties
of the Purchasers 12   3.1 Authorization 12   3.2 Purchase Entirely for Own
Account 12   3.3 Disclosure of Information 13   3.4 Restricted Securities 13  
3.5 Regulation S 13   3.6 No Public Market 13

 

i 



 

TABLE OF CONTENTS

(continued)

 

      Page           3.7 Legends 13   3.8 Accredited Investor 14   3.9 Foreign
Investors 14   3.10 No General Solicitation 14   3.11 Exculpation Among
Purchasers 14   3.12 Residence 14   3.13 Consent to Promissory Note Conversion
and Termination 14   3.14 Approval of Restated Certificate 15         4.
Conditions to the Purchasers’ Obligations at Closing 15   4.1 Representations
and Warranties 15   4.2 Performance 15   4.3 Compliance Certificate 15   4.4
Qualifications 15   4.5 Opinion of Company Counsel 15   4.6 Board of Directors
15   4.7 Investors’ Rights Agreement 15   4.8 Right of First Refusal and Co-Sale
Agreement 15   4.9 Voting Agreement 15   4.10 Restated Certificate 16   4.11
Secretary’s Certificate 16   4.12 Proceedings and Documents 16   4.13 Minimum
Number of Shares at Initial Closing 16   4.14 ASX Delisting 16   4.15
Indemnification Agreements 16   4.16 D&O Insurance Policy 16         5.
Conditions of the Company’s Obligations at Closing 16   5.1 Representations and
Warranties 16   5.2 Performance 16   5.3 Qualifications 16   5.4 Investors’
Rights Agreement 16   5.5 Right of First Refusal and Co-Sale Agreement 17   5.6
Voting Agreement 17   5.7 Minimum Number of Shares at Initial Closing 17   5.8
Note Restructuring and Warrant Cancellation 17   5.9 2020 Stock Plan 17        
6. Miscellaneous 17   6.1 Survival 17   6.2 Successors and Assigns 17   6.3
Governing Law 17   6.4 Multiple Closings 17   6.5 Counterparts 17   6.6 Titles
and Subtitles 18   6.7 Notices 18   6.8 No Finder’s Fees 18   6.9 Fees and
Expenses 18

 

ii 



 

TABLE OF CONTENTS

(continued)

 

      Page           6.10 Attorneys’ Fees 18   6.11 Amendments and Waivers 18  
6.12 Severability 19   6.13 Delays or Omissions 19   6.14 Entire Agreement 19  
6.15 Termination of Closing Obligations 19   6.16 Dispute Resolution 20   6.17
Additional Financing 20

 

iii 



 

TABLE OF CONTENTS

(continued)

 

Exhibit A -   SCHEDULE OF PURCHASERS       Exhibit B -   FORM OF SECOND AMENDED
AND RESTATED CERTIFICATE OF INCORPORATION       Exhibit C -   DISCLOSURE
SCHEDULE       Exhibit D -   FORM OF INDEMNIFICATION AGREEMENT       Exhibit E -
  FORM OF INVESTORS’ RIGHTS AGREEMENT       Exhibit F -   FORM OF RIGHT OF FIRST
REFUSAL AND CO-SALE AGREEMENT       Exhibit G -   FORM OF VOTING AGREEMENT      
Exhibit H -   FORM OF NOTE EXCHANGE AND WARRANT CANCELLATION AGREEMENT      
Exhibit I -   FORM OF 2020 STOCK PLAN

 

iv 



 

SERIES A PREFERRED STOCK PURCHASE AGREEMENT

 

THIS SERIES A PREFERRED STOCK PURCHASE AGREEMENT (this “Agreement”), is made as
of the 10th day of August, 2020 by and between GI Dynamics, Inc., a Delaware
corporation (the “Company”), and the investors listed on Exhibit A attached to
this Agreement (each a “Purchaser” and together the “Purchasers”).

 

The parties hereby agree as follows:

 

1.  Purchase and Sale of Preferred Stock.

 

1.1  Sale and Issuance of Preferred Stock.

 

(a)  The Company shall adopt and file with the Secretary of State of the State
of Delaware on or before the Initial Closing (as defined below) the Second
Amended and Restated Certificate of Incorporation in the form of Exhibit B
attached to this Agreement (the “Restated Certificate”).

 

(b)  Subject to the terms and conditions of this Agreement, each Purchaser
agrees to purchase at the Closing and the Company agrees to sell and issue to
each Purchaser at the Closing that number of shares of Series A Preferred Stock,
$0.01 par value per share (the “Series A Preferred Stock”), set forth opposite
each Purchaser’s name on Exhibit A (the “Schedule of Purchasers”), at a purchase
price of $0.08863 per share. The shares of Series A Preferred Stock issued to
the Purchasers pursuant to this Agreement (including any shares issued at the
Initial Closing and any Additional Shares, as defined below) shall be referred
to in this Agreement as the “Shares.”

 

1.2 Closing; Delivery.

 

(a)  The initial purchase and sale of the Shares shall take place remotely via
the exchange of documents and signatures, at such time and place as the Company
and the Purchasers mutually agree upon, orally or in writing (which time and
place are designated as the “Initial Closing”). In the event there is more than
one closing, the term “Closing” shall apply to each such closing unless
otherwise specified.

 

(b)  At each Closing, the Company shall deliver to each Purchaser a certificate
(which, for all purposes in this Agreement, may be book-entry security
entitlements) representing the Shares being purchased by such Purchaser at such
Closing against payment of the purchase price therefor by check payable to the
Company, by wire transfer to a bank account designated by the Company, or by
conversion of indebtedness of the Company to Purchaser, including interest, or
by any combination of such methods.

 

1.3 Sale of Additional Shares of Preferred Stock.

 

(a)  After the Initial Closing, the Company may sell, on the same terms and
conditions as those contained in this Agreement, up to 56,414,306 additional
shares (subject to appropriate adjustment in the event of any stock dividend,
stock split, combination or similar recapitalization affecting such shares) of
Series A Preferred Stock (the “Additional Shares”), to one or more purchasers
(the “Additional Purchasers”) acceptable to Crystal Amber Fund Limited (“Crystal
Amber”) in its sole discretion, provided that (i) such subsequent sale is
consummated prior to October 31, 2020 (the “Final Closing Date”) and (ii) each
Additional Purchaser becomes a party to the Transaction Agreements (as defined
below), by executing and delivering a counterpart signature page to each of the
Transaction Agreements. The Schedule of Purchasers provided in Exhibit A to this
Agreement shall be updated to reflect the number of Additional Shares purchased
at each such Closing and the parties purchasing such Additional Shares.

 





 

 

(b)  Notwithstanding the foregoing, in the event that all of the Additional
Shares have not been sold prior to the Final Closing Date, Crystal Amber shall
purchase any remaining Additional Shares on or prior to such Final Closing Date.

 

1.4  Use of Proceeds. In accordance with the directions of the Company’s Board
of Directors (the “Board of Directors”), as it shall be constituted in
accordance with the Voting Agreement, the Company will use the proceeds from the
sale of the Shares for product development and other general corporate purposes.

 

1.5  Defined Terms Used in this Agreement. In addition to the terms defined
above, the following terms used in this Agreement shall be construed to have the
meanings set forth or referenced below.

 

(a)  “Affiliate” means, with respect to any specified Person, any other Person
who, directly or indirectly, controls, is controlled by, or is under common
control with such Person, including, without limitation, any general partner,
managing member, officer, director or trustee of such Person, or any venture
capital fund or registered investment company now or hereafter existing that is
controlled by one or more general partners, managing members or investment
advisers of, or shares the same management company or investment adviser with,
such Person.

 

(b) “Code” means the Internal Revenue Code of 1986, as amended.

 

(c)  “Company Intellectual Property” means all patents, patent applications,
registered and unregistered trademarks, trademark applications, registered and
unregistered service marks, service mark applications, tradenames, copyrights,
trade secrets, domain names, information and proprietary rights and processes,
similar or other intellectual property rights, subject matter of any of the
foregoing, tangible embodiments of any of the foregoing, licenses in, to and
under any of the foregoing, and any and all such cases as are necessary to the
Company in the conduct of the Company’s business as now conducted and as
presently proposed to be conducted.

 

(d)  “Indemnification Agreement” means the agreement between the Company and the
director designated by any Purchaser entitled to designate a member of the Board
of Directors pursuant to the Voting Agreement, dated as of the date of the
Initial Closing, in the form of Exhibit D attached to this Agreement.

 

(e)  “Investors’ Rights Agreement” means the agreement among the Company and the
Purchasers, dated as of the date of the Initial Closing, in the form of Exhibit
E attached to this Agreement.

 

(f)  “Key Employee” means any executive-level employee (including division
director and vice president-level positions) as well as any employee or
consultant who either alone or in concert with others develops, invents,
programs or designs any Company Intellectual Property.

 



2



 

(g) “Knowledge” including the phrase “to the Company’s knowledge” shall  mean
the actual knowledge after reasonable investigation of the following officers:
Scott Schorer, Chief Executive Officer, and Charles Carter, Chief Financial
Officer.

 

(h)  “Material Adverse Effect” means a material adverse effect on the business,
assets (including intangible assets), liabilities, financial condition,
property, prospects or results of operations of the Company.

 

(i)  “Person” means any individual, corporation, partnership, trust, limited
liability company, association or other entity.

 

(j)  “Purchaser” means each of the Purchasers who is initially a party to this
Agreement and any Additional Purchaser who becomes a party to this Agreement at
a subsequent Closing under Subsection 1.2(b).

 

(k)  “Right of First Refusal and Co-Sale Agreement” means the agreement among
the Company, the Purchasers, and certain other stockholders of the Company,
dated as of the date of the Initial Closing, in the form of Exhibit F attached
to this Agreement.

 

(l)  “Securities Act” means the Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.

 

(m)  “Shares” means the shares of Series A Preferred Stock issued at the Initial
Closing and any Additional Shares issued at a subsequent Closing under
Subsection 1.2(b).

 

(n)  “Transaction Agreements” means this Agreement, the Investors’ Rights
Agreement, the Right of First Refusal and Co-Sale Agreement and the Voting
Agreement.

 

(o)  “Voting Agreement” means the agreement among the Company, the Purchasers
and certain other stockholders of the Company, dated as of the date of the
Initial Closing, in the form of Exhibit G attached to this Agreement.

 

2.  Representations and Warranties of the Company. The Company hereby represents
and warrants to each Purchaser that, except as set forth on the Disclosure
Schedule attached as Exhibit C to this Agreement, which exceptions shall be
deemed to be part of the representations and warranties made hereunder, the
following representations are true and complete as of the date of the Initial
Closing, except as otherwise indicated. The Disclosure Schedule shall be
arranged in sections corresponding to the numbered and lettered sections and
subsections contained in this Section 2, and the disclosures in any section or
subsection of the Disclosure Schedule shall qualify other sections and
subsections in this Section 2 only to the extent it is readily apparent from a
reading of the disclosure that such disclosure is applicable to such other
sections and subsections.

 

For purposes of these representations and warranties (other than those in
Subsections 2.2, 2.3, 2.4, 2.5, and 2.6), the term the “Company” shall include
any subsidiaries of the Company, unless otherwise noted herein.

 

2.1  Organization, Good Standing, Corporate Power and Qualification. The Company
is a corporation duly organized, validly existing and in good standing under the
laws of the State of Delaware and has all requisite corporate power and
authority to carry on its business as now conducted and as presently proposed to
be conducted. The Company is duly qualified to transact business and is in good
standing in each jurisdiction in which the failure to so qualify would have a
Material Adverse Effect.

 



3



 

2.2 Capitalization.

 

(a)  The authorized capital of the Company consists, immediately prior to the
Initial Closing (after taking into account the filing of the Restated
Certificate with the Secretary of State of the State of Delaware), of:

 

(i)  280,000,000 shares of common stock, $0.01 par value per share (the “Common
Stock”), with 88,095,764 shares of which are issued and outstanding. All of the
outstanding shares of Common Stock have been duly authorized, are fully paid and
nonassessable and were issued in compliance with all applicable federal and
state securities laws.

 

(ii) 118,000,000 shares of preferred stock, of which 118,000,000 shares have
been designated Series A Preferred Stock, none of which are issued and
outstanding immediately prior to the Initial Closing. The rights, privileges and
preferences of the Series A Preferred Stock are as stated in the Restated
Certificate and as provided by the Delaware General Corporation Law.

 

(b) The Company has reserved 44,951,189 shares of Common Stock for issuance to
officers, directors, employees and consultants of the Company pursuant to its
2011 Employee, Director and Consultant Equity Incentive Plan duly adopted by the
Board of Directors and approved by the Company stockholders (the “2011 Stock
Plan”) and its 2020 Employee, Director and Consultant Equity Incentive Plan to
be adopted by the Board of Directors and the Company stockholders, in
substantially the form attached hereto as Exhibit I (the “2020 Stock Plan,” and,
together with the 2011 Stock Plan, the “Stock Plans”). Of such reserved shares
of Common Stock, 250,000 shares (which shares are included in the number of
issued and outstanding shares of Common Stock set forth in Subsection 2.2(a)(i)
above) have been issued pursuant to restricted stock purchase agreements,
options to purchase 2,990,221 shares have been granted and are currently
outstanding, and 41,710,968 shares of Common Stock remain available for issuance
to officers, directors, employees and consultants pursuant to the Stock Plans.
The Company has furnished to the Purchasers complete and accurate copies of the
Stock Plans and forms of agreements used thereunder.

 

(c)  Subsection 2.2(c) of the Disclosure Schedule sets forth the capitalization
of the Company immediately following the Initial Closing including the number of
shares of the following: (i) issued and outstanding Common Stock, including,
with respect to restricted Common Stock, vesting schedule and repurchase price;
(ii) granted stock options, including vesting schedule and exercise price;
(iii)  shares of Common Stock reserved for future award grants under the
Company’s Stock Plans; (iv) each series of preferred stock; and (v) warrants,
stock purchase rights or other similar rights, if any. Except for (A)  the
conversion privileges of the Shares to be issued under this Agreement, (B) the
rights provided in Section 4 of the Investors’ Rights Agreement, and (C) the
securities and rights described in Subsection 2.2(a)(ii) of this Agreement and
Subsection 2.2(c) of the Disclosure Schedule, there are no outstanding options,
warrants, rights (including conversion or preemptive rights and rights of first
refusal or similar rights) or agreements, orally or in writing, to purchase or
acquire from the Company any shares of Common Stock or Series A Preferred Stock,
or any securities convertible into or exchangeable for shares of Common Stock or
Series A Preferred Stock. All outstanding shares of the Company’s Common Stock
and all shares of the Company’s Common Stock underlying outstanding options are
subject to (i) a right of first refusal in favor of the Company upon any
proposed transfer (other than transfers for estate planning purposes); and (ii) 
a lock-up or market standoff agreement of not less than one hundred eighty (180)
days following the Company’s initial public offering pursuant to a registration
statement filed with the Securities and Exchange Commission under the Securities
Act.

 

4



 

(d) Except as set forth in Subsection 2.2(d) of the Disclosure Schedule, none of
the Company’s stock purchase agreements or stock option documents contains a
provision for acceleration of vesting (or lapse of a repurchase right) or other
changes in the vesting provisions or other terms of such agreement or
understanding upon the occurrence of any event or combination of events,
including without limitation in the case where the Company’s Stock Plans is not
assumed in an acquisition. The Company has never adjusted or amended the
exercise price of any stock options previously awarded, whether through
amendment, cancellation, replacement grant, repricing, or any other means.
Except as set forth in the Restated Certificate, the Company has no obligation
(contingent or otherwise) to purchase or redeem any of its capital stock.

 

(e)  409A. The Company believes in good faith that any “nonqualified deferred
compensation plan” (as such term is defined under Section 409A(d)(1) of the Code
and the guidance thereunder) under which the Company makes, is obligated to make
or promises to make, payments (each, a “409A Plan”) complies in all material
respects, in both form and operation, with the requirements of Section 409A of
the Code and the guidance thereunder. To the knowledge of the Company, no
payment to be made under any 409A Plan is, or will be, subject to the penalties
of Section 409A(a)(1) of the Code.

 

(f)  The Company has obtained valid waivers of any rights by other parties to
purchase any of the Shares covered by this Agreement.

 

2.3  Subsidiaries. Each subsidiary of the Company is identified on Subsection
2.3 of the Disclosure Schedule.

 

2.4  Authorization. All corporate action required to be taken by the Company’s
Board of Directors and stockholders in order to authorize the Company to enter
into the Transaction Agreements, and to issue the Shares at the Closing and the
Common Stock issuable upon conversion of the Shares, has been taken or will be
taken prior to the Closing. All action on the part of the officers of the
Company necessary for the execution and delivery of the Transaction Agreements,
the performance of all obligations of the Company under the Transaction
Agreements to be performed as of the Closing, and the issuance and delivery of
the Shares has been taken or will be taken prior to the Closing. The Transaction
Agreements, when executed and delivered by the Company, shall constitute valid
and legally binding obligations of the Company, enforceable against the Company
in accordance with their respective terms except (i) as limited by applicable
bankruptcy, insolvency, reorganization, moratorium, fraudulent conveyance, or
other laws of general application relating to or affecting the enforcement of
creditors’ rights generally, (ii) as limited by laws relating to the
availability of specific performance, injunctive relief, or other equitable
remedies, or (iii)  to the extent the indemnification provisions contained in
the Investors’ Rights Agreement may be limited by applicable federal or state
securities laws.

 

5



 

2.5  Valid Issuance of Shares. The Shares, when issued, sold and delivered in
accordance with the terms and for the consideration set forth in this Agreement,
will be validly issued, fully paid and nonassessable and free of restrictions on
transfer other than restrictions on transfer under the Transaction Agreements,
applicable state and federal securities laws and liens or encumbrances created
by or imposed by a Purchaser. Assuming the accuracy of the representations of
the Purchasers in Section 3 of this Agreement and subject to the filings
described in the Voting Agreement, the Shares will be issued in compliance with
all applicable federal and state securities laws. The Common Stock issuable upon
conversion of the Shares has been duly reserved for issuance, and upon issuance
in accordance with the terms of the Restated Certificate, will be validly
issued, fully paid and nonassessable and free of restrictions on transfer other
than restrictions on transfer under the Transaction Agreements, applicable
federal and state securities laws and liens or encumbrances created by or
imposed by a Purchaser. Based in part upon the representations of the Purchasers
in Section 3 of this Agreement and in the Voting Agreement, the Common Stock
issuable upon conversion of the Shares will be issued in compliance with all
applicable federal and state securities laws.

 

2.6  Governmental Consents and Filings. Assuming the accuracy of the
representations made by the Purchasers in Section 3 of this Agreement, no
consent, approval, order or authorization of, or registration, qualification,
designation, declaration or filing with, any federal, state or local
governmental authority is required on the part of the Company in connection with
the consummation of the transactions contemplated by this Agreement, except for
(i) the filing of the Restated Certificate, which will have been filed as of the
Initial Closing, and (ii) filings pursuant to Regulation D of the Securities
Act, and applicable state securities laws, which have been made or will be made
in a timely manner.

 

2.7  Litigation. There is no action, suit, proceeding, inquiry or investigation
before or by the SEC, any court, public board, government agency,
self-regulatory organization or body pending or, to the knowledge of the
Company, threatened against or affecting the Company or any of its subsidiaries
or affiliates, the Shares or any of the Company’s or its subsidiaries’ officers
or directors, whether of a civil or criminal nature or otherwise, which, if
adversely determined, would have a Material Adverse Effect.

 

2.8  Intellectual Property. The Company owns or possesses or can acquire on
commercially reasonable terms sufficient legal rights to all Company
Intellectual Property without any known conflict with, or to the Company’s
knowledge (not including any patent searches), infringement of, the rights of
others. To the Company’s knowledge, no product or service marketed or sold (or
presently proposed to be marketed or sold) by the Company violates any license
or infringes any intellectual property rights of any other party. Other than
with respect to commercially available software products under standard end-user
object code license agreements, there are no outstanding options, licenses,
agreements, claims, encumbrances or shared ownership interests of any kind
relating to the Company Intellectual Property, nor is the Company bound by or a
party to any options, licenses or agreements of any kind with respect to the
patents, trademarks, service marks, trade names, copyrights, trade secrets,
licenses, information, proprietary rights and processes of any other Person. The
Company has not received any communications alleging that the Company has
violated, or by conducting its business, would violate any of the patents,
trademarks, service marks, tradenames, copyrights, trade secrets, mask works or
other proprietary rights or processes of any other Person. The Company has
obtained and possesses valid licenses to use all of the software programs
present on the computers and other software-enabled electronic devices that it
owns or leases or that it has otherwise provided to its employees for their use
in connection with the Company’s business. To the Company’s knowledge, it will
not be necessary to use any inventions of any of its employees or consultants
(or Persons it currently intends to hire) made prior to their employment by the
Company. Each employee and consultant has assigned to the Company all
intellectual property rights he or she owns, which are related to the Company’s
business as now conducted and as presently proposed to be conducted and were
solely or jointly conceived, reduced to practice, developed or made during the
period of his, her or its employment or consulting relationship with the Company
that (a) relate, at the time of conception, reduction to practice, development,
or making of such intellectual property right, to the Company’s business as then
conducted or as then proposed to be conducted, (b) were developed on any amount
of the Company’s time or with the use of any of the Company’s equipment,
supplies, facilities or information or (c) resulted from the performance of
services for the Company. Subsection 2.8 of the Disclosure Schedule lists all
patents, patent applications, trademarks, trademark applications, service marks,
service mark applications, tradenames, copyrights, and licenses to and under any
of the foregoing, in each case owned by the Company.

 



6



 

2.9  Compliance with Other Instruments. The Company is not in violation or
default (i) of any provisions of its Restated Certificate or Bylaws, (ii) of any
instrument, judgment, order, writ or decree, (iii) under any note, indenture or
mortgage, or (iv) under any lease, agreement, contract or purchase order to
which it is a party or by which it is bound that is required to be listed on the
Disclosure Schedule, or (v) to its knowledge, of any provision of federal or
state statute, rule or regulation applicable to the Company, the violation of
which would have a Material Adverse Effect. The execution, delivery and
performance of the Transaction Agreements and the consummation of the
transactions contemplated by the Transaction Agreements will not result in any
such violation or be in conflict with or constitute, with or without the passage
of time and giving of notice, either (i) a default under any such provision,
instrument, judgment, order, writ, decree, contract or agreement; or (ii) an
event which results in the creation of any lien, charge or encumbrance upon any
assets of the Company or the suspension, revocation, forfeiture, or nonrenewal
of any material permit or license applicable to the Company.

 

2.10 Agreements; Actions.

 

(a)  Other than the Transaction Agreements, and except as set forth in the SEC
Filings (as defined below) or in Subsection 2.10(a) of the Disclosure Schedule,
there are no agreements, understandings, instruments or contracts to which the
Company is a party or by which it is bound that involve (i) obligations
(contingent or otherwise) of, or payments to, the Company in excess of $100,000
(ii) the license of any patent, copyright, trademark, trade secret or other
proprietary right to or from the Company, (iii) the grant of rights to
manufacture, produce, assemble, license, market, or sell its products to any
other Person that limit the Company’s exclusive right to develop, manufacture,
assemble, distribute, market or sell its products, or (iv) indemnification by
the Company with respect to infringements of proprietary rights.

 

(b)  Except as set forth in the SEC Filings (as defined below) or in Subsection
2.10(b) of the Disclosure Schedule, the Company has not (i) declared or paid any
dividends, or authorized or made any distribution upon or with respect to any
class or series of its capital stock, (ii) incurred any indebtedness for money
borrowed or incurred any other liabilities individually in excess of $100,000 or
in excess of $250,000 in the aggregate, (iii) made any loans or advances to any
Person, other than ordinary advances for travel expenses, or (iv) sold,
exchanged or otherwise disposed of any of its assets or rights, other than the
sale of its inventory in the ordinary course of business. For the purposes of
(a) and (b) of this Subsection 2.10, all indebtedness, liabilities, agreements,
understandings, instruments and contracts involving the same Person (including
Persons the Company has reason to believe are affiliated with each other) shall
be aggregated for the purpose of meeting the individual minimum dollar amounts
of such subsection.

 

(c) The Company is not a guarantor or indemnitor of any indebtedness of any
other Person.

 



7



 

2.11 SEC Filings. The Company has provided each Purchaser with copies of the
Company’s most recent Annual Report on Form 10-K for the fiscal year ended
December 31, 2019, as amended, and all other reports filed by the Company
pursuant to the Securities Exchange Act of 1934, as amended (the “Exchange Act”)
since the filing of the Annual Report on Form 10-K and prior to the date hereof
(collectively, the “SEC Filings”); which reports represent all filings required
of the Company pursuant to the Exchange Act for such period.

 

2.12 Certain Transactions.

 

(a)  Except as set forth in the SEC Filings, other than (i) standard employee
benefits generally made available to all employees, (ii) standard director and
officer indemnification agreements approved by the Board of Directors, and (iii)
the purchase of shares of the Company’s capital stock and the issuance of
options to purchase shares of the Company’s Common Stock, in each instance,
approved in the written minutes of the Board of Directors (previously provided
to the Purchasers or their counsel), there are no agreements, understandings or
proposed transactions between the Company and any of its officers or directors,
or any Affiliate thereof.

 

(b)  Except as set forth in the SEC Filings, the Company is not indebted,
directly or indirectly, to any of its directors, officers or employees or to
their respective spouses or children or to any Affiliate of any of the
foregoing, other than in connection with expenses or advances of expenses
incurred in the ordinary course of business or employee relocation expenses and
for other customary employee benefits made generally available to all employees.

 

2.13  Rights of Registration and Voting Rights. Except as provided in the
Investors’ Rights Agreement, the Company is not under any obligation to register
under the Securities Act any of its currently outstanding securities or any
securities issuable upon exercise or conversion of its currently outstanding
securities. To the Company’s knowledge, except as contemplated in the Voting
Agreement, no stockholder of the Company has entered into any agreements with
respect to the voting of capital shares of the Company.

 

2.14  Property. The property and assets that the Company owns are free and clear
of all mortgages, deeds of trust, liens, loans and encumbrances, except for
statutory liens for the payment of current taxes that are not yet delinquent and
encumbrances and liens that arise in the ordinary course of business and do not
materially impair the Company’s ownership or use of such property or assets.
With respect to the property and assets it leases, the Company is in compliance
with such leases and holds a valid leasehold interest free of any liens, claims
or encumbrances other than those of the lessors of such property or assets. The
Company does not own any real property.

 

2.15  Financial Statements. The Company has delivered to each Purchaser its
audited financial statements as of December 31, 2019 and for the fiscal year
ended December 31, 2019 and its unaudited financial statements (including
balance sheet, income statement and statement of cash flows) as of June 30, 2020
and for the six month period ended June 30, 2020 (collectively, the “Financial
Statements”). The Financial Statements have been prepared in accordance with
generally accepted accounting principles (“GAAP”) applied on a consistent basis
throughout the periods indicated, except that the unaudited Financial Statements
may not contain all footnotes required by GAAP. The Financial Statements fairly
present in all material respects the financial condition and operating results
of the Company as of the dates, and for the periods, indicated therein, subject
in the case of the unaudited Financial Statements to normal year-end audit
adjustments. Except as set forth in the Financial Statements, the Company has no
material liabilities or obligations, contingent or otherwise, other than (i)
liabilities incurred in the ordinary course of business subsequent to June 30,
2020; (ii) obligations under contracts and commitments incurred in the ordinary
course of business; (iii) liabilities assumed in connection with a loan  from TD
Bank, N.A. in the principal amount of $195,147, pursuant to the Paycheck
Protection Program under Division A, Title I of the Coronavirus Aid, Relief, and
Economic Security Act, which matures on May 1, 2022 and bears interest at a rate
of 1.00% per annum, payable monthly commencing on December 1, 2020; and (iv)
liabilities and obligations of a type or nature not required under GAAP to be
reflected in the Financial Statements, which, in all such cases, individually
and in the aggregate would not have a Material Adverse Effect. The Company
maintains and will continue to maintain a standard system of accounting
established and administered in accordance with GAAP.

 



8



 

2.16  Changes. To the Company’s knowledge, since June 30, 2020 there have been
no events or circumstances of any kind that have had or could reasonably be
expected to result in a Material Adverse Effect.

 

2.17  Employee Matters. Neither Company nor any subsidiary is involved in any
labor dispute nor, to the knowledge of the Company, is any such dispute
threatened. Neither Company nor any subsidiary is party to any collective
bargaining agreement. The Company’s and/or its subsidiaries’ employees are not
members of any union, and the Company believes that its and its subsidiaries’
relationship with their respective employees is good. The Company is not
delinquent in payments to any of its employees, consultants, or independent
contractors for any wages, salaries, commissions, bonuses, or other direct
compensation for any service performed for it to the date hereof or amounts
required to be reimbursed to such employees, consultants or independent
contractors. The Company has complied in all material respects with all
applicable state and federal equal employment opportunity laws and with other
laws related to employment, including those related to wages, hours, worker
classification and collective bargaining. The Company has withheld and paid to
the appropriate governmental entity or is holding for payment not yet due to
such governmental entity all amounts required to be withheld from employees of
the Company and is not liable for any arrears of wages, taxes, penalties or
other sums for failure to comply with any of the foregoing. The Company has not
made any representations regarding equity incentives to any officer, employee,
director or consultant that are inconsistent with the share amounts and terms
set forth in the minutes of meetings of the Company’s Board of Directors.
Subsection 2.17 of the Disclosure Schedule sets forth each employee benefit plan
maintained, established or sponsored by the Company, or which the Company
participates in or contributes to, which is subject to the Employee Retirement
Income Security Act of 1974, as amended (“ERISA”). The Company has made all
required contributions and, to its knowledge, has no liability to any such
employee benefit plan, other than liability for health plan continuation
coverage described in Part 6 of Title I(B) of ERISA, and has complied in all
material respects with all applicable laws for any such employee benefit plan.

 

2.18  Tax Returns and Payments. There are no federal, state, county, local or
foreign taxes due and payable by the Company which have not been timely paid.
There are no accrued and unpaid federal, state, country, local or foreign taxes
of the Company which are due, whether or not assessed or disputed. There have
been no examinations or audits of any tax returns or reports by any applicable
federal, state, local or foreign governmental agency. The Company has duly and
timely filed all federal, state, county, local and foreign tax returns required
to have been filed by it and there are in effect no waivers of applicable
statutes of limitations with respect to taxes for any year.

 

2.19  Insurance. The Company has in full force and effect insurance policies
concerning such casualties as would be reasonable and customary for companies
like the Company.

 

2.20  Employee Agreements. Each current and former employee, consultant and
officer of the Company has executed an agreement with the Company regarding
confidentiality and proprietary information substantially in the form or forms
delivered to the counsel for the Purchasers.

 



9



 

2.21 Permits. The Company has all franchises, permits, licenses and any similar
authority necessary for the conduct of its business, the lack of which could
reasonably be expected to have a Material Adverse Effect. The Company is not in
default in any material respect under any of such franchises, permits, licenses
or other similar authority.

 

2.22  Corporate Documents. The Restated Certificate and Bylaws of the Company
are in the form provided to the Purchasers. The copy of the minute books of the
Company provided to the Purchasers contains minutes of all meetings of directors
and stockholders and all actions by written consent without a meeting by the
directors and stockholders since the date of incorporation and accurately
reflects in all material respects all actions by the directors (and any
committee of directors) and stockholders with respect to all transactions
referred to in such minutes.

 

2.23  Environmental and Safety Laws. Except as could not reasonably be expected
to have a Material Adverse Effect to the best of its knowledge (a) the Company
is and has been in compliance with all Environmental Laws; (b) there has been no
release or to the Company’s knowledge threatened release of any pollutant,
contaminant or toxic or hazardous material, substance or waste or petroleum or
any fraction thereof (each a “Hazardous Substance”), on, upon, into or from any
site currently or heretofore owned, leased or otherwise used by the Company; (c)
there have been no Hazardous Substances generated by the Company that have been
disposed of or come to rest at any site that has been included in any published
U.S. federal, state or local “superfund” site list or any other similar list of
hazardous or toxic waste sites published by any governmental authority in the
United States; and (d) to the Company’s knowledge, there are no underground
storage tanks located on, no polychlorinated biphenyls (“PCBs”) or
PCB-containing equipment used or stored on, and no hazardous waste as defined by
the Resource Conservation and Recovery Act, as amended, stored on, any site
owned or operated by the Company, except for the storage of hazardous waste in
compliance with Environmental Laws. The Company has made available to the
Purchasers true and complete copies of all material environmental records,
reports, notifications, certificates of need, permits, pending permit
applications, correspondence, engineering studies and environmental studies or
assessments.

 

For purposes of this Subsection 2.23, “Environmental Laws” means any law,
regulation, or other applicable requirement relating to (a) releases or
threatened release of Hazardous Substance; (b) pollution or protection of
employee health or safety, public health or the environment; or (c) the
manufacture, handling, transport, use, treatment, storage, or disposal of
Hazardous Substances.

 

2.24  Data Privacy. In connection with its collection, storage, transfer
(including, without limitation, any transfer across national borders) and/or use
of any personally identifiable information from any individuals, including,
without limitation, any customers, prospective customers, employees and/or other
third parties (collectively “Personal Information”), the Company is and has
been, to the Company’s knowledge, in compliance in all material respects with
all applicable laws in all relevant jurisdictions, the Company’s privacy
policies and the requirements of any contract or codes of conduct to which the
Company is a party. The Company has commercially reasonable physical, technical,
organizational and administrative security measures and policies in place to
protect all Personal Information collected by it or on its behalf from and
against unauthorized access, use and/or disclosure. To the extent the Company
maintains or transmits protected health information, as defined under 45 C.F.R.
§ 160.103, the Company is in compliance with the applicable requirements of the
Health Insurance Portability and Accountability Act of 1996, as amended by the
Health Information Technology for Economic and Clinical Health Act, including
all rules and regulations promulgated thereunder. The Company is and has been,
to the Company’s knowledge, in compliance in all material respects with all laws
relating to data loss, theft and breach of security notification obligations.

 



10



 

2.25 Export Control Laws. The Company has conducted all export transactions in
accordance with applicable provisions of United States export control laws and
regulations, including the Export Administration Regulations, the International
Traffic in Arms Regulations, the regulations administered by the Office of
Foreign Assets Control of the U.S. Treasury Department, and the export control
laws and regulations of any other applicable jurisdiction. Without limiting the
foregoing: (a) the Company has obtained all export licenses and other approvals,
timely filed all required filings and has assigned the appropriate export
classifications to all products, in each case as required for its exports of
products, software and technologies from the United States and any other
applicable jurisdiction; (b) the Company is in compliance in all material
respects with the terms of all applicable export licenses, classifications,
filing requirements or other approvals; (c) there are no pending or, to the
knowledge of the Company, threatened claims against the Company with respect to
such exports, classifications, required filings or other approvals; (d) to the
knowledge of the Company, there are no pending investigations related to the
Company’s exports; and (e) to the knowledge of the Company, there are no
actions, conditions, or circumstances pertaining to the Company’s export
transactions that would reasonably be expected to give rise to any material
future claims.

 

2.26  Preclinical Development and Clinical Trials. The studies, tests,
preclinical development and clinical trials, if any, conducted by or on behalf
of the Company are being conducted in all material respects in accordance with
experimental protocols, procedures and controls pursuant to accepted
professional and scientific standards for products or product candidates
comparable to those being developed by the Company and all applicable laws and
regulations, including the Federal Food, Drug, and Cosmetic Act and 21 C.F.R.
parts 50, 54, 56, 58, 312, and 812. The descriptions of, protocols for, and data
and other results of, the studies, tests, development and trials conducted by or
on behalf of the Company that have been furnished or made available to the
Purchasers are accurate and complete. The Company is not aware of any studies,
tests, development or trials the results of which reasonably call into question
the results of the studies, tests, development and trials conducted by or on
behalf of the Company, and the Company has not received any notices or
correspondence from the FDA or any other Governmental Entity or any
Institutional Review Board or comparable authority requiring the termination,
suspension or material modification of any studies, tests, preclinical
development or clinical trials conducted by or on behalf of the Company.

 

2.27  FDA Approvals. Except as set forth in Subsection 2.27 of the Disclosure
Schedule, the Company possesses all permits, licenses, registrations,
certificates, authorizations, orders and approvals from the appropriate federal,
state or foreign regulatory authorities necessary to conduct its business,
including all such permits, licenses, registrations, certificates,
authorizations, orders and approvals required by the U.S. Food and Drug
Administration (“FDA”) or any other federal, state or foreign agencies or bodies
engaged in the regulation of drugs, pharmaceuticals, medical devices or
biohazardous materials. The Company has not received any notice of proceedings
relating to the suspension, modification, revocation or cancellation of any such
permit, license, registration, certificate, authorization, order or approval.
Neither the Company nor, to the Company’s knowledge, any officer, employee or
agent of the Company has been convicted of any crime or engaged in any conduct
that has previously caused or would reasonably be expected to result in (A)
disqualification or debarment by the FDA under 21 U.S.C. Sections 335(a) or (b),
or any similar law, rule or regulation of any other Governmental Entities, (B)
debarment, suspension, or exclusion under any Federal Healthcare Programs or by
the General Services Administration, or (C) exclusion under 42 U.S.C. Section
1320a-7 or any similar law, rule or regulation of any Governmental Entities.
Neither the Company nor any of its officers, employees, or to the Knowledge of
the Company, any of its contractors or agents is the subject of any pending or
threatened investigation by FDA pursuant to its “Fraud, Untrue Statements of
Material Facts, Bribery, and Illegal Gratuities” policy as stated at 56 Fed.
Reg. 46191 (September 10, 1991) (the “FDA Application Integrity Policy”) and any
amendments thereto, or by any other similar Governmental Entity pursuant to any
similar policy. Neither the Company nor any of its officers, employees,
contractors, and agents has committed any act, made any statement or failed to
make any statement that would reasonably be expected to provide a basis for FDA
to invoke the FDA Application Integrity Policy or for any similar governmental
entity to invoke a similar policy. Neither the Company nor any of its officers,
employees, or to the Company’s Knowledge, any of its contractors or agents has
made any materially false statements on, or material omissions from, any
notifications, applications, approvals, reports and other submissions to FDA or
any similar governmental entity.

 



11



 

2.28  FDA Regulation. The Company is and has been in compliance in all material
respects with all applicable laws administered or issued by the FDA or any
similar governmental entity, including the Federal Food, Drug, and Cosmetic Act
and all other Laws regarding developing, testing, manufacturing, marketing,
distributing or promoting the products of the Company, or complaint handling or
adverse event reporting.

 

2.29  Disclosure. No representation or warranty of the Company contained in this
Agreement, as qualified by the Disclosure Schedule, and no certificate furnished
or to be furnished to Purchasers at the Closing contains any untrue statement of
a material fact or, to the Company’s knowledge, omits to state a material fact
necessary in order to make the statements contained herein or therein not
misleading in light of the circumstances under which they were made. It is
understood that this representation is qualified by the fact that the Company
has not delivered to the Purchasers, and has not been requested to deliver, a
private placement or similar memorandum or any written disclosure of the types
of information customarily furnished to purchasers of securities.

 

2.30  Finder’s Fees. Except as set forth in Subsection 2.30 of the Disclosure
Schedule, neither of the Company nor any of its subsidiaries has any liability
or obligation to pay any fees or commissions to any broker, finder or agent with
respect to the transactions contemplated by this Agreement.

 

3.  Representations and Warranties of the Purchasers. Each Purchaser hereby
represents and warrants to the Company, severally and not jointly, that:

 

3.1  Authorization. The Purchaser has full power and authority to enter into the
Transaction Agreements. The Transaction Agreements to which the Purchaser is a
party, when executed and delivered by the Purchaser, will constitute valid and
legally binding obligations of the Purchaser, enforceable in accordance with
their terms, except (a) as limited by applicable bankruptcy, insolvency,
reorganization, moratorium, fraudulent conveyance and any other laws of general
application affecting enforcement of creditors’ rights generally, and as limited
by laws relating to the availability of specific performance, injunctive relief
or other equitable remedies, or (b) to the extent the indemnification provisions
contained in the Investors’ Rights Agreement may be limited by applicable
federal or state securities laws.

 

3.2  Purchase Entirely for Own Account. This Agreement is made with the
Purchaser in reliance upon the Purchaser’s representation to the Company, which
by the Purchaser’s execution of this Agreement, the Purchaser hereby confirms,
that the Shares to be acquired by the Purchaser will be acquired for investment
for the Purchaser’s own account, not as a nominee or agent, and not with a view
to the resale or distribution of any part thereof, and that the Purchaser has no
present intention of selling, granting any participation in, or otherwise
distributing the same. By executing this Agreement, the Purchaser further
represents that the Purchaser does not presently have any contract, undertaking,
agreement or arrangement with any Person to sell, transfer or grant
participations to such Person or to any third Person, with respect to any of the
Shares. The Purchaser has not been formed for the specific purpose of acquiring
the Shares.

 



12



 

3.3 Disclosure of Information. The Purchaser has had an opportunity to discuss
the Company’s business, management, financial affairs and the terms and
conditions of the offering of the Shares with the Company’s management and has
had an opportunity to review the Company’s facilities. The foregoing, however,
does not limit or modify the representations and warranties of the Company in
Section 2 of this Agreement or the right of the Purchasers to rely thereon.

 

3.4  Restricted Securities. The Purchaser understands that the Shares have not
been, and will not be, registered under the Securities Act, by reason of a
specific exemption from the registration provisions of the Securities Act which
depends upon, among other things, the bona fide nature of the investment intent
and the accuracy of the Purchaser’s representations as expressed herein. The
Purchaser understands that the Shares are “restricted securities” under
applicable U.S. federal and state securities laws and that, pursuant to these
laws, the Purchaser must hold the Shares indefinitely unless they are registered
with the Securities and Exchange Commission and qualified by state authorities,
or an exemption from such registration and qualification requirements is
available. The Purchaser acknowledges that the Company has no obligation to
register or qualify the Shares, or the Common Stock into which it may be
converted, for resale except as set forth in the Investors’ Rights Agreement.
The Purchaser further acknowledges that if an exemption from registration or
qualification is available, it may be conditioned on various requirements
including, but not limited to, the time and manner of sale, the holding period
for the Shares, and on requirements relating to the Company which are outside of
the Purchaser’s control, and which the Company is under no obligation and may
not be able to satisfy.

 

3.5  Regulation S. In issuing and selling the Shares, the Company may be relying
upon the “safe harbor” provided by Regulation S and/or on Section 4(a)(2) under
the Securities Act; it is a condition to the availability of the Regulation S
“safe harbor” that the Shares not be offered or sold in the United States or to
a U.S. person until the expiration of a one-year “distribution compliance
period” (or a six-month “distribution compliance period,” if the issuer is a
“reporting issuer,” as defined in Regulation S) following the closing; and
notwithstanding the foregoing, prior to the expiration of the one-year
“distribution compliance period” (or six-month “distribution compliance period,”
if the issuer is a “reporting issuer,” as defined in Regulation S) after the
closing, the Shares and the underlying securities may be offered and sold by the
holder thereof only if such offer and sale is made in compliance with the terms
of this Agreement and either: (A) if the offer or sale is within the United
States or to or for the account of a U.S. person (as such terms are defined in
Regulation S), the securities are offered and sold pursuant to an effective
registration statement or pursuant to Rule 144 under the Securities Act or
pursuant to an exemption from the registration requirements of the Securities
Act; or (B) the offer and sale is outside the United States and to other than a
U.S. person. If the Purchaser is not a United States person, the Purchaser
hereby represents that the Purchaser is satisfied as to the full observance of
the laws of the Purchaser’s jurisdiction applicable to the Purchaser in
connection with any invitation to subscribe for the Shares, including (i) the
legal requirements within the Purchaser’s jurisdiction for the purchase of the
Shares, (ii) any foreign exchange restrictions applicable to such purchase,
(iii) any governmental or other consents that may need to be obtained and (iv)
the income tax and other tax consequences, if any, that may be relevant to the
purchase, holding, redemption, sale or transfer of such Securities. The
Purchaser’s subscription and payment for, and the Purchaser’s continued
beneficial ownership of the Shares, will not violate any applicable securities
or other laws of the Purchaser’s jurisdiction that are applicable to the
Purchaser.

 

3.6  No Public Market. The Purchaser understands that no public market now
exists for the Shares, and that the Company has made no assurances that a public
market will ever exist for the Shares.

 

3.7  Legends. The Purchaser understands that the Shares and any securities
issued in respect of or exchange for the Shares, may be notated with one or all
of the following legends:

 



13



 

“THE SHARES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT
OF 1933, AND HAVE BEEN ACQUIRED FOR INVESTMENT AND NOT WITH A VIEW TO, OR IN
CONNECTION WITH, THE SALE OR DISTRIBUTION THEREOF. NO SUCH TRANSFER MAY BE
EFFECTED WITHOUT AN EFFECTIVE REGISTRATION STATEMENT RELATED THERETO OR AN
OPINION OF COUNSEL IN A FORM SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION
IS NOT REQUIRED UNDER THE SECURITIES ACT OF 1933.”

 

(a)  Any legend set forth in, or required by, the other Transaction Agreements.

 

(b)  Any legend required by the securities laws of any state to the extent such
laws are applicable to the Shares represented by the certificate, instrument, or
book entry so legended.

 

3.8  Accredited Investor. The Purchaser is an accredited investor as defined in
Rule 501(a) of Regulation D promulgated under the Securities Act.

 

3.9  Foreign Investors. If the Purchaser is not a United States person (as
defined by Section 7701(a)(30) of the Code), the Purchaser hereby represents
that it has satisfied itself as to the full observance of the laws of its
jurisdiction in connection with any invitation to subscribe for the Shares or
any use of this Agreement, including (i) the legal requirements within its
jurisdiction for the purchase of the Shares, (ii) any foreign exchange
restrictions applicable to such purchase, (iii) any governmental or other
consents that may need to be obtained, and (iv) the income tax and other tax
consequences, if any, that may be relevant to the purchase, holding, redemption,
sale, or transfer of the Shares. The Purchaser’s subscription and payment for
and continued beneficial ownership of the Shares will not violate any applicable
securities or other laws of the Purchaser’s jurisdiction.

 

3.10  No General Solicitation. Neither the Purchaser, nor any of its officers,
directors, employees, agents, stockholders or partners has either directly or
indirectly, including, through a broker or finder (a) engaged in any general
solicitation, or (b) published any advertisement in connection with the offer
and sale of the Shares.

 

3.11  Exculpation Among Purchasers. The Purchaser acknowledges that it is not
relying upon any Person, other than the Company and its officers and directors,
in making its investment or decision to invest in the Company. The Purchaser
agrees that neither any Purchaser nor the respective controlling Persons,
officers, directors, partners, agents, or employees of any Purchaser shall be
liable to any other Purchaser for any action heretofore taken or omitted to be
taken by any of them in connection with the purchase of the Shares.

 

3.12  Residence. If the Purchaser is an individual, then the Purchaser resides
in the state or province identified in the address of the Purchaser set forth on
Exhibit A; if the Purchaser is a partnership, corporation, limited liability
company or other entity, then the office or offices of the Purchaser in which
its principal place of business is identified in the address or addresses of the
Purchaser set forth on Exhibit A.

 

3.13  Consent to Promissory Note Conversion and Termination. Each Purchaser, to
the extent that such Purchaser, as set forth on the Schedule of Purchasers, is a
holder of any promissory note of the Company being converted in consideration of
the issuance hereunder of Shares to such Purchaser, hereby agrees that the
entire amount owed to such Purchaser under such note is being tendered to the
Company in exchange for the applicable Shares set forth on the Schedule of
Purchasers, and effective upon the Company’s and such Purchaser’s execution and
delivery of this Agreement, without any further action required by the Company
or such Purchaser, such note and all obligations set forth therein shall be
immediately deemed repaid in full and terminated in their entirety, including,
but not limited to, any security interest effected therein.

 



14



 

3.14  Approval of Restated Certificate. Each Purchaser, to the extent that such
Purchaser, as set forth on the Schedule of Purchasers, is a holder of any shares
of Common Stock prior to the filing of the Restated Certificate pursuant to
Subsection 4.10, hereby agrees to vote such shares in favor of obtaining
stockholder approval of the Restated Certificate.

 

4.  Conditions to the Purchasers’ Obligations at Closing. The obligations of
each Purchaser to purchase Shares at the Initial Closing or any subsequent
Closing are subject to the fulfillment, on or before such Closing, of each of
the following conditions, unless otherwise waived:

 

4.1  Representations and Warranties. The representations and warranties of the
Company contained in Section 2 shall be true and correct in all respects as of
such Closing.

 

4.2  Performance. The Company shall have performed and complied with all
covenants, agreements, obligations and conditions contained in this Agreement
that are required to be performed or complied with by the Company on or before
such Closing.

 

4.3  Compliance Certificate. The President of the Company shall deliver to the
Purchasers at such Closing a certificate certifying that the conditions
specified in Subsections 4.1 and 4.2 have been fulfilled.

 

4.4  Qualifications. All authorizations, approvals or permits, if any, of any
governmental authority or regulatory body of the United States or of any state
that are required in connection with the lawful issuance and sale of the Shares
pursuant to this Agreement shall be obtained and effective as of such Closing.

 

4.5  Opinion of Company Counsel. The Purchasers shall have received from
Mitchell Silberberg & Knupp LLP, counsel for the Company, an opinion, dated as
of the Initial Closing, in a form reasonably acceptable to the Company and such
Purchasers.

 

4.6  Board of Directors. As of the Initial Closing, the authorized size of the
Board of Directors shall be one, and the Board of Directors shall be comprised
of Mark Lerdal.

 

4.7  Investors’ Rights Agreement. The Company and each Purchaser (other than the
Purchaser relying upon this condition to excuse such Purchaser’s performance
hereunder) shall have executed and delivered the Investors’ Rights Agreement.

 

4.8  Right of First Refusal and Co-Sale Agreement. The Company, each Purchaser
(other than the Purchaser relying upon this condition to excuse such Purchaser’s
performance hereunder), and the other stockholders of the Company named as
parties thereto shall have executed and delivered the Right of First Refusal and
Co-Sale Agreement.

 

4.9  Voting Agreement. The Company, each Purchaser (other than the Purchaser
relying upon this condition to excuse such Purchaser’s performance hereunder),
and the other stockholders of the Company named as parties thereto shall have
executed and delivered the Voting Agreement.

 



15



 

4.10 Restated Certificate. The Company shall have filed the Restated Certificate
with the Secretary of State of Delaware on or prior to the Closing, which shall
continue to be in full force and effect as of the Closing.

 

4.11  Secretary’s Certificate. The Secretary of the Company shall have delivered
to the Purchasers at the Closing a certificate certifying (i) the Bylaws of the
Company, (ii) the resolutions of the Board of Directors of the Company approving
the Transaction Agreements and the transactions contemplated under the
Transaction Agreements, and (iii) evidence of the approval by the stockholders
of the Company of the Restated Certificate.

 

4.12  Proceedings and Documents. All corporate and other proceedings in
connection with the transactions contemplated at the Closing and all documents
incident thereto shall be reasonably satisfactory in form and substance to each
Purchaser, and each Purchaser (or its counsel) shall have received all such
counterpart original and certified or other copies of such documents as
reasonably requested. Such documents may include good standing certificates.

 

4.13  Minimum Number of Shares at Initial Closing. A minimum of 59,343,599
Shares (including Shares to be delivered upon conversion of indebtedness of the
Company, as contemplated under Subsection 1.2(b)) must be sold at the Initial
Closing.

 

4.14  ASX Delisting. The Company shall have been delisted from the Official List
of the Australian Securities Exchange.

 

4.15  Indemnification Agreements. The Company shall have executed and delivered
Indemnification Agreements with the members of the Board of Directors and the
officers of the Company, in a form acceptable to the Purchasers and the Company.

 

4.16  D&O Insurance Policy. The Company shall obtain and purchase director and
officer liability insurance, to be effective as of the Initial Closing, which
covers the directors and officers of the Company and is suitable for a private
company with SEC reporting obligations.

 

5.  Conditions of the Company’s Obligations at Closing. The obligations of the
Company to sell Shares to the Purchasers at the Initial Closing or any
subsequent Closing are subject to the fulfillment, on or before the Closing, of
each of the following conditions, unless otherwise waived:

 

5.1  Representations and Warranties. The representations and warranties of each
Purchaser contained in Section 3 shall be true and correct in all respects as of
such Closing.

 

5.2  Performance. The Purchasers shall have performed and complied with all
covenants, agreements, obligations and conditions contained in this Agreement
that are required to be performed or complied with by them on or before such
Closing.

 

5.3  Qualifications. All authorizations, approvals or permits, if any, of any
governmental authority or regulatory body of the United States or of any state
that are required in connection with the lawful issuance and sale of the Shares
pursuant to this Agreement shall be obtained and effective as of the Closing.

 

5.4  Investors’ Rights Agreement. Each Purchaser shall have executed and
delivered the Investors’ Rights Agreement.

 



16



 

5.5  Right of First Refusal and Co-Sale Agreement. Each Purchaser and the other
stockholders of the Company named as parties thereto shall have executed and
delivered the Right of First Refusal and Co-Sale Agreement.

 

5.6  Voting Agreement. Each Purchaser and the other stockholders of the Company
named as parties thereto shall have executed and delivered the Voting Agreement.

 

5.7  Minimum Number of Shares at Initial Closing. A minimum of 59,343,599 Shares
(including Shares to be delivered upon conversion of indebtedness of the
Company, as contemplated under Subsection 1.2(b)) must be sold at the Initial
Closing.

 

5.8  Note Restructuring and Warrant Cancellation. Prior to the Initial Closing,
the Company shall have executed and delivered an agreement, in substantially the
form attached hereto as Exhibit H, with Crystal Amber, the holder of that
certain Unsecured Convertible Promissory Note, issued on August 21, 2019 (the
“Convertible Note”), pursuant to which (a) such Convertible Note shall be
exchanged immediately prior to the Initial Closing for one (1) convertible
promissory note, in an aggregate principal amount equal to the outstanding
balance of the Convertible Note prior to such time, and (b) the warrant issued
to Crystal Amber on January 13, 2020, shall be cancelled, immediately prior to
the Initial Closing.

 

5.9 2020 Stock Plan. Approval by the stockholders of the Company of the 2020
Stock Plan.

 

6. Miscellaneous.

 

6.1  Survival. Unless otherwise set forth in this Agreement, the representations
and warranties of the Company and the Purchasers contained in or made pursuant
to this Agreement shall survive the execution and delivery of this Agreement for
a period of one (1) year from the date of the Initial Closing and shall in no
way be affected by any investigation or knowledge of the subject matter thereof
made by or on behalf of the Purchasers or the Company. For the avoidance of
doubt, the obligations set forth in Subsection 6.17 shall survive the final
Closing.

 

6.2  Successors and Assigns. The terms and conditions of this Agreement shall
inure to the benefit of and be binding upon the respective successors and
assigns of the parties. Nothing in this Agreement, express or implied, is
intended to confer upon any party other than the parties hereto or their
respective successors and assigns any rights, remedies, obligations or
liabilities under or by reason of this Agreement, except as expressly provided
in this Agreement.

 

6.3  Governing Law. This Agreement shall be governed by the internal law of the
State of Delaware, without regard to conflict of law principles that would
result in the application of any law other than the law of the State of
Delaware.

 

6.4  Multiple Closings. Each Purchaser understands and acknowledges that there
may be multiple Closings for the purchase and sale of Shares.

 

6.5  Counterparts. This Agreement may be executed in two (2) or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Counterparts may be
delivered via facsimile, electronic mail (including pdf or any electronic
signature complying with the U.S. federal ESIGN Act of 2000, e.g.,
www.docusign.com) or other transmission method and any counterpart so delivered
shall be deemed to have been duly and validly delivered and be valid and
effective for all purposes.

 



17



 

6.6  Titles and Subtitles. The titles and subtitles used in this Agreement are
used for convenience only and are not to be considered in construing or
interpreting this Agreement.

 

6.7  Notices. All notices and other communications given or made pursuant to
this Agreement shall be in writing and shall be deemed effectively given upon
the earlier of actual receipt, or (a)  personal delivery to the party to be
notified, (b) when sent, if sent by electronic mail or facsimile during normal
business hours of the recipient, and if not sent during normal business hours,
then on the recipient’s next business day, (c) five (5) days after having been
sent by registered or certified mail, return receipt requested, postage prepaid,
or (d) one (1) business day after deposit with a nationally recognized overnight
courier, freight prepaid, specifying next business day delivery, with written
verification of receipt. All communications shall be sent to the respective
parties at their address as set forth on the signature page or Exhibit A, or to
such e-mail address, facsimile number or address as subsequently modified by
written notice given in accordance with this Subsection 6.7. If notice is given
to the Company, a copy shall also be sent to Mitchell Silberberg & Knupp, LLP,
437 Madison Avenue, 25th Floor, New York, NY 10022, Attention: Blake Baron,
Esq., email: bjb@msk.com; and if notice is given to the Purchasers, a copy shall
also be given to Wilson Sonsini Goodrich & Rosati, P.C., 650 Page Mill Road,
Palo Alto, CA 94304, Attention: Elton Satusky, Esq., email: esatusky@wsgr.com.

 

6.8  No Finder’s Fees. Except as set forth in Subsection 2.30, each party
represents that it neither is nor will be obligated for any finder’s fee or
commission in connection with this transaction. Each Purchaser agrees to
indemnify and to hold harmless the Company from any liability for any commission
or compensation in the nature of a finder’s or broker’s fee arising out of this
transaction (and the costs and expenses of defending against such liability or
asserted liability) for which each Purchaser or any of its officers, employees
or representatives is responsible. The Company agrees to indemnify and hold
harmless each Purchaser from any liability for any commission or compensation in
the nature of a finder’s or broker’s fee arising out of this transaction (and
the costs and expenses of defending against such liability or asserted
liability) for which the Company or any of its officers, employees or
representatives is responsible.

 

6.9  Fees and Expenses. At the Closing, the Company shall pay the reasonable
fees and expenses of Wilson Sonsini Goodrich & Rosati, P.C., the counsel for
Crystal Amber, in an amount not to exceed, in the aggregate, $100,000.

 

6.10  Attorneys’ Fees. If any action at law or in equity (including,
arbitration) is necessary to enforce or interpret the terms of any of the
Transaction Agreements, the prevailing party shall be entitled to reasonable
attorneys’ fees, costs and necessary disbursements in addition to any other
relief to which such party may be entitled.

 

6.11  Amendments and Waivers. Except as set forth in Subsection 1.3(a) of this
Agreement, any term of this Agreement may be amended, terminated or waived only
with the written consent of the Company and (i) the holders of at least a
majority of the then-outstanding Shares, or (ii) for an amendment, termination
or waiver effected prior to the Initial Closing, Purchasers obligated to
purchase a majority of the Shares to be issued at the Initial Closing. Any
amendment or waiver effected in accordance with this Subsection 6.11 shall be
binding upon the Purchasers and each transferee of the Shares (or the Common
Stock issuable upon conversion thereof), each future holder of all such
securities, and the Company.

 



18



 

6.12 Severability. The invalidity or unenforceability of any provision hereof
shall in no way affect the validity or enforceability of any other provision.

 

6.13  Delays or Omissions. No delay or omission to exercise any right, power or
remedy accruing to any party under this Agreement, upon any breach or default of
any other party under this Agreement, shall impair any such right, power or
remedy of such non-breaching or non-defaulting party nor shall it be construed
to be a waiver of any such breach or default, or an acquiescence therein, or of
or in any similar breach or default thereafter occurring; nor shall any waiver
of any single breach or default be deemed a waiver of any other breach or
default theretofore or thereafter occurring. Any waiver, permit, consent or
approval of any kind or character on the part of any party of any breach or
default under this Agreement, or any waiver on the part of any party of any
provisions or conditions of this Agreement, must be in writing and shall be
effective only to the extent specifically set forth in such writing. All
remedies, either under this Agreement or by law or otherwise afforded to any
party, shall be cumulative and not alternative.

 

6.14  Entire Agreement. This Agreement (including the Exhibits hereto), the
Restated Certificate and the other Transaction Agreements constitute the full
and entire understanding and agreement between the parties with respect to the
subject matter hereof, and any other written or oral agreement relating to the
subject matter hereof existing between the parties are expressly canceled.

 

6.15  Termination of Closing Obligations. Each Purchaser shall have the right to
terminate its obligations to complete the Initial Closing if prior to the
occurrence thereof, any of the following occurs:

 

(a)  the Company does not satisfy the closing conditions set forth in Section 4
of this Agreement on or before September 30, 2020, and such failure to satisfy
those closing conditions is through no fault of such Purchaser;

 

(b)  the Company consummates a Deemed Liquidation Event (as defined in the
Restated Certificate);

 

(c)  the closing of an initial public offering of the Company, in which case the
Purchasers may terminate their obligations hereunder immediately prior to, or
contingent upon, such closing; or

 

(d)  the Company (i) applies for or consents to the appointment of a receiver,
trustee, custodian or liquidator of itself or substantially all of its property,
(ii) becomes subject to the appointment of a receiver, trustee, custodian or
liquidator of itself or substantially all of its property, (iii) makes an
assignment for the benefit of creditors, (iv) institutes any proceedings under
the United States Bankruptcy Code or any other federal or state bankruptcy,
reorganization, receivership, insolvency or other similar law affecting the
rights of creditors generally, or files a petition or answer seeking
reorganization or an arrangement with creditors to take advantage of any
insolvency law, or files an answer admitting the material allegations of a
bankruptcy, reorganization or insolvency petition filed against it, or (v)
becomes subject to any involuntary proceedings under the United States
Bankruptcy Code or any other federal or state bankruptcy, reorganization,
receivership, insolvency or other similar law affecting the rights of creditors
generally, when proceeding is not dismissed within thirty (30) days of filing,
or have an order for relief entered against it in any proceedings under the
United States Bankruptcy Code.

 



19



 

6.16 Dispute Resolution. The parties (a) hereby irrevocably and unconditionally
submit to the jurisdiction of the state courts of Delaware and to the
jurisdiction of the United States District Court for the District of Delaware
for the purpose of any suit, action or other proceeding arising out of or based
upon this Agreement, (b) agree not to commence any suit, action or other
proceeding arising out of or based upon this Agreement except in the state
courts of Delaware or the United States District Court for the District of
Delaware, and (c) hereby waive, and agree not to assert, by way of motion, as a
defense, or otherwise, in any such suit, action or proceeding, any claim that it
is not subject personally to the jurisdiction of the above-named courts, that
its property is exempt or immune from attachment or execution, that the suit,
action or proceeding is brought in an inconvenient forum, that the venue of the
suit, action or proceeding is improper or that this Agreement or the subject
matter hereof may not be enforced in or by such court.

 

WAIVER OF JURY TRIAL: EACH PARTY HEREBY WAIVES ITS RIGHTS TO A JURY TRIAL OF ANY
CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS AGREEMENT, THE OTHER
TRANSACTION DOCUMENTS, THE SECURITIES OR THE SUBJECT MATTER HEREOF OR THEREOF.
THE SCOPE OF THIS WAIVER IS INTENDED TO BE ALL- ENCOMPASSING OF ANY AND ALL
DISPUTES THAT MAY BE FILED IN ANY COURT AND THAT RELATE TO THE SUBJECT MATTER OF
THIS TRANSACTION, INCLUDING, WITHOUT LIMITATION, CONTRACT CLAIMS, TORT CLAIMS
(INCLUDING NEGLIGENCE), BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW AND
STATUTORY CLAIMS. THIS SECTION HAS BEEN FULLY DISCUSSED BY EACH OF THE PARTIES
HERETO AND THESE PROVISIONS WILL NOT BE SUBJECT TO ANY EXCEPTIONS. EACH PARTY
HERETO HEREBY FURTHER WARRANTS AND REPRESENTS THAT SUCH PARTY HAS REVIEWED THIS
WAIVER WITH ITS LEGAL COUNSEL, AND THAT SUCH PARTY KNOWINGLY AND VOLUNTARILY
WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL.

 

6.17  Additional Financing. The Company acknowledges and agrees that no
Purchaser has made any representation, undertaking, commitment or agreement to
provide or assist the Company in obtaining any financing, investment or other
assistance, other than the purchase of the Shares as set forth herein and
subject to the conditions set forth herein. In addition, the Company
acknowledges and agrees that (i) no statements, whether written or oral, made by
any Purchaser or its representatives on or after the date of this Agreement
shall create an obligation, commitment or agreement to provide or assist the
Company in obtaining any financing or investment, (ii) the Company shall not
rely on any such statement by any Purchaser or its representatives, and (iii) an
obligation, commitment or agreement to provide or assist the Company in
obtaining any financing or investment may only be created by a written
agreement, signed by such Purchaser and the Company, setting forth the terms and
conditions of such financing or investment and stating that the parties intend
for such writing to be a binding obligation or agreement. Each Purchaser shall
have the right, in its sole and absolute discretion, to refuse or decline to
participate in any other financing of or investment in the Company, and shall
have no obligation to assist or cooperate with the Company in obtaining any
financing, investment or other assistance.

 



20



 

IN WITNESS WHEREOF, the parties have executed this Series A Preferred Stock
Purchase Agreement as of the date first written above.

 

  COMPANY:       GI DYNAMICS, INC.         By: /s/ Scott Schorer   Name: Scott
Schorer     (print)   Title: President and CEO         Address: 320 Congress
Street, Boston MA 02210

 

Signature Page To Series A Preferred Stock purchase Agreement

 

 



 

  PURCHASERS:         CRYSTAL AMBER FUND LIMITED         By: /s/ Laurence
McNairn   Name: Laurence McNairn   Title: Director         Executed by Crystal
Amber Asset Management (Guernsey) Limited as Investment Manager of Crystal Amber
Fund Limited       Crystal Amber Fund Limited   PO Box 286, Floor 2   Trafalgar
Court   St.Peter Port   GYl 4LY   Guernsey   jm@crystalamber.com   Attention:
Juan Morera

 

Signature Page To Series A Preferred Stock Purchase Agreement

 



 



 

EXHIBITS

 

Exhibit A -   SCHEDULE OF PURCHASERS       Exhibit B -   FORM OF SECOND AMENDED
AND RESTATED CERTIFICATE OF INCORPORATION       Exhibit C -   DISCLOSURE
SCHEDULE*       Exhibit D -   FORM OF INDEMNIFICATION AGREEMENT       Exhibit E
-   FORM OF INVESTORS’ RIGHTS AGREEMENT       Exhibit F -   FORM OF RIGHT OF
FIRST REFUSAL AND CO-SALE AGREEMENT       Exhibit G -   FORM OF VOTING AGREEMENT
      Exhibit H -   FORM OF NOTE EXCHANGE AND WARRANT CANCELLATION AGREEMENT    
  Exhibit I -   FORM OF 2020 STOCK PLAN

 





 



 

EXHIBIT A

 

SCHEDULE OF PURCHASERS

 

 



 

Name of

Purchaser

 

Number of

Shares of Series

A Preferred

Stock Being

Purchased

 

Aggregate

Purchase Price

  Physical Address               Crystal Amber Fund Limited  

XXX

([●])1

 

$5,000,000 at the Initial Closing

(Including $1,250,000 via Notes)2

 

Crystal Amber Fund Limited

PO Box 286, Floor 2

Trafalgar Court

St.Peter Port

GY1 4LY

Guernsey

jm@crystalamber.com

Attention: Juan Morera

 

 

 

 

 



1NTD: Based on the amount of interest to be converted at closing.

2NTD: Subject to adjustment for interest accrued on the Note principal prior to
closing.

 

 



 

EXHIBIT B

 

FORM OF SECOND AMENDED AND RESTATED

CERTIFICATE OF INCORPORATION

 

 



 

SECOND AMENDED AND RESTATED

 

CERTIFICATE OF INCORPORATION

 

OF

 

GI DYNAMICS, INC.

 

 



 

SECOND AMENDED AND RESTATED

 

CERTIFICATE OF INCORPORATION

 

OF

 

GI DYNAMICS, INC.

 

(Pursuant to Sections 242 and 245 of the

General Corporation Law of the State of Delaware)

 

GI Dynamics, Inc., a corporation organized and existing under and by virtue of
the provisions of the General Corporation Law of the State of Delaware (the
“General Corporation Law”),

 

DOES HEREBY CERTIFY:

 

1. That the name of this corporation is GI Dynamics, Inc., and that this
corporation was originally incorporated pursuant to the General Corporation Law
on March 24, 2003 under the name GI Dynamics, Inc.

 

2. That the Board of Directors duly adopted resolutions proposing to amend and
restate the Restated Certificate of Incorporation of this corporation, declaring
said amendment and restatement to be advisable and in the best interests of this
corporation and its stockholders, and authorizing the appropriate officers of
this corporation to solicit the consent of the stockholders therefor, which
resolution setting forth the proposed amendment and restatement is as follows:

 

RESOLVED, that the Restated Certificate of Incorporation of this corporation be
amended and restated in its entirety to read as follows:

 

FIRST: The name of this corporation is GI Dynamics, Inc. (the “Corporation”).

 

SECOND: The name and address of the registered agent of the Corporation in the
State of Delaware is The Corporation Trust Company, 1209 Orange Street, City of
Wilmington, County of New Castle 19801.

 

THIRD: The nature of the business or purposes to be conducted or promoted is to
engage in any lawful act or activity for which corporations may be organized
under the General Corporation Law.

 

FOURTH: The total number of shares of all classes of stock which the Corporation
shall have authority to issue is (i) 280,000,000 shares of Common Stock, $0.01
par value per share (“Common Stock”) and (ii) 118,000,000 shares of Preferred
Stock, $0.01 par value per share (“Preferred Stock”).

 

 



 

The following is a statement of the designations and the powers, privileges and
rights, and the qualifications, limitations or restrictions thereof in respect
of each class of capital stock of the Corporation.

 

A. COMMON STOCK

 

1.  General. The voting, dividend and liquidation rights of the holders of the
Common Stock are subject to and qualified by the rights, powers and preferences
of the holders of the Preferred Stock set forth herein.

 

2.  Voting. The holders of the Common Stock are entitled to one vote for each
share of Common Stock held at all meetings of stockholders (and written actions
in lieu of meetings); provided, however, that, except as otherwise required by
law, holders of Common Stock, as such, shall not be entitled to vote on any
amendment to this Second Amended and Restated Certificate of Incorporation that
relates solely to the terms of one or more outstanding series of Preferred Stock
if the holders of such affected series are entitled, either separately or
together with the holders of one or more other such series, to vote thereon
pursuant to this Second Amended and Restated Certificate of Incorporation or
pursuant to the General Corporation Law. The number of authorized shares of
Common Stock may be increased or decreased (but not below the number of shares
thereof then outstanding) by (in addition to any vote of the holders of one or
more series of Preferred Stock that may be required by the terms of this Second
Amended and Restated Certificate of Incorporation) the affirmative vote of the
holders of shares of capital stock of the Corporation representing at least a
majority of the votes represented by all outstanding shares of capital stock of
the Corporation entitled to vote, irrespective of the provisions of Section
242(b)(2) of the General Corporation Law.

 

B. PREFERRED STOCK

 

118,000,000 shares of the authorized and unissued Preferred Stock of the
Corporation are hereby designated “Series A Preferred Stock” with the following
rights, preferences, powers, privileges and restrictions, qualifications and
limitations. Unless otherwise indicated, references to “sections” or
“subsections” in this Part B of this Article Fourth refer to sections and
subsections of Part B of this Article Fourth.

 

1.  Dividends.

 

The Corporation shall not declare, pay or set aside any dividends on shares of
any other class or series of capital stock of the Corporation (other than
dividends on shares of Common Stock payable in shares of Common Stock) unless
(in addition to the obtaining of any consents required elsewhere in this Second
Amended and Restated Certificate of Incorporation) the holders of the Series A
Preferred Stock then outstanding shall first receive, or simultaneously receive,
a dividend on each outstanding share of Series A Preferred Stock in an amount at
least equal to (i) in the case of a dividend on Common Stock or any class or
series that is convertible into Common Stock, that dividend per share of Series
A Preferred Stock as would equal the product of (A) the dividend payable on each
share of such class or series determined, if applicable, as if all shares of
such class or series had been converted into Common Stock and (B) the number of
shares of Common Stock issuable upon conversion of a share of Series A Preferred
Stock, in each case calculated on the record date for determination of holders
entitled to receive such dividend or (ii) in the case of a dividend on any class
or series that is not convertible into Common Stock, at a rate per share of
Series A Preferred Stock determined by (A) dividing the amount of the dividend
payable on each share of such class or series of capital stock by the original
issuance price of such class or series of capital stock (subject to appropriate
adjustment in the event of any stock dividend, stock split, combination or other
similar recapitalization with respect to such class or series) and
(B) multiplying such fraction by an amount equal to the Series A Original Issue
Price (as defined below); provided that, if the Corporation declares, pays or
sets aside, on the same date, a dividend on shares of more than one class or
series of capital stock of the Corporation, the dividend payable to the holders
of Series A Preferred Stock pursuant to this Section 1 shall be calculated based
upon the dividend on the class or series of capital stock that would result in
the highest Series A Preferred Stock dividend. The “Series A Original Issue
Price” shall mean $0.08863 per share, subject to appropriate adjustment in the
event of any stock dividend, stock split, combination or other similar
recapitalization with respect to the Series A Preferred Stock.

 

2 



 

2.  Liquidation, Dissolution or Winding Up; Certain Mergers, Consolidations and
Asset Sales.

 

2.1  Preferential Payments to Holders of Series A Preferred Stock. In the event
of any voluntary or involuntary liquidation, dissolution or winding up of the
Corporation, the holders of shares of Series A Preferred Stock then outstanding
shall be entitled to be paid out of the assets of the Corporation available for
distribution to its stockholders or, in the case of a Deemed Liquidation Event
(as defined below), the holders of shares of Series A Preferred Stock then
outstanding shall be entitled to be paid out of the consideration payable to
stockholders in such Deemed Liquidation Event or out of the Available Proceeds
(as defined below), as applicable, before any payment shall be made to the
holders of Common Stock by reason of their ownership thereof, an amount per
share equal to 1.2 times the Series A Original Issue Price, plus any dividends
declared but unpaid thereon. If upon any such liquidation, dissolution or
winding up of the Corporation or Deemed Liquidation Event, the assets of the
Corporation available for distribution to its stockholders shall be insufficient
to pay the holders of shares of Series A Preferred Stock the full amount to
which they shall be entitled under this Subsection 2.1, the holders of shares of
Series A Preferred Stock shall share ratably in any distribution of the assets
available for distribution in proportion to the respective amounts which would
otherwise be payable in respect of the shares held by them upon such
distribution if all amounts payable on or with respect to such shares were paid
in full.

 

2.2  Distribution of Remaining Assets. In the event of any voluntary or
involuntary liquidation, dissolution or winding up of the Corporation, after the
payment in full of all Series A Liquidation Amounts required to be paid to the
holders of shares of Series A Preferred Stock the remaining assets of the
Corporation available for distribution to its stockholders or, in the case of a
Deemed Liquidation Event, the consideration not payable to the holders of shares
of Series A Preferred Stock pursuant to Subsection 2.1 or the remaining
Available Proceeds, as the case may be, shall be distributed among the holders
of the shares of Series A Preferred Stock and Common Stock, pro rata based on
the number of shares held by each such holder, treating for this purpose all
such securities as if they had been converted to Common Stock pursuant to the
terms of this Second Amended and Restated Certificate of Incorporation
immediately prior to such liquidation, dissolution or winding up of the
Corporation. The aggregate amount which a holder of a share of Series A
Preferred Stock is entitled to receive under Subsections 2.1 and 2.2 is
hereinafter referred to as the “Series A Liquidation Amount.”

 

3 



 

2.3 Deemed Liquidation Events.

 

2.3.1  Definition. Each of the following events shall be considered a “Deemed
Liquidation Event”, unless the holders of at least a majority of the outstanding
shares of Series A Preferred Stock (the “Requisite Holders”) elect otherwise by
written notice sent to the Corporation at least five days prior to the effective
date of any such event:

 

(a) the Corporation merges with or into or consolidates, whether in a single
transaction or a series of related transactions, with any other entity (other
than a wholly-owned subsidiary of the Corporation);

 

(b) the Corporation sells, conveys, or otherwise disposes of, in a single
transaction or series of related transactions, all or substantially all of the
business or assets of the Corporation;

 

(c)  the Corporation grants to a third party an exclusive, irrevocable license
to all or substantially all of the Corporation’s intellectual property;
provided, however, that none of the following shall be considered a “Deemed
Liquidation Event”: (i) a merger effected exclusively for the purpose of
changing the domicile of the Corporation, (ii) an equity financing primarily for
the purpose of funding the Corporation’s business operations or (iii) a
transaction in which the stockholders of the Corporation immediately prior to
the transaction own more than fifty percent (50%) of the voting power of the
surviving corporation following the transaction.

 

2.3.2 Effecting a Deemed Liquidation Event.

 

(a)  The Corporation shall not have the power to effect a Deemed Liquidation
Event referred to in Subsection 2.3.1(a) unless the agreement or plan of merger
or consolidation for such transaction (the “Merger Agreement”) provides that the
consideration payable to the stockholders of the Corporation in such Deemed
Liquidation Event shall be paid to the holders of capital stock of the
Corporation in accordance with Subsections 2.1 and 2.2.

 



4 



 

(b) In the event of a Deemed Liquidation Event referred to in Subsection
2.3.1(b), if the Corporation does not effect a dissolution of the Corporation
under the General Corporation Law within ninety (90) days after such Deemed
Liquidation Event, then (i) the Corporation shall send a written notice to each
holder of Series A Preferred Stock no later than the ninetieth (90th) day after
the Deemed Liquidation Event advising such holders of their right (and the
requirements to be met to secure such right) pursuant to the terms of the
following clause; (ii) to require the redemption of such shares of Series A
Preferred Stock, and (iii) if the holders of at least a majority of the then
outstanding shares of Series A Preferred Stock so request in a written
instrument delivered to the Corporation not later than one hundred twenty (120)
days after such Deemed Liquidation Event, the Corporation shall use the
consideration received by the Corporation for such Deemed Liquidation Event (net
of any retained liabilities associated with the assets sold or technology
licensed, as determined in good faith by the Board of Directors of the
Corporation), together with any other assets of the Corporation available for
distribution to its stockholders, all to the extent permitted by Delaware law
governing distributions to stockholders (the “Available Proceeds”), on the one
hundred fiftieth (150th) day after such Deemed Liquidation Event, to redeem all
outstanding shares of Series A Preferred Stock at a price per share equal to the
Series A Liquidation Amount. Notwithstanding the foregoing, in the event of a
redemption pursuant to the preceding sentence, if the Available Proceeds are not
sufficient to redeem all outstanding shares of Series A Preferred Stock, the
Corporation shall redeem a pro rata portion of each holder’s shares of Series A
Preferred Stock to the fullest extent of such Available Proceeds, based on the
respective amounts which would otherwise be payable in respect of the shares to
be redeemed if the Available Proceeds were sufficient to redeem all such shares,
and shall redeem the remaining shares as soon as it may lawfully do so under
Delaware law governing distributions to stockholders. The provisions of Section
6 shall apply, with such necessary changes in the details thereof as are
necessitated by the context, to the redemption of the Series A Preferred Stock
pursuant to this Subsection 2.3.2(b). Prior to the distribution or redemption
provided for in this Subsection 2.3.2(b), the Corporation shall not expend or
dissipate the consideration received for such Deemed Liquidation Event, except
to discharge expenses incurred in connection with such Deemed Liquidation Event.

 

2.3.3  Amount Deemed Paid or Distributed. In any Deemed Liquidation Event, if
the consideration received by the Corporation is in a form of property other
than in cash, the value of such consideration shall be deemed to be the fair
market value of such property. The determination of fair market value of such
property shall be made in good faith by the Board of Directors of the
Corporation, provided that to the extent such property consists of securities,
the fair market value of such securities shall be determined as follows:

 

(a)  For securities not subject to investment letters or other similar
restrictions on free marketability covered by Subsection 2.3.3 below,

 

(i)if traded on a national securities exchange or the Nasdaq Stock Market (or a
similar national quotation system), the value shall be deemed to be the average
of the closing prices of the securities on such exchange or system over the
thirty (30) trading day period ending three (3) days prior to the closing of the
Deemed Liquidation Event;

 

(ii)if actively traded over-the-counter, the value shall be deemed to be the
average of the closing bid or sale prices (whichever is applicable) over the
thirty (30) trading day period ending three (3) days prior to the closing of
such transaction; or

 

(iii)if there is no active public market, the value shall be the fair market
value thereof, as determined in good faith by the Board of Directors of the
Corporation.

 



5 



 

2.3.4 Allocation of Escrow and Contingent Consideration. In the event of a
Deemed Liquidation Event pursuant to Subsection 2.3.1(a)(i), if any portion of
the consideration payable to the stockholders of the Corporation is payable only
upon satisfaction of contingencies (the “Additional Consideration”), the Merger
Agreement shall provide that (a) the portion of such consideration that is not
Additional Consideration (such portion, the “Initial Consideration”) shall be
allocated among the holders of capital stock of the Corporation in accordance
with Subsections 2.1 and 2.2 as if the Initial Consideration were the only
consideration payable in connection with such Deemed Liquidation Event; and (b)
any Additional Consideration which becomes payable to the stockholders of the
Corporation upon satisfaction of such contingencies shall be allocated among the
holders of capital stock of the Corporation in accordance with Subsections 2.1
and 2.2 after taking into account the previous payment of the Initial
Consideration as part of the same transaction. For the purposes of this
Subsection 2.3.4, consideration placed into escrow or retained as a holdback to
be available for satisfaction of indemnification or similar obligations in
connection with such Deemed Liquidation Event shall be deemed to be Additional
Consideration.

 

3. Voting.

 

3.1 General. On any matter presented to the stockholders of the Corporation for
their action or consideration at any meeting of stockholders of the Corporation
(or by written consent of stockholders in lieu of meeting), each holder of
outstanding shares of Series A Preferred Stock shall be entitled to cast the
number of votes equal to the number of whole shares of Common Stock into which
the shares of Series A Preferred Stock held by such holder are convertible as of
the record date for determining stockholders entitled to vote on such matter.
Except as provided by law or by the other provisions of this Second Amended and
Restated Certificate of Incorporation, holders of Series A Preferred Stock shall
vote together with the holders of Common Stock as a single class and on an
as-converted to Common Stock basis.

 

3.2 Election of Directors. The holders of record of the shares of Series A
Preferred Stock, exclusively and as a separate class, shall be entitled to elect
two (2) directors of the Corporation (the “Series A Directors”). Any director
elected as provided in the preceding sentence may be removed without cause by,
and only by, the affirmative vote of the holders of the shares of the class or
series of capital stock entitled to elect such director or directors, given
either at a special meeting of such stockholders duly called for that purpose or
pursuant to a written consent of stockholders. If the holders of shares of
Series A Preferred Stock fail to elect a sufficient number of directors to fill
all directorships for which they are entitled to elect directors, voting
exclusively and as a separate class, pursuant to the first sentence of this
Subsection 3.2, then any directorship not so filled shall remain vacant until
such time as the holders of the Series A Preferred Stock elect a person to fill
such directorship by vote or written consent in lieu of a meeting; and, no such
directorship may be filled by stockholders of the Corporation other than by the
stockholders of the Corporation that are entitled to elect a person to fill such
directorship, voting exclusively and as a separate class. The holders of record
of the shares of Common Stock and of any other class or series of voting stock
(including the Series A Preferred Stock), exclusively and voting together as a
single class, shall be entitled to elect the balance of the total number of
directors of the Corporation. At any meeting held for the purpose of electing a
director, the presence in person or by proxy of the holders of a majority of the
outstanding shares of the class or series entitled to elect such director shall
constitute a quorum for the purpose of electing such director. Except as
otherwise provided in this Subsection 3.2, a vacancy in any directorship filled
by the holders of any class or series shall be filled only by vote or written
consent in lieu of a meeting of the holders of such class or series or by any
remaining director or directors elected by the holders of such class or series
pursuant to this Subsection 3.2.

 



6 



 

3.3 Series A Preferred Stock Protective Provisions. At any time when at least
5,000,000 shares of Series A Preferred Stock (subject to appropriate adjustment
in the event of any stock dividend, stock split, combination or other similar
recapitalization with respect to the Series A Preferred Stock) are outstanding,
the Corporation shall not, either directly or indirectly by amendment, merger,
consolidation or otherwise, do any of the following without (in addition to any
other vote required by law or this Second Amended and Restated Certificate of
Incorporation) the written consent or affirmative vote of the Requisite Holders
given in writing or by vote at a meeting, consenting or voting (as the case may
be) separately as a class, and any such act or transaction entered into without
such consent or vote shall be null and void ab initio, and of no force or
effect:

 

3.3.1  liquidate, dissolve or wind-up the business and affairs of the
Corporation, effect any merger or consolidation or any other Deemed Liquidation
Event, or consent to any of the foregoing;

 

3.3.2 amend, alter or repeal any provision of this Second Amended and Restated
Certificate of Incorporation or Bylaws of the Corporation in a manner that
adversely affects the powers, preferences or rights of the Series A Preferred
Stock;

 

3.3.3  create, or authorize the creation of, or issue or obligate itself to
issue shares of, any additional class or series of capital stock unless the same
ranks junior to the Series A Preferred Stock with respect to the distribution of
assets on the liquidation, dissolution or winding up of the Corporation and the
payment of dividends, or increase the authorized number of shares of Series A
Preferred Stock or increase the authorized number of shares of any additional
class or series of capital stock of the Corporation unless the same ranks junior
to the Series A Preferred Stock with respect to the distribution of assets on
the liquidation, dissolution or winding up of the Corporation and the payment of
dividends;

 

3.3.4 (i) reclassify, alter or amend any existing security of the Corporation
that is pari passu with the Series A Preferred Stock in respect of the
distribution of assets on the liquidation, dissolution or winding up of the
Corporation or the payment of dividends, if such reclassification, alteration or
amendment would render such other security senior to the Series A Preferred
Stock in respect of any such right, preference, or privilege or (ii) reclassify,
alter or amend any existing security of the Corporation that is junior to the
Series A Preferred Stock in respect of the distribution of assets on the
liquidation, dissolution or winding up of the Corporation or the payment of
dividends, if such reclassification, alteration or amendment would render such
other security senior to or pari passu with the Series A Preferred Stock in
respect of any such right, preference or privilege.

 



7 



 

3.3.5 cause or permit any of its subsidiaries to, without approval of the Board
of Directors, including at least one Series A Director, sell, issue, sponsor,
create or distribute any digital tokens, cryptocurrency or other
blockchain-based assets (collectively, “Tokens”), including through a pre-sale,
initial coin offering, token distribution event or crowdfunding, or through the
issuance of any instrument convertible into or exchangeable for Tokens;

 

3.3.6 purchase or redeem (or permit any subsidiary to purchase or redeem) or pay
or declare any dividend or make any distribution on, any shares of capital stock
of the Corporation other than (i) redemptions of or dividends or distributions
on the Series A Preferred Stock as expressly authorized herein, (ii) dividends
or other distributions payable on the Common Stock solely in the form of
additional shares of Common Stock and (iii) repurchases of stock from former
employees, officers, directors, consultants or other persons who performed
services for the Corporation or any subsidiary in connection with the cessation
of such employment or service at the lower of the original purchase price or the
then-current fair market value thereof;

 

3.3.7  create, or authorize the creation of, or issue, or authorize the issuance
of any debt security or create any lien or security interest (except for
purchase money liens or statutory liens of landlords, mechanics, materialmen,
workmen, warehousemen and other similar persons arising or incurred in the
ordinary course of business) or incur other indebtedness for borrowed money,
including but not limited to obligations and contingent obligations under
guarantees (but excluding any trade payables incurred in the ordinary course of
business and any equipment financings entered into in the ordinary course of
business), or permit any subsidiary to take any such action with respect to any
debt security lien, security interest or other indebtedness for borrowed money;

 

3.3.8  create, or hold capital stock in, any subsidiary that is not wholly owned
(either directly or through one or more other subsidiaries) by the Corporation,
or permit any subsidiary to create, or authorize the creation of, or issue or
obligate itself to issue, any shares of any class or series of capital stock, or
sell, transfer or otherwise dispose of any capital stock of any direct or
indirect subsidiary of the Corporation, or permit any direct or indirect
subsidiary to sell, lease, transfer, exclusively license or otherwise dispose
(in a single transaction or series of related transactions) of all or
substantially all of the assets of such subsidiary; or

 

3.3.9  increase or decrease the authorized number of directors constituting the
Board of Directors.

 



8 



 

4. Optional Conversion.

 

The holders of the Series A Preferred Stock shall have conversion rights as
follows (the “Conversion Rights”):

 

4.1  Right to Convert.

 

4.1.1  Conversion Ratio. Each share of Series A Preferred Stock shall be
convertible, at the option of the holder thereof, at any time and from time to
time, and without the payment of additional consideration by the holder thereof,
into such number of fully paid and non-assessable shares of Common Stock as is
determined by dividing the Series A Original Issue Price by the Series A
Conversion Price (as defined below) in effect at the time of conversion. The
“Series A Conversion Price” shall initially be equal to $0.08863. Such initial
Series A Conversion Price, and the rate at which shares of Series A Preferred
Stock may be converted into shares of Common Stock, shall be subject to
adjustment as provided below.

 

4.1.2  Termination of Conversion Rights. In the event of a liquidation,
dissolution or winding up of the Corporation or a Deemed Liquidation Event, the
Conversion Rights shall terminate at the close of business on the last full day
preceding the date fixed for the payment of any such amounts distributable on
such event to the holders of Series A Preferred Stock.

 

4.2  Fractional Shares. No fractional shares of Common Stock shall be issued
upon conversion of the Series A Preferred Stock. In lieu of any fractional
shares to which the holder would otherwise be entitled, the Corporation shall
pay cash equal to such fraction multiplied by the fair market value of a share
of Common Stock as determined in good faith by the Board of Directors of the
Corporation. Whether or not fractional shares would be issuable upon such
conversion shall be determined on the basis of the total number of shares of
Series A Preferred Stock the holder is at the time converting into Common Stock
and the aggregate number of shares of Common Stock issuable upon such
conversion.

 

4.3 Mechanics of Conversion.

 

4.3.1  Notice of Conversion. In order for a holder of Series A Preferred Stock
to voluntarily convert shares of Series A Preferred Stock into shares of Common
Stock, such holder shall (a) provide written notice to the Corporation’s
transfer agent at the office of the transfer agent for the Series A Preferred
Stock (or at the principal office of the Corporation if the Corporation serves
as its own transfer agent) that such holder elects to convert all or any number
of such holder’s shares of Series A Preferred Stock and, if applicable, any
event on which such conversion is contingent, and (b) if such holder’s shares
are certificated, surrender the certificate or certificates for such shares of
Series A Preferred Stock (or, if such registered holder alleges that such
certificate has been lost, stolen or destroyed, a lost certificate affidavit and
agreement reasonably acceptable to the Corporation to indemnify the Corporation
against any claim that may be made against the Corporation on account of the
alleged loss, theft or destruction of such certificate), at the office of the
transfer agent for the Series A Preferred Stock (or at the principal office of
the Corporation if the Corporation serves as its own transfer agent). Such
notice shall state such holder’s name or the names of the nominees in which such
holder wishes the shares of Common Stock to be issued. If required by the
Corporation, any certificates surrendered for conversion shall be endorsed or
accompanied by a written instrument or instruments of transfer, in form
satisfactory to the Corporation, duly executed by the registered holder or his,
her or its attorney duly authorized in writing. The close of business on the
date of receipt by the transfer agent (or by the Corporation if the Corporation
serves as its own transfer agent) of such notice and, if applicable,
certificates (or lost certificate affidavit and agreement) shall be the time of
conversion (the “Conversion Time”), and the shares of Common Stock issuable upon
conversion of the specified shares shall be deemed to be outstanding of record
as of such date. The Corporation shall, as soon as practicable after the
Conversion Time (i) issue and deliver to such holder of Series A Preferred
Stock, or to his, her or its nominees, a notice of issuance of uncertificated
shares and, may, if applicable and upon written request, issue and deliver a
certificate for the number (if any) of the shares of Series A Preferred Stock
represented by any surrendered certificate that were not converted into Common
Stock, (ii) pay in cash such amount as provided in Subsection 4.2 in lieu of any
fraction of a share of Common Stock otherwise issuable upon such conversion and
(iii) pay all declared but unpaid dividends on the shares of Series A Preferred
Stock converted.

 



9 



 

4.3.2  Reservation of Shares. The Corporation shall at all times when the Series
A Preferred Stock shall be outstanding, reserve and keep available out of its
authorized but unissued capital stock, for the purpose of effecting the
conversion of the Series A Preferred Stock, such number of its duly authorized
shares of Common Stock as shall from time to time be sufficient to effect the
conversion of all outstanding Series A Preferred Stock; and if at any time the
number of authorized but unissued shares of Common Stock shall not be sufficient
to effect the conversion of all then outstanding shares of the Series A
Preferred Stock, the Corporation shall take such corporate action as may be
necessary to increase its authorized but unissued shares of Common Stock to such
number of shares as shall be sufficient for such purposes, including, without
limitation, engaging in best efforts to obtain the requisite stockholder
approval of any necessary amendment to this Amended and Restated Certificate of
Incorporation. Before taking any action which would cause an adjustment reducing
the Series A Conversion Price below the then par value of the shares of Common
Stock issuable upon conversion of the Series A Preferred Stock, the Corporation
will take any corporate action which may, in the opinion of its counsel, be
necessary in order that the Corporation may validly and legally issue fully paid
and non-assessable shares of Common Stock at such adjusted Series A Conversion
Price.

 

4.3.3  Effect of Conversion. All shares of Series A Preferred Stock which shall
have been surrendered for conversion as herein provided shall no longer be
deemed to be outstanding and all rights with respect to such shares shall
immediately cease and terminate at the Conversion Time, except only the right of
the holders thereof to receive shares of Common Stock in exchange therefor, to
receive payment in lieu of any fraction of a share otherwise issuable upon such
conversion as provided in Subsection 4.2 and to receive payment of any dividends
declared but unpaid thereon. Any shares of Series A Preferred Stock so converted
shall be retired and cancelled and may not be reissued as shares of such series,
and the Corporation may thereafter take such appropriate action (without the
need for stockholder action) as may be necessary to reduce the authorized number
of shares of Series A Preferred Stock accordingly.

 

4.3.4  No Further Adjustment. Upon any such conversion, no adjustment to the
Series A Conversion Price shall be made for any declared but unpaid dividends on
the Series A Preferred Stock surrendered for conversion or on the Common Stock
delivered upon conversion.

 

4.3.5  Taxes. The Corporation shall pay any and all issue and other similar
taxes that may be payable in respect of any issuance or delivery of shares of
Common Stock upon conversion of shares of Series A Preferred Stock pursuant to
this Section 4. The Corporation shall not, however, be required to pay any tax
which may be payable in respect of any transfer involved in the issuance and
delivery of shares of Common Stock in a name other than that in which the shares
of Series A Preferred Stock so converted were registered, and no such issuance
or delivery shall be made unless and until the person or entity requesting such
issuance has paid to the Corporation the amount of any such tax or has
established, to the satisfaction of the Corporation, that such tax has been
paid.

 



10 



 

4.4 Adjustments to Series A Conversion Price for Diluting Issues.

 

4.4.1  Special Definitions. For purposes of this Article Fourth, the following
definitions shall apply:

 

(a)  “Option” shall mean rights, options or warrants to subscribe for, purchase
or otherwise acquire Common Stock or Convertible Securities.

 

(b)  “Series A Original Issue Date” shall mean the date on which the first share
of Series A Preferred Stock was issued.

 

(c)  “Convertible Securities” shall mean any evidences of indebtedness, shares
or other securities directly or indirectly convertible into or exchangeable for
Common Stock, but excluding Options.

 

(d)  “Additional Shares of Common Stock” shall mean all shares of Common Stock
issued (or, pursuant to Subsection 4.4.3 below, deemed to be issued) by the
Corporation after the Series A Original Issue Date, other than (1) the following
shares of Common Stock and (2) shares of Common Stock deemed issued pursuant to
the following Options and Convertible Securities (clauses (1) and (2),
collectively, “Exempted Securities”):

 

(i)shares of Common Stock issued by reason of a dividend, stock split,
combination or similar recapitalization that is covered by Subsection 4.5, 4.6,
4.7 or 4.8;

 

(ii)shares of Common Stock or Options issued to employees or directors of, or
consultants or advisors to, the Corporation or any of its subsidiaries pursuant
to a plan, agreement or arrangement approved by the Board of Directors of the
Corporation, including the approval of at least one Series A Director;

 

(iii)shares of Common Stock actually issued upon the conversion of Series A
Preferred Stock, Convertible Securities actually issued upon the exercise of
Options or shares of Common Stock actually issued upon the conversion or
exchange of Convertible Securities;

 



11 



 

(iv)shares of Common Stock, Options or Convertible Securities issued to banks,
equipment lessors or other financial institutions, or to real property lessors,
pursuant to a debt financing, equipment leasing or real property leasing
transaction approved by the Board of Directors of the Corporation, including the
approval of at least one Series A Director;

 

(v)shares of Common Stock, Options or Convertible Securities issued to suppliers
or third party service providers in connection with the provision of goods or
services, provided that such issuances are approved by the Board of Directors of
the Corporation, including the approval of at least one Series A Director;

 

(vi)shares of Common Stock, Options or Convertible Securities issued in
connection with a bona fide acquisition of another corporation or entity by the
Corporation pursuant to a merger, consolidation, purchase of assets,
reorganization or similar transaction;

 

(vii)shares of Common Stock issued in a Qualified IPO; and

 

(viii)shares of Common Stock, Options or Convertible Securities issued in
connection with sponsored research, collaboration, technology license,
development, OEM, marketing or other similar agreements or strategic
partnerships approved by the Board of Directors of the Corporation, including
the approval of at least one Series A Director.

 

4.4.2  No Adjustment of Series A Conversion Price. No adjustment in the Series A
Conversion Price shall be made as the result of the issuance or deemed issuance
of Additional Shares of Common Stock if the Corporation receives written notice
from the Requisite Holders agreeing that no such adjustment shall be made as the
result of the issuance or deemed issuance of such Additional Shares of Common
Stock.

 



12 



 

4.4.3 Deemed Issue of Additional Shares of Common Stock.

 

(a)  If the Corporation at any time or from time to time after the Series A
Original Issue Date shall issue any Options or Convertible Securities (excluding
Options or Convertible Securities which are themselves Exempted Securities) or
shall fix a record date for the determination of holders of any class of
securities entitled to receive any such Options or Convertible Securities, then
the maximum number of shares of Common Stock (as set forth in the instrument
relating thereto, assuming the satisfaction of any conditions to exercisability,
convertibility or exchangeability but without regard to any provision contained
therein for a subsequent adjustment of such number) issuable upon the exercise
of such Options or, in the case of Convertible Securities and Options therefor,
the conversion or exchange of such Convertible Securities, shall be deemed to be
Additional Shares of Common Stock issued as of the time of such issue or, in
case such a record date shall have been fixed, as of the close of business on
such record date.

 

(b)  If the terms of any Option or Convertible Security, the issuance of which
resulted in an adjustment to the Series A Conversion Price pursuant to the terms
of Subsection 4.8.4, are revised as a result of an amendment to such terms or
any other adjustment pursuant to the provisions of such Option or Convertible
Security (but excluding automatic adjustments to such terms pursuant to
anti-dilution or similar provisions of such Option or Convertible Security) to
provide for either (1) any increase or decrease in the number of shares of
Common Stock issuable upon the exercise, conversion and/or exchange of any such
Option or Convertible Security or (2) any increase or decrease in the
consideration payable to the Corporation upon such exercise, conversion and/or
exchange, then, effective upon such increase or decrease becoming effective, the
Series A Conversion Price computed upon the original issue of such Option or
Convertible Security (or upon the occurrence of a record date with respect
thereto) shall be readjusted to such Series A Conversion Price as would have
obtained had such revised terms been in effect upon the original date of
issuance of such Option or Convertible Security. Notwithstanding the foregoing,
no readjustment pursuant to this clause (b) shall have the effect of increasing
the Series A Conversion Price to an amount which exceeds the lower of (i) the
Series A Conversion Price in effect immediately prior to the original adjustment
made as a result of the issuance of such Option or Convertible Security, or (ii)
the Series A Conversion Price that would have resulted from any issuances of
Additional Shares of Common Stock (other than deemed issuances of Additional
Shares of Common Stock as a result of the issuance of such Option or Convertible
Security) between the original adjustment date and such readjustment date.

 

(c)  If the terms of any Option or Convertible Security (excluding Options or
Convertible Securities which are themselves Exempted Securities), the issuance
of which did not result in an adjustment to the Series A Conversion Price
pursuant to the terms of Subsection 4.4.4 (either because the consideration per
share (determined pursuant to Subsection 4.4.5) of the Additional Shares of
Common Stock subject thereto was equal to or greater than the Series A
Conversion Price then in effect, or because such Option or Convertible Security
was issued before the Series A Original Issue Date), are revised after the
Series A Original Issue Date as a result of an amendment to such terms or any
other adjustment pursuant to the provisions of such Option or Convertible
Security (but excluding automatic adjustments to such terms pursuant to
anti-dilution or similar provisions of such Option or Convertible Security) to
provide for either (1) any increase in the number of shares of Common Stock
issuable upon the exercise, conversion or exchange of any such Option or
Convertible Security or (2) any decrease in the consideration payable to the
Corporation upon such exercise, conversion or exchange, then such Option or
Convertible Security, as so amended or adjusted, and the Additional Shares of
Common Stock subject thereto (determined in the manner provided in Subsection
4.4.3(a) shall be deemed to have been issued effective upon such increase or
decrease becoming effective.

 



13 



 

(d)  Upon the expiration or termination of any unexercised Option or unconverted
or unexchanged Convertible Security (or portion thereof) which resulted (either
upon its original issuance or upon a revision of its terms) in an adjustment to
the Series A Conversion Price pursuant to the terms of Subsection 4.4.4, the
Series A Conversion Price shall be readjusted to such Series A Conversion Price
as would have obtained had such Option or Convertible Security (or portion
thereof) never been issued.

 

(e)  If the number of shares of Common Stock issuable upon the exercise,
conversion and/or exchange of any Option or Convertible Security, or the
consideration payable to the Corporation upon such exercise, conversion and/or
exchange, is calculable at the time such Option or Convertible Security is
issued or amended but is subject to adjustment based upon subsequent events, any
adjustment to the Series A Conversion Price provided for in this Subsection
4.4.3 shall be effected at the time of such issuance or amendment based on such
number of shares or amount of consideration without regard to any provisions for
subsequent adjustments (and any subsequent adjustments shall be treated as
provided in clauses (b) and (c) of this Subsection 4.4.3). If the number of
shares of Common Stock issuable upon the exercise, conversion and/or exchange of
any Option or Convertible Security, or the consideration payable to the
Corporation upon such exercise, conversion and/or exchange, cannot be calculated
at all at the time such Option or Convertible Security is issued or amended, any
adjustment to the Series A Conversion Price that would result under the terms of
this Subsection 4.4.3 at the time of such issuance or amendment shall instead be
effected at the time such number of shares and/or amount of consideration is
first calculable (even if subject to subsequent adjustments), assuming for
purposes of calculating such adjustment to the Series A Conversion Price that
such issuance or amendment took place at the time such calculation can first be
made.

 

4.4.4  Adjustment of Series A Conversion Price Upon Issuance of Additional
Shares of Common Stock. In the event the Corporation shall at any time after the
Series A Original Issue Date issue Additional Shares of Common Stock (including
Additional Shares of Common Stock deemed to be issued pursuant to Subsection
4.4.3), without consideration or for a consideration per share less than the
Series A Conversion Price in effect immediately prior to such issuance or deemed
issuance, then the Series A Conversion Price shall be reduced, concurrently with
such issue, to a price (calculated to the nearest one-hundredth of a cent)
determined in accordance with the following formula:

 

CP2 = CP1* (A + B) ÷ (A + C).

 

For purposes of the foregoing formula, the following definitions shall apply:

 

(a)  “CP2” shall mean the Series A Conversion Price in effect immediately after
such issuance or deemed issuance of Additional Shares of Common Stock

 



14 



 

(b)  “CP1” shall mean the Series A Conversion Price in effect immediately prior
to such issuance or deemed issuance of Additional Shares of Common Stock;

 

(c)  “A” shall mean the number of shares of Common Stock outstanding immediately
prior to such issuance or deemed issuance of Additional Shares of Common Stock
(treating for this purpose as outstanding all shares of Common Stock issuable
upon exercise of Options outstanding immediately prior to such issuance or
deemed issuance or upon conversion or exchange of Convertible Securities
(including the Series A Preferred Stock) outstanding (assuming exercise of any
outstanding Options therefor) immediately prior to such issue);

 

(d)  “B” shall mean the number of shares of Common Stock that would have been
issued if such Additional Shares of Common Stock had been issued or deemed
issued at a price per share equal to CP1 (determined by dividing the aggregate
consideration received by the Corporation in respect of such issue by CP1); and

 

(e)  “C” shall mean the number of such Additional Shares of Common Stock issued
in such transaction.

 

4.4.5  Determination of Consideration. For purposes of this Subsection 4.4, the
consideration received by the Corporation for the issuance or deemed issuance of
any Additional Shares of Common Stock shall be computed as follows:

 

(a)  Cash and Property: Such consideration shall:

 

(i)insofar as it consists of cash, be computed at the aggregate amount of cash
received by the Corporation, excluding amounts paid or payable for accrued
interest;

 

(ii)insofar as it consists of property other than cash, be computed at the fair
market value thereof at the time of such issue, as determined in good faith by
the Board of Directors of the Corporation; and

 

(iii)in the event Additional Shares of Common Stock are issued together with
other shares or securities or other assets of the Corporation for consideration
which covers both, be the proportion of such consideration so received, computed
as provided in clauses (i) and (ii) above, as determined in good faith by the
Board of Directors of the Corporation.

 



15 



 

(b)  Options and Convertible Securities. The consideration per share received by
the Corporation for Additional Shares of Common Stock deemed to have been issued
pursuant to Subsection 4.4.3, relating to Options and Convertible Securities,
shall be determined by dividing:

 

(i)The total amount, if any, received or receivable by the Corporation as
consideration for the issue of such Options or Convertible Securities, plus the
minimum aggregate amount of additional consideration (as set forth in the
instruments relating thereto, without regard to any provision contained therein
for a subsequent adjustment of such consideration) payable to the Corporation
upon the exercise of such Options or the conversion or exchange of such
Convertible Securities, or in the case of Options for Convertible Securities,
the exercise of such Options for Convertible Securities and the conversion or
exchange of such Convertible Securities, by

 

(ii)the maximum number of shares of Common Stock (as set forth in the
instruments relating thereto, without regard to any provision contained therein
for a subsequent adjustment of such number) issuable upon the exercise of such
Options or the conversion or exchange of such Convertible Securities, or in the
case of Options for Convertible Securities, the exercise of such Options for
Convertible Securities and the conversion or exchange of such Convertible
Securities.

 

4.4.6  Multiple Closing Dates. In the event the Corporation shall issue on more
than one date Additional Shares of Common Stock that are a part of one
transaction or a series of related transactions and that would result in an
adjustment to the Series A Conversion Price pursuant to the terms of Subsection
4.4.4 , and such issuance dates occur within a period of no more than ninety
(90) days from the first such issuance to the final such issuance, then, upon
the final such issuance, the Series A Conversion Price shall be readjusted to
give effect to all such issuances as if they occurred on the date of the first
such issuance (and without giving effect to any additional adjustments as a
result of any such subsequent issuances within such period).

 

4.5  Adjustment for Stock Splits and Combinations. If the Corporation shall at
any time or from time to time after the Series A Original Issue Date effect a
subdivision of the outstanding Common Stock, the Series A Conversion Price in
effect immediately before that subdivision shall be proportionately decreased so
that the number of shares of Common Stock issuable on conversion of each share
of such series shall be increased in proportion to such increase in the
aggregate number of shares of Common Stock outstanding. If the Corporation shall
at any time or from time to time after the Series A Original Issue Date combine
the outstanding shares of Common Stock, the Series A Conversion Price in effect
immediately before the combination shall be proportionately increased so that
the number of shares of Common Stock issuable on conversion of each share of
such series shall be decreased in proportion to such decrease in the aggregate
number of shares of Common Stock outstanding. Any adjustment under this
subsection shall become effective at the close of business on the date the
subdivision or combination becomes effective.

 



16 



 

4.6  Adjustment for Certain Dividends and Distributions. In the event the
Corporation at any time or from time to time after the Series A Original Issue
Date shall make or issue, or fix a record date for the determination of holders
of Common Stock entitled to receive, a dividend or other distribution payable on
the Common Stock in additional shares of Common Stock, then and in each such
event the Series A Conversion Price in effect immediately before such event
shall be decreased as of the time of such issuance or, in the event such a
record date shall have been fixed, as of the close of business on such record
date, by multiplying the Series A Conversion Price then in effect by a fraction:

 

(1)  the numerator of which shall be the total number of shares of Common Stock
issued and outstanding immediately prior to the time of such issuance or the
close of business on such record date; and

 

(2)  the denominator of which shall be the total number of shares of Common
Stock issued and outstanding immediately prior to the time of such issuance or
the close of business on such record date plus the number of shares of Common
Stock issuable in payment of such dividend or distribution.

 

Notwithstanding the foregoing (a) if such record date shall have been fixed and
such dividend is not fully paid or if such distribution is not fully made on the
date fixed therefor, the Series A Conversion Price shall be recomputed
accordingly as of the close of business on such record date and thereafter the
Series A Conversion Price shall be adjusted pursuant to this subsection as of
the time of actual payment of such dividends or distributions; and (b) that no
such adjustment shall be made if the holders of Series A Preferred Stock
simultaneously receive a dividend or other distribution of shares of Common
Stock in a number equal to the number of shares of Common Stock as they would
have received if all outstanding shares of Series A Preferred Stock had been
converted into Common Stock on the date of such event.

 

4.7  Adjustments for Other Dividends and Distributions. In the event the
Corporation at any time or from time to time after the Series A Original Issue
Date shall make or issue, or fix a record date for the determination of holders
of Common Stock entitled to receive, a dividend or other distribution payable in
securities of the Corporation (other than a distribution of shares of Common
Stock in respect of outstanding shares of Common Stock) or in other property and
the provisions of Section 1 do not apply to such dividend or distribution, then
and in each such event the holders of Series A Preferred Stock shall receive,
simultaneously with the distribution to the holders of Common Stock, a dividend
or other distribution of such securities or other property in an amount equal to
the amount of such securities or other property as they would have received if
all outstanding shares of Series A Preferred Stock had been converted into
Common Stock on the date of such event.

 



17 



 

4.8  Adjustment for Merger or Reorganization, etc. Subject to the provisions of
Subsection 2.3, if there shall occur any reorganization, recapitalization,
reclassification, consolidation or merger involving the Corporation in which the
Common Stock (but not the Series A Preferred Stock) is converted into or
exchanged for securities, cash or other property (other than a transaction
covered by Subsections 4.4, 4.6 or 4.7), then, following any such
reorganization, recapitalization, reclassification, consolidation or merger,
each share of Series A Preferred Stock shall thereafter be convertible in lieu
of the Common Stock into which it was convertible prior to such event into the
kind and amount of securities, cash or other property which a holder of the
number of shares of Common Stock of the Corporation issuable upon conversion of
one share of Series A Preferred Stock immediately prior to such reorganization,
recapitalization, reclassification, consolidation or merger would have been
entitled to receive pursuant to such transaction; and, in such case, appropriate
adjustment (as determined in good faith by the Board of Directors of the
Corporation) shall be made in the application of the provisions in this Section
4 with respect to the rights and interests thereafter of the holders of the
Series A Preferred Stock, to the end that the provisions set forth in this
Section 4 (including provisions with respect to changes in and other adjustments
of the Series A Conversion Price) shall thereafter be applicable, as nearly as
reasonably may be, in relation to any securities or other property thereafter
deliverable upon the conversion of the Series A Preferred Stock.

 

4.9  Certificate as to Adjustments. Upon the occurrence of each adjustment or
readjustment of the Series A Conversion Price pursuant to this Section 4, the
Corporation at its expense shall, as promptly as reasonably practicable
thereafter, compute such adjustment or readjustment in accordance with the terms
hereof and furnish to each holder of Series A Preferred Stock a certificate
setting forth such adjustment or readjustment (including the kind and amount of
securities, cash or other property into which the Series A Preferred Stock is
convertible) and showing in detail the facts upon which such adjustment or
readjustment is based. The Corporation shall, as promptly as reasonably
practicable after the written request at any time of any holder of Series A
Preferred Stock, furnish or cause to be furnished to such holder a certificate
setting forth (i) the Series A Conversion Price then in effect, and (ii) the
number of shares of Common Stock and the amount, if any, of other securities,
cash or property which then would be received upon the conversion of Series A
Preferred Stock.

 

4.10 Notice of Record Date. In the event:

 

(a)  the Corporation shall take a record of the holders of its Common Stock (or
other capital stock or securities at the time issuable upon conversion of the
Series A Preferred Stock) for the purpose of entitling or enabling them to
receive any dividend or other distribution, or to receive any right to subscribe
for or purchase any shares of capital stock of any class or any other
securities, or to receive any other security; or

 

(b)  of any capital reorganization of the Corporation, any reclassification of
the Common Stock of the Corporation, or any Deemed Liquidation Event; or

 



18 



 

(c) of the voluntary or involuntary dissolution, liquidation or winding-up of
the Corporation, then, and in each such case, the Corporation will send or cause
to be sent to the holders of the Series A Preferred Stock a notice specifying,
as the case may be, (i) the record date for such dividend, distribution or
right, and the amount and character of such dividend, distribution or right, or
(ii) the effective date on which such reorganization, reclassification,
consolidation, merger, transfer, dissolution, liquidation or winding-up is
proposed to take place, and the time, if any is to be fixed, as of which the
holders of record of Common Stock (or such other capital stock or securities at
the time issuable upon the conversion of the Series A Preferred Stock) shall be
entitled to exchange their shares of Common Stock (or such other capital stock
or securities) for securities or other property deliverable upon such
reorganization, reclassification, consolidation, merger, transfer, dissolution,
liquidation or winding-up, and the amount per share and character of such
exchange applicable to the Series A Preferred Stock and the Common Stock. Such
notice shall be sent at least ten (10) days prior to the record date or
effective date for the event specified in such notice.

 

5. Mandatory Conversion.

 

5.1 Trigger Events. Upon either (a) the closing of the sale of shares of Common
Stock to the public, in a firm-commitment underwritten public offering pursuant
to an effective registration statement under the Securities Act of 1933, as
amended, resulting in at least $100,000,000 of gross proceeds the Corporation (a
“Qualified IPO”) or (b) the date and time, or the occurrence of an event,
specified by vote or written consent of the Requisite Holders (the time of such
Qualified IPO closing or the date and time specified or the time of the event
specified in such vote or written consent is referred to herein as the
“Mandatory Conversion Time”), then (i) all outstanding shares of Series A
Preferred Stock shall automatically be converted into shares of Common Stock, at
the then effective conversion rate as calculated pursuant to Subsection 4.1.1
and (ii) such shares may not be reissued by the Corporation.

 

5.2 Procedural Requirements. All holders of record of shares of Series A
Preferred Stock shall be sent written notice of the Mandatory Conversion Time
and the place designated for mandatory conversion of all such shares of Series A
Preferred Stock pursuant to this Section 5. Such notice need not be sent in
advance of the occurrence of the Mandatory Conversion Time. Upon receipt of such
notice, each holder of shares of Series A Preferred Stock in certificated form
shall surrender his, her or its certificate or certificates for all such shares
(or, if such holder alleges that such certificate has been lost, stolen or
destroyed, a lost certificate affidavit and agreement reasonably acceptable to
the Corporation to indemnify the Corporation against any claim that may be made
against the Corporation on account of the alleged loss, theft or destruction of
such certificate) to the Corporation at the place designated in such notice. If
so required by the Corporation, any certificates surrendered for conversion
shall be endorsed or accompanied by written instrument or instruments of
transfer, in form satisfactory to the Corporation, duly executed by the
registered holder or by his, her or its attorney duly authorized in writing. All
rights with respect to the Series A Preferred Stock converted pursuant to
Subsection 5.1, including the rights, if any, to receive notices and vote (other
than as a holder of Common Stock), will terminate at the Mandatory Conversion
Time (notwithstanding the failure of the holder or holders thereof to surrender
any certificates at or prior to such time), except only the rights of the
holders thereof, upon surrender of any certificate or certificates of such
holders (or lost certificate affidavit and agreement) therefor, to receive the
items provided for in the next sentence of this Subsection 5.2. As soon as
practicable after the Mandatory Conversion Time and, if applicable, the
surrender of any certificate or certificates (or lost certificate affidavit and
agreement) for Series A Preferred Stock, the Corporation shall (a) issue and
deliver to such holder, or to his, her or its nominees, a certificate or
certificates for the number of full shares of Common Stock issuable on such
conversion in accordance with the provisions hereof and (b)pay cash as provided
in Subsection 4.2 in lieu of any fraction of a share of Common Stock otherwise
issuable upon such conversion and the payment of any declared but unpaid
dividends on the shares of Series A Preferred Stock converted. Such converted
Series A Preferred Stock shall be retired and cancelled and may not be reissued
as shares of such series, and the Corporation may thereafter take such
appropriate action (without the need for stockholder action) as may be necessary
to reduce the authorized number of shares of Series A Preferred Stock
accordingly.

 



19 



 

6. Redemption. The shares of Series A Preferred Stock shall not be redeemable.

 

7. Waiver. Any of the rights, powers, preferences and other terms of the Series
A Preferred Stock set forth herein may be waived on behalf of all holders of
Series A Preferred Stock by the affirmative written consent or vote of the
Requisite Holders.

 

8. Notices. Any notice required or permitted by the provisions of this Article
Fourth to be given to a holder of shares of Series A Preferred Stock shall be
mailed, postage prepaid, to the post office address last shown on the records of
the Corporation, or given by electronic communication in compliance with the
provisions of the General Corporation Law, and shall be deemed sent upon such
mailing or electronic transmission.

 

FIFTH: Subject to any additional vote required by this Second Amended and
Restated Certificate of Incorporation or Bylaws, in furtherance and not in
limitation of the powers conferred by statute, the Board of Directors is
expressly authorized to make, repeal, alter, amend and rescind any or all of the
Bylaws of the Corporation.

 

SIXTH: Subject to any additional vote required by this Second Amended and
Restated Certificate of Incorporation, the number of directors of the
Corporation shall be determined in the manner set forth in the Bylaws of the
Corporation. Each director shall be entitled to one vote on each matter
presented to the Board of Directors.

 

SEVENTH: Elections of directors need not be by written ballot unless the Bylaws
of the Corporation shall so provide.

 

EIGHTH: Meetings of stockholders may be held within or without the State of
Delaware, as the Bylaws of the Corporation may provide. The books of the
Corporation may be kept outside the State of Delaware at such place or places as
may be designated from time to time by the Board of Directors or in the Bylaws
of the Corporation.

 

NINTH: To the fullest extent permitted by law, a director of the Corporation
shall not be personally liable to the Corporation or its stockholders for
monetary damages for breach of fiduciary duty as a director. If the General
Corporation Law or any other law of the State of Delaware is amended after
approval by the stockholders of this Article Ninth to authorize corporate action
further eliminating or limiting the personal liability of directors, then the
liability of a director of the Corporation shall be eliminated or limited to the
fullest extent permitted by the General Corporation Law as so amended.

 



20 



 

Any repeal or modification of the foregoing provisions of this Article Ninth by
the stockholders of the Corporation shall not adversely affect any right or
protection of a director of the Corporation existing at the time of, or increase
the liability of any director of the Corporation with respect to any acts or
omissions of such director occurring prior to, such repeal or modification.

 

TENTH: The following indemnification provisions shall apply to the persons
enumerated below.

 

1. Right to Indemnification of Directors and Officers. The Corporation shall
indemnify and hold harmless, to the fullest extent permitted by applicable law
as it presently exists or may hereafter be amended, any person (an “Indemnified
Person”) who was or is made or is threatened to be made a party or is otherwise
involved in any action, suit or proceeding, whether civil, criminal,
administrative or investigative (a “Proceeding”), by reason of the fact that
such person, or a person for whom such person is the legal representative, is or
was a director or officer of the Corporation or, while a director or officer of
the Corporation, is or was serving at the request of the Corporation as a
director, officer, employee or agent of another corporation or of a partnership,
joint venture, limited liability company, trust, enterprise or nonprofit entity,
including service with respect to employee benefit plans, against all liability
and loss suffered and expenses (including attorneys’ fees) reasonably incurred
by such Indemnified Person in such Proceeding. Notwithstanding the preceding
sentence, except as otherwise provided in Section 3 of this Article Tenth, the
Corporation shall be required to indemnify an Indemnified Person in connection
with a Proceeding (or part thereof) commenced by such Indemnified Person only if
the commencement of such Proceeding (or part thereof) by the Indemnified Person
was authorized in advance by the Board of Directors.

 

2. Prepayment of Expenses of Directors and Officers. The Corporation shall pay
the expenses (including attorneys’ fees) incurred by an Indemnified Person in
defending any Proceeding in advance of its final disposition, provided, however,
that, to the extent required by law, such payment of expenses in advance of the
final disposition of the Proceeding shall be made only upon receipt of an
undertaking by the Indemnified Person to repay all amounts advanced if it should
be ultimately determined that the Indemnified Person is not entitled to be
indemnified under this Article Tenth or otherwise.

 

3. Claims by Directors and Officers. If a claim for indemnification or
advancement of expenses under this Article Tenth is not paid in full within
thirty (30) days after a written claim therefor by the Indemnified Person has
been received by the Corporation, the Indemnified Person may file suit to
recover the unpaid amount of such claim and, if successful in whole or in part,
shall be entitled to be paid the expense of prosecuting such claim. In any such
action, the Corporation shall have the burden of proving that the Indemnified
Person is not entitled to the requested indemnification or advancement of
expenses under applicable law.

 



21 



 

4. Indemnification of Employees and Agents. The Corporation may indemnify and
advance expenses to any person who was or is made or is threatened to be made or
is otherwise involved in any Proceeding by reason of the fact that such person,
or a person for whom such person is the legal representative, is or was an
employee or agent of the Corporation or, while an employee or agent of the
Corporation, is or was serving at the request of the Corporation as a director,
officer, employee or agent of another corporation or of a partnership, joint
venture, limited liability company, trust, enterprise or nonprofit entity,
including service with respect to employee benefit plans, against all liability
and loss suffered and expenses (including attorneys’ fees) reasonably incurred
by such person in connection with such Proceeding. The ultimate determination of
entitlement to indemnification of persons who are non-director or officer
employees or agents shall be made in such manner as is determined by the Board
of Directors in its sole discretion. Notwithstanding the foregoing sentence, the
Corporation shall not be required to indemnify a person in connection with a
Proceeding initiated by such person if the Proceeding was not authorized in
advance by the Board of Directors.

 

5. Advancement of Expenses of Employees and Agents. The Corporation may pay the
expenses (including attorneys’ fees) incurred by an employee or agent in
defending any Proceeding in advance of its final disposition on such terms and
conditions as may be determined by the Board of Directors.

 

6. Non-Exclusivity of Rights. The rights conferred on any person by this Article
Tenth shall not be exclusive of any other rights which such person may have or
hereafter acquire under any statute, provision of this Second Amended and
Restated Certificate of Incorporation, the Bylaws of the Corporation, or any
agreement, or pursuant to any vote of stockholders or disinterested directors or
otherwise.

 

7. Other Indemnification. The Corporation’s obligation, if any, to indemnify any
person who was or is serving at its request as a director, officer or employee
of another Corporation, partnership, limited liability company, joint venture,
trust, organization or other enterprise shall be reduced by any amount such
person may collect as indemnification from such other Corporation, partnership,
limited liability company, joint venture, trust, organization or other
enterprise.

 

8. Insurance. The Board of Directors may, to the full extent permitted by
applicable law as it presently exists, or may hereafter be amended from time to
time, authorize an appropriate officer or officers to purchase and maintain at
the Corporation’s expense insurance: (a) to indemnify the Corporation for any
obligation which it incurs as a result of the indemnification of directors,
officers and employees under the provisions of this Article Tenth; and (b) to
indemnify or insure directors, officers and employees against liability in
instances in which they may not otherwise be indemnified by the Corporation
under the provisions of this Article Tenth.

 

9. Amendment or Repeal. Any repeal or modification of the foregoing provisions
of this Article Tenth shall not adversely affect any right or protection
hereunder of any person in respect of any act or omission occurring prior to the
time of such repeal or modification. The rights provided hereunder shall inure
to the benefit of any Indemnified Person and such person’s heirs, executors and
administrators.

 



22 



 

ELEVENTH: Unless the Corporation consents in writing to the selection of an
alternative forum, the Court of Chancery in the State of Delaware shall be the
sole and exclusive forum for any stockholder (including a beneficial owner) to
bring (i) any derivative action or proceeding brought on behalf of the
Corporation, (ii) any action asserting a claim of breach of fiduciary duty owed
by any director, officer or other employee of the Corporation to the Corporation
or the Corporation’s stockholders, (iii) any action asserting a claim against
the Corporation, its directors, officers or employees arising pursuant to any
provision of the Delaware General Corporation Law or the Corporation’s
certificate of incorporation or bylaws or (iv) any action asserting a claim
against the Corporation, its directors, officers or employees governed by the
internal affairs doctrine, except for, as to each of (i) through (iv) above, any
claim as to which the Court of Chancery determines that there is an
indispensable party not subject to the jurisdiction of the Court of Chancery
(and the indispensable party does not consent to the personal jurisdiction of
the Court of Chancery within ten days following such determination), which is
vested in the exclusive jurisdiction of a court or forum other than the Court of
Chancery, or for which the Court of Chancery does not have subject matter
jurisdiction. If any provision or provisions of this Article Eleventh shall be
held to be invalid, illegal or unenforceable as applied to any person or entity
or circumstance for any reason whatsoever, then, to the fullest extent permitted
by law, the validity, legality and enforceability of such provisions in any
other circumstance and of the remaining provisions of this Article Eleventh
(including, without limitation, each portion of any sentence of this Article
Eleventh containing any such provision held to be invalid, illegal or
unenforceable that is not itself held to be invalid, illegal or unenforceable)
and the application of such provision to other persons or entities and
circumstances shall not in any way be affected or impaired thereby.

 

This Article Eleventh shall not apply to claims arising under the Securities Act
of 1933, as amended, the Securities Exchange Act of 1934, as amended, or other
federal securities laws for which there is exclusive federal or concurrent
federal and state jurisdiction. Unless the Corporation consents in writing to
the selection of an alternative forum, the federal district courts of the United
States of America shall be the exclusive forum for the resolution of any
complaint asserting a cause of action arising under the Securities Act of 1933,
as amended.

 

*      *     *

 

3. That the foregoing amendment and restatement was approved by the holders of
the requisite number of shares of this corporation in accordance with Section
228 of the General Corporation Law.

 

4. That this Second Amended and Restated Certificate of Incorporation, which
restates and integrates and further amends the provisions of the Corporation’s
Restated Certificate of Incorporation, has been duly adopted in accordance with
Sections 242 and 245 of the General Corporation Law.

 



23 



 

IN WITNESS WHEREOF, this Second Amended and Restated Certificate of
Incorporation has been executed by a duly authorized officer of this corporation
on this [●] day of [●], 2020.

 

  By:       President

 



 



 

EXHIBIT C

 

DISCLOSURE SCHEDULE*

 

 

 

 

 

 

 

 

 

 

 

 

*Schedules have been omitted pursuant to Item 601(a)(5) of Regulation S-K and
will be provided on a supplemental basis to the Securities and Exchange
Commission upon request.



 

 





 

 

 

 

 

 

 

 

 

 

 

EXHIBIT D

 

 

 

FORM OF INDEMNIFICATION AGREEMENT

 

 

 

 

 

 

 

 

 

 

 



 



 

INDEMNIFICATION AGREEMENT

 

THIS INDEMNIFICATION AGREEMENT (the “Agreement”) is made and entered into as of
[        ], 20[           ] between GI Dynamics, Inc., a Delaware corporation
(the “Company”), and [name] (“Indemnitee”).

 

WITNESSETH THAT:

 

WHEREAS, highly competent persons have become more reluctant to serve
corporations as [directors] [officers] or in other capacities unless they are
provided with adequate protection through insurance or adequate indemnification
against inordinate risks of claims and actions against them arising out of their
service to and activities on behalf of the corporation;

 

WHEREAS, the Board of Directors of the Company (the “Board”) has determined
that, in order to attract and retain qualified individuals, the Company will
attempt to maintain on an ongoing basis, at its sole expense, liability
insurance to protect persons serving the Company and its subsidiaries from
certain liabilities. Although the furnishing of such insurance has been a
customary and widespread practice among United States-based corporations and
other business enterprises, the Company believes that, given current market
conditions and trends, such insurance may be available to it in the future only
at higher premiums and with more exclusions. At the same time, directors,
officers, and other persons in service to corporations or business enterprises
are being increasingly subjected to expensive and time-consuming litigation
relating to, among other things, matters that traditionally would have been
brought only against the Company or business enterprise itself. [The [Bylaws]
[and] [Certificate of Incorporation] of the Company require indemnification of
the officers and directors of the Company.] Indemnitee may also be entitled to
indemnification pursuant to the General Corporation Law of the State of Delaware
(“DGCL”). The [Bylaws] [and] [Certificate of Incorporation] and the DGCL
expressly provide that the indemnification provisions set forth therein are not
exclusive, and thereby contemplate that contracts may be entered into between
the Company and members of the Board, officers and other persons with respect to
indemnification;

 

WHEREAS, the uncertainties relating to such insurance and to indemnification
have increased the difficulty of attracting and retaining such persons;

 

WHEREAS, the Board has determined that the increased difficulty in attracting
and retaining such persons is detrimental to the best interests of the Company’s
stockholders and that the Company should act to assure such persons that there
will be increased certainty of such protection in the future;

 

WHEREAS, it is reasonable, prudent and necessary for the Company contractually
to obligate itself to indemnify, and to advance expenses on behalf of, such
persons to the fullest extent permitted by applicable law so that they will
serve or continue to serve the Company free from undue concern that they will
not be so indemnified;

 

WHEREAS, this Agreement is a supplement to and in furtherance of the [Bylaws]
[and] [Certificate of Incorporation] of the Company and any resolutions adopted
pursuant thereto, and shall not be deemed a substitute therefor, nor to diminish
or abrogate any rights of Indemnitee thereunder; and

 



1 



 

WHEREAS, Indemnitee does not regard the protection available under the Company’s
[Bylaws] [and] [Certificate of Incorporation] and insurance as adequate in the
present circumstances, and may not be willing to serve as an officer or director
without adequate protection, and the Company desires Indemnitee to serve in such
capacity. Indemnitee is willing to serve, continue to serve and to take on
additional service for or on behalf of the Company on the condition that he or
she be so indemnified; and

 

WHEREAS, Indemnitee has certain rights to indemnification and/or insurance
provided by [name of fund/sponsor] which Indemnitee and [name of fund/sponsor]
intend to be secondary to the primary obligation of the Company to indemnify
Indemnitee as provided herein, with the Company’s acknowledgement and agreement
to the foregoing being a material condition to Indemnitee’s willingness to serve
on the Board.

 

NOW, THEREFORE, in consideration of Indemnitee’s agreement to serve as an
[officer] [director] from and after the date hereof, the parties hereto agree as
follows:

 

1. Indemnity of Indemnitee. The Company hereby agrees to hold harmless and
indemnify Indemnitee to the fullest extent permitted by law, as such may be
amended from time to time. In furtherance of the foregoing indemnification, and
without limiting the generality thereof:

 

(a) Proceedings Other Than Proceedings by or in the Right of the Company.
Indemnitee shall be entitled to the rights of indemnification provided in this
Section 1(a) if, by reason of his or her Corporate Status (as hereinafter
defined), the Indemnitee is, or is threatened to be made, a party to or
participant in any Proceeding (as hereinafter defined) other than a Proceeding
by or in the right of the Company. Pursuant to this Section 1(a), Indemnitee
shall be indemnified against all Expenses (as hereinafter defined), judgments,
penalties, fines and amounts paid in settlement actually and reasonably incurred
by him or her, or on his or her behalf, in connection with such Proceeding or
any claim, issue or matter therein, if the Indemnitee acted in good faith and in
a manner the Indemnitee reasonably believed to be in or not opposed to the best
interests of the Company, and with respect to any criminal Proceeding, had no
reasonable cause to believe the Indemnitee’s conduct was unlawful.

 

(b) Proceedings by or in the Right of the Company. Indemnitee shall be entitled
to the rights of indemnification provided in this Section 1(b) if, by reason of
his or her Corporate Status, the Indemnitee is, or is threatened to be made, a
party to or participant in any Proceeding brought by or in the right of the
Company. Pursuant to this Section 1(b), Indemnitee shall be indemnified against
all Expenses actually and reasonably incurred by the Indemnitee, or on the
Indemnitee’s behalf, in connection with such Proceeding if the Indemnitee acted
in good faith and in a manner the Indemnitee reasonably believed to be in or not
opposed to the best interests of the Company; provided, however, if applicable
law so provides, no indemnification against such Expenses shall be made in
respect of any claim, issue or matter in such Proceeding as to which Indemnitee
shall have been adjudged to be liable to the Company unless and to the extent
that the Court of Chancery of the State of Delaware shall determine that such
indemnification may be made.

 



2 



 

(c) Indemnification for Expenses of a Party Who is Wholly or Partly Successful.
Notwithstanding any other provision of this Agreement, to the extent that
Indemnitee is, by reason of his or her Corporate Status, a party to (or
participant in) and is successful, on the merits or otherwise, in any
Proceeding, he or she shall be indemnified to the maximum extent permitted by
law, as such may be amended from time to time, against all Expenses actually and
reasonably incurred by him or her, or on his or her behalf, in connection
therewith. If Indemnitee is not wholly successful in such Proceeding but is
successful, on the merits or otherwise, as to one (1)  or more but less than all
claims, issues or matters in such Proceeding, the Company shall indemnify
Indemnitee against all Expenses actually and reasonably incurred by him or her,
or on his or her behalf, in connection with each successfully resolved claim,
issue or matter. For purposes of this Section and without limitation, the
termination of any claim, issue or matter in such a Proceeding by dismissal,
with or without prejudice, shall be deemed to be a successful result as to such
claim, issue or matter.

 

(d) [Indemnification of Appointing Stockholder. If (i) Indemnitee is or was
affiliated with one (1) or more venture capital funds that has invested in the
Company (an “Appointing Stockholder”), and (ii) the Appointing Stockholder is,
or is threatened to be made, a party to or a participant in any Proceeding, and
(iii) the Appointing Stockholder’s involvement in the Proceeding (A) arises
primarily out of, or relates to, any action taken by the Company that was
approved by the Company’s Board, and (B) arises out of facts or circumstances
that are the same or substantially similar to the facts and circumstances that
form the basis of claims that have been, could have been or could be brought
against the Indemnitee in a Proceeding, regardless of whether the legal basis of
the claims against the Indemnitee and the Appointing Stockholder are the same or
similar, then the Appointing Stockholder shall be entitled to all rights and
remedies, including with respect to indemnification and advancement, provided to
the Indemnitee under this Agreement as if the Appointing Stockholder were the
Indemnitee. The rights provided to the Appointing Stockholder under this Section
1(d) shall (i) be suspended during any period during which the Appointing
Stockholder does not have a representative on the Company’s Board, and (ii)
terminate on an initial public offering of the Company’s Common Stock; provided,
however, that in the event of any such suspension or termination, the Appointing
Stockholder’s rights to indemnification and advancement of expenses will not be
suspended or terminated with respect to any Proceeding based in whole or in part
on facts and circumstances occurring at any time prior to such suspension or
termination regardless of whether the Proceeding arises before or after such
suspension or termination. The Company and Indemnitee intend and agree that the
Appointing Stockholder is an express third party beneficiary of the terms of
this Section 1(d).]

 

(e) Partial Indemnification. If Indemnitee is entitled under any provision of
this Agreement to indemnification by the Company for some or a portion of
Expenses, but not, however, for the total amount thereof, the Company shall
nevertheless indemnify Indemnitee for the portion thereof to which Indemnitee is
entitled.

 



3 



 

2. Additional Indemnity. In addition to, and without regard to any limitations
on, the indemnification provided for in Section 1 of this Agreement, the Company
shall and hereby does indemnify and hold harmless Indemnitee against all
Expenses, judgments, penalties, fines and amounts paid in settlement actually
and reasonably incurred by him or her, or on his or her behalf, if, by reason of
his or her Corporate Status, he or she is, or is threatened to be made, a party
to or participant in any Proceeding (including a Proceeding by or in the right
of the Company), including, without limitation, all liability arising out of the
negligence or active or passive wrongdoing of Indemnitee. The only limitation
that shall exist upon the Company’s obligations pursuant to this Agreement shall
be that the Company shall not be obligated to make any payment to Indemnitee
that is finally determined (under the procedures, and subject to the
presumptions, set forth in Sections 6 and 7 hereof) to be unlawful.

 

3. Contribution.

 

(a) Whether or not the indemnification provided in Sections 1 and 2 hereof is
available, in respect of any threatened, pending or completed action, suit or
proceeding in which the Company is jointly liable with Indemnitee (or would be
if joined in such action, suit or proceeding), the Company shall pay, in the
first instance, the entire amount of any judgment or settlement of such action,
suit or proceeding without requiring Indemnitee to contribute to such payment
and the Company hereby waives and relinquishes any right of contribution it may
have against Indemnitee. The Company shall not enter into any settlement of any
action, suit or proceeding in which the Company is jointly liable with
Indemnitee (or would be if joined in such action, suit or proceeding) unless
such settlement provides for a full and final release of all claims asserted
against Indemnitee.

 

(b) Without diminishing or impairing the obligations of the Company set forth in
the preceding subparagraph, if, for any reason, Indemnitee shall elect or be
required to pay all or any portion of any judgment or settlement in any
threatened, pending or completed action, suit or proceeding in which the Company
is jointly liable with Indemnitee (or would be if joined in such action, suit or
proceeding), the Company shall contribute to the amount of Expenses, judgments,
fines and amounts paid in settlement actually and reasonably incurred and paid
or payable by Indemnitee in proportion to the relative benefits received by the
Company and all officers, directors or employees of the Company, other than
Indemnitee, who are jointly liable with Indemnitee (or would be if joined in
such action, suit or proceeding), on the one hand, and Indemnitee, on the other
hand, from the transaction or events from which such action, suit or proceeding
arose; provided, however, that the proportion determined on the basis of
relative benefit may, to the extent necessary to conform to law, be further
adjusted by reference to the relative fault of the Company and all officers,
directors or employees of the Company other than Indemnitee who are jointly
liable with Indemnitee (or would be if joined in such action, suit or
proceeding), on the one hand, and Indemnitee, on the other hand, in connection
with the transaction or events that resulted in such expenses, judgments, fines
or settlement amounts, as well as any other equitable considerations which
applicable law may require to be considered. The relative fault of the Company
and all officers, directors or employees of the Company, other than Indemnitee,
who are jointly liable with Indemnitee (or would be if joined in such action,
suit or proceeding), on the one hand, and Indemnitee, on the other hand, shall
be determined by reference to, among other things, the degree to which their
actions were motivated by intent to gain personal profit or advantage, the
degree to which their liability is primary or secondary and the degree to which
their conduct is active or passive.

 



4 



 

(c) The Company hereby agrees to fully indemnify and hold Indemnitee harmless
from any claims of contribution which may be brought by officers, directors, or
employees of the Company, other than Indemnitee, who may be jointly liable with
Indemnitee.

 

(d) To the fullest extent permissible under applicable law, if the
indemnification provided for in this Agreement is unavailable to Indemnitee for
any reason whatsoever, the Company, in lieu of indemnifying Indemnitee, shall
contribute to the amount incurred by Indemnitee, whether for judgments, fines,
penalties, excise taxes, amounts paid or to be paid in settlement and/or for
Expenses, in connection with any claim relating to an indemnifiable event under
this Agreement, in such proportion as is deemed fair and reasonable in light of
all of the circumstances of such Proceeding in order to reflect (i) the relative
benefits received by the Company and Indemnitee as a result of the event(s)
and/or transaction(s) giving cause to such Proceeding and/or (ii) the relative
fault of the Company (and its directors, officers, employees and agents) and
Indemnitee in connection with such event(s) and/or transaction(s).

 

4. Indemnification for Expenses of a Witness. Notwithstanding any other
provision of this Agreement, to the extent that Indemnitee is, by reason of his
or her Corporate Status, a witness, or is made (or asked) to respond to
discovery requests, in any Proceeding to which Indemnitee is not a party, he or
she shall be indemnified against all Expenses actually and reasonably incurred
by him or her, or on his or her behalf, in connection therewith.

 

5. Advancement of Expenses. Notwithstanding any other provision of this
Agreement, the Company shall advance all Expenses incurred by or on behalf of
Indemnitee in connection with any Proceeding by reason of Indemnitee’s Corporate
Status within thirty (30) days after the receipt by the Company of a statement
or statements from Indemnitee requesting such advance or advances from time to
time, whether prior to or after final disposition of such Proceeding. Such
statement or statements shall reasonably evidence the Expenses incurred by
Indemnitee and shall include or be preceded or accompanied by a written
undertaking by or on behalf of Indemnitee to repay any Expenses advanced if it
shall ultimately be determined that Indemnitee is not entitled to be indemnified
against such Expenses. Any advances and undertakings to repay pursuant to this
Section 5 shall be unsecured and interest free. This Section 5 shall not apply
to any claim made by Indemnitee for which indemnity is excluded pursuant to
Section 9.

 

6. Procedures and Presumptions for Determination of Entitlement to
Indemnification. It is the intent of this Agreement to secure for Indemnitee
rights of indemnity that are as favorable as may be permitted under the DGCL and
public policy of the State of Delaware. Accordingly, the parties agree that the
following procedures and presumptions shall apply in the event of any question
as to whether Indemnitee is entitled to indemnification under this Agreement:

 

(a) To obtain indemnification under this Agreement, Indemnitee shall submit to
the Company a written request, including therein or therewith such documentation
and information as is reasonably available to Indemnitee and is reasonably
necessary to determine whether and to what extent Indemnitee is entitled to
indemnification. The Secretary of the Company shall, promptly upon receipt of
such a request for indemnification, advise the Board in writing that Indemnitee
has requested indemnification. Notwithstanding the foregoing, any failure of
Indemnitee to provide such a request to the Company, or to provide such a
request in a timely fashion, shall not relieve the Company of any liability that
it may have to Indemnitee unless, and to the extent that, such failure actually
and materially prejudices the interests of the Company. The Company will be
entitled to participate in the Proceeding at its own Expense.

 



5 



 

(b) Upon written request by Indemnitee for indemnification pursuant to the first
sentence of Section 6(a) hereof, a determination with respect to Indemnitee’s
entitlement thereto shall be made in the specific case by one of the following
four methods, which shall be at the election of the Board: (i) by a majority
vote of the disinterested directors, even though less than a quorum, (ii) by a
committee of disinterested directors designated by a majority vote of the
disinterested directors, even though less than a quorum, (iii) if there are no
disinterested directors or if the disinterested directors so direct, by
independent legal counsel in a written opinion to the Board, a copy of which
shall be delivered to the Indemnitee, or (iv) if so directed by the Board, by
the stockholders of the Company. For purposes hereof, disinterested directors
are those members of the Board who are not parties to the action, suit or
proceeding in respect of which indemnification is sought by Indemnitee.

 

(c) If the determination of entitlement to indemnification is to be made by
Independent Counsel pursuant to Section 6(b) hereof, the Independent Counsel
shall be selected as provided in this Section 6(c). The Independent Counsel
shall be selected by the Board. Indemnitee may, within ten (10) days after such
written notice of selection shall have been given, deliver to the Company a
written objection to such selection; provided, however, that such objection may
be asserted only on the ground that the Independent Counsel so selected does not
meet the requirements of “Independent Counsel” as defined in Section 13 of this
Agreement, and the objection shall set forth with particularity the factual
basis of such assertion. Absent a proper and timely objection, the person so
selected shall act as Independent Counsel. If a written objection is made and
substantiated, the Independent Counsel selected may not serve as Independent
Counsel unless and until such objection is withdrawn or a court has determined
that such objection is without merit. If, within twenty (20) days after
submission by Indemnitee of a written request for indemnification pursuant to
Section 6(a) hereof, no Independent Counsel shall have been selected and not
objected to, either the Company or Indemnitee may petition the Court of Chancery
of the State of Delaware or other court of competent jurisdiction for resolution
of any objection which shall have been made by the Indemnitee to the Company’s
selection of Independent Counsel and/or for the appointment as Independent
Counsel of a person selected by the court or by such other person as the court
shall designate, and the person with respect to whom all objections are so
resolved or the person so appointed shall act as Independent Counsel under
Section 6(b) hereof. The Company shall pay any and all reasonable fees and
expenses of Independent Counsel incurred by such Independent Counsel in
connection with acting pursuant to Section 6(b) hereof, and the Company shall
pay all reasonable fees and expenses incurred by the Company and the Indemnitee
incident to the procedures of this Section 6(c), regardless of the manner in
which such Independent Counsel was selected or appointed.

 

(d) In making a determination with respect to entitlement to indemnification
hereunder, the person or persons or entity making such determination shall
presume that Indemnitee is entitled to indemnification under this Agreement.
Anyone seeking to overcome this presumption shall have the burden of proof and
the burden of persuasion by clear and convincing evidence. Neither the failure
of the Company (including by its directors or independent legal counsel) to have
made a determination prior to the commencement of any action pursuant to this
Agreement that indemnification is proper in the circumstances because Indemnitee
has met the applicable standard of conduct, nor an actual determination by the
Company (including by its directors or independent legal counsel) that
Indemnitee has not met such applicable standard of conduct, shall be a defense
to the action or create a presumption that Indemnitee has not met the applicable
standard of conduct.

 



6 



 

(e) Indemnitee shall be deemed to have acted in good faith if Indemnitee’s
action is based on the records or books of account of the Enterprise (as
hereinafter defined), including financial statements, or on information supplied
to Indemnitee by the officers of the Enterprise in the course of their duties,
or on the advice of legal counsel for the Enterprise or on information or
records given or reports made to the Enterprise by an independent certified
public accountant or by an appraiser or other expert selected with reasonable
care by the Enterprise. The provisions of this Section 6(e) shall not be deemed
to be exclusive or to limit in any way the other circumstances in which the
Indemnitee may be deemed to have met the applicable standard of conduct set
forth in this Agreement. In addition, the knowledge and/or actions, or failure
to act, of any director, officer, agent or employee of the Enterprise shall not
be imputed to Indemnitee for purposes of determining the right to
indemnification under this Agreement. Whether or not the foregoing provisions of
this Section 6(e) are satisfied, it shall in any event be presumed that
Indemnitee has at all times acted in good faith and in a manner he or she
reasonably believed to be in or not opposed to the best interests of the
Company. Anyone seeking to overcome this presumption shall have the burden of
proof and the burden of persuasion by clear and convincing evidence.

 

(f) If the person, persons or entity empowered or selected under Section 6 to
determine whether Indemnitee is entitled to indemnification shall not have made
a determination within sixty (60) days after receipt by the Company of the
request therefor, the requisite determination of entitlement to indemnification
shall be deemed to have been made and Indemnitee shall be entitled to such
indemnification absent (i) a misstatement by Indemnitee of a material fact, or
an omission of a material fact necessary to make Indemnitee’s statement not
materially misleading, in connection with the request for indemnification, or
(ii) a prohibition of such indemnification under applicable law; provided,
however, that such sixty (60) day period may be extended for a reasonable time,
not to exceed an additional thirty (30) days, if the person, persons or entity
making such determination with respect to entitlement to indemnification in good
faith requires such additional time to obtain or evaluate documentation and/or
information relating thereto; and provided further, that the foregoing
provisions of this Section 6(f) shall not apply if the determination of
entitlement to indemnification is to be made by the stockholders pursuant to
Section 6(b) of this Agreement and if (A) within fifteen (15) days after receipt
by the Company of the request for such determination, the Board or the
Disinterested Directors, if appropriate, resolve to submit such determination to
the stockholders for their consideration at an annual meeting thereof to be held
within seventy five (75) days after such receipt and such determination is made
thereat, or (B) a special meeting of stockholders is called within fifteen (15)
days after such receipt for the purpose of making such determination, such
meeting is held for such purpose within sixty

(60) days after having been so called and such determination is made thereat.

 



7 



 

(g) Indemnitee shall cooperate with the person, persons or entity making such
determination with respect to Indemnitee’s entitlement to indemnification,
including providing to such person, persons or entity upon reasonable advance
request any documentation or information which is not privileged or otherwise
protected from disclosure and which is reasonably available to Indemnitee and
reasonably necessary to such determination. Any Independent Counsel, member of
the Board or stockholder of the Company shall act reasonably and in good faith
in making a determination regarding the Indemnitee’s entitlement to
indemnification under this Agreement. Any costs or expenses (including
attorneys’ fees and disbursements) incurred by Indemnitee in so cooperating with
the person, persons or entity making such determination shall be borne by the
Company (irrespective of the determination as to Indemnitee’s entitlement to
indemnification) and the Company hereby indemnifies and agrees to hold
Indemnitee harmless therefrom.

 

(h) In the event that any action, suit or proceeding to which Indemnitee is a
party is resolved in any manner other than by adverse judgment against
Indemnitee (including, without limitation, settlement of such action, suit or
proceeding with or without payment of money or other consideration) it shall be
presumed that Indemnitee has been successful on the merits or otherwise in such
action, suit or proceeding. Anyone seeking to overcome this presumption shall
have the burden of proof and the burden of persuasion by clear and convincing
evidence.

 

(i) The termination of any Proceeding or of any claim, issue or matter therein,
by judgment, order, settlement or conviction, or upon a plea of nolo contendere
or its equivalent, shall not (except as otherwise expressly provided in this
Agreement) of itself adversely affect the right of Indemnitee to indemnification
or create a presumption that Indemnitee did not act in good faith and in a
manner which he or she reasonably believed to be in or not opposed to the best
interests of the Company or, with respect to any criminal Proceeding, that
Indemnitee had reasonable cause to believe that his or her conduct was unlawful.

 

7. Remedies of Indemnitee.

 

(a) In the event that (i) a determination is made pursuant to Section 6 of this
Agreement that Indemnitee is not entitled to indemnification under this
Agreement, (ii) advancement of Expenses is not timely made pursuant to Section 5
of this Agreement, (iii) no determination of entitlement to indemnification is
made pursuant to Section 6(b) of this Agreement within ninety (90) days after
receipt by the Company of the request for indemnification, (iv) payment of
indemnification is not made pursuant to Sections 1(c), 1(e), 4 or the last
sentence of Section 6(g) of this Agreement within ten (10) days after receipt by
the Company of a written request therefor, or (v) payment of indemnification is
not made pursuant to Sections 1(a), 1(b) and 2 of this Agreement within ten (10)
days after a determination has been made that Indemnitee is entitled to
indemnification or such determination is deemed to have been made pursuant to
Section 6 of this Agreement, Indemnitee shall be entitled to an adjudication in
an appropriate court of the State of Delaware, or in any other court of
competent jurisdiction, of Indemnitee’s entitlement to such indemnification.
Indemnitee shall commence such proceeding seeking an adjudication within one
hundred eighty (180) days following the date on which Indemnitee first has the
right to commence such proceeding pursuant to this Section 7(a). The Company
shall not oppose Indemnitee’s right to seek any such adjudication.

 

(b) In the event that a determination shall have been made pursuant to Section
6(b) of this Agreement that Indemnitee is not entitled to indemnification, any
judicial proceeding commenced pursuant to this Section 7 shall be conducted in
all respects as a de novo trial on the merits, and Indemnitee shall not be
prejudiced by reason of the adverse determination under Section 6(b).

 



8 



 

(c) If a determination shall have been made pursuant to Section 6(b) of this
Agreement that Indemnitee is entitled to indemnification, the Company shall be
bound by such determination in any judicial proceeding commenced pursuant to
this Section 7, absent (i) a misstatement by Indemnitee of a material fact, or
an omission of a material fact necessary to make Indemnitee’s misstatement not
materially misleading in connection with the application for indemnification, or
(ii) a prohibition of such indemnification under applicable law.

 

(d) In the event that Indemnitee, pursuant to this Section 7, seeks a judicial
adjudication of his or her rights under, or to recover damages for breach of,
this Agreement, or to recover under any directors’ and officers’ liability
insurance policies maintained by the Company, the Company shall pay on his or
her behalf, in advance, any and all expenses (of the types described in the
definition of Expenses in Section 13 of this Agreement) actually and reasonably
incurred by him or her in such judicial adjudication, regardless of whether
Indemnitee ultimately is determined to be entitled to such indemnification,
advancement of expenses or insurance recovery.

 

(e) The Company shall be precluded from asserting in any judicial proceeding
commenced pursuant to this Section 7 that the procedures and presumptions of
this Agreement are not valid, binding and enforceable and shall stipulate in any
such court that the Company is bound by all the provisions of this Agreement. It
is the intent of the Company that, to the fullest extent permitted by law, the
Indemnitee not be required to incur legal fees or other Expenses associated with
the interpretation, enforcement or defense of Indemnitee’s rights under this
Agreement by litigation or otherwise because the cost and expense thereof would
substantially detract from the benefits intended to be extended to the
Indemnitee hereunder. The Company shall indemnify Indemnitee against any and all
Expenses and, if requested by Indemnitee, shall (within ten (10) days after
receipt by the Company of a written request therefore) advance, to the extent
not prohibited by law, such expenses to Indemnitee, which are incurred by
Indemnitee in connection with any action brought by Indemnitee for
indemnification or advance of Expenses from the Company under this Agreement or
under any directors’ and officers’ liability insurance policies maintained by
the Company, if, in the case of indemnification, Indemnitee is wholly successful
on the underlying claims; if Indemnitee is not wholly successful on the
underlying claims, then such indemnification shall be only to the extent
Indemnitee is successful on such underlying claims or otherwise as permitted by
law, whichever is greater.

 

(f) Notwithstanding anything in this Agreement to the contrary, no determination
as to entitlement to indemnification under this Agreement shall be required to
be made prior to the final disposition of the Proceeding.

 



9 



 

8. Non-Exclusivity; Survival of Rights; Insurance; Primacy of Indemnification;
Subrogation.

 

(a) The rights of indemnification as provided by this Agreement shall not be
deemed exclusive of any other rights to which Indemnitee may at any time be
entitled under applicable law, the Certificate of Incorporation, the By-laws,
any agreement, a vote of stockholders, a resolution of directors of the Company,
or otherwise. No amendment, alteration or repeal of this Agreement or of any
provision hereof shall limit or restrict any right of Indemnitee under this
Agreement in respect of any action taken or omitted by such Indemnitee in his or
her Corporate Status prior to such amendment, alteration or repeal. To the
extent that a change in the DGCL, whether by statute or judicial decision,
permits greater indemnification than would be afforded currently under the
Certificate of Incorporation, By-laws and this Agreement, it is the intent of
the parties hereto that Indemnitee shall enjoy by this Agreement the greater
benefits so afforded by such change. No right or remedy herein conferred is
intended to be exclusive of any other right or remedy, and every other right and
remedy shall be cumulative and in addition to every other right and remedy given
hereunder or now or hereafter existing at law or in equity or otherwise. The
assertion or employment of any right or remedy hereunder, or otherwise, shall
not prevent the concurrent assertion or employment of any other right or remedy.

 

(b) To the extent that the Company maintains an insurance policy or policies
providing liability insurance for directors, officers, employees, or agents or
fiduciaries of the Company or of any other corporation, partnership, joint
venture, trust, employee benefit plan or other enterprise that such person
serves at the request of the Company, Indemnitee shall be covered by such policy
or policies in accordance with its or their terms to the maximum extent of the
coverage available for any director, officer, employee, agent or fiduciary under
such policy or policies. If, at the time of the receipt of a notice of a claim
pursuant to the terms hereof, the Company has directors’ and officers’ liability
insurance in effect, the Company shall give prompt notice of the commencement of
such proceeding to the insurers in accordance with the procedures set forth in
the respective policies. The Company shall thereafter take all necessary or
desirable action to cause such insurers to pay, on behalf of the Indemnitee, all
amounts payable as a result of such proceeding in accordance with the terms of
such policies.

 

(c) [The Company hereby acknowledges that Indemnitee has certain rights to
indemnification, advancement of expenses and/or insurance provided by [Name of
Fund/Sponsor] and certain of [its][their] affiliates (collectively, the “Fund
Indemnitors”). The Company hereby agrees (i) that it is the indemnitor of first
resort (i.e., its obligations to Indemnitee are primary and any obligation of
the Fund Indemnitors to advance expenses or to provide indemnification for the
same expenses or liabilities incurred by Indemnitee are secondary), (ii) that it
shall be required to advance the full amount of expenses incurred by Indemnitee
and shall be liable for the full amount of all Expenses, judgments, penalties,
fines and amounts paid in settlement to the extent legally permitted and as
required by the terms of this Agreement and the Certificate of Incorporation or
Bylaws of the Company (or any other agreement between the Company and
Indemnitee), without regard to any rights Indemnitee may have against the Fund
Indemnitors, and (iii) that it irrevocably waives, relinquishes and releases the
Fund Indemnitors from any and all claims against the Fund Indemnitors for
contribution, subrogation or any other recovery of any kind in respect thereof.
The Company further agrees that no advancement or payment by the Fund
Indemnitors on behalf of Indemnitee with respect to any claim for which
Indemnitee has sought indemnification from the Company shall affect the
foregoing and the Fund Indemnitors shall have a right of contribution and/or be
subrogated to the extent of such advancement or payment to all of the rights of
recovery of Indemnitee against the Company. The Company and Indemnitee agree
that the Fund Indemnitors are express third party beneficiaries of the terms of
this Section 8(c).]

 



10 



 

(d) Except as provided in paragraph (c) above, in the event of any payment under
this Agreement, the Company shall be subrogated to the extent of such payment to
all of the rights of recovery of Indemnitee (other than against the Fund
Indemnitors), who shall execute all papers required and take all action
necessary to secure such rights, including execution of such documents as are
necessary to enable the Company to bring suit to enforce such rights.

 

(e) Except as provided in paragraph (c) above, the Company shall not be liable
under this Agreement to make any payment of amounts otherwise indemnifiable
hereunder if and to the extent that Indemnitee has otherwise actually received
such payment under any insurance policy, contract, agreement or otherwise.

 

(f) Except as provided in paragraph (c) above, the Company’s obligation to
indemnify or advance Expenses hereunder to Indemnitee who is or was serving at
the request of the Company as a director, officer, employee or agent of any
other corporation, partnership, joint venture, trust, employee benefit plan or
other enterprise shall be reduced by any amount Indemnitee has actually received
as indemnification or advancement of expenses from such other corporation,
partnership, joint venture, trust, employee benefit plan or other enterprise.

 

9. Exception to Right of Indemnification. Notwithstanding any provision in this
Agreement, the Company shall not be obligated under this Agreement to make any
indemnity in connection with any claim made against Indemnitee:

 

(a) for which payment has actually been made to or on behalf of Indemnitee under
any insurance policy or other indemnity provision, except with respect to any
excess beyond the amount paid under any insurance policy or other indemnity
provision, provided, that the foregoing shall not affect the rights of
Indemnitee or the Fund Indemnitors set forth in Section 8(c) above; or

 

(b) for (i) an accounting of profits made from the purchase and sale (or sale
and purchase) by Indemnitee of securities of the Company within the meaning of
Section 16(b) of the Securities Exchange Act of 1934, as amended, or similar
provisions of state statutory law or common law, (ii) any reimbursement of the
Company by the Indemnitee of any bonus or other incentive-based or equity-based
compensation or of any profits realized by the Indemnitee from the sale of
securities of the Company, as required in each case under the Exchange Act
(including any such reimbursements that arise from an accounting restatement of
the Company pursuant to Section 304 of the Sarbanes-Oxley Act of 2002 (the
“Sarbanes-Oxley Act”), or the payment to the Company of profits arising from the
purchase and sale by Indemnitee of securities in violation of Section 306 of the
Sarbanes-Oxley Act) or (iii) any reimbursement of the Company by Indemnitee of
any compensation pursuant to any compensation recoupment or clawback policy
adopted by the Board or the compensation committee of the Board, including but
not limited to any such policy adopted to comply with stock exchange listing
requirements implementing Section 10D of the Exchange Act; or

 

(c) except as provided in Section 7(e) of this Agreement, in connection with any
Proceeding (or any part of any Proceeding) initiated by Indemnitee, including
any Proceeding (or any part of any Proceeding) initiated by Indemnitee against
the Company or its directors, officers, employees or other indemnitees, unless
(i) the Board authorized the Proceeding (or any part of any Proceeding) prior to
its initiation, (ii) such payment arises in connection with any mandatory
counterclaim or cross claim brought or raised by Indemnitee in any Proceeding
(or any part of any Proceeding) or (iii) the Company provides the
indemnification, in its sole discretion, pursuant to the powers vested in the
Company under applicable law.

 



11 



 

10. Duration of Agreement. All agreements and obligations of the Company
contained herein shall continue during the period Indemnitee is an officer or
director of the Company (or is or was serving at the request of the Company as a
director, officer, employee or agent of another corporation, partnership, joint
venture, trust or other enterprise) [consider extending for several years after
term of service, even if claim has not yet been paid] and shall continue
thereafter so long as Indemnitee shall be subject to any Proceeding (or any
proceeding commenced under Section 7 hereof) by reason of his or her Corporate
Status, whether or not he or she is acting or serving in any such capacity at
the time any liability or expense is incurred for which indemnification can be
provided under this Agreement. [This Agreement shall be binding upon and inure
to the benefit of and be enforceable by the parties hereto and their respective
successors (including any direct or indirect successor by purchase, merger,
consolidation or otherwise to all or substantially all of the business or assets
of the Company), assigns, spouses, heirs, executors and personal and legal
representatives.]

 

11. Security. To the extent requested by Indemnitee and approved by the Board,
the Company may at any time and from time to time provide security to Indemnitee
for the Company’s obligations hereunder through an irrevocable bank line of
credit, funded trust or other collateral. Any such security, once provided to
Indemnitee, may not be revoked or released without the prior written consent of
the Indemnitee.

 

12. Enforcement.

 

(a) The Company expressly confirms and agrees that it has entered into this
Agreement and assumes the obligations imposed on it hereby in order to induce
Indemnitee to serve as an officer or director of the Company, and the Company
acknowledges that Indemnitee is relying upon this Agreement in serving as an
officer or director of the Company.

 

(b) This Agreement constitutes the entire agreement between the parties hereto
with respect to the subject matter hereof and supersedes all prior agreements
and understandings, oral, written and implied, between the parties hereto with
respect to the subject matter hereof.

 

(c) The Company shall not seek from a court, or agree to, a “bar order” which
would have the effect of prohibiting or limiting the Indemnitee’s rights to
receive advancement of expenses under this Agreement.

 

13. Definitions. For purposes of this Agreement:

 

(a) “Corporate Status” describes the status of a person who is or was a
director, officer, employee, agent or fiduciary of the Company or of any other
corporation, partnership, joint venture, trust, employee benefit plan or other
enterprise that such person is or was serving at the request of the Company.

 

(b) “Disinterested Director” means a director of the Company who is not and was
not a party to the Proceeding in respect of which indemnification is sought by
Indemnitee.

 



12 



 

(c) “Enterprise” shall mean the Company and any other corporation, partnership,
joint venture, trust, employee benefit plan or other enterprise that Indemnitee
is or was serving at the request of the Company as a director, officer,
employee, agent or fiduciary.

 

(d) “Expenses” shall include all reasonable attorneys’ fees, retainers, court
costs, transcript costs, fees of experts, witness fees, travel expenses,
duplicating costs, printing and binding costs, telephone charges, postage,
delivery service fees, [and any federal, state, local or foreign taxes imposed
on the Indemnitee as a result of the actual or deemed receipt of any payments
under this Agreement], ERISA excise taxes and penalties, and all other
disbursements or expenses of the types customarily incurred in connection with
prosecuting, defending, preparing to prosecute or defend, investigating,
participating, or being or preparing to be a witness in a Proceeding, or
responding to, or objecting to, a request to provide discovery in any
Proceeding. Expenses also shall include (i) Expenses incurred in connection with
any appeal resulting from any Proceeding, including, without limitation, the
premium, security for, and other costs relating to any cost bond, supersedeas
bond, or other appeal bond or its equivalent (ii) Expenses incurred in
connection with recovery under any directors’ and officers’ liability insurance
policies maintained by the Company, regardless of whether Indemnitee is
ultimately determined to be entitled to such indemnification, advancement or
Expenses or insurance recovery, as the case may be, and (iii) for purposes of
Section 7(e) only, Expenses incurred by Indemnitee in connection with the
interpretation, enforcement or defense of Indemnitee’s rights under this
Agreement, the Certificate of Incorporation, the Bylaws or under any directors’
and officers’ liability insurance policies maintained by the Company, by
litigation or otherwise. Expenses, however, shall not include amounts paid in
settlement by Indemnitee or the amount of judgments or fines against Indemnitee.

 

(e) “Independent Counsel” means a law firm, or a member of a law firm, that is
experienced in matters of corporation law and neither at present is, nor in the
past five (5) years has been, retained to represent (i) the Company or
Indemnitee in any matter material to either such party (other than with respect
to matters concerning Indemnitee under this Agreement, or of other indemnitees
under similar indemnification agreements), or (ii) any other party to the
Proceeding giving rise to a claim for indemnification hereunder. Notwithstanding
the foregoing, the term “Independent Counsel” shall not include any person who,
under the applicable standards of professional conduct then prevailing, would
have a conflict of interest in representing either the Company or Indemnitee in
an action to determine Indemnitee’s rights under this Agreement. The Company
agrees to pay the reasonable fees of the Independent Counsel referred to above
and to fully indemnify such counsel against any and all Expenses, claims,
liabilities and damages arising out of or relating to this Agreement or its
engagement pursuant hereto.

 

(f) “Proceeding” includes any threatened, pending or completed action, suit,
claim, counterclaim, cross claim, arbitration, mediation, alternate dispute
resolution mechanism, investigation, inquiry, administrative hearing or any
other actual, threatened or completed proceeding, whether brought by or in the
right of the Company or otherwise and whether civil, criminal, administrative or
investigative, including any appeal therefrom, in which Indemnitee was, is or
will be involved as a party or otherwise, by reason of his or her Corporate
Status, by reason of any action taken by him or her, or of any inaction on his
or her part, while acting in his or her Corporate Status; in each case whether
or not he or she is acting or serving in any such capacity at the time any
liability or expense is incurred for which indemnification, reimbursement or
advancement of expenses can be provided under this Agreement; including one
pending on or before the date of this Agreement, but excluding one initiated by
an Indemnitee pursuant to Section 7 of this Agreement to enforce his or her
rights under this Agreement.

 



13 



 

14. Severability. The invalidity or unenforceability of any provision hereof
shall in no way affect the validity or enforceability of any other provision.
[Further, the invalidity or unenforceability of any provision hereof as to
either Indemnitee or Appointing Stockholder shall in no way affect the validity
or enforceability of any provision hereof as to the other.] Without limiting the
generality of the foregoing, this Agreement is intended to confer upon
Indemnitee [and Appointing Stockholder] indemnification rights to the fullest
extent permitted by applicable laws. In the event any provision hereof conflicts
with any applicable law, such provision shall be deemed modified, consistent
with the aforementioned intent, to the extent necessary to resolve such
conflict.

 

15. Modification and Waiver. No supplement, modification, termination or
amendment of this Agreement shall be binding unless executed in writing by both
of the parties hereto. No waiver of any of the provisions of this Agreement
shall be deemed or shall constitute a waiver of any other provisions hereof
(whether or not similar) nor shall such waiver constitute a continuing waiver.

 

16. Notice By Indemnitee. Indemnitee agrees promptly to notify the Company in
writing upon being served with or otherwise receiving any summons, citation,
subpoena, complaint, indictment, information or other document relating to any
Proceeding or matter which may be subject to indemnification covered hereunder.
The failure to so notify the Company shall not relieve the Company of any
obligation which it may have to Indemnitee under this Agreement or otherwise
unless and only to the extent that such failure or delay materially prejudices
the Company.

 

17. Notices. All notices and other communications given or made pursuant to this
Agreement shall be in writing and shall be deemed effectively given (a) upon
personal delivery to the party to be notified, (b) when sent by confirmed
electronic mail if sent during normal business hours of the recipient, and if
not so confirmed, then on the next business day, (c) five (5) days after having
been sent by registered or certified mail, return receipt requested, postage
prepaid, or (d) one (1) day after deposit with a nationally recognized overnight
courier, specifying next day delivery, with written verification of receipt. All
communications shall be sent:

 

  (a) To Indemnitee at the address set forth below Indemnitee signature hereto.
        (b) To the Company at:                             Attention:    

 

or to such other address as may have been furnished to Indemnitee by the Company
or to the Company by Indemnitee, as the case may be.

 



14 



 

18. Counterparts. This Agreement may be executed in two (2) or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same the same instrument. Counterparts may
be delivered via electronic mail (including pdf or any electronic signature
complying with the U.S. federal ESIGN Act of 2000, e.g., www.docusign.com) or
other transmission method and any counterpart so delivered shall be deemed to
have been duly and validly delivered and be valid and effective for all
purposes.

 

19. Headings. The headings of the paragraphs of this Agreement are inserted for
convenience only and shall not be deemed to constitute part of this Agreement or
to affect the construction thereof.

 

20. Governing Law and Consent to Jurisdiction. This Agreement and the legal
relations among the parties shall be governed by, and construed and enforced in
accordance with, the laws of the State of Delaware, without regard to its
conflict of laws rules. The Company and Indemnitee hereby irrevocably and
unconditionally (i) agree that any action or proceeding arising out of or in
connection with this Agreement shall be brought only in the Chancery Court of
the State of Delaware (the “Delaware Court”), and not in any other state or
federal court in the United States of America or any court in any other country,
(ii) consent to submit to the exclusive jurisdiction of the Delaware Court for
purposes of any action or proceeding arising out of or in connection with this
Agreement, [(iii) appoint, to the extent such party is not otherwise subject to
service of process in the State of Delaware, irrevocably [name] [address] as its
agent in the State of Delaware as such party’s agent for acceptance of legal
process in connection with any such action or proceeding against such party with
the same legal force and validity as if served upon such party personally within
the State of Delaware,] [NOTE: as the Delaware-incorporated Company is already
subject to service of process in Delaware, this really only applies to the
individual director.] (iv) waive any objection to the laying of venue of any
such action or proceeding in the Delaware Court, and (v) waive, and agree not to
plead or to make, any claim that any such action or proceeding brought in the
Delaware Court has been brought in an improper or inconvenient forum.

 

[Signature Page Follows]

 



15 



 

IN WITNESS WHEREOF, the parties hereto have executed this Indemnification
Agreement on and as of the day and year first above written.

 

  COMPANY         By:     Name:     Title:         INDEMNITEE       Name:    
Address:                           

 

SIGNATURE PAGE TO INDEMNIFICATION AGREEMENT

 

 







  

EXHIBIT E

 

FORM OF INVESTORS’ RIGHTS AGREEMENT

 

 



 

 

 

 

 

 



 

 

 

 

 

 

 

 

GI DYNAMICS, INC.

 

INVESTORS’ RIGHTS AGREEMENT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 



 

TABLE OF CONTENTS

 

1. Definitions 1       2. Registration Rights 4   2.1 Demand Registration 4  
2.2 Company Registration 5   2.3 Underwriting Requirements 6   2.4 Obligations
of the Company 7   2.5 Furnish Information 8   2.6 Expenses of Registration 9  
2.7 Delay of Registration 9   2.8 Indemnification 9   2.9 Reports Under Exchange
Act 11   2.10 Limitations on Subsequent Registration Rights 12   2.11 “Market
Stand-off” Agreement 13   2.12 Restrictions on Transfer 13   2.13 Termination of
Registration Rights 15         3. Information Rights 15   3.1 Delivery of
Financial Statements 15   3.2 Inspection 16   3.3 Termination of Information and
Inspection Rights 16   3.4 Confidentiality 16         4. Rights to Future Stock
Issuances 17   4.1 Right of First Offer 17   4.2 Termination 18         5.
Additional Covenants 18   5.1 Board Matters 18   5.2 Successor Indemnification
19   5.3 Termination of Covenants 19         6. Miscellaneous 19   6.1
Successors and Assigns 19   6.2 Governing Law 20   6.3 Counterparts 20   6.4
Titles and Subtitles 20   6.5 Notices 20   6.6 Amendments and Waivers 21   6.7
Severability 21   6.8 Aggregation of Stock 21   6.9 Additional Investors 22  
6.10 Entire Agreement 22   6.11 Dispute Resolution 22   6.12 Delays or Omissions
22

 

Schedule A - Schedule of Investors  

 

i

 

 

INVESTORS’ RIGHTS AGREEMENT

 

THIS INVESTORS’ RIGHTS AGREEMENT (this “Agreement”), is made as of the [●] day
of [●], 2020, by and among GI Dynamics, Inc., a Delaware corporation (the
“Company”), each of the investors listed on Schedule A hereto and any Additional
Purchaser (as defined in the Purchase Agreement) that becomes a party to this
Agreement in accordance with Subsection 6.9 hereof, which are referred to in
this Agreement collectively as the “Investors” and individually as an
“Investor.”

 

RECITALS

 

WHEREAS, the Company and the Investors are parties to that certain Series A
Preferred Stock Purchase Agreement, dated as of [●] [●], 2020 (the “Purchase
Agreement”); and

 

WHEREAS, in order to induce the Company to enter into the Purchase Agreement and
to induce the Investors to invest funds in the Company pursuant to the Purchase
Agreement, the Investors and the Company hereby agree that this Agreement shall
govern the rights of the Investors to cause the Company to register shares of
Common Stock issuable to the Investors, to receive certain information from the
Company, and to participate in future equity offerings by the Company, and shall
govern certain other matters as set forth in this Agreement.

 

NOW, THEREFORE, the parties hereby agree as follows:

 

1. Definitions. For purposes of this Agreement:

 

1.1  “Affiliate” means, with respect to any specified Person, any other Person
who, directly or indirectly, controls, is controlled by, or is under common
control with such Person, including without limitation any general partner,
managing member, officer, director or trustee of such Person, or any venture
capital fund or registered investment company now or hereafter existing that is
controlled by one or more general partners, managing members or investment
adviser of, or shares the same management company or investment adviser with,
such Person.

 

1.2 “Board of Directors” means the board of directors of the Company.

 

1.3  “Certificate of Incorporation” means the Company’s Second Amended and
Restated Certificate of Incorporation, as amended and/or restated from time to
time.

 

1.4  “Common Stock” means shares of the Company’s common stock, par value $0.01
per share.

 

1.5  “Damages” means any loss, damage, claim or liability (joint or several) to
which a party hereto may become subject under the Securities Act, the Exchange
Act, or other federal or state law, insofar as such loss, damage, claim or
liability (or any action in respect thereof) arises out of or is based upon: (i)
any untrue statement or alleged untrue statement of a material fact contained in
any registration statement of the Company, including any preliminary prospectus
or final prospectus contained therein or any amendments or supplements thereto;
(ii) an omission or alleged omission to state therein a material fact required
to be stated therein, or necessary to make the statements therein not
misleading; or (iii) any violation or alleged violation by the indemnifying
party (or any of its agents or Affiliates) of the Securities Act, the Exchange
Act, any state securities law, or any rule or regulation promulgated under the
Securities Act, the Exchange Act, or any state securities law.

 





 

 

1.6  “Derivative Securities” means any securities or rights convertible into, or
exercisable or exchangeable for (in each case, directly or indirectly), Common
Stock, including options and warrants.

 

1.7  “Exchange Act” means the Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated thereunder.

 

1.8  “Excluded Registration” means (i) a registration relating to the sale or
grant of securities to employees of the Company or a subsidiary pursuant to a
stock option, stock purchase, equity incentive or similar plan; (ii) a
registration relating to an SEC Rule 145 transaction; (iii) a registration on
any form that does not include substantially the same information as would be
required to be included in a registration statement covering the sale of the
Registrable Securities; or (iv) a registration in which the only Common Stock
being registered is Common Stock issuable upon conversion of debt securities
that are also being registered.

 

1.9  “FOIA Party” means a Person that, in the reasonable determination of the
Board of Directors, may be subject to, and thereby required to disclose
non-public information furnished by or relating to the Company under, the
Freedom of Information Act, 5 U.S.C. 552 (“FOIA”), any state public records
access law, any state or other jurisdiction’s laws similar in intent or effect
to FOIA, or any other similar statutory or regulatory requirement.

 

1.10  “Form S-1” means such form under the Securities Act as in effect on the
date hereof or any successor registration form under the Securities Act
subsequently adopted by the SEC.

 

1.11  “Form S-3” means such form under the Securities Act as in effect on the
date hereof or any registration form under the Securities Act subsequently
adopted by the SEC that permits forward incorporation of substantial information
by reference to other documents filed by the Company with the SEC.

 

1.12  “GAAP” means generally accepted accounting principles in the United States
as in effect from time to time.

 

1.13  “Holder” means any holder of Registrable Securities who is a party to this
Agreement.

 

1.14  “Immediate Family Member” means a child, stepchild, grandchild, parent,
stepparent, grandparent, spouse, sibling, mother-in-law, father-in-law,
son-in-law, daughter-in-law, brother-in-law, or sister-in-law, including,
adoptive relationships, of a natural person referred to herein.

 



2

 

 

1.15  “Initiating Holders” means, collectively, Holders who properly initiate a
registration request under this Agreement.

 

1.16 “IPO” means the Qualified IPO, as defined in the Certificate of
Incorporation.

 

1.17 “Major Investor” means any Investor that, individually or together with
such Investor’s Affiliates, holds at least 1,000,000 shares of Registrable
Securities (as adjusted for any stock split, stock dividend, combination,
recapitalization or other similar transaction effected after the date hereof).

 

1.18  “New Securities” means, collectively, equity securities of the Company,
whether or not currently authorized, as well as rights, options, or warrants to
purchase such equity securities, or securities of any type whatsoever that are,
or may become, convertible or exchangeable into or exercisable for such equity
securities.

 

1.19  “Person” means any individual, corporation, partnership, trust, limited
liability company, association or other entity.

 

1.20  “Registrable Securities” means (i) the Common Stock issuable or issued
upon conversion of the Series A Preferred Stock, and (ii) any Common Stock, or
any Common Stock issued or issuable (directly or indirectly) upon conversion
and/or exercise of any securities of the Company, acquired by the Investors
after the date hereof, excluding, in all cases, however, any Registrable
Securities sold by a Person in a transaction in which the applicable rights
under this Agreement are not assigned pursuant to Subsection 6.1, and excluding
for purposes of Section 2 any shares for which registration rights have
terminated pursuant to Subsection 2.13 of this Agreement.

 

1.21  “Registrable Securities then outstanding” means the number of shares
determined by adding the number of shares of outstanding Common Stock that are
Registrable Securities and the number of shares of Common Stock issuable
(directly or indirectly) pursuant to the then exercisable and/or convertible
securities that are Registrable Securities.

 

1.22  “RestCricted Securities” means the securities of the Company required to
be notated with the legend set forth in Subsection 2.12(b) hereof.

 

1.23 “SEC” means the Securities and Exchange Commission.

 

1.24  “SEC Rule 144” means Rule 144 promulgated by the SEC under the Securities
Act.

 

1.25  “SEC Rule 145” means Rule 145 promulgated by the SEC under the Securities
Act.

 



3

 

 

1.26  “Securities Act” means the Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.

 

1.27  “Selling Expenses” means all underwriting discounts, selling commissions,
and stock transfer taxes applicable to the sale of Registrable Securities, and
fees and disbursements of counsel for any Holder, except for the fees and
disbursements of the Selling Holder Counsel borne and paid by the Company as
provided in Subsection 2.6.

 

1.28  “Series A Preferred Stock” means shares of the Company’s Series A
Preferred Stock, par value $0.01 per share.

 

2. Registration Rights. The Company covenants and agrees as follows:

 

2.1  Demand Registration.

 

(a)  Form S-1 Demand. If at any time after the earlier of (i) three (3) years
after the date of this Agreement or (ii) one hundred eighty (180) days after the
effective date of the registration statement for the IPO, the Company receives a
request from Holders of at least fifty percent (50%) of the Registrable
Securities then outstanding that the Company file a Form S- 1 registration
statement with respect to at least fifty percent (50%) of the Registrable
Securities then outstanding, then the Company shall (x) within ten (10) days
after the date such request is given, give notice thereof (the “Demand Notice”)
to all Holders other than the Initiating Holders; and (y) as soon as
practicable, and in any event within sixty (60) days after the date such request
is given by the Initiating Holders, file a Form S-1 registration statement under
the Securities Act covering all Registrable Securities that the Initiating
Holders requested to be registered and any additional Registrable Securities
requested to be included in such registration by any other Holders, as specified
by notice given by each such Holder to the Company within twenty (20) days of
the date the Demand Notice is given, and in each case, subject to the
limitations of Subsections 2.1(c) and 2.3.

 

(b)  Form S-3 Demand. If at any time when it is eligible to use a Form S-3
registration statement, the Company receives a request from Holders of at least
thirty percent (30%) of the Registrable Securities then outstanding that the
Company file a Form S-3 registration statement with respect to outstanding
Registrable Securities of such Holders having an anticipated aggregate offering
price, net of Selling Expenses, of at least $5 million, then the Company shall
(i)  within ten (10) days after the date such request is given, give a Demand
Notice to all Holders other than the Initiating Holders; and (ii) as soon as
practicable, and in any event within forty-five (45) days after the date such
request is given by the Initiating Holders, file a Form S-3 registration
statement under the Securities Act covering all Registrable Securities requested
to be included in such registration by any other Holders, as specified by notice
given by each such Holder to the Company within twenty (20) days of the date the
Demand Notice is given, and in each case, subject to the limitations of
Subsections 2.1(c) and 2.3.

 



4

 

 

(c)  Notwithstanding the foregoing obligations, if the Company furnishes to
Holders requesting a registration pursuant to this Subsection 2.1 a certificate
signed by the Company’s chief executive officer stating that in the good faith
judgment of the Board of Directors it would be materially detrimental to the
Company and its stockholders for such registration statement to be filed and it
is therefore necessary to defer the filing of such registration statement, then
the Company shall have the right to defer taking action with respect to such
filing, and any time periods with respect to filing or effectiveness thereof
shall be tolled correspondingly, for a period of not more than ninety (90) days
after the request of the Initiating Holders is given; provided, however, that
the Company may not invoke this right more than once in any twelve (12) month
period; and provided further that the Company shall not register any securities
for its own account or that of any other stockholder during such ninety (90) day
period other than an Excluded Registration.

 

(d)  The Company shall not be obligated to effect, or to take any action to
effect, any registration pursuant to Subsection 2.1(a)(i) during the period that
is sixty (60) days before the Company’s good faith estimate of the date of
filing of, and ending on a date that is one hundred eighty (180) days after the
effective date of, a Company-initiated registration, provided that the Company
is actively employing in good faith commercially reasonable efforts to cause
such registration statement to become effective; (ii) after the Company has
effected two registrations pursuant to Subsection 2.1(a); or (iii) if the
Initiating Holders propose to dispose of shares of Registrable Securities that
may be immediately registered on Form S-3 pursuant to a request made pursuant to
Subsection 2.1(b). The Company shall not be obligated to effect, or to take any
action to effect, any registration pursuant to Subsection 2.1(b) (i) during the
period that is thirty (30) days before the Company’s good faith estimate of the
date of filing of, and ending on a date that is ninety (90) days after the
effective date of, a Company-initiated registration, provided that the Company
is actively employing in good faith commercially reasonable efforts to cause
such registration statement to become effective; or (ii) if the Company has
effected two registrations pursuant to Subsection 2.1(b) within the twelve (12)
month period immediately preceding the date of such request. A registration
shall not be counted as “effected” for purposes of this Subsection 2.1(d) until
such time as the applicable registration statement has been declared effective
by the SEC, unless the Initiating Holders withdraw their request for such
registration, elect not to pay the registration expenses therefor, and forfeit
their right to one demand registration statement pursuant to Subsection 2.6, in
which case such withdrawn registration statement shall be counted as “effected”
for purposes of this Subsection 2.1(d); provided, that if such withdrawal is
during a period the Company has deferred taking action pursuant to Subsection
2.1(c), then the Initiating Holders may withdraw their request for registration
and such registration will not be counted as “effected” for purposes of this
Subsection 2.1(d).

 

2.2  Company Registration. If the Company proposes to register (including, for
this purpose, a registration effected by the Company for stockholders other than
the Holders) any of its securities under the Securities Act in connection with
the public offering of such securities solely for cash (other than in an
Excluded Registration), the Company shall, at such time, promptly give each
Holder notice of such registration. Upon the request of each Holder given within
twenty (20) days after such notice is given by the Company, the Company shall,
subject to the provisions of Subsection 2.3, cause to be registered all of the
Registrable Securities that each such Holder has requested to be included in
such registration. The Company shall have the right to terminate or withdraw any
registration initiated by it under this Subsection 2.2 before the effective date
of such registration, whether or not any Holder has elected to include
Registrable Securities in such registration. The expenses (other than Selling
Expenses) of such withdrawn registration shall be borne by the Company in
accordance with Subsection 2.6.

 



5

 

 

2.3 Underwriting Requirements.

 

(a)  If, pursuant to Subsection 2.1, the Initiating Holders intend to distribute
the Registrable Securities covered by their request by means of an underwriting,
they shall so advise the Company as a part of their request made pursuant to
Subsection 2.1, and the Company shall include such information in the Demand
Notice. The underwriter(s) will be selected by the Company and shall be
reasonably acceptable to a majority in interest of the Initiating Holders. In
such event, the right of any Holder to include such Holder’s Registrable
Securities in such registration shall be conditioned upon such Holder’s
participation in such underwriting and the inclusion of such Holder’s
Registrable Securities in the underwriting to the extent provided herein. All
Holders proposing to distribute their securities through such underwriting shall
(together with the Company as provided in Subsection 2.4(e)) enter into an
underwriting agreement in customary form with the underwriter(s) selected for
such underwriting. Notwithstanding any other provision of this Subsection 2.3,
if the managing underwriter(s) advise(s) the Initiating Holders in writing that
marketing factors require a limitation on the number of shares to be
underwritten, then the Initiating Holders shall so advise all Holders of
Registrable Securities that otherwise would be underwritten pursuant hereto, and
the number of Registrable Securities that may be included in the underwriting
shall be allocated among such Holders of Registrable Securities, including the
Initiating Holders, in proportion (as nearly as practicable) to the number of
Registrable Securities owned by each Holder or in such other proportion as shall
mutually be agreed to by all such selling Holders; provided, however, that the
number of Registrable Securities held by the Holders to be included in such
underwriting shall not be reduced unless all other securities are first entirely
excluded from the underwriting. To facilitate the allocation of shares in
accordance with the above provisions, the Company or the underwriters may round
the number of shares allocated to any Holder to the nearest one hundred (100)
shares.

 

(b)  In connection with any offering involving an underwriting of shares of the
Company’s capital stock pursuant to Subsection 2.2, the Company shall not be
required to include any of the Holders’ Registrable Securities in such
underwriting unless the Holders accept the terms of the underwriting as agreed
upon between the Company and its underwriters, and then only in such quantity as
the underwriters in their sole discretion determine will not jeopardize the
success of the offering by the Company. If the total number of securities,
including Registrable Securities, requested by stockholders to be included in
such offering exceeds the number of securities to be sold (other than by the
Company) that the underwriters in their reasonable discretion determine is
compatible with the success of the offering, then the Company shall be required
to include in the offering only that number of such securities, including
Registrable Securities, which the underwriters and the Company in their sole
discretion determine will not jeopardize the success of the offering. If the
underwriters determine that less than all of the Registrable Securities
requested to be registered can be included in such offering, then the
Registrable Securities that are included in such offering shall be allocated
among the selling Holders in proportion (as nearly as practicable to) the number
of Registrable Securities owned by each selling Holder or in such other
proportions as shall mutually be agreed to by all such selling Holders. To
facilitate the allocation of shares in accordance with the above provisions, the
Company or the underwriters may round the number of shares allocated to any
Holder to the nearest one hundred (100) shares. Notwithstanding the foregoing,
in no event shall (i) the number of Registrable Securities included in the
offering be reduced unless all other securities (other than securities to be
sold by the Company) are first entirely excluded from the offering, or (ii) the
number of Registrable Securities included in the offering be reduced below
twenty-five percent (25%) of the total number of securities included in such
offering, unless such offering is the IPO, in which case the selling Holders may
be excluded further if the underwriters make the determination described above
and no other stockholder’s securities are included in such offering. For
purposes of the provision in this Subsection 2.3(b) concerning apportionment,
for any selling Holder that is a partnership, limited liability company, or
corporation, the partners, members, retired partners, retired members,
stockholders, and Affiliates of such Holder, or the estates and Immediate Family
Members of any such partners, retired partners, members, and retired members and
any trusts for the benefit of any of the foregoing Persons, shall be deemed to
be a single “selling Holder,” and any pro rata reduction with respect to such
“selling Holder” shall be based upon the aggregate number of Registrable
Securities owned by all Persons included in such “selling Holder,” as defined in
this sentence.

 



6

 

 

2.4  Obligations of the Company. Whenever required under this Section 2 to
effect the registration of any Registrable Securities, the Company shall, as
expeditiously as reasonably possible:

 

(a)  prepare and file with the SEC a registration statement with respect to such
Registrable Securities and use its commercially reasonable efforts to cause such
registration statement to become effective and, upon the request of the Holders
of a majority of the Registrable Securities registered thereunder, keep such
registration statement effective for a period of up to one hundred twenty (120)
days or, if earlier, until the distribution contemplated in the registration
statement has been completed; provided, however, that (i) such one hundred
twenty (120) day period shall be extended for a period of time equal to the
period the Holder refrains, at the request of an underwriter of Common Stock (or
other securities) of the Company, from selling any securities included in such
registration, and (ii) in the case of any registration of Registrable Securities
on Form S-3 that are intended to be offered on a continuous or delayed basis,
subject to compliance with applicable SEC rules, such one hundred twenty (120)
day period shall be extended for up to ninety (90) days, if necessary, to keep
the registration statement effective until all such Registrable Securities are
sold;

 

(b)  prepare and file with the SEC such amendments and supplements to such
registration statement, and the prospectus used in connection with such
registration statement, as may be necessary to comply with the Securities Act in
order to enable the disposition of all securities covered by such registration
statement;

 

(c)  furnish to the selling Holders such numbers of copies of a prospectus,
including a preliminary prospectus, as required by the Securities Act, and such
other documents as the Holders may reasonably request in order to facilitate
their disposition of their Registrable Securities;

 



7

 

 

(d)  use its commercially reasonable efforts to register and qualify the
securities covered by such registration statement under such other securities or
blue-sky laws of such jurisdictions as shall be reasonably requested by the
selling Holders; provided that the Company shall not be required to qualify to
do business or to file a general consent to service of process in any such
states or jurisdictions, unless the Company is already subject to service in
such jurisdiction and except as may be required by the Securities Act;

 

(e)  in the event of any underwritten public offering, enter into and perform
its obligations under an underwriting agreement, in usual and customary form,
with the underwriter(s) of such offering;

 

(f)  use its commercially reasonable efforts to cause all such Registrable
Securities covered by such registration statement to be listed on a national
securities exchange or trading system and each securities exchange and trading
system (if any) on which similar securities issued by the Company are then
listed;

 

(g)  provide a transfer agent and registrar for all Registrable Securities
registered pursuant to this Agreement and provide a CUSIP number for all such
Registrable Securities, in each case not later than the effective date of such
registration;

 

(h)  promptly make available for inspection by the selling Holders, any managing
underwriter(s) participating in any disposition pursuant to such registration
statement, and any attorney or accountant or other agent retained by any such
underwriter or selected by the selling Holders, all financial and other records,
pertinent corporate documents, and properties of the Company, and cause the
Company’s officers, directors, employees, and independent accountants to supply
all information reasonably requested by any such seller, underwriter, attorney,
accountant, or agent, in each case, as necessary or advisable to verify the
accuracy of the information in such registration statement and to conduct
appropriate due diligence in connection therewith;

 

(i)  notify each selling Holder, promptly after the Company receives notice
thereof, of the time when such registration statement has been declared
effective or a supplement to any prospectus forming a part of such registration
statement has been filed; and

 

(j)  after such registration statement becomes effective, notify each selling
Holder of any request by the SEC that the Company amend or supplement such
registration statement or prospectus.

 

In addition, the Company shall ensure that, at all times after any registration
statement covering a public offering of securities of the Company under the
Securities Act shall have become effective, its insider trading policy shall
provide that the Company’s directors may implement a trading program under Rule
10b5-1 of the Exchange Act.

 

2.5  Furnish Information. It shall be a condition precedent to the obligations
of the Company to take any action pursuant to this Section 2 with respect to the
Registrable Securities of any selling Holder that such Holder shall furnish to
the Company such information regarding itself, the Registrable Securities held
by it, and the intended method of disposition of such securities as is
reasonably required to effect the registration of such Holder’s Registrable
Securities.

 



8

 

 

2.6  Expenses of Registration. All expenses (other than Selling Expenses)
incurred in connection with registrations, filings, or qualifications pursuant
to Section 2, including all registration, filing, and qualification fees;
printers’ and accounting fees; fees and disbursements of counsel for the
Company; and the reasonable fees and disbursements, not to exceed $10,000, of
one counsel for the selling Holders (“Selling Holder Counsel”), shall be borne
and paid by the Company; provided, however, that the Company shall not be
required to pay for any expenses of any registration proceeding begun pursuant
to Subsection 2.1 if the registration request is subsequently withdrawn at the
request of the Holders of a majority of the Registrable Securities to be
registered (in which case all selling Holders shall bear such expenses pro rata
based upon the number of Registrable Securities that were to be included in the
withdrawn registration), unless the Holders of a majority of the Registrable
Securities agree to forfeit their right to one registration pursuant to
Subsections 2.1(a) or 2.1(b), as the case may be; provided further that if, at
the time of such withdrawal, the Holders shall have learned of a material
adverse change in the condition, business, or prospects of the Company from that
known to the Holders at the time of their request and have withdrawn the request
within three (3) business days after learning of such information then the
Holders shall not be required to pay any of such expenses and shall not forfeit
their right to one registration pursuant to Subsections 2.1(a) or 2.1(b). All
Selling Expenses relating to Registrable Securities registered pursuant to this
Section 2 shall be borne and paid by the Holders pro rata on the basis of the
number of Registrable Securities registered on their behalf. All Selling
Expenses relating to Registrable Securities registered pursuant to this Section
2 shall be borne and paid by the Holders pro rata on the basis of the number of
Registrable Securities registered on their behalf.

 

2.7  Delay of Registration. No Holder shall have any right to obtain or seek an
injunction restraining or otherwise delaying any registration pursuant to this
Agreement as the result of any controversy that might arise with respect to the
interpretation or implementation of this Section 2.

 

2.8  Indemnification. If any Registrable Securities are included in a
registration statement under this Section 2:

 

(a)  To the extent permitted by law, the Company will indemnify and hold
harmless each selling Holder, and the partners, members, officers, directors,
and stockholders of each such Holder; legal counsel and accountants for each
such Holder; any underwriter (as defined in the Securities Act) for each such
Holder; and each Person, if any, who controls such Holder or underwriter within
the meaning of the Securities Act or the Exchange Act, against any Damages, and
the Company will pay to each such Holder, underwriter, controlling Person, or
other aforementioned Person any legal or other expenses reasonably incurred
thereby in connection with investigating or defending any claim or proceeding
from which Damages may result, as such expenses are incurred; provided, however,
that the indemnity agreement contained in this Subsection 2.8(a) shall not apply
to amounts paid in settlement of any such claim or proceeding if such settlement
is effected without the consent of the Company, which consent shall not be
unreasonably withheld, nor shall the Company be liable for any Damages to the
extent that they arise out of or are based upon actions or omissions made in
reliance upon and in conformity with written information furnished by or on
behalf of any such Holder, underwriter, controlling Person, or other
aforementioned Person expressly for use in connection with such registration.

 



9

 

 

(b)  To the extent permitted by law, each selling Holder, severally and not
jointly, will indemnify and hold harmless the Company, and each of its
directors, each of its officers who has signed the registration statement, each
Person (if any), who controls the Company within the meaning of the Securities
Act, legal counsel and accountants for the Company, any underwriter (as defined
in the Securities Act), any other Holder selling securities in such registration
statement, and any controlling Person of any such underwriter or other Holder,
against any Damages, in each case only to the extent that such Damages arise out
of or are based upon actions or omissions made in reliance upon and in
conformity with written information furnished by or on behalf of such selling
Holder expressly for use in connection with such registration; and each such
selling Holder will pay to the Company and each other aforementioned Person any
legal or other expenses reasonably incurred thereby in connection with
investigating or defending any claim or proceeding from which Damages may
result, as such expenses are incurred; provided, however, that the indemnity
agreement contained in this Subsection 2.8(b) shall not apply to amounts paid in
settlement of any such claim or proceeding if such settlement is effected
without the consent of the Holder, which consent shall not be unreasonably
withheld; and provided further that in no event shall the aggregate amounts
payable by any Holder by way of indemnity or contribution under Subsections
2.8(b) and 2.8(d) exceed the proceeds from the offering received by such Holder
(net of any Selling Expenses paid by such Holder), except in the case of fraud
or willful misconduct by such Holder.

 

(c)  Promptly after receipt by an indemnified party under this Subsection 2.8 of
notice of the commencement of any action (including any governmental action) for
which a party may be entitled to indemnification hereunder, such indemnified
party will, if a claim in respect thereof is to be made against any indemnifying
party under this Subsection 2.8, give the indemnifying party notice of the
commencement thereof. The indemnifying party shall have the right to participate
in such action and, to the extent the indemnifying party so desires, participate
jointly with any other indemnifying party to which notice has been given, and to
assume the defense thereof with counsel mutually satisfactory to the parties;
provided, however, that an indemnified party (together with all other
indemnified parties that may be represented without conflict by one counsel)
shall have the right to retain one separate counsel, with the fees and expenses
to be paid by the indemnifying party, if representation of such indemnified
party by the counsel retained by the indemnifying party would be inappropriate
due to actual or potential differing interests between such indemnified party
and any other party represented by such counsel in such action. The failure to
give notice to the indemnifying party within a reasonable time of the
commencement of any such action shall relieve such indemnifying party of any
liability to the indemnified party under this Subsection 2.8, to the extent that
such failure materially prejudices the indemnifying party’s ability to defend
such action. The failure to give notice to the indemnifying party will not
relieve it of any liability that it may have to any indemnified party otherwise
than under this Subsection 2.8.

 



10

 

 

(d)  To provide for just and equitable contribution to joint liability under the
Securities Act in any case in which either: (i) any party otherwise entitled to
indemnification hereunder makes a claim for indemnification pursuant to this
Subsection 2.8 but it is judicially determined (by the entry of a final judgment
or decree by a court of competent jurisdiction and the expiration of time to
appeal or the denial of the last right of appeal) that such indemnification may
not be enforced in such case, notwithstanding the fact that this Subsection 2.8
provides for indemnification in such case, or (ii) contribution under the
Securities Act may be required on the part of any party hereto for which
indemnification is provided under this Subsection 2.8, then, and in each such
case, such parties will contribute to the aggregate losses, claims, damages,
liabilities, or expenses to which they may be subject (after contribution from
others) in such proportion as is appropriate to reflect the relative fault of
each of the indemnifying party and the indemnified party in connection with the
statements, omissions, or other actions that resulted in such loss, claim,
damage, liability, or expense, as well as to reflect any other relevant
equitable considerations. The relative fault of the indemnifying party and of
the indemnified party shall be determined by reference to, among other things,
whether the untrue or allegedly untrue statement of a material fact, or the
omission or alleged omission of a material fact, relates to information supplied
by the indemnifying party or by the indemnified party and the parties’ relative
intent, knowledge, access to information, and opportunity to correct or prevent
such statement or omission; provided, however, that, in any such case (x) no
Holder will be required to contribute any amount in excess of the public
offering price of all such Registrable Securities offered and sold by such
Holder pursuant to such registration statement, and (y) no Person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) will be entitled to contribution from any Person who was not
guilty of such fraudulent misrepresentation; and provided further that in no
event shall a Holder’s liability pursuant to this Subsection 2.8(d), when
combined with the amounts paid or payable by such Holder pursuant to Subsection
2.8(b), exceed the proceeds from the offering received by such Holder (net of
any Selling Expenses paid by such Holder), except in the case of willful
misconduct or fraud by such Holder.

 

(e)  Notwithstanding the foregoing, to the extent that the provisions on
indemnification and contribution contained in the underwriting agreement entered
into in connection with the underwritten public offering are in conflict with
the foregoing provisions, the provisions in the underwriting agreement shall
control.

 

(f)  Unless otherwise superseded by an underwriting agreement entered into in
connection with the underwritten public offering, the obligations of the Company
and Holders under this Subsection 2.8 shall survive the completion of any
offering of Registrable Securities in a registration under this Section 2, and
otherwise shall survive the termination of this Agreement.

 

2.9  Reports Under Exchange Act. With a view to making available to the Holders
the benefits of SEC Rule 144 and any other rule or regulation of the SEC that
may at any time permit a Holder to sell securities of the Company to the public
without registration or pursuant to a registration on Form S-3, the Company
shall:

 



11

 

 

(a)  make and keep available adequate current public information, as those terms
are understood and defined in SEC Rule 144, at all times after the effective
date of the registration statement filed by the Company for the IPO;

 

(b)  use commercially reasonable efforts to file with the SEC in a timely manner
all reports and other documents required of the Company under the Securities Act
and the Exchange Act (at any time after the Company has become subject to such
reporting requirements); and

 

(c)  furnish to any Holder, so long as the Holder owns any Registrable
Securities, forthwith upon request (i) to the extent accurate, a written
statement by the Company that it has complied with the reporting requirements of
SEC Rule 144 (at any time after ninety (90) days after the effective date of the
registration statement filed by the Company for the IPO), the Securities Act,
and the Exchange Act (at any time after the Company has become subject to such
reporting requirements following the effectiveness of the registration statement
filed by the Company for the IPO), or that it qualifies as a registrant whose
securities may be resold pursuant to Form S-3 (at any time after the Company so
qualifies) and (ii) such other information as may be reasonably requested in
availing any Holder of any rule or regulation of the SEC that permits the
selling of any such securities without registration (at any time after the
Company has become subject to such reporting requirements following the
effectiveness of the registration statement filed by the Company for the IPO) or
pursuant to Form S-3 (at any time after the Company so qualifies to use such
form).

 

2.10  Limitations on Subsequent Registration Rights. From and after the date of
this Agreement, the Company shall not, without the prior written consent of the
Holders of a majority of the Registrable Securities then outstanding, enter into
any agreement with any holder or prospective holder of any securities of the
Company that would allow such holder or prospective holder to include such
securities in any registration unless, under the terms of such agreement, such
holder or prospective holder may include such securities in any such
registration only to the extent that the inclusion of such securities will not
reduce the number of the Registrable Securities of the Holders that are
included; provided that this limitation shall not apply to Registrable
Securities acquired by any additional Investor that becomes a party to this
Agreement in accordance with Subsection 6.9.

 



12

 

 

2.11  “Market Stand-off” Agreement. Each Holder hereby agrees that it will not,
without the prior written consent of the managing underwriter, during the period
commencing on the date of the final prospectus relating to the registration by
the Company of shares of its Common Stock or any other equity securities under
the Securities Act on a registration statement on Form S-1 or Form S-3, and
ending on the date specified by the Company and the managing underwriter (such
period not to exceed one hundred eighty (180) days in the case of the IPO , or
such other period as may be requested by the Company or an underwriter to
accommodate regulatory restrictions on (1) the publication or other distribution
of research reports, and (2) analyst recommendations and opinions, including,
but not limited to, the restrictions contained in applicable FINRA rules, or any
successor provisions or amendments thereto), or ninety (90) days in the case of
any registration other than the IPO , or such other period as may be requested
by the Company or an underwriter to accommodate regulatory restrictions on (1)
the publication or other distribution of research reports and (2) analyst
recommendations and opinions, including, but not limited to, the restrictions
contained in applicable FINRA rules, or any successor provisions or amendments
thereto), (i) lend; offer; pledge; sell; contract to sell; sell any option or
contract to purchase; purchase any option or contract to sell; grant any option,
right, or warrant to purchase; or otherwise transfer or dispose of, directly or
indirectly, any shares of Common Stock or any securities convertible into or
exercisable or exchangeable (directly or indirectly) for Common Stock (whether
such shares or any such securities are then owned by the Holder or are
thereafter acquired) or (ii) enter into any swap or other arrangement that
transfers to another, in whole or in part, any of the economic consequences of
ownership of such securities, whether any such transaction described in clause
(i) or (ii) above is to be settled by delivery of Common Stock or other
securities, in cash, or otherwise. The foregoing provisions of this Subsection
2.11 shall not apply to the sale of any shares to an underwriter pursuant to an
underwriting agreement, or the transfer of any shares to any trust for the
direct or indirect benefit of the Holder or the immediate family of the Holder,
provided that the trustee of the trust agrees to be bound in writing by the
restrictions set forth herein, and provided further that any such transfer shall
not involve a disposition for value, and shall be applicable to the Holders only
if all officers and directors are subject to the same restrictions. The
underwriters in connection with such registration are intended third-party
beneficiaries of this Subsection 2.11 and shall have the right, power and
authority to enforce the provisions hereof as though they were a party hereto.
Each Holder further agrees to execute such agreements as may be reasonably
requested by the underwriters in connection with such registration that are
consistent with this Subsection 2.11 or that are necessary to give further
effect thereto.

 

2.12 Restrictions on Transfer.

 

(a)  The Series A Preferred Stock and the Registrable Securities shall not be
sold, pledged, or otherwise transferred, and the Company shall not recognize and
shall issue stop-transfer instructions to its transfer agent with respect to any
such sale, pledge, or transfer, except upon the conditions specified in this
Agreement, which conditions are intended to ensure compliance with the
provisions of the Securities Act. A transferring Holder will cause any proposed
purchaser, pledgee, or transferee of the Series A Preferred Stock and the
Registrable Securities held by such Holder to agree to take and hold such
securities subject to the provisions and upon the conditions specified in this
Agreement.

 

(b)  Each certificate, instrument, or book entry representing (i) the Series A
Preferred Stock, (ii) the Registrable Securities, and (iii) any other securities
issued in respect of the securities referenced in the foregoing clauses (i) and
(ii), upon any stock split, stock dividend, recapitalization, merger,
consolidation, or similar event, shall (unless otherwise permitted by the
provisions of Subsection 2.12(c)) be notated with a legend substantially in the
following form:

 

THE SECURITIES REPRESENTED HEREBY HAVE BEEN ACQUIRED FOR INVESTMENT AND HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933. SUCH SHARES MAY NOT BE SOLD,
PLEDGED, OR TRANSFERRED IN THE ABSENCE OF SUCH REGISTRATION OR A VALID EXEMPTION
FROM THE REGISTRATION AND PROSPECTUS DELIVERY REQUIREMENTS OF SAID ACT.

 



13

 

 

THE SECURITIES REPRESENTED HEREBY MAY BE TRANSFERRED ONLY IN ACCORDANCE WITH THE
TERMS OF AN AGREEMENT BETWEEN THE COMPANY AND THE STOCKHOLDER, A COPY OF WHICH
IS ON FILE WITH THE SECRETARY OF THE COMPANY.

 

The Holders consent to the Company making a notation in its records and giving
instructions to any transfer agent of the Restricted Securities in order to
implement the restrictions on transfer set forth in this Subsection 2.12.

 

(c)  The holder of such Restricted Securities, by acceptance of ownership
thereof, agrees to comply in all respects with the provisions of this Section 2.
Before any proposed sale, pledge, or transfer of any Restricted Securities,
unless there is in effect a registration statement under the Securities Act
covering the proposed transaction, the Holder thereof shall give notice to the
Company of such Holder’s intention to effect such sale, pledge, or transfer.
Each such notice shall describe the manner and circumstances of the proposed
sale, pledge, or transfer in sufficient detail and, if reasonably requested by
the Company, shall be accompanied at such Holder’s expense by either (i) a
written opinion of legal counsel who shall, and whose legal opinion shall, be
reasonably satisfactory to the Company, addressed to the Company, to the effect
that the proposed transaction may be effected without registration under the
Securities Act; (ii) a “no action” letter from the SEC to the effect that the
proposed sale, pledge, or transfer of such Restricted Securities without
registration will not result in a recommendation by the staff of the SEC that
action be taken with respect thereto; or (iii) any other evidence reasonably
satisfactory to counsel to the Company to the effect that the proposed sale,
pledge, or transfer of the Restricted Securities may be effected without
registration under the Securities Act, whereupon the Holder of such Restricted
Securities shall be entitled to sell, pledge, or transfer such Restricted
Securities in accordance with the terms of the notice given by the Holder to the
Company. The Company will not require such a legal opinion or “no action” letter
(x) in any transaction in compliance with SEC Rule 144; or (y) in any
transaction in which such Holder distributes Restricted Securities to an
Affiliate of such Holder for no consideration; provided that each transferee
agrees in writing to be subject to the terms of this Subsection 2.12. Each
certificate, instrument, or book entry representing the Restricted Securities
transferred as above provided shall be notated with, except if such transfer is
made pursuant to SEC Rule 144, the appropriate restrictive legend set forth in
Subsection 2.12(b), except that such certificate instrument, or book entry shall
not be notated with such restrictive legend if, in the opinion of counsel for
such Holder and the Company, such legend is not required in order to establish
compliance with any provisions of the Securities Act.

 



14

 

 

2.13  Termination of Registration Rights. The right of any Holder to request
registration or inclusion of Registrable Securities in any registration pursuant
to Subsections 2.1 or 2.2 shall terminate upon the earliest to occur of:

 

(a)  the closing of a Deemed Liquidation Event, as such term is defined in the
Certificate of Incorporation;

 

(b)  such time after consummation of the IPO as Rule 144 or another similar
exemption under the Securities Act is available for the sale of all of such
Holder’s shares without limitation during a three-month period without
registration; or

 

(c) the five (5) year anniversary of the date of this Agreement.

 

3. Information Rights.

 

3.1  Delivery of Financial Statements. The Company shall deliver to each Major
Investor, provided that the Board of Directors has not reasonably determined
that such Major Investor is a competitor of the Company:

 

(a)  as soon as practicable, but in any event within ninety (90) days after the
end of each fiscal year of the Company (i) a balance sheet as of the end of such
year, (ii) statements of income and of cash flows for such year, and (iii) a
statement of stockholders’ equity as of the end of such year, all of which shall
be audited and certified by independent public accountants of nationally
recognized standing selected by the Company, which initially shall be Wolf &
Company, P.C.;

 

(b)  as soon as practicable, but in any event within forty-five (45) days after
the end of each of the first three (3) quarters of each fiscal year of the
Company, unaudited statements of income and cash flows for such fiscal quarter,
and an unaudited balance sheet as of the end of such fiscal quarter, all
prepared in accordance with GAAP (except that such financial statements may (i)
be subject to normal year-end audit adjustments; and (ii) not contain all notes
thereto that may be required in accordance with GAAP);

 

(c)  to the extent requested by a Major Investor, as soon as practicable, but in
any event within thirty (30) days of the end of each month, an unaudited income
statement for such month, and an unaudited balance sheet as of the end of such
month, all prepared in accordance with GAAP (except that such financial
statements (i) may be subject to normal year- end audit adjustments and (ii) may
not contain all notes thereto that may be required in accordance with GAAP);

 

(d)  as soon as practicable, but in any event before the end of each fiscal
year, an annual budget and business plan for the next fiscal year (collectively,
the “Budget”); provided, however, that the Company shall not be obligated under
this Subsection 3.1 to provide information (i) that the Company reasonably
determines in good faith to be a trade secret or confidential information
(unless covered by an enforceable confidentiality agreement, in a form
acceptable to the Company); or (ii) the disclosure of which would adversely
affect the attorney-client privilege between the Company and its counsel.

 



15

 

 

If, for any period, the Company has any subsidiary whose accounts are
consolidated with those of the Company, then in respect of such period the
financial statements delivered pursuant to the foregoing sections shall be the
consolidated and consolidating financial statements of the Company and all such
consolidated subsidiaries.

 

Notwithstanding anything else in this Subsection 3.1 to the contrary, the
Company may cease providing the information set forth in this Subsection 3.1
during the period starting with the date sixty (60) days before the Company’s
good-faith estimate of the date of filing of a registration statement if it
reasonably concludes it must do so to comply with the SEC rules applicable to
such registration statement and related offering; provided that the Company’s
covenants under this Subsection 3.1 shall be reinstated at such time as the
Company is no longer actively employing its commercially reasonable efforts to
cause such registration statement to become effective.

 

3.2  Inspection. The Company shall permit each Major Investor (provided that the
Board of Directors has not reasonably determined that such Major Investor is a
competitor of the Company), at such Major Investor’s expense, to (i) visit and
inspect the Company’s properties; (ii) examine its books of account and records;
and (iii) discuss the Company’s affairs, finances, and accounts with its
officers, during normal business hours of the Company as may be reasonably
requested by the Major Investor; provided, however, that the Company shall not
be obligated pursuant to this Subsection 3.2 to provide access to any
information that it reasonably and in good faith considers to be a trade secret
or confidential information (unless covered by an enforceable confidentiality
agreement, in form acceptable to the Company) or the disclosure of which would
adversely affect the attorney-client privilege between the Company and its
counsel.

 

3.3  Termination of Information and Inspection Rights. The covenants set forth
in Subsection 3.1 and Subsection 3.2 shall terminate and be of no further force
or effect (i) immediately before the consummation of the IPO, (ii) when the
Company becomes subject to the periodic reporting requirements of Section 12(b),
12(g) or 15(d) of the Exchange Act following the date on which the Company
deregisters or is otherwise no longer subject to the periodic reporting
requirements of Section 12(g) or 15(d) of the Exchange Act, or (iii) upon the
closing of a Deemed Liquidation Event, as such term is defined in the
Certificate of Incorporation, whichever event occurs first.

 

3.4  Confidentiality. Each Investor agrees that such Investor will keep
confidential and will not disclose, divulge, or use for any purpose (other than
to monitor its investment in the Company) any confidential information obtained
from the Company pursuant to the terms of this Agreement (including notice of
the Company’s intention to file a registration statement), unless such
confidential information (a) is known or becomes known to the public in general
(other than as a result of a breach of this Subsection 3.4 by such Investor),
(b) is or has been independently developed or conceived by such Investor without
use of the Company’s confidential information, or (c) is or has been made known
or disclosed to such Investor by a third party without a breach of any
obligation of confidentiality such third party may have to the Company;
provided, however, that an Investor may disclose confidential information (i) to
its attorneys, accountants, consultants, and other professionals to the extent
necessary to obtain their services in connection with monitoring its investment
in the Company; (ii) to any prospective purchaser of any Registrable Securities
from such Investor, if such prospective purchaser agrees to be bound by the
provisions of this Subsection 3.4; (iii) to any Affiliate, partner, member,
stockholder, or wholly owned subsidiary of such Investor in the ordinary course
of business, provided that such Investor informs such Person that such
information is confidential and directs such Person to maintain the
confidentiality of such information; or (iv) as may otherwise be required by
law, regulation, rule, court order or subpoena, provided that such Investor
promptly notifies the Company of such disclosure and takes reasonable steps to
minimize the extent of any such required disclosure.

 



16

 

 

4. Rights to Future Stock Issuances.

 

4.1  Right of First Offer. Subject to the terms and conditions of this
Subsection 4.1 and applicable securities laws, if the Company proposes to offer
or sell any New Securities, the Company shall first offer such New Securities to
each Major Investor. A Major Investor shall be entitled to apportion the right
of first offer hereby granted to it in such proportions as it deems appropriate,
among (i) itself, (ii) its Affiliates and (iii) its beneficial interest holders,
such as limited partners, members or any other Person having “beneficial
ownership,” as such term is defined in Rule 13d-3 promulgated under the Exchange
Act, of such Major Investor (“Investor Beneficial Owners”); provided that each
such Affiliate or Investor Beneficial Owner (x) is not a competitor of the
Company or FOIA Party, unless such party’s purchase of New Securities is
otherwise consented to by the Board of Directors, (y) agrees to enter into this
Agreement and each of the Voting Agreement and the Right of First Refusal and
Co-Sale Agreement of even date herewith among the Company, one or more Investors
and the other parties named therein, as an “Investor” under each such agreement
(provided that any competitor of the Company or FOIA Party shall not be entitled
to any rights as a Major Investor under Subsections 3.1, 3.2 and 4.1 hereof),
and (z)  agrees to purchase at least such number of New Securities as are
allocable hereunder to the Major Investor holding the fewest number of Series A
Preferred Stock and any other Derivative Securities.

 

(a)  The Company shall give notice (the “Offer Notice”) to each Major Investor,
stating (i) its bona fide intention to offer such New Securities, (ii) the
number of such New Securities to be offered, and (iii) the price and terms, if
any, upon which it proposes to offer such New Securities.

 

(b)  By notification to the Company within twenty (20) days after the Offer
Notice is given, each Major Investor may elect to purchase or otherwise acquire,
at the price and on the terms specified in the Offer Notice, up to that portion
of such New Securities which equals the proportion that the Common Stock then
held by such Major Investor (including all shares of Common Stock then issuable
(directly or indirectly) upon conversion and/or exercise, as applicable, of the
Series A Preferred Stock and any other Derivative Securities then held by such
Major Investor) bears to the total Common Stock of the Company then outstanding
(assuming full conversion and/or exercise, as applicable, of all Series A
Preferred Stock and any other Derivative Securities then outstanding). At the
expiration of such twenty (20) day period, the Company shall promptly notify
each Major Investor that elects to purchase or acquire all the shares available
to it (each, a “Fully Exercising Investor”) of any other Major Investor’s
failure to do likewise. During the ten (10) day period commencing after the
Company has given such notice, each Fully Exercising Investor may, by giving
notice to the Company, elect to purchase or acquire, in addition to the number
of shares specified above, up to that portion of the New Securities for which
Major Investors were entitled to subscribe but that were not subscribed for by
the Major Investors which is equal to the proportion that the Common Stock
issued and held, or issuable (directly or indirectly) upon conversion and/or
exercise, as applicable, of Series A Preferred Stock and any other Derivative
Securities then held, by such Fully Exercising Investor bears to the Common
Stock issued and held, or issuable (directly or indirectly) upon conversion
and/or exercise, as applicable, of the Series A Preferred Stock and any other
Derivative Securities then held, by all Fully Exercising Investors who wish to
purchase such unsubscribed shares. The closing of any sale pursuant to this
Subsection 4.1(b) shall occur within the later of one hundred and twenty (120)
days of the date that the Offer Notice is given and the date of initial sale of
New Securities pursuant to Subsection 4.1(c).

 



17

 

 

(c)  If all New Securities referred to in the Offer Notice are not elected to be
purchased or acquired as provided in Subsection 4.1(b), the Company may, during
the ninety (90) day period following the expiration of the periods provided in
Subsection 4.1(b), offer and sell the remaining unsubscribed portion of such New
Securities to any Person or Persons at a price not less than, and upon terms no
more favorable to the offeree than, those specified in the Offer Notice. If the
Company does not enter into an agreement for the sale of the New Securities
within such period, or if such agreement is not consummated within thirty (30)
days of the execution thereof, the right provided hereunder shall be deemed to
be revived and such New Securities shall not be offered unless first reoffered
to the Major Investors in accordance with this Subsection 4.1.

 

(d)  The right of first offer in this Subsection 4.1 shall not be applicable to
(i) Exempted Securities (as defined in the Certificate of Incorporation); (ii)
shares of Common Stock issued in the IPO; and (iii) the issuance of shares of
Series A Preferred Stock to Additional Purchasers pursuant to Subsection 1.3 of
the Purchase Agreement.

 

4.2  Termination. The covenants set forth in Subsection 4.1 shall terminate and
be of no further force or effect (i) immediately before the consummation of the
IPO, (ii) when the Company becomes subject to the periodic reporting
requirements of Section 12(b), 12(g) or 15(d) of the Exchange Act following the
date on which the Company deregisters or is otherwise no longer subject to the
periodic reporting requirements of Section 12(g) or 15(d) of the Exchange Act,
or (iii) upon the closing of a Deemed Liquidation Event, as such term is defined
in the Certificate of Incorporation, whichever event occurs first.

 

5. Additional Covenants.

 

5.1  Board Matters. Unless otherwise determined by the vote of a majority of the
directors then in office, the Board of Directors shall meet at least quarterly
in accordance with an agreed-upon schedule. The Company shall reimburse the
directors and nonvoting observers for all reasonable out-of-pocket travel
expenses incurred (consistent with the Company’s travel policy) in connection
with attending meetings of the Board of Directors.

 



18

 

 

5.2  Successor Indemnification. If the Company or any of its successors or
assignees consolidates with or merges into any other Person and is not the
continuing or surviving corporation or entity of such consolidation or merger,
then to the extent necessary, proper provision shall be made so that the
successors and assignees of the Company assume the obligations of the Company
with respect to indemnification of members of the Board of Directors as in
effect immediately before such transaction, whether such obligations are
contained in the Company’s Amended and Restated Bylaws, the Certificate of
Incorporation, or elsewhere, as the case may be.

 

5.3  Termination of Covenants. The covenants set forth in this Section 5, except
for Subsection 5.2, shall terminate and be of no further force or effect (i)
immediately before the consummation of the IPO, (ii) when the Company becomes
subject to the periodic reporting requirements of Section 12(b), 12(g) or 15(d)
of the Exchange Act following the date on which the Company deregisters or is
otherwise no longer subject to the periodic reporting requirements of Section
12(g) or 15(d) of the Exchange Act, or (iii) upon a Deemed Liquidation Event, as
such term is defined in the Certificate of Incorporation, whichever event occurs
first.

 

6. Miscellaneous.

 

6.1  Successors and Assigns. The rights under this Agreement may be assigned
(but only with all related obligations) by a Holder to a transferee of
Registrable Securities that (i) is an Affiliate of a Holder; or (ii) is a
Holder’s Immediate Family Member or trust for the benefit of an individual
Holder or one or more of such Holder’s Immediate Family Members; provided,
however, that (x) the Company is, within a reasonable time after such transfer,
furnished with written notice of the name and address of such transferee and the
Registrable Securities with respect to which such rights are being transferred;
and (y) such transferee agrees in a written instrument delivered to the Company
to be bound by and subject to the terms and conditions of this Agreement,
including the provisions of Subsection 2.11. For the purposes of determining the
number of shares of Registrable Securities held by a transferee, the holdings of
a transferee (1) that is an Affiliate or stockholder of a Holder; (2) who is a
Holder’s Immediate Family Member; or (3) that is a trust for the benefit of an
individual Holder or such Holder’s Immediate Family Member shall be aggregated
together and with those of the transferring Holder; provided further that all
transferees who would not qualify individually for assignment of rights shall,
as a condition to the applicable transfer, establish a single attorney-in-fact
for the purpose of exercising any rights, receiving notices, or taking any
action under this Agreement. The terms and conditions of this Agreement inure to
the benefit of and are binding upon the respective successors and permitted
assignees of the parties. Nothing in this Agreement, express or implied, is
intended to confer upon any party other than the parties hereto or their
respective successors and permitted assignees any rights, remedies, obligations
or liabilities under or by reason of this Agreement, except as expressly
provided herein.

 



19

 

 

6.2  Governing Law. This Agreement shall be governed by the internal law of the
State of Delaware, without regard to conflict of law principles that would
result in the application of any law other than the law of the State of
Delaware.

 

6.3  Counterparts. This Agreement may be executed in two (2) or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Counterparts may be
delivered via facsimile, electronic mail (including pdf or any electronic
signature complying with the U.S. federal ESIGN Act of 2000, e.g.,
www.docusign.com) or other transmission method and any counterpart so delivered
shall be deemed to have been duly and validly delivered and be valid and
effective for all purposes.

 

6.4  Titles and Subtitles. The titles and subtitles used in this Agreement are
for convenience only and are not to be considered in construing or interpreting
this Agreement.

 

6.5 Notices.

 

(a)  All notices and other communications given or made pursuant to this
Agreement shall be in writing and shall be deemed effectively given upon the
earlier of actual receipt or (i) personal delivery to the party to be notified;
(ii) when sent, if sent by electronic mail or facsimile during the recipient’s
normal business hours, and if not sent during normal business hours, then on the
recipient’s next business day; (iii) five (5) days after having been sent by
registered or certified mail, return receipt requested, postage prepaid; or (iv)
one (1) business day after the business day of deposit with a nationally
recognized overnight courier, freight prepaid, specifying next-day delivery,
with written verification of receipt. All communications shall be sent to the
respective parties at their addresses as set forth on Schedule A hereto, or to
the principal office of the Company and to the attention of the Chief Executive
Officer, in the case of the Company, or to such email address, facsimile number,
or address as subsequently modified by written notice given in accordance with
this Subsection 6.5. If notice is given to the Company, a copy shall also be
sent to Mitchell Silberberg & Knupp LLP, 437 Madison Avenue, 25th Floor, New
York, NY 10022, Attention: Blake Baron, Esq., email: bjb@msk.com; and if notice
is given to the Investors, a copy shall also be given to Wilson Sonsini Goodrich
& Rosati, P.C.s, 650 Page Mill Road, Palo Alto, CA 94304, Attention: Elton
Satusky, Esq., email: esatusky@wsgr.com.

 

(b)  Consent to Electronic Notice. Each Investor consents to the delivery of any
stockholder notice pursuant to the Delaware General Corporation Law (the
“DGCL”), as amended or superseded from time to time, by electronic transmission
pursuant to Section 232 of the DGCL (or any successor thereto) at the electronic
mail address or the facsimile number set forth below such Investor’s name on
Schedule A hereto, as updated from time to time by notice to the Company, or as
on the books of the Company. Each Investor agrees to promptly notify the Company
of any change in such Investor’s electronic mail address, and that failure to do
so shall not affect the foregoing.

 



20

 

 

6.6  Amendments and Waivers. Any term of this Agreement may be amended, modified
or terminated and the observance of any term of this Agreement may be waived
(either generally or in a particular instance, and either retroactively or
prospectively) only with the written consent of the Company and the holders of
at least a majority of the Registrable Securities then outstanding; provided
that the Company may in its sole discretion waive compliance with Subsection
2.12(c) (and the Company’s failure to object promptly in writing after
notification of a proposed assignment allegedly in violation of Subsection
2.12(c) shall be deemed to be a waiver); and provided further that any provision
hereof may be waived by any waiving party on such party’s own behalf, without
the consent of any other party. Notwithstanding the foregoing, (a) this
Agreement may not be amended, modified or terminated and the observance of any
term hereof may not be waived with respect to any Investor without the written
consent of such Investor, unless such amendment, modification, termination, or
waiver applies to all Investors in the same fashion (it being agreed that a
waiver of the provisions of Section 4 with respect to a particular transaction
shall be deemed to apply to all Investors in the same fashion if such waiver
does so by its terms, notwithstanding the fact that certain Investors may
nonetheless, by agreement with the Company, purchase securities in such
transaction) and (b) Subsections 3.1 and 3.2, Section 4 and any other section of
this Agreement applicable to the Major Investors (including this clause (b) of
this Subsection 6.6) may not be amended, modified, terminated or waived without
the written consent of the holders of at least a majority of the Registrable
Securities then outstanding and held by the Major Investors. Notwithstanding the
foregoing, Schedule A hereto may be amended by the Company from time to time to
add transferees of any Registrable Securities in compliance with the terms of
this Agreement without the consent of the other parties; and Schedule A hereto
may also be amended by the Company after the date of this Agreement without the
consent of the other parties to add information regarding any additional
Investor who becomes a party to this Agreement in accordance with Subsection
6.9. The Company shall give prompt notice of any amendment, modification or
termination hereof or waiver hereunder to any party hereto that did not consent
in writing to such amendment, modification, termination, or waiver. Any
amendment, modification, termination, or waiver effected in accordance with this
Subsection 6.6 shall be binding on all parties hereto, regardless of whether any
such party has consented thereto. No waivers of or exceptions to any term,
condition, or provision of this Agreement, in any one or more instances, shall
be deemed to be or construed as a further or continuing waiver of any such term,
condition, or provision.

 

6.7  Severability. In case any one or more of the provisions contained in this
Agreement is for any reason held to be invalid, illegal or unenforceable in any
respect, such invalidity, illegality, or unenforceability shall not affect any
other provision of this Agreement, and such invalid, illegal, or unenforceable
provision shall be reformed and construed so that it will be valid, legal, and
enforceable to the maximum extent permitted by law.

 

6.8  Aggregation of Stock. All shares of Registrable Securities held or acquired
by Affiliates shall be aggregated together for the purpose of determining the
availability of any rights under this Agreement and such Affiliated persons may
apportion such rights as among themselves in any manner they deem appropriate.

 



21

 

 

6.9  Additional Investors. Notwithstanding anything to the contrary contained
herein, if the Company issues additional shares of the Company’s Series A
Preferred Stock after the date hereof, whether pursuant to the Purchase
Agreement or otherwise, any purchaser of such shares of Series A Preferred Stock
may become a party to this Agreement by executing and delivering an additional
counterpart signature page to this Agreement, and thereafter shall be deemed an
“Investor” for all purposes hereunder. No action or consent by the Investors
shall be required for such joinder to this Agreement by such additional
Investor, so long as such additional Investor has agreed in writing to be bound
by all of the obligations as an “Investor” hereunder.

 

6.10  Entire Agreement. This Agreement (including any Schedules and Exhibits
hereto) constitutes the full and entire understanding and agreement among the
parties with respect to the subject matter hereof, and any other written or oral
agreement relating to the subject matter hereof existing between the parties is
expressly canceled.

 

6.11  Dispute Resolution. The parties (a) hereby irrevocably and unconditionally
submit to the jurisdiction of the state courts of Delaware and to the
jurisdiction of the United States District Court for the District of Delaware
for the purpose of any suit, action or other proceeding arising out of or based
upon this Agreement, (b) agree not to commence any suit, action or other
proceeding arising out of or based upon this Agreement except in the state
courts of Delaware or the United States District Court for the District of
Delaware, and (c) hereby waive, and agree not to assert, by way of motion, as a
defense, or otherwise, in any such suit, action or proceeding, any claim that it
is not subject personally to the jurisdiction of the above-named courts, that
its property is exempt or immune from attachment or execution, that the suit,
action or proceeding is brought in an inconvenient forum, that the venue of the
suit, action or proceeding is improper or that this Agreement or the subject
matter hereof may not be enforced in or by such court.

 

WAIVER OF JURY TRIAL: EACH PARTY HEREBY WAIVES ITS RIGHTS TO A JURY TRIAL OF ANY
CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS AGREEMENT, THE OTHER
TRANSACTION DOCUMENTS, THE SECURITIES OR THE SUBJECT MATTER HEREOF OR THEREOF.
THE SCOPE OF THIS WAIVER IS INTENDED TO BE ALL-ENCOMPASSING OF ANY AND ALL
DISPUTES THAT MAY BE FILED IN ANY COURT AND THAT RELATE TO THE SUBJECT MATTER OF
THIS TRANSACTION, INCLUDING, WITHOUT LIMITATION, CONTRACT CLAIMS, TORT CLAIMS
(INCLUDING NEGLIGENCE), BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW AND
STATUTORY CLAIMS. THIS SECTION HAS BEEN FULLY DISCUSSED BY EACH OF THE PARTIES
HERETO AND THESE PROVISIONS WILL NOT BE SUBJECT TO ANY EXCEPTIONS. EACH PARTY
HERETO HEREBY FURTHER WARRANTS AND REPRESENTS THAT SUCH PARTY HAS REVIEWED THIS
WAIVER WITH ITS LEGAL COUNSEL, AND THAT SUCH PARTY KNOWINGLY AND VOLUNTARILY
WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL.

 

6.12  Delays or Omissions. No delay or omission to exercise any right, power, or
remedy accruing to any party under this Agreement, upon any breach or default of
any other party under this Agreement, shall impair any such right, power, or
remedy of such nonbreaching or nondefaulting party, nor shall it be construed to
be a waiver of or acquiescence to any such breach or default, or to any similar
breach or default thereafter occurring, nor shall any waiver of any single
breach or default be deemed a waiver of any other breach or default theretofore
or thereafter occurring. All remedies, whether under this Agreement or by law or
otherwise afforded to any party, shall be cumulative and not alternative.

 

[Remainder of Page Intentionally Left Blank]

 

22

 



 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

  COMPANY:       GI DYNAMICS, INC.         By:                                  
Name:       Title:           INVESTORS:       CRYSTAL AMBER FUND LIMITED        
By:     Name: Chris Waldron   Title: Director

 

Signature Page To Investors’ Rights Agreement

 





 

 

SCHEDULE A

 

Investors

 

Crystal Amber Fund Limited

PO Box 286, Floor 2

Trafalgar Court

St.Peter Port

GY1 4LY

Guernsey

jm@crystalamber.com

Attention: Juan Morera

 





 

 

EXHIBIT F

 

FORM OF RIGHT OF FIRST REFUSAL AND CO-SALE AGREEMENT

 



 



 

 



 

 

 

 

 

 

 

 

 

 

 

GI DYNAMICS, INC.

 

RIGHT OF FIRST REFUSAL AND CO-SALE AGREEMENT

 

 

 

 

 

 

 

 

 

 

 

 

 

 





  

 

 

TABLE OF CONTENTS

 

    Page 1. Definitions       2. Agreement Among the Company, the Investors and
the Key Holders 3   2.1 Right of First Refusal 3   2.2 Right of Co-Sale 5   2.3
Effect of Failure to Comply 7         3. Exempt Transfers   8   3.1 Exempted
Transfers 8   3.2 Exempted Offerings 8   3.3 Prohibited Transferees 8         4.
Legend 8       5. Lock-Up 9   5.1 Agreement to Lock-Up 9   5.2 Stop Transfer
Instructions 9         6. Miscellaneous   6.1 Term 9   6.2 Stock Split 9   6.3
Ownership 10   6.4 Dispute Resolution 10   6.5 Notices 10   6.6 Entire Agreement
11   6.7 Delays or Omissions 11   6.8 Amendment; Waiver and Termination 11   6.9
Assignment of Rights 12   6.10 Severability 12   6.11 Additional Stockholders 12
  6.12 Governing Law 13   6.13 Titles and Subtitles 13   6.14 Counterparts 13  
6.15 Aggregation of Stock 13   6.16 Specific Performance 13   6.17 Consent of
Spouse 13

 

Schedule A - Investors Schedule B - Key Holders Exhibit A - Consent of Spouse

 

i





 

RIGHT OF FIRST REFUSAL AND CO-SALE AGREEMENT

 

THIS RIGHT OF FIRST REFUSAL AND CO-SALE AGREEMENT (this “Agreement”), is made as
of the [●] day of [●], 2020, by and among GI Dynamics, Inc., a Delaware
corporation (the “Company”), the Investors (as defined below) listed on Schedule
A and the Key Holders (as defined below) listed on Schedule B.

 

WHEREAS, each Key Holder is the beneficial owner of the number of shares of
Capital Stock set forth opposite the name of such Key Holder on Schedule B;

 

WHEREAS, the Company and the Investors are parties to that certain Series A
Preferred Stock Purchase Agreement, dated as of [●] [●], 2020 (the “Purchase
Agreement”), pursuant to which the Investors have agreed to purchase shares of
the Series A Preferred Stock of the Company, par value $0.01 per share (“Series
A Preferred Stock”); and

 

WHEREAS, the Key Holders and the Company desire to further induce the Investors
to purchase the Series A Preferred Stock.

 

NOW, THEREFORE, the Company, the Key Holders and the Investors agree as follows:

 

1. Definitions.

 

1.1 “Affiliate” means, with respect to any specified Investor, any other
Investor who directly or indirectly, controls, is controlled by or is under
common control with such Investor, including, without limitation, any general
partner, managing member, officer, director or trustee of such Investor, or any
venture capital fund or registered investment company now or hereafter existing
which is controlled by one or more general partners, managing members or
investment advisers of, or shares the same management company or investment
adviser with, such Investor.

 

1.2 “Board of Directors” means the board of directors of the Company.

 

1.3 “Capital Stock” means (a) shares of Common Stock and Series A Preferred
Stock (whether now outstanding or hereafter issued in any context), (b) shares
of Common Stock issued or issuable upon conversion of Series A Preferred Stock,
and (c) shares of Common Stock issued or issuable upon exercise or conversion,
as applicable, of stock options, warrants or other convertible securities of the
Company, in each case now owned or subsequently acquired by any Key Holder, any
Investor, or their respective successors or permitted transferees or assigns.
For purposes of the number of shares of Capital Stock held by an Investor or Key
Holder (or any other calculation based thereon), all shares of Series A
Preferred Stock shall be deemed to have been converted into Common Stock at the
then-applicable conversion ratio.

 

1.4 “Change of Control” means a transaction or series of related transactions in
which a person, or a group of related persons, acquires from stockholders of the
Company shares representing more than fifty percent (50%) of the outstanding
voting power of the Company.

 

1.5 “Common Stock” means shares of Common Stock of the Company, $0.01 par value
per share.

 



 



 

1.6 “Company Notice” means written notice from the Company notifying the selling
Key Holders and each Investor that the Company intends to exercise its Right of
First Refusal as to some or all of the Transfer Stock with respect to any
Proposed Key Holder Transfer.

 

1.7 “Investor Notice” means written notice from any Investor notifying the
Company and the selling Key Holder(s) that such Investor intends to exercise its
Secondary Refusal Right as to a portion of the Transfer Stock with respect to
any Proposed Key Holder Transfer.

 

1.8 “Investors” means the persons named on Schedule A hereto, each person to
whom the rights of an Investor are assigned pursuant to Subsection 6.9, each
person who hereafter becomes a signatory to this Agreement pursuant to
Subsection 6.11 and any one of them, as the context may require; provided,
however, that any such person shall cease to be considered an Investor for
purposes of this Agreement at any time such person and his, her or its
Affiliates collectively hold fewer than 1,000,000 shares of Common Stock, on an
as converted basis (as adjusted for any stock combination, stock split, stock
dividend, recapitalization or other similar transaction).

 

1.9 “Key Holders” means the persons named on Schedule B hereto, each person to
whom the rights of a Key Holder are assigned pursuant to Subsection 3.1, each
person who hereafter becomes a signatory to this Agreement pursuant to
Subsection 6.9 or Subsection 6.17. and any one of them, as the context may
require; provided, however, that any such person shall cease to be considered a
Key Holder for purposes of this Agreement at any time such person and his, her
or its Affiliates collectively hold less than one percent (1%) of the Company’s
then outstanding shares of Common Stock (as adjusted for any stock combination,
stock split, stock dividend, recapitalization or other similar transaction).

 

1.10 “Proposed Key Holder Transfer” means any assignment, sale, offer to sell,
pledge, mortgage, hypothecation, encumbrance, disposition of or any other like
transfer or encumbering of any Transfer Stock (or any interest therein) proposed
by any of the Key Holders.

 

1.11 “Proposed Transfer Notice” means written notice from a Key Holder setting
forth the terms and conditions of a Proposed Key Holder Transfer.

 

1.12 “Prospective Transferee” means any person to whom a Key Holder proposes to
make a Proposed Key Holder Transfer.

 

1.13 “Restated Certificate” means the Company’s Amended and Restated Certificate
of Incorporation, as amended and/or restated from time to time.

 

1.14 “Right of Co-Sale” means the right, but not an obligation, of an Investor
to participate in a Proposed Key Holder Transfer on the terms and conditions
specified in the Proposed Transfer Notice.

 

1.15 “Right of First Refusal” means the right, but not an obligation, of the
Company, or its permitted transferees or assigns, to purchase some or all of the
Transfer Stock with respect to a Proposed Key Holder Transfer, on the terms and
conditions specified in the Proposed Transfer Notice.

 



2



 

1.16  “Secondary Notice” means written notice from the Company notifying the
Investors and the selling Key Holder that the Company does not intend to
exercise its Right of First Refusal as to all shares of any Transfer Stock with
respect to a Proposed Key Holder Transfer, on the terms and conditions specified
in the Proposed Transfer Notice.

 

1.17  “Secondary Refusal Right” means the right, but not an obligation, of each
Investor to purchase up to its pro rata portion (based upon the total number of
shares of Capital Stock then held by all Investors) of any Transfer Stock not
purchased pursuant to the Right of First Refusal, on the terms and conditions
specified in the Proposed Transfer Notice.

 

1.18  “Transfer Stock” means shares of Capital Stock owned by a Key Holder, or
issued to a Key Holder after the date hereof (including, without limitation, in
connection with any stock split, stock dividend, recapitalization,
reorganization, or the like), but does not include any shares of Series A
Preferred Stock or of Common Stock that are issued or issuable upon conversion
of Series A Preferred Stock.

 

1.19  “Undersubscription Notice” means written notice from an Investor notifying
the Company and the selling Key Holder that such Investor intends to exercise
its option to purchase its pro rata portion of the number of shares of Transfer
Stock not purchased pursuant to the Right of First Refusal or the Secondary
Refusal Right.

 

2. Agreement Among the Company, the Investors and the Key Holders.

 

2.1 Right of First Refusal.

 

(a)  Grant. Subject to the terms of Section 3 below, each Key Holder hereby
unconditionally and irrevocably grants to the Company a Right of First Refusal
to purchase all or any portion of Transfer Stock that such Key Holder may
propose to transfer in a Proposed Key Holder Transfer, at the same price and on
the same terms and conditions as those offered to the Prospective Transferee.

 

(b)  Notice. Each Key Holder proposing to make a Proposed Key Holder Transfer
must deliver a Proposed Transfer Notice to the Company and each Investor not
later than forty-five (45) days prior to the consummation of such Proposed Key
Holder Transfer. Such Proposed Transfer Notice shall contain the material terms
and conditions (including price and form of consideration) of the Proposed Key
Holder Transfer, the identity of the Prospective Transferee and the intended
date of the Proposed Key Holder Transfer. To exercise its Right of First Refusal
under this Subsection 2.1, the Company must deliver a Company Notice to the
selling Key Holder and the Investors within fifteen (15) days after delivery of
the Proposed Transfer Notice specifying the number of shares of Transfer Stock
to be purchased by the Company. In the event of a conflict between this
Agreement and any other agreement that may have been entered into by a Key
Holder with the Company that contains a preexisting right of first refusal, the
Company and the Key Holder acknowledge and agree that the terms of this
Agreement shall control and the preexisting right of first refusal shall be
deemed satisfied by compliance with Subsection 2.1(a) and this Subsection
2.1(b).

 



3



 

(c)  Grant of Secondary Refusal Right to the Investors. Subject to the terms of
Section 3 below, each Key Holder hereby unconditionally and irrevocably grants
to the Investors a Secondary Refusal Right to purchase all or any portion of the
Transfer Stock not purchased by the Company pursuant to the Right of First
Refusal, as provided in this Subsection 2.1(c). In the event there are two (2)
or more such Investors that choose to exercise the Secondary Refusal Right for a
total number of remaining shares in excess of the number available, the Transfer
Stock available for purchase under this Subsection 2.1(c) shall be allocated to
such Investors pro rata based on the number of shares of Series A Preferred
Stock held by such Investors. If the Company does not provide the Company Notice
exercising its Right of First Refusal with respect to all Transfer Stock subject
to a Proposed Key Holder Transfer, the Company must deliver a Secondary Notice
to the selling Key Holder and to each Investor to that effect no later than
fifteen (15) days after the selling Key Holder delivers the Proposed Transfer
Notice to the Company. To exercise its Secondary Refusal Right, an Investor must
deliver an Investor Notice to the selling Key Holder and the Company within ten
(10) days after the Company’s deadline for its delivery of the Secondary Notice
as provided in the preceding sentence.

 

(d)  Undersubscription of Transfer Stock. If options to purchase have been
exercised by the Company and the Investors pursuant to Subsections 2.1(b) and
(c) with respect to some but not all of the Transfer Stock by the end of the ten
(10) day period specified in the last sentence of Subsection 2.1(c) (the
“Investor Notice Period”), then the Company shall, within five (5) days after
the expiration of the Investor Notice Period, send written notice (the “Company
Undersubscription Notice”) to those Investors who fully exercised their
Secondary Refusal Right within the Investor Notice Period (the “Exercising
Investors”). Each Exercising Investor shall, subject to the provisions of this
Subsection 2.1(d), have an additional option to purchase all or any part of the
balance of any such remaining unsubscribed shares of Transfer Stock on the terms
and conditions set forth in the Proposed Transfer Notice. To exercise such
option, an Exercising Investor must deliver an Undersubscription Notice to the
selling Key Holder and the Company within ten (10) days after the expiration of
the Investor Notice Period. In the event there are two (2) or more such
Exercising Investors that choose to exercise the last- mentioned option for a
total number of remaining shares in excess of the number available, the
remaining shares available for purchase under this Subsection 2.1(d) shall be
allocated to such Exercising Investors pro rata based on the number of shares of
Transfer Stock such Exercising Investors have elected to purchase pursuant to
the Secondary Refusal Right (without giving effect to any shares of Transfer
Stock that any such Exercising Investor has elected to purchase pursuant to the
Company Undersubscription Notice). If the options to purchase the remaining
shares are exercised in full by the Exercising Investors, the Company shall
immediately notify all of the Exercising Investors and the selling Key Holder of
that fact.

 

(e)  Consideration; Closing. If the consideration proposed to be paid for the
Transfer Stock is in property, services or other non-cash consideration, the
fair market value of the consideration shall be as determined in good faith by
the Board of Directors and as set forth in the Company Notice. If the Company or
any Investor cannot for any reason pay for the Transfer Stock in the same form
of non-cash consideration, the Company or such Investor may pay the cash value
equivalent thereof, as determined in good faith by the Board of Directors and as
set forth in the Company Notice. The closing of the purchase of Transfer Stock
by the Company and the Investors shall take place, and all payments from the
Company and the Investors shall have been delivered to the selling Key Holder,
by the later of (i) the date specified in the Proposed Transfer Notice as the
intended date of the Proposed Key Holder Transfer and (ii) forty-five (45) days
after delivery of the Proposed Transfer Notice.

 



4



 

2.2 Right of Co-Sale.

 

(a)  Exercise of Right. If any Transfer Stock subject to a Proposed Key Holder
Transfer is not purchased pursuant to Subsection 2.1 above and thereafter is to
be sold to a Prospective Transferee, each respective Investor may elect to
exercise its Right of Co-Sale and participate on a pro rata basis in the
Proposed Key Holder Transfer as set forth in Subsection 2.2(b) below and,
subject to Subsection 2.2(d), otherwise on the same terms and conditions
specified in the Proposed Transfer Notice. Each Investor who desires to exercise
its Right of Co-Sale (each, a “Participating Investor”) must give the selling
Key Holder written notice to that effect within fifteen (15) days after the
deadline for delivery of the Secondary Notice described above, and upon giving
such notice such Participating Investor shall be deemed to have effectively
exercised the Right of Co-Sale.

 

(b)  Shares Includable. Each Participating Investor may include in the Proposed
Key Holder Transfer all or any part of such Participating Investor’s Capital
Stock equal to the product obtained by multiplying (i) the aggregate number of
shares of Transfer Stock subject to the Proposed Key Holder Transfer (excluding
shares purchased by the Company or the Participating Investors pursuant to the
Right of First Refusal or the Secondary Refusal Right) by (ii)  a fraction, the
numerator of which is the number of shares of Capital Stock owned by such
Participating Investor immediately before consummation of the Proposed Key
Holder Transfer (including any shares that such Participating Investor has
agreed to purchase pursuant to the Secondary Refusal Right) and the denominator
of which is the total number of shares of Capital Stock owned, in the aggregate,
by all Participating Investors immediately prior to the consummation of the
Proposed Key Holder Transfer (including any shares that all Participating
Investors have collectively agreed to purchase pursuant to the Secondary Refusal
Right), plus the number of shares of Transfer Stock held by the selling Key
Holder. To the extent one (1) or more of the Participating Investors exercise
such right of participation in accordance with the terms and conditions set
forth herein, the number of shares of Transfer Stock that the selling Key Holder
may sell in the Proposed Key Holder Transfer shall be correspondingly reduced.

 

(c)  Purchase and Sale Agreement. The Participating Investors and the selling
Key Holder agree that the terms and conditions of any Proposed Key Holder
Transfer in accordance with this Subsection 2.2 will be memorialized in, and
governed by, a written purchase and sale agreement with the Prospective
Transferee (the “Purchase and Sale Agreement”) with customary terms and
provisions for such a transaction, and the Participating Investors and the
selling Key Holder further covenant and agree to enter into such Purchase and
Sale Agreement as a condition precedent to any sale or other transfer in
accordance with this Subsection 2.2.

 

(d) Allocation of Consideration.

 

(i) Subject to Subsection 2.2(d)(ii), the aggregate consideration payable to the
Participating Investors and the selling Key Holder shall be allocated based on
the number of shares of Capital Stock sold to the Prospective Transferee by each
Participating Investor and the selling Key Holder as provided in Subsection
2.2(b); provided, however, if a Participating Investor wishes to sell Series A
Preferred Stock, the price set forth in the Proposed Transfer Notice shall be
appropriately adjusted based on the conversion ratio of the Series A Preferred
Stock into Common Stock.

 



5



 

(ii) In the event that the Proposed Key Holder Transfer constitutes a Change of
Control, the terms of the Purchase and Sale Agreement shall provide that the
aggregate consideration from such transfer shall be allocated to the
Participating Investors and the selling Key Holder in accordance with Sections
2.1 and 2.2 of Article IV(B) of the Restated Certificate and, if applicable, the
next sentence as if (A) such transfer were a Deemed Liquidation Event (as
defined in the Restated Certificate), and (B) the Capital Stock sold in
accordance with the Purchase and Sale Agreement were the only Capital Stock
outstanding. In the event that a portion of the aggregate consideration payable
to the Participating Investor(s) and selling Key Holder is placed into escrow
and/or is payable only upon satisfaction of contingencies, the Purchase and Sale
Agreement shall provide that (x) the portion of such consideration that is not
placed in escrow and is not subject to contingencies (the “Initial
Consideration”) shall be allocated in accordance with Sections 2.1 and 2.2 of
Article IV(B) of the Restated Certificate as if the Initial Consideration were
the only consideration payable in connection with such transfer, and (y) any
additional consideration which becomes payable to the Participating Investor(s)
and selling Key Holder upon release from escrow or satisfaction of such
contingencies shall be allocated in accordance with Sections 2.1 and 2.2 of
Article IV(B) of the Restated Certificate after taking into account the previous
payment of the Initial Consideration as part of the same transfer.

 

(e)  Purchase by Selling Key Holder; Deliveries. Notwithstanding Subsection
2.2(c) above, if any Prospective Transferee or Transferees refuse(s) to purchase
securities subject to the Right of Co-Sale from any Participating Investor or
Investors or upon the failure to negotiate in good faith a Purchase and Sale
Agreement reasonably satisfactory to the Participating Investors, no Key Holder
may sell any Transfer Stock to such Prospective Transferee or Transferees unless
and until, simultaneously with such sale, such Key Holder purchases all
securities subject to the Right of Co-Sale from such Participating Investor or
Investors on the same terms and conditions (including the proposed purchase
price) as set forth in the Proposed Transfer Notice and as provided in
Subsection 2.2(d)(i); provided, however, if such sale constitutes a Change of
Control, the portion of the aggregate consideration paid by the selling Key
Holder to such Participating Investor or Investors shall be made in accordance
with the first sentence of Subsection 2.2(d)(ii). In connection with such
purchase by the selling Key Holder, such Participating Investor or Investors
shall deliver to the selling Key Holder any stock certificate or certificates,
properly endorsed for transfer, representing the Capital Stock being purchased
by the selling Key Holder (or request that the Company effect such transfer in
the name of the selling Key Holder). Any such shares transferred to the selling
Key Holder will be transferred to the Prospective Transferee against payment
therefor in consummation of the sale of the Transfer Stock pursuant to the terms
and conditions specified in the Proposed Transfer Notice, and the selling Key
Holder shall concurrently therewith remit or direct payment to each such
Participating Investor the portion of the aggregate consideration to which each
such Participating Investor is entitled by reason of its participation in such
sale as provided in this Subsection 2.2(e).

 

(f)  Additional Compliance. If any Proposed Key Holder Transfer is not
consummated within sixty (60) days after receipt of the Proposed Transfer Notice
by the Company, the Key Holders proposing the Proposed Key Holder Transfer may
not sell any Transfer Stock unless they first comply in full with each provision
of this Section 2. The exercise or election not to exercise any right by any
Investor hereunder shall not adversely affect its right to participate in any
other sales of Transfer Stock subject to this Subsection 2.2.

 



6



 

2.3 Effect of Failure to Comply.

 

(a)  Transfer Void; Equitable Relief. Any Proposed Key Holder Transfer not made
in compliance with the requirements of this Agreement shall be null and void ab
initio, shall not be recorded on the books of the Company or its transfer agent
and shall not be recognized by the Company. Each party hereto acknowledges and
agrees that any breach of this Agreement would result in substantial harm to the
other parties hereto for which monetary damages alone could not adequately
compensate. Therefore, the parties hereto unconditionally and irrevocably agree
that any non-breaching party hereto shall be entitled to seek protective orders,
injunctive relief and other remedies available at law or in equity (including,
without limitation, seeking specific performance or the rescission of purchases,
sales and other transfers of Transfer Stock not made in strict compliance with
this Agreement).

 

(b)  Violation of First Refusal Right. If any Key Holder becomes obligated to
sell any Transfer Stock to the Company or any Investor under this Agreement and
fails to deliver such Transfer Stock in accordance with the terms of this
Agreement, the Company and/or such Investor may, at its option, in addition to
all other remedies it may have, send to such Key Holder the purchase price for
such Transfer Stock as is herein specified and transfer to the name of the
Company or such Investor (or request that the Company effect such transfer in
the name of an Investor) on the Company’s books any certificates, instruments,
or book entry representing the Transfer Stock to be sold.

 

(c)  Violation of Co-Sale Right. If any Key Holder purports to sell any Transfer
Stock in contravention of the Right of Co-Sale (a “Prohibited Transfer”), each
Participating Investor who desires to exercise its Right of Co-Sale under
Subsection 2.2 may, in addition to such remedies as may be available by law, in
equity or hereunder, require such Key Holder to purchase from such Participating
Investor the type and number of shares of Capital Stock that such Participating
Investor would have been entitled to sell to the Prospective Transferee had the
Prohibited Transfer been effected in compliance with the terms of Subsection
2.2. The sale will be made on the same terms, including, without limitation, as
provided in Subsection 2.2(d)(i) and the first sentence of Subsection
2.2(d)(ii), as applicable, and subject to the same conditions as would have
applied had the Key Holder not made the Prohibited Transfer, except that the
sale (including, without limitation, the delivery of the purchase price) must be
made within ninety (90) days after the Participating Investor learns of the
Prohibited Transfer, as opposed to the timeframe proscribed in Subsection 2.2.
Such Key Holder shall also reimburse each Participating Investor for any and all
reasonable and documented out-of-pocket fees and expenses, including reasonable
legal fees and expenses, incurred pursuant to the exercise or the attempted
exercise of the Participating Investor’s rights under Subsection 2.2.

 



7



 

3. Exempt Transfers.

 

3.1  Exempted Transfers. Notwithstanding the foregoing or anything to the
contrary herein, the provisions of Subsections 2.1 and 2.2 shall not apply (a)
to a repurchase of Transfer Stock from a Key Holder by the Company at a price no
greater than that originally paid by such Key Holder for such Transfer Stock and
pursuant to an agreement containing vesting and/or repurchase provisions
approved by a majority of the Board of Directors, (b) in the case of a Key
Holder that is a natural person, upon a transfer of Transfer Stock by such Key
Holder made for bona fide estate planning purposes, either during his or her
lifetime or on death by will or intestacy to his or her spouse, child (natural
or adopted), or any other direct lineal descendant of such Key Holder (or his or
her spouse) (all of the foregoing collectively referred to as “family members”),
or any other relative approved by the Board of Directors, or any custodian or
trustee of any trust, partnership or limited liability company for the benefit
of, or the ownership interests of which are owned wholly by such Key Holder or
any such family members, or (c) upon a transfer to a charitable institution for
philanthropic purposes; provided that in the case of clause(s) (b), (c), or (d),
the Key Holder shall deliver prior written notice to the Investors of such
pledge, gift or transfer and such shares of Transfer Stock shall at all times
remain subject to the terms and restrictions set forth in this Agreement and
such transferee shall, as a condition to such Transfer, deliver a counterpart
signature page to this Agreement as confirmation that such transferee shall be
bound by all the terms and conditions of this Agreement as a Key Holder (but
only with respect to the securities so transferred to the transferee), including
the obligations of a Key Holder with respect to Proposed Key Holder Transfers of
such Transfer Stock pursuant to Section 2; and provided further in the case of
any transfer pursuant to clauses (b), (c) or (d) above, that such transfer is
made pursuant to a transaction in which there is no consideration actually paid
for such transfer.

 

3.2  Exempted Offerings. Notwithstanding the foregoing or anything to the
contrary herein, the provisions of Section 2 shall not apply to the sale of any
Transfer Stock (a) to the public in an offering pursuant to an effective
registration statement under the Securities Act of 1933, as amended (a “Public
Offering”); or (b) pursuant to a Deemed Liquidation Event (as defined in the
Restated Certificate).

 

3.3  Prohibited Transferees. Notwithstanding the foregoing, no Key Holder shall
transfer any Transfer Stock to (a) any entity which, in the determination of the
Board of Directors, directly or indirectly competes with the Company; or (b) any
customer, distributor or supplier of the Company, if the Board of Directors
should determine that such transfer would result in such customer, distributor
or supplier receiving information that would place the Company at a competitive
disadvantage with respect to such customer, distributor or supplier.

 

4. Legend. Each certificate, instrument, or book entry representing shares of
Transfer Stock held by the Key Holders or issued to any permitted transferee in
connection with a transfer permitted by Subsection 3.1 hereof shall be notated
with the following legend:

 

THE SALE, PLEDGE, HYPOTHECATION, OR TRANSFER OF THE SECURITIES REPRESENTED
HEREBY IS SUBJECT TO, AND IN CERTAIN CASES PROHIBITED BY, THE TERMS AND
CONDITIONS OF A CERTAIN RIGHT OF FIRST REFUSAL AND CO-SALE AGREEMENT BY AND
AMONG THE STOCKHOLDER, THE CORPORATION AND CERTAIN OTHER HOLDERS OF STOCK OF THE
CORPORATION. COPIES OF SUCH AGREEMENT MAY BE OBTAINED UPON WRITTEN REQUEST TO
THE SECRETARY OF THE CORPORATION.

 

Each Key Holder agrees that the Company may instruct its transfer agent to
impose transfer restrictions on the shares notated with the legend referred to
in this Section 4 above to enforce the provisions of this Agreement, and the
Company agrees to promptly do so. The legend shall be removed upon termination
of this Agreement at the request of the holder.

 



8



 

5. Lock-Up.

 

5.1  Agreement to Lock-Up. Each Key Holder hereby agrees that it will not,
without the prior written consent of the managing underwriter, during the period
commencing on the date of the final prospectus relating to the Company’s initial
public offering resulting in gross proceeds in excess of $100,000,000 (the
“IPO”) and ending on the date specified by the Company and the managing
underwriter (such period not to exceed one hundred eighty (l80) days), or such
other period as may be requested by the Company or an underwriter to accommodate
regulatory restrictions on (1) the publication or other distribution of research
reports; and (2) analyst recommendations and opinions, including, but not
limited to, the restrictions contained in applicable FINRA rules, or any
successor provisions or amendments thereto), (a) lend, offer, pledge, sell,
contract to sell, sell any option or contract to purchase, purchase any option
or contract to sell, grant any option, right or warrant to purchase, or
otherwise transfer or dispose of, directly or indirectly, any shares of Capital
Stock held immediately prior to the effectiveness of the registration statement
for the IPO; or (b) enter into any swap or other arrangement that transfers to
another, in whole or in part, any of the economic consequences of ownership of
the Capital Stock, whether any such transaction described in clause (a) or (b)
above is to be settled by delivery of Capital Stock or other securities, in cash
or otherwise. The foregoing provisions of this Section 5 shall not apply to the
sale of any shares to an underwriter pursuant to an underwriting agreement, and
shall only be applicable to the Key Holders if all officers, directors and
holders of more than one percent (1%) of the outstanding Common Stock (after
giving effect to the conversion into Common Stock of all outstanding Series A
Preferred Stock) enter into similar agreements. The underwriters in connection
with the IPO are intended third-party beneficiaries of this Section 5 and shall
have the right, power and authority to enforce the provisions hereof as though
they were a party hereto. Each Key Holder further agrees to execute such
agreements as may be reasonably requested by the underwriters in the IPO that
are consistent with this Section 5 or that are necessary to give further effect
thereto.

 

5.2  Stop Transfer Instructions. In order to enforce the foregoing covenant, the
Company may impose stop-transfer instructions with respect to the shares of
Capital Stock of each Key Holder (and transferees and assignees thereof) until
the end of such restricted period.

 

6. Miscellaneous.

 

6.1  Term. This Agreement shall automatically terminate upon the earlier of (a)
immediately prior to the consummation of the Company’s IPO; and (b) the
consummation of a Deemed Liquidation Event (as defined in the Restated
Certificate).

 

6.2  Stock Split. All references to numbers of shares in this Agreement shall be
appropriately adjusted to reflect any stock dividend, split, combination or
other recapitalization affecting the Capital Stock occurring after the date of
this Agreement.

 



9



 

6.3  Ownership. Each Key Holder represents and warrants that such Key Holder is
the sole legal and beneficial owner of the shares of Transfer Stock subject to
this Agreement and that no other person or entity has any interest in such
shares (other than a community property interest as to which the holder thereof
has acknowledged and agreed in writing to the restrictions and obligations
hereunder).

 

6.4  Dispute Resolution. The parties (a) hereby irrevocably and unconditionally
submit to the jurisdiction of the state courts of Delaware and to the
jurisdiction of the United States District Court for the District of Delaware
for the purpose of any suit, action or other proceeding arising out of or based
upon this Agreement, (b) agree not to commence any suit, action or other
proceeding arising out of or based upon this Agreement except in the state
courts of Delaware or the United States District Court for the District of
Delaware, and (c) hereby waive, and agree not to assert, by way of motion, as a
defense, or otherwise, in any such suit, action or proceeding, any claim that it
is not subject personally to the jurisdiction of the above-named courts, that
its property is exempt or immune from attachment or execution, that the suit,
action or proceeding is brought in an inconvenient forum, that the venue of the
suit, action or proceeding is improper or that this Agreement or the subject
matter hereof may not be enforced in or by such court.

 

WAIVER OF JURY TRIAL: EACH PARTY HEREBY WAIVES ITS RIGHTS TO A JURY TRIAL OF ANY
CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS AGREEMENT, THE OTHER
TRANSACTION DOCUMENTS, THE SECURITIES OR THE SUBJECT MATTER HEREOF OR THEREOF.
THE SCOPE OF THIS WAIVER IS INTENDED TO BE ALL-ENCOMPASSING OF ANY AND ALL
DISPUTES THAT MAY BE FILED IN ANY COURT AND THAT RELATE TO THE SUBJECT MATTER OF
THIS TRANSACTION, INCLUDING, WITHOUT LIMITATION, CONTRACT CLAIMS, TORT CLAIMS
(INCLUDING NEGLIGENCE), BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW AND
STATUTORY CLAIMS. THIS SECTION HAS BEEN FULLY DISCUSSED BY EACH OF THE PARTIES
HERETO AND THESE PROVISIONS WILL NOT BE SUBJECT TO ANY EXCEPTIONS. EACH PARTY
HERETO HEREBY FURTHER WARRANTS AND REPRESENTS THAT SUCH PARTY HAS REVIEWED THIS
WAIVER WITH ITS LEGAL COUNSEL, AND THAT SUCH PARTY KNOWINGLY AND VOLUNTARILY
WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL.

 

6.5 Notices.

 

(a)  All notices and other communications given or made pursuant to this
Agreement shall be in writing and shall be deemed effectively given upon the
earlier of actual receipt or (a) personal delivery to the party to be notified,
(b) when sent, if sent by electronic mail or facsimile during normal business
hours of the recipient, and if not sent during normal business hours, then on
the recipient’s next business day, (c) five (5) days after having been sent by
registered or certified mail, return receipt requested, postage prepaid, or (d)
one (1) business day after deposit with a nationally recognized overnight
courier, freight prepaid, specifying next business day delivery, with written
verification of receipt. All communications shall be sent to the respective
parties at their address as set forth on Schedule A or Schedule B hereof, as the
case may be, or to such email address, facsimile number or address as
subsequently modified by written notice given in accordance with this Section
6.5. If notice is given to the Company, it shall be sent to GI Dynamics, Inc.,
320 Congress Avenue, Floor 3, Boston, MA 02205, Attention: Chief Executive
Officer; and a copy (which shall not constitute notice) shall also be sent to
Mitchell Silberberg & Knupp, LLP, 437 Madison Avenue, 25th Floor, New York, NY
10022, Attention: Blake Baron, Esq., email: bjb@msk.com; and if notice is given
to the Investors, a copy shall also be given to Wilson Sonsini Goodrich & Rosati
PC, 650 Page Mill Road, Palo Alto, CA 94304, Attention: Elton Satusky, Esq.,
email: esatusky@wsgr.com.

 



10



 

(b)  Consent to Electronic Notice. Each Investor and Key Holder consents to the
delivery of any stockholder notice pursuant to the Delaware General Corporation
Law (the “DGCL”), as amended or superseded from time to time, by electronic
transmission pursuant to Section 232 of the DGCL (or any successor thereto) at
the electronic mail address or the facsimile number set forth below such
Investor’s or Key Holder’s name on the Schedules hereto, as updated from time to
time by notice to the Company, or as on the books of the Company. Each Investor
and Key Holder agrees to promptly notify the Company of any change in its
electronic mail address, and that failure to do so shall not affect the
foregoing.

 

6.6  Entire Agreement. This Agreement (including, the Exhibits and Schedules
hereto) constitutes the full and entire understanding and agreement between the
parties with respect to the subject matter hereof, and any other written or oral
agreement relating to the subject matter hereof existing between the parties are
expressly canceled.

 

6.7  Delays or Omissions. No delay or omission to exercise any right, power or
remedy accruing to any party under this Agreement, upon any breach or default of
any other party under this Agreement, shall impair any such right, power or
remedy of such non-breaching or non- defaulting party nor shall it be construed
to be a waiver of any such breach or default, or an acquiescence therein, or of
or in any similar breach or default thereafter occurring; nor shall any waiver
of any single breach or default be deemed a waiver of any other breach or
default theretofore or thereafter occurring. Any waiver, permit, consent or
approval of any kind or character on the part of any party of any breach or
default under this Agreement, or any waiver on the part of any party of any
provisions or conditions of this Agreement, must be in writing and shall be
effective only to the extent specifically set forth in such writing. All
remedies, either under this Agreement or by law or otherwise afforded to any
party, shall be cumulative and not alternative.

 

6.8  Amendment; Waiver and Termination. This Agreement may be amended, modified
or terminated (other than pursuant to Section 6.1 above) and the observance of
any term hereof may be waived (either generally or in a particular instance and
either retroactively or prospectively) only by a written instrument executed by
(a) the Company, (b) the Key Holders holding a majority of the shares of
Transfer Stock then held by all of the Key Holders provided that such consent
shall not be required if the Key Holders do not then own shares of Capital Stock
representing at least 1% of the outstanding Capital Stock of the Company, and
(c) the holders of a majority of the shares of Common Stock issued or issuable
upon conversion of the then outstanding shares of Series A Preferred Stock held
by the Investors (voting as a single separate class and on an as-converted
basis). Any amendment, modification, termination or waiver so effected shall be
binding upon the Company, the Investors, the Key Holders and all of their
respective successors and permitted assigns whether or not such party, assignee
or other shareholder entered into or approved such amendment, modification,
termination or waiver. The Company shall give prompt written notice of any
amendment, modification or termination hereof or waiver hereunder to any party
hereto that did not consent in writing to such amendment, modification,
termination or waiver. No waivers of or exceptions to any term, condition or
provision of this Agreement, in any one or more instances, shall be deemed to
be, or construed as, a further or continuing waiver of any such term, condition
or provision.

 



11



 

6.9 Assignment of Rights.

 

(a)  The terms and conditions of this Agreement shall inure to the benefit of
and be binding upon the respective successors and permitted assigns of the
parties. Nothing in this Agreement, express or implied, is intended to confer
upon any party other than the parties hereto or their respective successors and
permitted assigns any rights, remedies, obligations, or liabilities under or by
reason of this Agreement, except as expressly provided in this Agreement.

 

(b)  Any successor or permitted assignee of any Key Holder, including any
Prospective Transferee who purchases shares of Transfer Stock in accordance with
the terms hereof, shall deliver to the Company and the Investors, as a condition
to any transfer or assignment, a counterpart signature page hereto pursuant to
which such successor or permitted assignee shall confirm their agreement to be
subject to and bound by all of the provisions set forth in this Agreement that
were applicable to the predecessor or assignor of such successor or permitted
assignee.

 

(c)  The rights of the Investors hereunder are not assignable without the
Company’s written consent (which shall not be unreasonably withheld, delayed or
conditioned), except (i) by an Investor to any Affiliate, or (ii) to an assignee
or transferee who acquires at least 500,000 shares of Capital Stock (as adjusted
for any stock combination, stock split, stock dividend, recapitalization or
other similar transaction), it being acknowledged and agreed that any such
assignment, including an assignment contemplated by the preceding clauses (i) or
(ii) shall be subject to and conditioned upon any such assignee’s delivery to
the Company and the other Investors of a counterpart signature page hereto
pursuant to which such assignee shall confirm their agreement to be subject to
and bound by all of the provisions set forth in this Agreement that were
applicable to the assignor of such assignee.

 

(d)  Except in connection with an assignment by the Company by operation of law
to the acquirer of the Company, the rights and obligations of the Company
hereunder may not be assigned under any circumstances.

 

6.10  Severability. The invalidity or unenforceability of any provision hereof
shall in no way affect the validity or enforceability of any other provision.

 

6.11 Additional Stockholders.

 

(a)  Additional Investors. Notwithstanding anything to the contrary contained
herein, if the Company issues additional shares of the Company’s Series A
Preferred Stock after the date hereof, any purchaser of such shares of Series A
Preferred Stock may become a party to this Agreement by executing and delivering
an additional counterpart signature page to this Agreement and thereafter shall
be deemed an “Investor” for all purposes hereunder.

 



12



 

(b)  Additional Key Holders. Notwithstanding anything to the contrary contained
herein, if the Company issues additional shares of Common Stock to a purchaser
after the date hereof, which shares (together with any other shares of Common
Stock held by such purchaser) would constitute with respect to such purchaser
more than one percent (1%) of the Company’s then outstanding shares of Common
Stock, then such purchaser may become a party to this Agreement by executing and
delivering an additional counterpart signature page to this Agreement and
thereafter shall be deemed a “Key Holder” for all purposes hereunder.

 

(c)  The Company shall use its commercially reasonable efforts to obtain any
additional counterpart signature pages in the case of clauses (a) and (b) above.

 

6.12  Governing Law. This Agreement shall be governed by the internal law of the
State of Delaware, without regard to conflict of law principles that would
result in the application of any law other than the law of the State of
Delaware.

 

6.13  Titles and Subtitles. The titles and subtitles used in this Agreement are
used for convenience only and are not to be considered in construing or
interpreting this Agreement.

 

6.14  Counterparts. This Agreement may be executed in two (2) or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Counterparts may be
delivered via facsimile, electronic mail (including pdf or any electronic
signature complying with the U.S. federal ESIGN Act of 2000, e.g.,
www.docusign.com) or other transmission method and any counterpart so delivered
shall be deemed to have been duly and validly delivered and be valid and
effective for all purposes.

 

6.15  Aggregation of Stock. All shares of Capital Stock held or acquired by
Affiliated entities or persons shall be aggregated together for the purpose of
determining the availability of any rights under this Agreement and such
Affiliated persons may apportion such rights as among themselves in any manner
they deem appropriate.

 

6.16  Specific Performance. In addition to any and all other remedies that may
be available at law in the event of any breach of this Agreement, each Investor
shall be entitled to specific performance of the agreements and obligations of
the Company and the Key Holders hereunder and to such other injunction or other
equitable relief as may be granted by a court of competent jurisdiction.

 

6.17  Consent of Spouse. If any Key Holder is married on the date of this
Agreement, such Key Holder’s spouse shall execute and deliver to the Company a
Consent of Spouse in the form of Exhibit A hereto (“Consent of Spouse”),
effective on the date hereof. Notwithstanding the execution and delivery
thereof, such consent shall not be deemed to confer or convey to the spouse any
rights in such Key Holder’s shares of Transfer Stock that do not otherwise exist
by operation of law or the agreement of the parties. If any Key Holder should
marry or remarry subsequent to the date of this Agreement, such Key Holder shall
within thirty (30) days thereafter obtain his/her new spouse’s acknowledgement
of and consent to the existence and binding effect of all restrictions contained
in this Agreement by causing such spouse to execute and deliver a Consent of
Spouse acknowledging the restrictions and obligations contained in this
Agreement and agreeing and consenting to the same.

 

[Remainder of Page Intentionally Left Blank]

 



13



 

IN WITNESS WHEREOF, the parties have executed this Right of First Refusal and
Co- Sale Agreement as of the date first written above.

 

  GI DYNAMICS, INC.         By:     Name:     Title:           KEY HOLDERS:    
    Signature:      Name:           INVESTORS:         CRYSTAL AMBER FUND
LIMITED         By:     Name: Chris Waldron   Title: Director

 

Signature Page to Right of First Refusal and Co-sale Agreement

 



 



 



SCHEDULE A

 

INVESTORS

 

Name and Address   Number of Shares Held       Crystal Amber Fund Limited    

PO Box 286, Floor 2

Trafalgar Court

St.Peter Port

    GY1 4LY    

Guernsey

jm@crystalamber.com

Attention: Juan Morera

   

 



 



 

SCHEDULE B

 

KEY HOLDERS

 

 

Name and Address Number of Shares Held

 



 



 

EXHIBIT A
CONSENT OF SPOUSE

 

I, [ ], spouse of [ ], acknowledge that I have read the Right of First Refusal
and Co-Sale Agreement, dated as of [ ,] 2020, to which this Consent is attached
as Exhibit A (the “Agreement”), and that I know the contents of the Agreement. I
am aware that the Agreement contains provisions regarding certain rights to
certain other holders of Capital Stock of the Company upon a Proposed Key Holder
Transfer of shares of Transfer Stock of the Company which my spouse may own
including any interest I might have therein.

 

I hereby agree that my interest, if any, in any shares of Transfer Stock of the
Company subject to the Agreement shall be irrevocably bound by the Agreement and
further understand and agree that any community property interest I may have in
such shares of Transfer Stock of the Company shall be similarly bound by the
Agreement.

 

I am aware that the legal, financial and related matters contained in the
Agreement are complex and that I am free to seek independent professional
guidance or counsel with respect to this Consent. I have either sought such
guidance or counsel or determined after reviewing the Agreement carefully that I
will waive such right.

 

Dated as of the [_________ ] day of [________ , ____ ].

 

          Signature               Print Name

 



 





 

 

 

 

 

 

 

 

 

 

 

EXHIBIT G

 

 

 

 

 

 

 

FORM OF VOTING AGREEMENT

 

 

 

 

 

 

 

 

 

 

 

 

 



 



 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GI DYNAMICS, INC.

 

VOTING AGREEMENT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 



 

TABLE OF CONTENTS

 

      Page 1. Voting Provisions Regarding the Board 1   1.1 Size of the Board 1
  1.2 Board Composition 2   1.3 Failure to Designate a Board Member 2   1.4
Removal of Board Members 3   1.5 No Liability for Election of Recommended
Directors 3   1.6 No “Bad Actor” Designees 3 2. Vote to Increase Authorized
Common Stock 3 3. Drag-Along Right 3   3.1 Definitions 3   3.2 Actions to be
Taken 4   3.3 Conditions 5   3.4 Restrictions on Sales of Control of the Company
7 4. Remedies 7   4.1 Covenants of the Company 7   4.2 [Irrevocable Proxy and
Power of Attorney 8   4.3 Specific Enforcement 8   4.4 Remedies Cumulative 8 5.
“Bad Actor” Matters 8   5.1 Definitions 8   5.2 Representations 8   5.3
Covenants 9 6. Term 9 7. Miscellaneous 10   7.1 Additional Parties 10   7.2
Transfers 10   7.3 Successors and Assigns 10   7.4 Governing Law 10   7.5
Counterparts 10   7.6 Titles and Subtitles 11   7.7 Notices 11   7.8 Consent
Required to Amend, Modify, Terminate or Waive 11   7.9 Delays or Omissions 12  
7.10 Severability 12   7.11 Entire Agreement 12   7.12 Share Certificate Legend
13   7.13 Stock Splits, Stock Dividends, etc 13   7.14 Manner of Voting 13  
7.15 Further Assurances 13   7.16 Dispute Resolution 14   7.17 Costs of
Enforcement 14   7.18 Aggregation of Stock 14   7.19 Spousal Consent 14

 

Schedule A   - Investors   Schedule B - Key Holders   Exhibit A - Adoption
Agreement   Exhibit B - Consent of Spouse  



 



i 



 

VOTING AGREEMENT

 

THIS VOTING AGREEMENT (this “Agreement”), is made and entered into as of this
[●] day of [●], 2020, by and among GI Dynamics, Inc., a Delaware corporation
(the “Company”), each holder of Series A Preferred Stock, $0.01 par value per
share, of the Company (“Series A Preferred Stock”) listed on Schedule A
(together with any subsequent investors, or transferees, who become parties
hereto as “Investors” pursuant to Subsections 7.1(a) or 7.2 below, the
“Investors”), and those certain holders of common stock, $0.01 par value per
share, of the Company (“Common Stock”) listed on Schedule B (together with any
subsequent stockholders, or any transferees, who become parties hereto as “Key
Holders” pursuant to Subsections 7.1(b) or 7.2 below, the “Key Holders,” and,
collectively with the Investors, the “Stockholders”).

 

RECITALS

 

A. The Company and the Investors are parties to that certain Series A Preferred
Stock Purchase Agreement, dated as of [●] [●], 2020 (the “Purchase Agreement”),
which provides for the sale of shares of Series A Preferred Stock, and in
connection with that agreement the parties desire to provide the Investors with
the right, among other rights, to designate the election of certain members of
the board of directors of the Company (the “Board”) in accordance with the terms
of this Agreement.

 

B.  The parties also desire to enter into this Agreement to set forth their
agreements and understandings with respect to how shares of the capital stock of
the Company held by them will be voted on, or tendered in connection with, an
acquisition of the Company or an increase in the number of shares of Common
Stock required to provide for the conversion of Series A Preferred Stock.

 

NOW, THEREFORE, the parties agree as follows:

 

1.  Voting Provisions Regarding the Board.

 

1.1  Board Composition. For purposes of this Agreement, the term “Shares” shall
mean and include any securities of the Company that the holders of which are
entitled to vote for members of the Board, including without limitation, all
shares of Common Stock and Series A Preferred Stock, by whatever name called,
now owned or subsequently acquired by a Stockholder, however acquired, whether
through stock splits, stock dividends, reclassifications, recapitalizations,
similar events or otherwise. Each Stockholder agrees to vote, or cause to be
voted, all Shares owned by such Stockholder, or over which such Stockholder has
voting control, from time to time and at all times, in whatever manner as shall
be necessary to ensure that at each annual or special meeting of stockholders at
which an election of directors is held or pursuant to any written consent of the
stockholders, subject to Section 5, the following persons shall be elected to
the Board:

 

(a)  One person designated from time to time by Crystal Amber Fund Limited
(“Crystal Amber”), for so long as such Stockholder and its Affiliates (as
defined below) continue to own beneficially at 5,000,000 shares of Common Stock
(including shares of Common Stock issued or issuable upon conversion of Series A
Preferred Stock), which number is subject to appropriate adjustment for any
stock splits, stock dividends, combinations, recapitalizations and the like),
which individual shall initially be Mark Lerdal;

 



 



 

(b)  One person, who is not otherwise involved in the management of Crystal
Amber, designated from time to time by Crystal Amber, for so long as such
Stockholder and its Affiliates (as defined below) continue to own beneficially
at least 5,000,000 shares of Common Stock (including shares of Common Stock
issued or issuable upon conversion of Series A Preferred Stock), which number is
subject to appropriate adjustment for any stock splits, stock dividends,
combinations, recapitalizations and the like).1

 

To the extent that any of the clauses (a) and (b) above shall not be applicable,
any member of the Board who would otherwise have been designated in accordance
with the terms thereof shall instead be voted upon by all the stockholders of
the Company entitled to vote thereon in accordance with, and pursuant to, the
Second Amended and Restated Certificate of Incorporation of the Company (the
“Restated Certificate”).

 

For purposes of this Agreement, an individual, firm, corporation, partnership,
association, limited liability company, trust or any other entity (collectively,
a “Person”) shall be deemed an “Affiliate” of another Person who, directly or
indirectly, controls, is controlled by or is under common control with such
Person, including, without limitation, any general partner, managing member,
officer, director or trustee of such Person, or any venture capital fund or
registered investment company now or hereafter existing that is controlled by
one or more general partners, managing members or investment advisers of, or
shares the same management company or investment adviser with, such Person.

 

1.2  Failure to Designate a Board Member. In the absence of any designation from
the Persons or groups with the right to designate a director as specified above,
the director previously designated by them and then serving shall be reelected
if still eligible and willing to serve as provided herein and otherwise, such
Board seat shall remain vacant.

 

1.3  Removal of Board Members. Each Stockholder also agrees to vote, or cause to
be voted, all Shares owned by such Stockholder, or over which such Stockholder
has voting control, from time to time and at all times, in whatever manner as
shall be necessary to ensure that:

 

(a)  no director elected pursuant to Subsections 1.2 or 1.3 of this Agreement
may be removed from office unless (i) such removal is directed or approved by
the affirmative vote of the Person(s) entitled under Subsection 1.2 to designate
that director; or (ii) the Person(s) originally entitled to designate or approve
such director or occupy such Board seat pursuant to Subsection 1.2 is no longer
so entitled to designate or approve such director or occupy such Board seat;

 

(b)  any vacancies created by the resignation, removal or death of a director
elected pursuant to Subsections 1.2 or 1.3 shall be filled pursuant to the
provisions of this Section 1; and

 



 



1NTD: Bylaws to address quorum-related issues arising in the event there is only
one director on the Board.

 



2 



 

(c)  upon the request of any party entitled to designate a director as provided
in Subsection 1.2(a) or 1.2(b) to remove such director, such director shall be
removed.

 

All Stockholders agree to execute any written consents required to perform the
obligations of this Section 1, and the Company agrees at the request of any
Person or group entitled to designate directors to call a special meeting of
stockholders for the purpose of electing directors.

 

1.4  No Liability for Election of Recommended Directors. No Stockholder, nor any
Affiliate of any Stockholder, shall have any liability as a result of
designating a person for election as a director for any act or omission by such
designated person in his or her capacity as a director of the Company, nor shall
any Stockholder have any liability as a result of voting for any such designee
in accordance with the provisions of this Agreement.

 

1.5  No “Bad Actor” Designees. Each Person with the right to designate or
participate in the designation of a director as specified above hereby
represents and warrants to the Company that, to such Person’s knowledge, none of
the “bad actor” disqualifying events described in Rule 506(d)(1)(i)-(viii) under
the Securities Act of 1933, as amended (the “Securities Act”) (each, a
“Disqualification Event”), is applicable to such Person’s initial designee named
above except, if applicable, for a Disqualification Event as to which Rule
506(d)(2)(ii) or (iii) or (d)(3) is applicable. Any director designee to whom
any Disqualification Event is applicable, except for a Disqualification Event to
which Rule 506(d)(2)(ii) or (iii) or (d)(3) is applicable, is hereinafter
referred to as a “Disqualified Designee.” Each Person with the right to
designate or participate in the designation of a director as specified above
hereby covenants and agrees (A) not to designate or participate in the
designation of any director designee who, to such Person’s knowledge, is a
Disqualified Designee and (B) that in the event such Person becomes aware that
any individual previously designated by any such Person is or has become a
Disqualified Designee, such Person shall as promptly as practicable take such
actions as are necessary to remove such Disqualified Designee from the Board and
designate a replacement designee who is not a Disqualified Designee.

 

2. Vote to Increase Authorized Common Stock. Each Stockholder agrees to vote or
cause to be voted all Shares owned by such Stockholder, or over which such
Stockholder has voting control, from time to time and at all times, in whatever
manner as shall be necessary to increase the number of authorized shares of
Common Stock from time to time to ensure that there will be sufficient shares of
Common Stock available for conversion of all of the shares of Series A Preferred
Stock outstanding at any given time.

 

3. Drag-Along Right.

 

3.1  Definitions. A “Sale of the Company” shall mean either: (a) a transaction
or series of related transactions in which a Person, or a group of related
Persons acquires from stockholders of the Company, shares representing more than
fifty percent (50%) of the outstanding voting power of the Company (a “Stock
Sale”) or (b) a transaction that qualifies as a “Deemed Liquidation Event” as
defined in the Restated Certificate.

 



3 



 

3.2  Actions to be Taken. In the event that (x) the Board and (y) the holders of
more than fifty percent (50%) of the then outstanding shares of Common Stock and
Preferred Stock, voting together on an as-converted basis (the “Selling
Holders”) approve a Sale of the Company or a bona fide equity financing of the
Company for capital raising purposes (a “bona fide equity financing”) in
writing, specifying that this Section 3 shall apply to such transaction, then,
subject to satisfaction of each of the conditions set forth in Subsection 3.3
below, the Company and the Stockholders holding at least one percent (1%) of the
Company’s then outstanding shares of Common Stock, on an as-converted basis (as
adjusted for any stock combination, stock split, stock dividend,
recapitalization or other similar transaction), hereby agree:

 

(a)  if such transaction requires stockholder approval, with respect to all
Shares that such Stockholder owns or over which such Stockholder otherwise
exercises voting power, to vote (in person or by proxy or by action by written
consent, as applicable) all Shares in favor of, and adopt, such Sale or bona
fide equity financing of the Company (together with any related amendment or
restatement to the Restated Certificate required to implement such Sale or bona
fide equity financing of the Company) and to vote in opposition to any and all
other proposals that could reasonably be expected to delay or impair the ability
of the Company to consummate such Sale or bona fide equity financing of the
Company;

 

(b)  if such transaction is a Stock Sale, to sell the same proportion of shares
of capital stock of the Company beneficially held by such Stockholder as is
being sold by the Selling Holders to the Person to whom the Selling Holders
propose to sell their Shares, and, except as permitted in Subsection 3.3 below,
on the same terms and conditions as the other stockholders of the Company;

 

(c)  to execute and deliver all related documentation and take such other action
in support of the Sale or bona fide equity financing of the Company as shall
reasonably be requested by the Company or the Selling Holders in order to carry
out the terms and provision of this Section 3, including, without limitation,
executing and delivering instruments of conveyance and transfer, and any
purchase agreement, merger agreement, any associated indemnity agreement, or
escrow agreement, any associated voting, support, or joinder agreement, consent,
waiver, governmental filing, share certificates duly endorsed for transfer (free
and clear of impermissible liens, claims and encumbrances), and any similar or
related documents;

 

(d)  not to deposit, and to cause their Affiliates not to deposit, except as
provided in this Agreement, any Shares of the Company owned by such party or
Affiliate in a voting trust or subject any Shares to any arrangement or
agreement with respect to the voting of such Shares, unless specifically
requested to do so by the acquirer in connection with the Sale of the Company;

 

(e)  to refrain from (i) exercising any dissenters’ rights or rights of
appraisal under applicable law at any time with respect to such Sale of the
Company, or (ii) asserting any claim or commencing any suit (A) challenging the
Sale of the Company or this Agreement, or (B) alleging a breach of any fiduciary
duty of the Selling Holders or any affiliate or associate thereof (including,
without limitation, aiding and abetting breach of fiduciary duty) in connection
with the evaluation, negotiation or entry into the Sale of the Company, or the
consummation of the transactions contemplated thereby;

 



4 



 

(f) if the consideration to be paid in a Sale of the Company in exchange for the
Shares pursuant to this Section 3 includes any securities and due receipt
thereof by any Stockholder would require under applicable law (i) the
registration or qualification of such securities or of any person as a broker or
dealer or agent with respect to such securities; or (ii) the provision to any
Stockholder of any information other than such information as a prudent issuer
would generally furnish in an offering made solely to “accredited investors” as
defined in Regulation D promulgated under the Securities Act of 1933, as amended
(the “Securities Act”), the Company may cause to be paid to any such Stockholder
in lieu thereof, against surrender of the Shares which would have otherwise been
sold by such Stockholder, an amount in cash equal to the fair value (as
determined in good faith by the Board) of the securities which such Stockholder
would otherwise receive as of the date of the issuance of such securities in
exchange for the Shares; and

 

(g)  in the event that the Selling Holders, in connection with such Sale of the
Company, appoint a stockholder representative (the “Stockholder Representative”)
with respect to matters affecting the Stockholders under the applicable
definitive transaction agreements following consummation of such Sale of the
Company, (i) to consent to (A) the appointment of such Stockholder
Representative, (B) the establishment of any applicable escrow, expense or
similar fund in connection with any indemnification or similar obligations, and
(C) the payment of such Stockholder’s pro rata portion (from the applicable
escrow or expense fund or otherwise) of any and all reasonable fees and expenses
to such Stockholder Representative in connection with such Stockholder
Representative’s services and duties in connection with such Sale of the Company
and its related service as the representative of the Stockholders, and (ii) not
to assert any claim or commence any suit against the Stockholder Representative
or any other Stockholder with respect to any action or inaction taken or failed
to be taken by the Stockholder Representative, within the scope of the
Stockholder Representative’s authority, in connection with its service as the
Stockholder Representative, absent fraud, bad faith, gross negligence or willful
misconduct.

 

3.3  Conditions. Notwithstanding anything to the contrary set forth herein, a
Stockholder will not be required to comply with Subsection 3.2 above in
connection with any proposed Sale of the Company (the “Proposed Sale”), unless:

 

(a)  any representations and warranties to be made by such Stockholder in
connection with the Proposed Sale are limited to representations and warranties
related to authority, ownership and the ability to convey title to such Shares,
including, but not limited to, representations and warranties that (i) the
Stockholder holds all right, title and interest in and to the Shares such
Stockholder purports to hold, free and clear of all liens and encumbrances, (ii)
the obligations of the Stockholder in connection with the transaction have been
duly authorized, if applicable, (iii) the documents to be entered into by the
Stockholder have been duly executed by the Stockholder and delivered to the
acquirer and are enforceable (subject to customary limitations) against the
Stockholder in accordance with their respective terms; and (iv) neither the
execution and delivery of documents to be entered into by the Stockholder in
connection with the transaction, nor the performance of the Stockholder’s
obligations thereunder, will cause a breach or violation of the terms of any
agreement to which the Stockholder is a party, or any law or judgment, order or
decree of any court or governmental agency that applies to the Stockholder;

 



5 



 

(b)  such Stockholder is not required to agree (unless such Stockholder is a
Company officer or employee) to any restrictive covenant in connection with the
Proposed  Sale (including without limitation any covenant not to compete or
covenant not to solicit customers, employees or suppliers of any party to the
Proposed Sale);

 

(c)  such Stockholder and its affiliates are not required to amend, extend or
terminate any contractual or other relationship with the Company, the acquirer
or their respective affiliates, except that the Stockholder may be required to
agree to terminate the investment-related documents between or among such
Stockholder, the Company and/or other stockholders of the Company;

 

(d)  the Stockholder is not liable for the breach of any representation,
warranty or covenant made by any other Person in connection with the Proposed
Sale, other than the Company (except to the extent that funds may be paid out of
an escrow established to cover breach of representations, warranties and
covenants of the Company as well as breach by any stockholder of any of
identical representations, warranties and covenants provided by all
stockholders);

 

(e)  liability shall be limited to such Stockholder's applicable share
(determined based on the respective proceeds payable to each Stockholder in
connection with such Proposed Sale in accordance with the provisions of the
Restated Certificate) of a negotiated aggregate indemnification amount that
applies equally to all Stockholders but that in no event exceeds the amount of
consideration otherwise payable to such Stockholder in connection with such
Proposed Sale, except with respect to claims related to fraud by such
Stockholder, the liability for which need not be limited as to such Stockholder;

 

(f)  upon the consummation of the Proposed Sale (i) each holder of each class or
series of the capital stock of the Company will receive the same form of
consideration for their shares of such class or series as is received by other
holders in respect of their shares of such same class or series of stock, and if
any holders of any capital stock of the Company are given a choice as to the
form of consideration to be received as a result of the Proposed Sale, all
holders of such capital stock will be given the same option, (ii) each holder of
a series of Preferred Stock will receive the same amount of consideration per
share of such series of Preferred Stock as is received by other holders in
respect of their shares of such same series, (iii) each holder of Common Stock
will receive the same amount of consideration per share of Common Stock as is
received by other holders in respect of their shares of Common Stock, and (iv)
unless waived pursuant to the terms of the Restated Certificate and as may be
required by law, the aggregate consideration receivable by all holders of the
Preferred Stock and Common Stock shall be allocated among the holders of
Preferred Stock and Common Stock on the basis of the relative liquidation
preferences to which the holders of each respective series of Preferred Stock
and the holders of Common Stock are entitled in a Deemed Liquidation Event
(assuming for this purpose that the Proposed Sale is a Deemed Liquidation Event)
in accordance with the Company’s Certificate of Incorporation in effect
immediately prior to the Proposed Sale; provided, however, that, notwithstanding
the foregoing provisions of this Subsection 3.3(f), if the consideration to be
paid in exchange for the Shares, pursuant to this Subsection 3.3(f) includes any
securities and due receipt thereof by any Stockholder would require under
applicable law (x) the registration or qualification of such securities or of
any person as a broker or dealer or agent with respect to such securities; or
(y) the provision to any Stockholder of any information other than such
information as a prudent issuer would generally furnish in an offering made
solely to “accredited investors” as defined in Regulation D promulgated under
the Securities Act, the Company may cause to be paid to any such Stockholder in
lieu thereof, against surrender of the Shares, which would have otherwise been
sold by such Stockholder, an amount in cash equal to the fair value (as
determined in good faith by the Board) of the securities which such Stockholder
would otherwise receive as of the date of the issuance of such securities in
exchange for the Shares;

 



6 



 

(g)  subject to clause (g) above, requiring the same form of consideration to be
available to the holders of any single class or series of capital stock, if any
holders of any capital stock of the Company are given an option as to the form
and amount of consideration to be received as a result of the Proposed Sale, all
holders of such capital stock will be given the same option; provided, however,
that nothing in this Subsection 3.3(g) shall entitle any holder to receive any
form of consideration that such holder would be ineligible to receive as a
result of such holder’s failure to satisfy any condition, requirement or
limitation that is generally applicable to the Company’s stockholders.

 

3.4  Restrictions on Sales of Control of the Company. No Stockholder shall be a
party to any Stock Sale unless (a) all holders of Preferred Stock are allowed to
participate in such transaction(s) and (b) the consideration received pursuant
to such transaction is allocated among the parties thereto in the manner
specified in the Company’s Restated Certificate in effect immediately prior to
the Stock Sale, unless the holders of at least the requisite percentage required
to waive such treatment of the transaction(s) pursuant to the terms of the
Restated Certificate, elect to allocate the consideration differently by written
notice given to the Company at least ten (10) days prior to the effective date
of any such transaction or series of related transactions.

 

4. Remedies.

 

4.1  Covenants of the Company. The Company agrees to use its best efforts,
within the requirements of applicable law, to ensure that the rights granted
under this Agreement are effective and that the parties enjoy the benefits of
this Agreement. Such actions include, without limitation, the use of the
Company’s best efforts to cause the nomination and election of the directors as
provided in this Agreement.

 



7 



 

4.2  Irrevocable Proxy and Power of Attorney. Each party to this Agreement
hereby constitutes and appoints as the proxies of the party and hereby grants a
power of attorney to the Chief Executive Officer of the Company, and a designee
of the Selling Holders, and each of them, with full power of substitution, with
respect to the matters set forth herein, including, without limitation, votes to
increase authorized shares pursuant to Section 2 hereof and votes regarding any
Sale of the Company pursuant to Section 3 hereof, and hereby authorizes each of
them to represent and vote, if and only if the party (a) fails to vote, or (b)
attempts to vote (whether by proxy, in person or by written consent), in a
manner which is inconsistent with the terms of this Agreement, all of such
party’s Shares in favor of the election of persons as members of the Board
determined pursuant to and in accordance with the terms and provisions of this
Agreement or the increase of authorized shares or approval of any Sale of the
Company pursuant to and in accordance with the terms and provisions of Sections
2 and 3, respectively, of this Agreement or to take any action reasonably
necessary to effect Sections 2 and 3, respectively, of this Agreement. The power
of attorney granted hereunder shall authorize the Chief Executive Officer of the
Company to execute and deliver the documentation referred to in Subsection
3.2(c) on behalf of any party failing to do so within five (5) business days of
a request by the Company. Each of the proxy and power of attorney granted
pursuant to this Subsection 4.2 is given in consideration of the agreements and
covenants of the Company and the parties in connection with the transactions
contemplated by this Agreement and, as such, each is coupled with an interest
and shall be irrevocable unless and until this Agreement terminates or expires
pursuant to Subsection 5.1 hereof. Each party hereto hereby revokes any and all
previous proxies or powers of attorney with respect to the Shares and shall not
hereafter, unless and until this Agreement terminates or expires pursuant to
Subsection 5.1 hereof, purport to grant any other proxy or power of attorney
with respect to any of the Shares, deposit any of the Shares into a voting trust
or enter into any agreement (other than this Agreement), arrangement or
understanding with any person, directly or indirectly, to vote, grant any proxy
or give instructions with respect to the voting of any of the Shares, in each
case, with respect to any of the matters set forth herein.

 

4.3  Specific Enforcement. Each party acknowledges and agrees that each party
hereto will be irreparably damaged in the event any of the provisions of this
Agreement are not performed by the parties in accordance with their specific
terms or are otherwise breached. Accordingly, it is agreed that each of the
Company and the Stockholders shall be entitled to an injunction to prevent
breaches of this Agreement, and to specific enforcement of this Agreement and
its terms and provisions in any action instituted in any court of the United
States or any state having subject matter jurisdiction.

 

4.4  Remedies Cumulative. All remedies, either under this Agreement or by law or
otherwise afforded to any party, shall be cumulative and not alternative.

 

5. “Bad Actor” Matters.

 

5.1  Definitions. For purposes of this Agreement:

 

(a)  “Company Covered Person” means, with respect to the Company as an “issuer”
for purposes of Rule 506 promulgated under the Securities Act, any Person listed
in the first paragraph of Rule 506(d)(1).

 

(b)  “Disqualified Designee” means any director designee to whom any
Disqualification Event is applicable, except for a Disqualification Event as to
which Rule 506(d)(2)(ii) or (iii) or (d)(3) is applicable.

 

(c)  “Disqualification Event” means a “bad actor” disqualifying event described
in Rule 506(d)(1)(i)-(viii) promulgated under the Securities Act.

 

(d)  “Rule 506(d) Related Party” means, with respect to any Person, any other
Person that is a beneficial owner of such first Person’s securities for purposes
of Rule 506(d) under the Securities Act.

 

5.2 Representations.

 

(a)  Each Person with the right to designate or participate in the designation
of a director pursuant to this Agreement hereby represents that (i) such Person
has exercised reasonable care to determine whether any Disqualification Event is
applicable to such Person, any director designee designated by such Person
pursuant to this Agreement or any of such Person’s Rule 506(d) Related Parties,
except, if applicable, for a Disqualification Event as to which Rule
506(d)(2)(ii) or (iii) or (d)(3) is applicable and (ii) no Disqualification
Event is applicable to such Person, any Board member designated by such Person
pursuant to this Agreement or any of such Person’s Rule 506(d) Related Parties,
except, if applicable, for a Disqualification Event as to which Rule
506(d)(2)(ii) or (iii) or (d)(3) is applicable. Notwithstanding anything to the
contrary in this Agreement, each Investor makes no representation regarding any
Person that may be deemed to be a beneficial owner of the Company’s voting
equity securities held by such Investor solely by virtue of that Person being or
becoming a party to (x) this Agreement, as may be subsequently amended, or (y)
any other contract or written agreement to which the Company and such Investor
are parties regarding (1) the voting power, which includes the power to vote or
to direct the voting of, such security; and/or (2) the investment power, which
includes the power to dispose, or to direct the disposition of, such security.

 



8 



 

(b)  The Company hereby represents and warrants to the Investors that no
Disqualification Event is applicable to the Company or, to the Company’s
knowledge, any Company Covered Person, except for a Disqualification Event as to
which Rule 506(d)(2)(ii–iv) or (d)(3) is applicable.

 

5.3  Covenants. Each Person with the right to designate or participate in the
designation of a director pursuant to this Agreement covenants and agrees (a)
not to designate or participate in the designation of any director designee who,
to such Person’s knowledge, is a Disqualified Designee, (b) to exercise
reasonable care to determine whether any director designee designated by such
person is a Disqualified Designee, (c) that in the event such Person becomes
aware that any individual previously designated by any such Person is or has
become a Disqualified Designee, such Person shall as promptly as practicable
take such actions as are necessary to remove such Disqualified Designee from the
Board and designate a replacement designee who is not a Disqualified Designee,
and (d) to notify the Company promptly in writing in the event a
Disqualification Event becomes applicable to such Person or any of its Rule
506(d) Related Parties, or, to such Person’s knowledge, to such Person’s initial
designee named in Section 1, except, if applicable, for a Disqualification Event
as to which Rule 506(d)(2)(ii) or (iii) or (d)(3) is applicable.

 

6. Term. This Agreement shall be effective as of the date hereof and shall
continue in effect until and shall terminate upon the earliest to occur of (a)
the consummation of the Company’s first underwritten public offering of its
Common Stock (other than a registration statement relating either to the sale of
securities to employees of the Company pursuant to its stock option, stock
purchase or similar plan or an SEC Rule 145 transaction); (b) the consummation
of a Sale of the Company and distribution of proceeds to or escrow for the
benefit of the Stockholders in accordance with the Restated Certificate,
provided that the provisions of Section 3 hereof will continue after the closing
of any Sale of the Company to the extent necessary to enforce the provisions of
Section 3 with respect to such Sale of the Company; (c) termination of this
Agreement in accordance with Subsection 7.8 below.

 



9 



 

7. Miscellaneous.

 

7.1  Additional Parties.

 

(a)  Notwithstanding anything to the contrary contained herein, if the Company
issues additional shares of Series A Preferred Stock to a Person after the date
hereof, such Person may become a party to this Agreement by executing and
delivering a counterpart signature page hereto agreeing to be bound by and
subject to the terms of this Agreement as an Investor and Stockholder hereunder
and shall thereafter be deemed an Investor and Stockholder for all purposes
under this Agreement.

 

(b)  Notwithstanding anything to the contrary contained herein, in the event the
Company issues additional shares of Common Stock to a Person after the date
hereof, following which such Person shall hold more than one percent (1%) of the
then outstanding shares of Common Stock, then such Person may become a party to
this Agreement by executing and delivering a counterpart signature page hereto
agreeing to be bound by and subject to the terms of this Agreement as a
Stockholder hereunder and shall thereafter be deemed a Stockholder for all
purposes under this Agreement.

 

(c)  The Company shall use its commercially reasonable efforts to obtain any
additional counterpart signature pages in the case of clauses (a) and (b) above.

 

7.2  Transfers. Each transferee or assignee of any Shares subject to this
Agreement shall continue to be subject to the terms hereof, and, as a condition
precedent to the Company’s recognition of such transfer, each transferee or
assignee shall agree in writing to be subject to each of the terms of this
Agreement by executing and delivering an Adoption Agreement substantially in the
form attached hereto as Exhibit A. Upon the execution and delivery of an
Adoption Agreement by any transferee, such transferee shall be deemed to be a
party hereto as if such transferee were the transferor and such transferee’s
signature appeared on the signature pages of this Agreement and shall be deemed
to be an Investor and Stockholder, or Key Holder and Stockholder, as applicable.
The Company shall not permit the transfer of the Shares subject to this
Agreement on its books or issue a new certificate representing any such Shares
unless and until such transferee shall have complied with the terms of this
Subsection 7.2. Each certificate instrument, or book entry representing the
Shares subject to this Agreement if issued on or after the date of this
Agreement shall be notated by the Company with the legend set forth in
Subsection 7.12.

 

7.3  Successors and Assigns. The terms and conditions of this Agreement shall
inure to the benefit of and be binding upon the respective successors and
assigns of the parties. Nothing in this Agreement, express or implied, is
intended to confer upon any party other than the parties hereto or their
respective successors and assigns any rights, remedies, obligations, or
liabilities under or by reason of this Agreement, except as expressly provided
in this Agreement.

 

7.4  Governing Law. This Agreement shall be governed by the internal law of the
State of Delaware, without regard to conflict of law principles that would
result in the application of any law other than the law of the State of
Delaware.

 

7.5  Counterparts. This Agreement may be executed in two (2) or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Counterparts may be
delivered via facsimile, electronic mail (including pdf or any electronic
signature complying with the U.S. federal ESIGN Act of 2000, e.g.,
www.docusign.com) or other transmission method and any counterpart so delivered
shall be deemed to have been duly and validly delivered and be valid and
effective for all purposes.

 



10 



 

7.6 Titles and Subtitles. The titles and subtitles used in this Agreement are
used for convenience only and are not to be considered in construing or
interpreting this Agreement.

 

7.7 Notices.

 

(a)  All notices and other communications given or made pursuant to this
Agreement shall be in writing and shall be deemed effectively given upon the
earlier of actual receipt or (i) personal delivery to the party to be notified,
(ii) when sent, if sent by electronic mail or facsimile during normal business
hours of the recipient, and if not sent during normal business hours, then on
the recipient’s next business day, (iii) five (5) days after having been sent by
registered or certified mail, return receipt requested, postage prepaid, or (d)
one (1) business day after the business day of deposit with a nationally
recognized overnight courier, freight prepaid, specifying next business day
delivery, with written verification of receipt. All communications shall be sent
to the respective parties at their address as set forth on Schedule A or
Schedule B hereto, or to such email address, facsimile number or address as
subsequently modified by written notice given in accordance with this Subsection
7.7. If notice is given to the Company, a copy shall also be sent to Mitchell
Silberberg & Knupp LLP, 437 Madison Avenue, 25th Floor, New York, NY 10022,
Attention: Blake Baron, Esq., email: bjb@msk.com; and if notice is given to the
Stockholders, a copy shall also be given to Wilson Sonsini Goodrich & Rosati,
P.C., 650 Page Mill Road, Palo Alto, CA 94304, Attention: Elton Satusky, Esq.,
email: esatusky@wsgr.com.

 

(b)  Consent to Electronic Notice. Each Investor and Key Holder consents to the
delivery of any stockholder notice pursuant to the Delaware General Corporation
Law (the “DGCL”), as amended or superseded from time to time, by electronic
transmission pursuant to Section 232 of the DGCL (or any successor thereto) at
the electronic mail address or the facsimile number set forth below such
Investor’s or Key Holder’s name on the Schedules hereto, as updated from time to
time by notice to the Company, or as on the books of the Company. Each Investor
and Key Holder agrees to promptly notify the Company of any change in its
electronic mail address, and that failure to do so shall not affect the
foregoing.

 

7.8  Consent Required to Amend, Modify, Terminate or Waive. This Agreement may
be amended, modified or terminated (other than pursuant to Section 6) and the
observance of any term hereof may be waived (either generally or in a particular
instance and either retroactively or prospectively) only by a written instrument
executed by (x) the Company; (y)  the Key Holders holding a majority of the
Shares then held by the Key Holders who are then providing services to the
Company as officers, employees or consultants, provided that such consent shall
not be required if the Key Holders do not then own Shares representing at least
10% of the outstanding capital stock of the Company; and (z) the holders of a
majority of the shares of Common Stock issued or issuable upon conversion of the
shares of Preferred Stock held by the Investors (voting together as a single
class). Notwithstanding the foregoing:

 

(a)  this Agreement may not be amended, modified or terminated and the
observance of any term of this Agreement may not be waived with respect to any
Investor or Key Holder without the written consent of such Investor or Key
Holder unless such amendment, modification, termination or waiver applies to all
Investors or Key Holders, as the case may be, in the same fashion;

 

(b) the provisions of Subsections 1.2(a) and 1.2(b) and this Subsection 7.8(b)
may not be amended, modified, terminated or waived without the written consent
of Crystal Amber;

 



11 



 

(c)  the consent of the Key Holders shall not be required for any amendment,
modification, termination or waiver if such amendment, modification,
termination, or waiver either (1) is not directly applicable to the rights of
the Key Holders hereunder; or (2) does not adversely affect the rights of the
Key Holders in a manner that is different than the effect on the rights of the
other parties hereto;

 

(d)  Schedule A hereto may be amended by the Company from time to time in
accordance with Subsection 1.3 of the Purchase Agreement to add information
regarding Additional Purchasers (as defined in the Purchase Agreement) without
the consent of the other parties hereto; and

 

(e)  any provision hereof may be waived by the waiving party on such party’s own
behalf, without the consent of any other party.

 

The Company shall give prompt written notice of any amendment, modification,
termination, or waiver hereunder to any party that did not consent in writing
thereto. Any amendment, modification, termination, or waiver effected in
accordance with this Subsection 7.8 shall be binding on each party and all of
such party’s successors and permitted assigns, whether or not any such party,
successor or assignee entered into or approved such amendment, modification,
termination or waiver. For purposes of this Subsection 7.8, the requirement of a
written instrument may be satisfied in the form of an action by written consent
of the Stockholders circulated by the Company and executed by the Stockholder
parties specified, whether or not such action by written consent makes explicit
reference to the terms of this Agreement.

 

7.9  Delays or Omissions. No delay or omission to exercise any right, power or
remedy accruing to any party under this Agreement, upon any breach or default of
any other party under this Agreement, shall impair any such right, power or
remedy of such non-breaching or non- defaulting party nor shall it be construed
to be a waiver of any such breach or default, or an acquiescence therein, or of
or in any similar breach or default thereafter occurring; nor shall any waiver
of any single breach or default be deemed a waiver of any other breach or
default previously or thereafter occurring. Any waiver, permit, consent or
approval of any kind or character on the part of any party of any breach or
default under this Agreement, or any waiver on the part of any party of any
provisions or conditions of this Agreement, must be in writing and shall be
effective only to the extent specifically set forth in such writing. All
remedies, either under this Agreement or by law or otherwise afforded to any
party, shall be cumulative and not alternative.

 

7.10 Severability. The invalidity or unenforceability of any provision hereof
shall in no way affect the validity or enforceability of any other provision.

 

7.11 Entire Agreement. This Agreement (including the Schedules and Exhibits
hereto) constitutes the full and entire understanding and agreement between the
parties with respect to the subject matter hereof, and any other written or oral
agreement relating to the subject matter hereof existing between the parties is
expressly canceled.

 



12 



 

7.12 Share Certificate Legend. Each certificate, instrument, or book entry
representing any Shares issued after the date hereof shall be notated by the
Company with a legend reading substantially as follows:

 

“THE SHARES REPRESENTED HEREBY ARE SUBJECT TO A VOTING AGREEMENT, AS MAY BE
AMENDED FROM TIME TO TIME, (A COPY OF WHICH MAY BE OBTAINED UPON WRITTEN REQUEST
FROM THE COMPANY), AND BY ACCEPTING ANY INTEREST IN SUCH SHARES THE PERSON
ACCEPTING SUCH INTEREST SHALL BE DEEMED TO AGREE TO AND SHALL BECOME BOUND BY
ALL THE PROVISIONS OF THAT VOTING AGREEMENT, INCLUDING CERTAIN RESTRICTIONS ON
TRANSFER AND OWNERSHIP SET FORTH THEREIN.”

 

The Company, by its execution of this Agreement, agrees that it will cause the
certificates instruments, or book entry evidencing the Shares issued after the
date hereof to be notated with the legend required by this Subsection 7.12 of
this Agreement, and it shall supply, free of charge, a copy of this Agreement to
any holder of such Shares upon written request from such holder to the Company
at its principal office. The parties to this Agreement do hereby agree that the
failure to cause the certificates, instruments, or book entry evidencing the
Shares to be notated with the legend required by this Subsection 7.12 herein
and/or the failure of the Company to supply, free of charge, a copy of this
Agreement as provided hereunder shall not affect the validity or enforcement of
this Agreement.

 

7.13  Stock Splits, Stock Dividends, etc. In the event of any issuance of Shares
or the voting securities of the Company hereafter to any of the Stockholders
(including, without limitation, in connection with any stock split, stock
dividend, recapitalization, reorganization, or the like), such Shares shall
become subject to this Agreement and shall be notated with the legend set forth
in Subsection 7.12.

 

7.14  Manner of Voting. The voting of Shares pursuant to this Agreement may be
effected in person, by proxy or in any other manner permitted by applicable law.
For the avoidance of doubt, voting of the Shares pursuant to the Agreement need
not make explicit reference to the terms of this Agreement.

 

7.15  Further Assurances. At any time or from time to time after the date
hereof, the parties agree to cooperate with each other, and at the request of
any other party, to execute and deliver any further instruments or documents and
to take all such further action as the other party may reasonably request in
order to carry out the intent of the parties hereunder.

 



13 



 

7.16  Dispute Resolution The parties (a) hereby irrevocably and unconditionally
submit to the jurisdiction of the state courts of Delaware and to the
jurisdiction of the United States District Court for the District of Delaware
for the purpose of any suit, action or other proceeding arising out of or based
upon this Agreement, (b) agree not to commence any suit, action or other
proceeding arising out of or based upon this Agreement except in the state
courts of Delaware or the United States District Court for the District of
Delaware, and (c) hereby waive, and agree not to assert, by way of motion, as a
defense, or otherwise, in any such suit, action or proceeding, any claim that it
is not subject personally to the jurisdiction of the above-named courts, that
its property is exempt or immune from attachment or execution, that the suit,
action or proceeding is brought in an inconvenient forum, that the venue of the
suit, action or proceeding is improper or that this Agreement or the subject
matter hereof may not be enforced in or by such court.

 

WAIVER OF JURY TRIAL: EACH PARTY HEREBY WAIVES ITS RIGHTS TO A JURY TRIAL OF ANY
CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS AGREEMENT, THE OTHER
TRANSACTION DOCUMENTS, THE SECURITIES OR THE SUBJECT MATTER HEREOF OR THEREOF.
THE SCOPE OF THIS WAIVER IS INTENDED TO BE ALL-ENCOMPASSING OF ANY AND ALL
DISPUTES THAT MAY BE FILED IN ANY COURT AND THAT RELATE TO THE SUBJECT MATTER OF
THIS TRANSACTION, INCLUDING, WITHOUT LIMITATION, CONTRACT CLAIMS, TORT CLAIMS
(INCLUDING NEGLIGENCE), BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW AND
STATUTORY CLAIMS. THIS SECTION HAS BEEN FULLY DISCUSSED BY EACH OF THE PARTIES
HERETO AND THESE PROVISIONS WILL NOT BE SUBJECT TO ANY EXCEPTIONS. EACH PARTY
HERETO HEREBY FURTHER WARRANTS AND REPRESENTS THAT SUCH PARTY HAS REVIEWED THIS
WAIVER WITH ITS LEGAL COUNSEL, AND THAT SUCH PARTY KNOWINGLY AND VOLUNTARILY
WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL.

 

7.17  Costs of Enforcement. If any party to this Agreement seeks to enforce its
rights under this Agreement by legal proceedings, the non-prevailing party shall
pay all costs and expenses incurred by the prevailing party, including, without
limitation, all reasonable attorneys’ fees.

 

7.18  Aggregation of Stock. All Shares held or acquired by a Stockholder and/or
its Affiliates shall be aggregated together for the purpose of determining the
availability of any rights under this Agreement, and such Affiliated persons may
apportion such rights as among themselves in any manner they deem appropriate.

 

7.19  Spousal Consent. If any individual Stockholder is married on the date of
this Agreement, such Stockholder’s spouse shall execute and deliver to the
Company a consent of spouse in the form of Exhibit B hereto (“Consent of
Spouse”), effective on the date hereof. Notwithstanding the execution and
delivery thereof, such consent shall not be deemed to confer or convey to the
spouse any rights in such Stockholder’s Shares that do not otherwise exist by
operation of law or the agreement of the parties. If any individual Stockholder
should marry or remarry subsequent to the date of this Agreement, such
Stockholder shall within thirty (30) days thereafter obtain his/her new spouse’s
acknowledgement of and consent to the existence and binding effect of all
restrictions contained in this Agreement by causing such spouse to execute and
deliver a Consent of Spouse acknowledging the restrictions and obligations
contained in this Agreement and agreeing and consenting to the same.

 

 

[Signature Page Follows]

 



14 



 

IN WITNESS WHEREOF, the parties have executed this Voting Agreement as of the
date first written above. 2

 



  COMPANY:         GI DYNAMICS, INC.         By:           Name:          
Title:           KEY HOLDERS:         Signature:            Name:          
INVESTORS:         CRYSTAL AMBER FUND LIMITED         By:     Name: Chris
Waldron   Title: Director

 

 



2Signature blocks to be completed.



 

 

Signature Page to Voting Agreement

 



 



 

SCHEDULE A

 

INVESTORS

 

Name and Address   Number of Shares Held      

Crystal Amber Fund Limited

PO Box 286, Floor 2

Trafalgar Court

St.Peter Port

GY1 4LY

Guernsey jm@crystalamber.com

Attention: Juan Morera

   

 



 



 

SCHEDULE B

 

KEY HOLDERS3

 

Name and Address   Number of Shares Held

 

 

 

 

 



 

 



3NTD: Crystal Amber to provide.

 



 



 

EXHIBIT A

 

ADOPTION AGREEMENT

 

This Adoption Agreement (“Adoption Agreement”) is executed on , 20 , by the
undersigned (the “Holder”) pursuant to the terms of that certain Voting
Agreement dated as of [ ,] 2020 (the “Agreement”), by and among the Company and
certain of its Stockholders, as such Agreement may be amended or amended and
restated hereafter. Capitalized terms used but not defined in this Adoption
Agreement shall have the respective meanings ascribed to such terms in the
Agreement. By the execution of this Adoption Agreement, the Holder agrees as
follows.

 

1.1   Acknowledgement. Holder acknowledges that Holder is acquiring certain
shares of the capital stock of the Company (the “Stock”) [or options, warrants,
or other rights to purchase such Stock (the “Options”)], for one of the
following reasons (Check the correct box):

 

  ¨ As a transferee of Shares from a party in such party’s capacity as an
“Investor” bound by the Agreement, and after such transfer, Holder shall be
considered an “Investor” and a “Stockholder” for all purposes of the Agreement.

 

  ¨ As a transferee of Shares from a party in such party’s capacity as a “Key
Holder” bound by the Agreement, and after such transfer, Holder shall be
considered a “Key Holder” and a “Stockholder” for all purposes of the Agreement.

 

  ¨ As a new Investor in accordance with Subsection 7.1(a) of the Agreement, in
which case Holder will be an “Investor” and a “Stockholder” for all purposes of
the Agreement.

 

  ¨ In accordance with Subsection 7.1(b) of the Agreement, as a new party who is
not a new Investor, in which case Holder will be a “Stockholder” for all
purposes of the Agreement.

 

1.2   Agreement. Holder hereby (a) agrees that the Stock [Options], and any
other shares of capital stock or securities required by the Agreement to be
bound thereby, shall be bound by and subject to the terms of the Agreement and
(b) adopts the Agreement with the same force and effect as if Holder were
originally a party thereto.

 

1.3   Notice. Any notice required or permitted by the Agreement shall be given
to Holder at the address or facsimile number listed below Holder’s signature
hereto.

 

HOLDER:          ACCEPTED AND AGREED:          



By:                    GI DYNAMICS, INC. Name and Title of Signatory            
   



Address:     By:                                  Title:  

 

Facsimile Number:      

 



 



 

EXHIBIT B

 

CONSENT OF SPOUSE

 

I, [ ], spouse of [ ], acknowledge that I have read the Voting Agreement, dated
as of [ ,] 2020, to which this Consent is attached as Exhibit B (the
“Agreement”), and that I know the contents of the Agreement. I am aware that the
Agreement contains provisions regarding the voting and transfer of shares of
capital stock of the Company that my spouse may own, including any interest I
might have therein.

 

I hereby agree that my interest, if any, in any shares of capital stock of the
Company subject to the Agreement shall be irrevocably bound by the Agreement and
further understand and agree that any community property interest I may have in
such shares of capital stock of the Company shall be similarly bound by the
Agreement.

 

I am aware that the legal, financial and related matters contained in the
Agreement are complex and that I am free to seek independent professional
guidance or counsel with respect to this Consent. I have either sought such
guidance or counsel or determined after reviewing the Agreement carefully that I
will waive such right.

 

Dated:                          [Name of Key Holder’s Spouse]

 



 



 

EXHIBIT H

 

 

 

FORM OF NOTE EXCHANGE AND WARRANT CANCELLATION AGREEMENT

 



 





 

 

GI Dynamics, inc.

 



 

 

Note Exchange and Warrant Cancellation Agreement

 



 



 

 

 





 

GI Dynamics, Inc.

 

Note Exchange And Warrant Cancellation Agreement

 

THIS NOTE EXCHANGE AND WARRANT CANCELLATION AGREEMENT (this “Agreement”) is made
as of the [●] day of [●], 2020 (the “Effective Date”), between GI DYNAMICS,
INC., a Delaware corporation (the “Company”), and CRYSTAL AMBER FUND LIMITED
(the “Holder”). Capitalized terms used herein and not otherwise defined herein
shall have the respective meanings given to them in the New Note (as defined
below).

 

Recitals

 

WHEREAS, pursuant to that certain Securities Purchase Agreement, dated as of
August 21, 2019 (the “SPA”), between the Company and the Holder, the Company
issued to the Holder an unsecured convertible promissory note in the aggregate
principal amount of up to Four Million Five Hundred Ninety-Six Thousand Eight
Hundred Ninety-Three Dollars (US$4,596,893) (the “2019 Note”);

 

WHEREAS, in connection with the issuance of the 2019 Note and pursuant to the
terms and conditions of the SPA, the Company, on January 13, 2020, issued to the
Holder a warrant to purchase up to 229,844,650 CHESS Depositary Interests of the
Company (the “Warrant”);

 

WHEREAS, the Company plans to complete a Series A Preferred Stock financing with
gross proceeds of not less than US$10 million in the aggregate, upon the terms
and subject to the conditions of a Series A Preferred Stock Purchase Agreement
between the Company and the Holder dated as of an even date herewith (the
“Purchase Agreement”);

 

WHEREAS, as a condition precedent to entering into the Purchase Agreement, the
Company is required to restructure the 2019 Note and cancel the Warrant;

 

WHEREAS, immediately prior to the execution of the Purchase Agreement, the
Company will issue to the Holder a new unsecured convertible promissory note in
the aggregate principal amount of the Outstanding Amount (as defined below),
substantially in the form attached hereto as Exhibit A (the “New Note,” and,
together with the 2019 Note, the “Notes”), in exchange for the surrender and
cancellation of the 2019 Note and the cancellation of the Warrant, on the terms
and conditions set forth in this Agreement (the “Exchange”).

 

NOW, THEREFORE, in consideration of the foregoing premises and for good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Company and the Holder, intending to be legally bound, agree
as follows:

 



1



 

1.Terms of the Exchange

 

1.1  Exchange of the Notes. Upon the terms and subject to the conditions of this
Agreement, the Holder agrees to surrender and deliver the 2019 Note to the
Company for cancellation in exchange for the New Note in the aggregate principal
amount equal to the total outstanding unpaid principal amount of the 2019 Note
together with any interest accrued but unpaid thereon, immediately prior to the
Closing Date (the “Outstanding Amount”). At the Closing (as defined below), the
New Note issued in exchange for the cancellation of the 2019 Note shall be
deemed the full and final consideration for the cancellation of such 2019 Note,
and notwithstanding anything to the contrary contained in the 2019 Note or
otherwise, the Company and Holder hereby agree that upon the Closing: (i) the
Company’s obligations under the 2019 Note, including related contractual
obligations, shall be deemed fully paid and satisfied and (ii) the 2019 Note
shall automatically terminate and have no further force and effect.

 

1.2  Warrant Cancellation. Contemporaneously with exchange of the Notes pursuant
to Section 1.1 and without any further action on the part of the Company or the
Holder, the Warrant shall be terminated and cancelled and shall no longer be
exercisable and the Holder shall automatically be deemed to have released any
and all rights it has or may have had in, and in respect of, the Warrant,
including related contractual rights.

 

2.The Closing

 

2.1  Closing Date. Upon satisfaction of the covenants and conditions set forth
in Sections 2.2 and Section 6, the closing of the transactions contemplated by
this Agreement (the “Closing”) shall be held remotely via the electronic
exchange of documents and signatures immediately prior to entering into the
Purchase Agreement (the “Closing Date”).

 

2.2 Deliveries.

 

(a)  At or prior to the Closing, the Company shall, in accordance with the terms
of this Agreement, deliver to the Holder: (i) this Agreement duly executed by
the Company; (ii) the New Note; and (iii) such other documents relating to the
transactions contemplated by this Agreement as the Holder shall reasonably
require.

 

(b)  At or prior to the Closing, the Holder shall, in accordance with the terms
of this Agreement, deliver to the Company: (i) this Agreement duly executed by
the Holder; (ii) the 2019 Note (or an affidavit of loss and indemnity
undertaking with respect thereto, in a form reasonably acceptable to the
Company); and (iii) such other documents relating to the transactions
contemplated by this Agreement as the Company shall reasonably require.

 

3.Representations, Warranties and Covenants of the Company

 

The Company hereby represents and warrants to the Holder, as of the date hereof
and as of the Closing Date, as follows:

 

3.1  Organization; Good Standing and Qualification. The Company is a corporation
duly organized, validly existing, and in good standing under the laws of the
State of Delaware and has all requisite corporate power and authority to own its
property and carry on its business as now conducted. The Company is duly
qualified to transact business and is in good standing in the Commonwealth of
Massachusetts and in each jurisdiction in which its ownership of property or the
nature of the business conducted by it makes such qualification necessary.

 



2



 

3.2 Corporate Power and Authorization.

 

(a)  Corporate Power. The Company has all requisite corporate power to execute
and deliver this Agreement and the New Note and to carry out and perform its
obligations under the terms of this Agreement and the New Note.

 

(b)  Authorization. The execution and delivery of this Agreement and the New
Note by the Company and the consummation by the Company of the transactions
contemplated hereby and thereby, including, without limitation, the issuance of
the New Note, the reservation of shares of the Company’s common stock, par value
$0.01 per share issuable upon conversion of the New Note (the “Common Stock”
and, together with the New Note, the “Securities”) and the cancellation of the
Warrant, was duly authorized by the Company’s board of directors. Other than
those consents and authorizations obtained by the Company prior to the date
hereof that are in full force and effect on the Closing Date, no further consent
or authorization is required by the Company, its board of directors or its
stockholders. This Agreement and the New Note have been duly executed and
delivered by the Company, and each of them constitutes the legal, valid and
binding obligations of the Company enforceable in accordance with its terms,
subject to laws of general application relating to equitable principles,
bankruptcy, insolvency and the relief of debtors. Upon conversion of the New
Note into Common Stock in accordance with the provisions of this Agreement and
the New Note, the Common Stock will be validly issued, fully paid and
nonassessable and free of any liens or encumbrances (other than as set out in
Section 2(c) of the New Note). The issuance of the New Note (and the Common
Stock) pursuant to the provisions of this Agreement will not give rise to any
preemptive rights or rights of first refusal granted by the Company, and the New
Note (and the Common Stock) will be issued in compliance with all applicable
federal and state securities laws, and will be free of any liens or
encumbrances; provided, however, that the New Note may be subject to
restrictions on transfer as set out in this Agreement and the New Note or under
state and/or federal securities laws as set forth herein or as otherwise
required by such laws at the time the transfer is proposed. The issuance of the
New Note (and the Common Stock) does not and will not cause any dilution
adjustment in any existing securities of the Company, and the Holder hereby
waives any dilution adjustment that might otherwise result from the issuance of
the New Note (and the Common Stock) pursuant to the terms of any existing
security held by the Holder.

 

3.3  Governmental Consents. All consents, approvals, orders, or authorizations
of, or registrations, qualifications, designations, declarations, or filings
with, any governmental authority, required on the part of the Company in
connection with the valid execution and delivery of this Agreement and the New
Note, the issuance of the New Note or the consummation of any other transaction
contemplated hereby shall have been obtained and will be effective at the
Closing, except for any notices required or permitted to be filed with certain
foreign, state and/or federal securities commissions or stock exchanges, which
notices will be filed on a timely basis.

 

3.4  No Conflicts. The execution, delivery and performance of this Agreement and
the New Note by the Company and the consummation by the Company of the
transactions contemplated hereby and thereby will not (i) result in a violation
of the certificate of incorporation or by-laws of the Company or (ii) conflict
with, or constitute a default (or an event which with notice or lapse of time or
both would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of, any material agreement, indenture or
 instrument to which the Company is a party or by which the Company is bound, or
(iii) result in a violation of any law, rule, regulation, order, judgment or
decree including federal and state securities laws and regulations applicable to
the Company or by which any property or asset of the Company is bound or
affected.

 



3



 

3.5  Offering. Assuming the accuracy of the representations and warranties of
the Holder contained in Section 4 hereof, the issuance of the New Note is and
will be exempt from the registration and prospectus delivery requirements of the
Securities Act of 1933, as amended (the “Act”), and has been registered or
qualified (or is exempt from registration and qualification) under the
registration, permit, or qualification requirements of all applicable state
securities laws.

 

3.6 [Intentionally Omitted].

 

3.7  Delivery of SEC Filings. The Company has provided the Holder with copies of
the Company’s most recent Annual Report on Form 10-K for the fiscal year ended
December 31, 2019, and all other reports filed by the Company pursuant to the
Securities Exchange Act of 1934, as amended (the “1934 Act”), since the filing
of the Annual Report on Form 10-K and prior to the date hereof (collectively,
the “SEC Filings”); which reports represent all filings required of the Company
pursuant to the 1934 Act for such period. During the two (2) years prior to the
date hereof, the Company has filed all reports, schedules, forms, statements and
other documents required to be filed by it with the SEC pursuant to the
reporting requirements of 1934 Act (all of the foregoing filed prior to the date
hereof or prior to the date of the Closing, and all exhibits included therein
and financial statements, notes and schedules thereto and documents incorporated
by reference therein being hereinafter referred to as the “SEC Documents”). As
of their respective filing dates, or, if amended or superseded by a subsequent
filing, as of the date of the last such amendment or superseding filing, the SEC
Documents complied in all material respects with the requirements of the 1934
Act and the rules and regulations of the SEC promulgated thereunder applicable
to the SEC Documents, and none of the SEC Documents, at the time they were filed
or, if amended or superseded by a subsequent filing, as of the date of the last
such amendment or superseding filing, with the SEC, contained any untrue
statement of a material fact or omitted to state a material fact required to be
stated therein or necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading. As of
their respective filing dates, or, if amended or superseded by a subsequent
filing, as of the date of the last such amendment or superseding filing, the
financial statements of the Company included in the SEC Documents complied as to
form in all material respects with applicable accounting requirements and the
published rules and regulations of the SEC with respect thereto. Such financial
statements have been prepared in accordance with generally accepted accounting
principles, consistently applied, during the periods involved (except (i) as may
be otherwise indicated in such financial statements or the notes thereto, or
(ii) in the case of unaudited interim statements, to the extent they may exclude
footnotes or may be condensed or summary statements) and fairly present in all
material respects the financial position of the Company as of the dates thereof
and the results of its operations and cash flows for the periods then ended
(subject, in the case of unaudited statements, to normal year-end audit
adjustments).

 



4



 

3.8  Conduct of Business; Regulatory Permits. To the knowledge of the Company,
the Company is not in violation of any term of, or in default under, its
certificate of incorporation, as amended and as in effect on the date hereof, or
any certificate of designation of an outstanding series of stock of the Company
or its by-laws, as amended and as in effect on the date hereof. The Company is
not in violation of any judgment, decree or order or any statute, ordinance,
rule or regulation applicable to the Company, and the Company does not and will
not conduct its business in violation of any of the foregoing, except for
possible violations which could not, individually or in the aggregate,
reasonably be expected to have a material adverse effect on the Company. Except
as set forth in its SEC Filings, the Company possesses all certificates,
authorizations and permits issued by the appropriate federal, state or foreign
regulatory authorities necessary to conduct its business, and the Company has
not received any notice of proceedings relating to the revocation or
modification of any such certificate, authorization or permit.

 

3.9  Absence of Litigation. There is no action, suit, proceeding, inquiry or
investigation before or by the SEC, any court, public board, government agency,
self-regulatory organization or body pending or, to the knowledge of the
Company, threatened against or affecting the Company or any of its subsidiaries
or affiliates, the Securities or any of the Company’s or its subsidiaries’
officers or directors, whether of a civil or criminal nature or otherwise,
which, if adversely determined, would have a material adverse effect on the
Company’s business or financial condition.

 

3.10  Securities Laws. The Company shall timely make all filings and reports
relating to the issuance of the Securities required under applicable securities
laws, including filing any notice of sale of securities required by applicable
law or regulation and complying with any applicable “blue sky” laws of the
states of the United States. The Company shall pay all fees and expenses in
connection with satisfying its obligations under this Section 3.10. The Company
shall not sell, offer for sale or solicit offers to buy or otherwise negotiate
in respect of any “security” (as defined in the Act) that could be integrated
with the issuance of the New Note in a manner that could require the
registration of the New Note under the Act.

 

4. Representations and Warranties of the Holder

 

The Holder hereby represents and warrants to the Company as follows:

 

4.1  Purchase for Own Account. The Holder understands that the Securities have
not been registered under the Act and the Holder is acquiring the Securities for
its own account and not with a view towards, or for resale in connection with,
the public sale or distribution thereof, except pursuant to sales registered or
exempted from registration. The Holder represents that its acquisition of any
Securities under the New Note will be acquired solely for its own account and
beneficial interest for investment and not for sale or with a view to
distribution of the Securities or any part thereof, has no present intention of
selling (in connection with a distribution or otherwise), granting any
participation in, or otherwise distributing the same.

 

4.2  Information and Sophistication. Without lessening or obviating the
representations and warranties of the Company set forth in Section 3, the Holder
hereby: (i) acknowledges that it has received all the information it has
requested from the Company including, but not limited to, the SEC Filings, (ii)
represents that it has had an opportunity to ask questions and receive answers
from the Company regarding the Company, its business and the terms and
conditions of the offering of the Securities and (iii) further represents that
it has such knowledge and experience in financial and business matters that it
is capable of evaluating the merits and risk of this investment.

 



5



 

4.3  Ability to Bear Economic Risk. The Holder acknowledges that investment in
the Securities involves a high degree of risk, and represents that it is able,
without materially impairing its financial condition, to hold the Securities for
an indefinite period of time and to suffer a complete loss of its investment.

 

4.4  Rule 144. The Holder is aware that none of the Securities may be sold
pursuant to Rule 144 adopted under the Act unless certain conditions are met,
including, among other things, the existence of a public market for the shares,
the availability of certain current public information about the Company, the
resale following the required holding period under Rule 144 and the number of
shares being sold during any three month period not exceeding specified
limitations.

 

4.5  Accredited Investor Status. The Holder is an “accredited investor” as such
term is defined in Rule 501 under the Act.

 

4.6  Regulation S. In issuing the Securities, the Company may be relying upon
the “safe harbor” provided by Regulation S and/or on Section 4(a)(2) under the
Act; it is a condition to the availability of the Regulation S “safe harbor”
that the Securities not be offered or sold in the United States or to a U.S.
person until the expiration of a one-year “distribution compliance period” (or a
six-month “distribution compliance period,” if the issuer is a “reporting
issuer,” as defined in Regulation S) following the closing; and notwithstanding
the foregoing, prior to the expiration of the one-year “distribution compliance
period” (or six-month “distribution compliance period,” if the issuer is a
“reporting issuer,” as defined in Regulation S) after the closing (the
“Restricted Period”), the New Note may, subject to any restrictions contained in
the New Note, be offered and sold by the holder thereof only if such offer and
sale is made in compliance with the terms of this Agreement and the New Note,
and either: (a) if the offer or sale is within the United States or to or for
the account of a U.S. person (as such terms are defined in Regulation S), the
securities are offered and sold pursuant to an effective registration statement
or pursuant to Rule 144 under the Act or pursuant to an exemption from the
registration requirements of the Act; or (b) the offer and sale is outside the
United States and to other than a U.S. person. If the Holder is not a United
States person, the Holder hereby represents that the Holder is satisfied as to
the full observance of the laws of the Holder’s jurisdiction applicable to the
Holder in connection with any invitation to subscribe for the Securities,
including (i) the legal requirements within the Holder’s jurisdiction for the
purchase of the New Note, (ii) any foreign exchange restrictions applicable to
such purchase, (iii) any governmental or other consents that may need to be
obtained and (iv) the income tax and other tax consequences, if any, that may be
relevant to the purchase, holding, redemption, sale or transfer of the such
Securities. The Holder’s subscription and payment for, and the Holder’s
continued beneficial ownership of the Securities, will not violate any
applicable securities or other laws of the Holder’s jurisdiction that are
applicable to the Holder.

 

4.7  Rule 506(d). If the Holder beneficially owns twenty percent (20%) or more
of the outstanding voting securities of the Company, calculated in accordance
with Rule 506(d) of Regulation D of the Act, or may designate a director of the
Company, the Holder hereby represents and warrants to the Company that the
Holder has not been convicted of any of the felonies or misdemeanors or been
subject to any of the orders, judgments, decrees or other conditions set forth
in Rule 506(d) of Regulation D of the Act.

 



6



 

4.8 [Intentionally Omitted].

 

4.9  Legends. The Holder understands that any securities issued upon conversion
of the New Note may bear one or all of the following legends:

 

(a)  “THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED
UNDER THE U.S. SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), AND
HAVE BEEN ACQUIRED FOR INVESTMENT AND NOT WITH A VIEW TO, OR IN CONNECTION WITH,
THE SALE OR DISTRIBUTION THEREOF. NO SALE OR DISTRIBUTION OF SUCH SHARES MAY BE
EFFECTED WITHOUT AN EFFECTIVE REGISTRATION STATEMENT RELATED THERETO OR AN
OPINION OF COUNSEL IN A FORM SATISFACTORY TO THE COMPANY OR OTHER EVIDENCE
REASONABLY SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED
UNDER THE SECURITIES ACT.”

 

(b) Any legend set forth in or required by another section of this Agreement or
the New Note.

 

(c) Any legend required by the securities laws of any state or country to the
extent such laws are applicable to the securities represented by the certificate
so legended.

 

4.10  Market Standoff. The Holder agrees not to sell any of the Securities
during a period specified by the representative of the applicable underwriters
(not to exceed one hundred eighty (180) days) following the effective date of
the initial registration statement of the Company filed under the Act, so long
as all officers, directors, and 1% stockholders have executed similar agreements
and are similarly restricted from selling the Company’s stock.

 

4.11 [Intentionally Omitted].

 

4.12. No Conversion. Upon execution of this Agreement until the earlier of (i)
the consummation of the Exchange or (ii) the termination of this Agreement
pursuant to Section 7.1 hereof, the Holder hereby agrees that it shall not
convert any or all of the outstanding balance under the 2019 Note.

 

5. Events of Default; Remedies

 

5.1  Events of Default. Each of the following shall constitute an event of
default (each, an “Event of Default”) under this Agreement and the New Note:

 

(a)  Any default in the payment, when the same becomes due and payable, of
principal under or interest in respect of the New Note, including, but not
limited to, the failure by the Company to pay on the Maturity Date, any and all
unpaid principal, accrued interest and all other amounts owing under this
Agreement and the New Note;

 

(b)  The Company files any petition or action for relief under any bankruptcy,
reorganization, insolvency or moratorium law or any other law for the relief of,
or relating to, debtors, now or hereafter in effect, or makes any general
assignment for the benefit of creditors or takes any corporate action in
furtherance of any of the foregoing;

 



7



 

(c)  An involuntary petition is filed against the Company (unless such petition
is dismissed or discharged within sixty (60) days) under any bankruptcy statute
now or hereafter in effect, or a custodian, receiver, trustee, assignee for the
benefit of creditors (or other similar official) is appointed to take
possession, custody or control of any property of the Company;

 

(d)  The Company’s stockholders (other than the Holder) or board of directors
affirmatively vote to liquidate, dissolve, or wind up the Company or the Company
otherwise ceases to carry on its ongoing business operations;

 

(e)  If (i) a material portion of the Company’s assets is attached, seized,
levied on, or comes into possession of a trustee or receiver and the attachment,
seizure or levy is not removed in thirty (30) days, (ii) the Company is
enjoined, restrained, or prevented by a court order or other order of a
governmental body from conducting its business or (iii) notice of lien, levy, or
assessment is filed against any material portion of the Company’s assets by any
court order or other order of any governmental body and it is not paid within
sixty (60) days after the Company received notice thereof; or

 

(f)  The Company shall fail in any material respect to observe or perform any
covenant, obligation, condition or agreement contained in this Agreement or the
New Note (other than a failure to pay as specified in Section 5.1(a) hereof) and
such failure shall continue for thirty (30) days after the Company’s receipt of
written notice thereof.

 

5.2  Remedies. Upon the occurrence or existence of any Event of Default (other
than an Event of Default referred to in Sections 5.1(b) or 5.1(c) hereof) and at
any time thereafter during the continuance of such Event of Default, the Holder
or any holder of the New Note may, by written notice to the Company, declare all
outstanding obligations payable by the Company under the New Note to be
immediately due and payable without presentment, demand, protest or any other
notice of any kind, all of which are hereby expressly waived, anything contained
herein to the contrary notwithstanding. Upon the occurrence or existence of any
Event of Default described in Sections 5.1(b) or 5.1(c) hereof, immediately and
without notice, all outstanding obligations payable by the Company hereunder
shall automatically become immediately due and payable, without presentment,
demand, protest or any other notice of any kind, all of which are hereby
expressly waived, anything contained herein to the contrary notwithstanding. In
the event of any Event of Default, the Company shall pay all reasonable
attorneys’ fees and costs incurred by the Holder in enforcing and collecting the
New Note and this Agreement. No right or remedy conferred upon or reserved to
the Holder under this Agreement is intended to be exclusive of any other right
or remedy, and every right and remedy shall be cumulative and in addition to
every other right and remedy given hereunder or now and hereafter existing under
applicable law.

 



8



 

6. Conditions to Closing

 

6.1  Conditions to Holder’s Obligations at the Closing. The obligations of the
Holder under this Agreement and the New Note are subject to the fulfillment on
or before the Closing of each of the following conditions, which may be waived
in writing by the Holder:

 

(a)  Representations and Warranties. The representations and warranties of the
Company contained in Section 3 shall be true on and as of the date when made and
as of the Closing Date as though made at that time (except for representations
and warranties that speak as of a specific date, which shall be true and correct
as of such specified date).

 

(b)  Performance. The Company shall have performed and complied with all
agreements, obligations, and conditions contained in this Agreement and the New
Note that are required to be performed or complied with by it on or before the
Closing.

 

(c)  Qualifications. All authorizations, approvals, or permits, if any, of any
governmental authority or regulatory body of the United States or of any state
that are required in connection with the lawful issuance and sale of the New
Note shall be duly obtained and effective as of the Closing.

 

(d)  Proceedings and Documents. All corporate and other proceedings in
connection with the transactions contemplated at the Closing and all documents
incident thereto shall be reasonably satisfactory in form and substance to the
Holder’s counsel, which shall have received all such counterpart original and
certified copies of such documents as it may reasonably request.

 

6.2  Conditions to Company’s Obligations at the Closing. The obligations of the
Company under this Agreement and the New Note are subject to the fulfillment on
or before the Closing of each of the following conditions, which may be waived
in writing by the Company:

 

(a)  Representations and Warranties. The representations and warranties made by
the Holder in Section 4 hereof shall be true and correct on the Closing Date.

 

(b)  Performance. The Holder shall have performed and complied with all
agreements, obligations, and conditions contained in this Agreement that are
required to be performed or complied with by it on or before the Closing.

 

7. Termination

 

7.1  Voluntary Termination. Except as provided in Section 7.2, this Agreement
may be terminated and the Exchange abandoned at any time prior to the Closing
by:

 

(a)  the mutual agreement of the Company and the Holder; or

 

(b)  the Company or the Holder if the Closing Date shall not have occurred by
[●], 2020; provided, however, that the right to terminate this Agreement under
this Section 7.1(b) shall not be available to any party whose action or failure
to act has been a principal cause or resulted in the failure of the Closing to
occur on or before such date and such action or failure constitutes a breach of
this Agreement.

 

7.2  Effect of Termination. In the event of the termination of this Agreement as
provided in Section 7.1, this Agreement shall forthwith become void and there
shall be no liability or obligation hereunder on the part of the Company or the
Holder, or their respective representatives, as applicable; provided, however,
that each party hereto shall remain liable for any willful breaches of this
Agreement, or any certificate or other instruments delivered pursuant to this
Agreement prior to its termination; and provided further, however, that, the
provisions of Section 9 and this Section 7.2 shall remain in full force and
effect and survive any termination of this Agreement pursuant to the terms of
this Section 7.

 



9



 

8. Miscellaneous

 

8.1  Binding Agreement. The terms and conditions of this Agreement shall inure
to the benefit of and be binding upon the respective successors and assigns of
the parties. Nothing in this Agreement, expressed or implied, is intended to
confer upon any third party any rights, remedies, obligations, or liabilities
under or by reason of this Agreement, except as expressly provided in this
Agreement.

 

8.2  Governing Law. This Agreement shall be governed by and construed under the
laws of the State of New York.

 

8.3  Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

 

8.4  Titles and Subtitles. The titles and subtitles used in this Agreement are
used for convenience only and are not to be considered in construing or
interpreting this Agreement.

 

8.5  Notices. All notices required or permitted hereunder shall be in writing
and shall be deemed effectively given: (a) upon personal delivery to the party
to be notified, (b) five (5) days after having been sent by registered or
certified mail, return receipt requested, postage prepaid, or (a) one (1) day
after deposit with a nationally recognized overnight courier, specifying next
day delivery, with written verification of receipt. All communications shall be
sent to the address set forth in this Section 8.5 or at such other address as
the Company or the Holder may designate by ten (10) days advance written notice
to the other party hereto.

 

If to the Holder:

 

Crystal Amber Fund Limited

PO Box 286

Floor 2, Trafalgar Court

Les Banques

St Peter Port

Guernsey

GY1 4LY

 

With a copy (that shall not constitute notice) to:

 

Estera - GG - Crystal Amber Team

CrystalAmberTeam@estera.com

 



10



 

If to the Company:

 

GI DYNAMICS, INC.

320 Congress Street

Floor 3

Boston, MA 02205

Attention: Chief Executive Officer

 

With a copy (that shall not constitute notice) to:

 

Blake Baron, Esq.

Mitchell Silberberg & Knupp LLP

437 Madison Avenue, 25th Floor

New York, New York 10022

Email: bjb@msk.com

 

8.6  Amendment; Modification; Waiver. No amendment, modification or waiver of
any provision of this Agreement or consent to departure therefrom shall be
effective unless in writing and approved by the Company and the Holder.

 

8.7  Entire Agreement. This Agreement and the New Note, including the exhibits
attached hereto and thereto, constitute the full and entire understanding and
agreement between the parties with regard to the subjects hereof and no party
shall be liable or bound to any other party in any manner by any
representations, warranties, covenants and agreements except as specifically set
forth herein and therein.

 



11



 

IN WITNESS WHEREOF, the parties have executed this NOTE EXCHANGE AND WARRANT
CANCELLATION AGREEMENT as of the date first written above.

 

  COMPANY:       GI Dynamics, Inc.

 

  By:                                                 Name:     Title:        

  HOLDER:       Crystal Amber Fund Limited

 



  By:                                                 Name:     Title:        



  Executed by Crystal Amber Asset Management (Guernsey) Ltd as Investment
Manager of Crystal Amber Fund Limited

 

 

 

 

 

 

[Signature Page to Note Exchange and Warrant Cancellation Agreement]

 





 

 

Exhibit A

 

Form of Unsecured Convertible Promissory Note

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 





Exhibit A-1

 

 



THIS UNSECURED CONVERTIBLE PROMISSORY NOTE (THIS “NOTE”) AND THE SECURITIES
ISSUABLE UPON THE CONVERSION HEREOF HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), AND MAY NOT BE SOLD,
TRANSFERRED, ASSIGNED, PLEDGED OR HYPOTHECATED EXCEPT IN ACCORDANCE WITH THE
PROVISIONS OF REGULATION S PROMULGATED UNDER THE SECURITIES ACT, PURSUANT TO
REGISTRATION UNDER THE SECURITIES ACT OR PURSUANT TO AN AVAILABLE EXEMPTION FROM
REGISTRATION. HEDGING TRANSACTIONS INVOLVING THE SECURITIES REPRESENTED HEREBY
MAY NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH THE SECURITIES ACT.

 

THE ISSUER OF THESE SECURITIES MAY REQUIRE AN OPINION OF COUNSEL REASONABLY
SATISFACTORY TO THE ISSUER THAT SUCH OFFER, SALE OR TRANSFER OTHERWISE COMPLIES
WITH THE ACT AND ANY APPLICABLE STATE SECURITIES LAWS OR LAWS OF ANY OTHER
RELEVANT COUNTRY.

 

UNSECURED CONVERTIBLE PROMISSORY NOTE

 

US$[●] [●], 2020   Boston, Massachusetts

 

For Value Received, GI Dynamics, Inc., a Delaware corporation (“Payor”), hereby
promises to pay to the order of Crystal Amber Fund Limited (the “Holder”), an
aggregate principal sum of US$[●] or such greater amount as shall become due,
with interest on the outstanding principal amount at the rate of five percent
(5%) per annum. Interest (i) shall commence on the date hereof and shall be
compounded annually based on a 365-day year, and (ii) shall continue on the
outstanding principal until paid in full or, if permitted by the terms of this
Unsecured Convertible Promissory Note (this “Note”), converted pursuant to
Section 2 below.

 

1.  Payment and Maturity

 

(a) Reference is hereby made to the Note Exchange and Warrant Cancellation
Agreement (the “Exchange Agreement”), dated as of [●], 2020, between Payor and
the Holder. Capitalized terms used herein and not otherwise defined herein shall
have the respective meanings given to them in the Exchange Agreement.

 

(b) If this Note has not already been paid in full or otherwise converted
pursuant to Section 2 below, the entire outstanding principal balance of this
Note and all unpaid accrued interest thereon shall be due and payable on June
30, 2022 (the “Maturity Date”). All payments of interest and principal shall be
in lawful money of the United States of America except as set forth in Section
2(a) hereof. All payments shall be applied first to accrued interest, and
thereafter to principal. If any payments on this Note become due on a Saturday,
Sunday or a public holiday under the laws of the State of New York, such payment
shall be made on the next succeeding business day and such extension of time
shall be included in computing interest in connection with such payment.

 



1



 

(c) Upon the occurrence and during the continuance of any Event of Default, the
principal balance of this Note shall bear interest at the rate of eight percent
(8%) per annum, including after the commencement of, and during the pendency of,
any bankruptcy or other insolvency proceeding.

 

2. Conversion

 

(a) Optional Conversion. The Holder shall have the option (the “Conversion
Option”), but not the obligation, at any time after the date hereof and prior to
the Maturity Date, exercisable upon written notice to Payor, to (a) convert all
(but not less than all) of the then outstanding unpaid principal amount of this
Note together with any interest accrued but unpaid thereon (such principal
amount and interest, the “Outstanding Amount”) into the number of shares of
Common Stock (the “Conversion Shares”) equal to the quotient obtained by
dividing (x) the Outstanding Amount by (y) 200% of the initial purchase price
per share in the Series A Preferred Stock financing with gross proceeds of not
less than US$10 million in the aggregate, pursuant to the terms and subject to
the conditions of the Purchase Agreement (the “Conversion Price”).

 

(b) Fractional Shares; Conversion Price Adjustment. No fractional shares of
Payor’s capital stock will be issued upon conversion of this Note. In lieu of
any fractional share to which the Holder would otherwise be entitled, Payor will
pay to the Holder in cash the amount of the unconverted principal and interest
balance of this Note that would otherwise be converted into such fractional
share. Without limiting any provision hereof, if Payor at any time on or after
the date hereof subdivides (by any stock split, stock dividend, recapitalization
or otherwise) one or more classes of its outstanding shares of Common Stock into
a greater number of shares, the Conversion Price in effect immediately prior to
such subdivision will be proportionately reduced. Without limiting any provision
hereof, if Payor at any time on or after the date hereof combines (by
combination, reverse stock split or otherwise) one or more classes of its
outstanding shares of Common Stock into a smaller number of shares, the
Conversion Price in effect immediately prior to such combination will be
proportionately increased. Any adjustment pursuant to this Section 2(b) shall
become effective immediately after the effective date of such subdivision or
combination.

 

(c) Holder Representations and Warranties; Transfer and Assignment. The
representations and warranties and rights and obligations of transfer and
assignment of Holder that are set forth in Section 4 of the Exchange Agreement
with respect to the Conversion Shares issuable to Holder are hereby made a part
of this Note and incorporated herein by this reference.

 

3. Default; Remedies

 

(a) The occurrence of any Event of Default described in Section 5.1 of the
Exchange Agreement shall be an Event of Default hereunder.

 

(b) Upon the occurrence and during the continuance of any Event of Default
(other than an Event of Default described in Sections 5.1(b) or 5.1(c) of the
Exchange Agreement), all unpaid principal on this Note, accrued and unpaid
interest thereon and all other amounts owing hereunder shall, at the option of
the Holder, and, upon the occurrence of any Event of Default pursuant to
Sections 5.1(b) or 5.1(c) of the Exchange Agreement, automatically, be
immediately due, payable and collectible by Holder pursuant to applicable law.

 



2



 

(c) Upon the occurrence and during the continuance of any Event of Default,
Payor shall pay, on demand, all reasonable attorneys’ fees and court costs
incurred by Holder in enforcing and collecting this Note.

 

4.  Prepayment. Payor may not prepay this Note prior to the Maturity Date
without the consent of the Holder.

 

5.  Waiver; Payment of Fees and Expenses. Payor waives presentment and demand
for payment, notice of dishonor, protest and notice of protest of this Note, and
shall pay all costs of collection when incurred, including, without limitation,
reasonable attorneys’ fees, costs and other expenses. The right to plead any and
all statutes of limitations as a defense to any demands hereunder is hereby
waived to the full extent permitted by law. No delay by the Holder shall
constitute a waiver, election or acquiescence by it.

 

6.  Cumulative Remedies. The Holder’s rights and remedies under this Note and
the Exchange Agreement shall be cumulative. No exercise by the Holder of one
right or remedy shall be deemed an election, and no waiver the by Holder of any
Event of Default shall be deemed a continuing waiver of such Event of Default or
the waiver of any other Event of Default.

 

7. Miscellaneous

 

(a) Governing Law. The terms of this Note shall be construed in accordance with
the laws of the State of New York, as applied to contracts entered into by New
York residents within the State of New York, and to be performed entirely within
the State of New York.

 

(b) Exclusive Jurisdiction. All actions and proceedings arising out of, or
relating to, this Agreement shall be heard and determined in any state or
federal court sitting in the State of New York, County of New York. The
undersigned, by execution and delivery of this Agreement, expressly and
irrevocably (i) consent and submit to the personal jurisdiction of any of such
courts in any such action or proceeding; and (ii) waive any claim or defense in
any such action or proceeding based on any alleged lack of personal
jurisdiction, improper venue or forum non conveniens or any similar basis.

 

(c) Successors and Assigns; Assignment. The terms and conditions of this Note
shall inure to the benefit of and be binding upon the respective successors and
assigns of the parties. Payor may not assign this Note or delegate any of its
obligations hereunder without the written consent of the Holder. The Holder may
assign this Note and its rights hereunder without the consent of Payor, subject
to compliance with Section 4 of the Exchange Agreement.

 

(d) Titles and Subtitles. The titles and subtitles used in this Note are used
for convenience only and are not to be considered in construing or interpreting
this Note.

 

(e) Notices. All notices required or permitted hereunder by the Holder of this
Note to Payor shall be in writing and shall be deemed effectively given: (a)
upon personal delivery to the principal offices of Payor, to the attention of
the Chief Executive Officer, (b) five (5) days after having been sent by
registered or certified mail, return receipt requested, postage prepaid, or (c) 
one (1) day after deposit with a nationally recognized overnight courier,
specifying next day delivery. Any refusal of delivery of a notice by Payor shall
be deemed to have been delivered.

 



3



 

(f) Amendment; Modification; Waiver. No term of this Note may be amended,
modified or waived without the written consent of Payor and the Holder.

 

(g) Counterparts. This Note may be executed in two or more counterparts, each of
which shall be deemed and original, but all of which together shall constitute
one and the same instrument.

 

(h) No Voting Rights. This Note does not carry any voting rights at stockholder
meetings of Payor without first converting the Note.

 

(i) No Participation Rights. The Holder is not by virtue of holding this Note
entitled to participate in any new issue of securities made by Payor to
stockholders.

 

(j) Equal Ranking. The Common Stock issued pursuant to a conversion of this Note
will rank, from the date of issue, equally with the existing shares of Common
Stock, respectively, of Payor in all respects.

 

[Signature page follows]

 



4



 

In Witness Whereof, the parties have executed this Unsecured Convertible
Promissory Note as of the date first written above.

 

  GI Dynamics, Inc.

 

  By:     Name:     Title:  

 

Agreed to and Accepted:

 

Crystal Amber Fund Limited

 

By:     Name:     Title:     Executed by Crystal Amber Asset Management
(Guernsey) Ltd as Investment Manager of Crystal Amber Fund Limited  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Signature Page to Unsecured Promissory Note]

 



 



 

 

 

 

 

 

 

 

 

 

 

 

EXHIBIT I

 

 

 

 

 

FORM OF 2020 STOCK PLAN

 



 

 

 

 

 

 

 

 

 





 

 

GI DYNAMICS, INC.

 

2020 EMPLOYEE, DIRECTOR AND CONSULTANT EQUITY INCENTIVE PLAN

 

1.DEFINITIONS.

 

Unless otherwise specified or unless the context otherwise requires, the
following terms, as used in this GI Dynamics, Inc. 2020 Employee, Director and
Consultant Equity Incentive Plan, have the following meanings:

 

Administrator means the Board of Directors, unless it has delegated power to act
on its behalf to the Committee, in which case the Administrator means the
Committee.

 

Affiliate means a corporation which, for purposes of Section 424 of the Code, is
a parent or subsidiary of the Company, direct or indirect.

 

Agreement means an agreement between the Company and a Participant delivered
pursuant to the Plan and pertaining to a Stock Right, in such form as the
Administrator shall approve.

 

Board of Directors means the Board of Directors of the Company.

 

Cause means, with respect to a Participant (a) dishonesty with respect to the
Company or any Affiliate, (b) insubordination, substantial malfeasance or
non-feasance of duty, (c) unauthorized disclosure of confidential information,
(d) breach by a Participant of any provision of any employment, consulting,
advisory, nondisclosure, non-competition or similar agreement between the
Participant and the Company or any Affiliate, and (e) conduct substantially
prejudicial to the business of the Company or any Affiliate; provided, however,
that any provision in an agreement between a Participant and the Company or an
Affiliate, which contains a conflicting definition of Cause for termination and
which is in effect at the time of such termination, shall supersede this
definition with respect to that Participant. The determination of the
Administrator as to the existence of Cause will be conclusive on the Participant
and the Company.

 

Code means the United States Internal Revenue Code of 1986, as amended including
any successor statute, regulation and guidance thereto.

 

Committee means the committee of the Board of Directors to which the Board of
Directors has delegated power to act under or pursuant to the provisions of the
Plan.

 

Common Stock means shares of the Company’s common stock, $.01 par value per
share.

 

Company means GI Dynamics, Inc., a Delaware corporation.

 





 

 

Consultant means any natural person who is an advisor or consultant that
provides bona fide services to the Company or its Affiliates, provided that such
services are not in connection with the offer or sale of securities in a capital
raising transaction, and do not directly or indirectly promote or maintain a
market for the Company’s or its Affiliates’ securities.

 

Disability or Disabled means permanent and total disability as defined in
Section 22(e)(3) of the Code.

 

Employee means any employee of the Company or of an Affiliate (including,
without limitation, an employee who is also serving as an officer or director of
the Company or of an Affiliate), designated by the Administrator to be eligible
to be granted one or more Stock Rights under the Plan.

 

Exchange Act means the United States Securities Exchange Act of 1934, as
amended.

 

Fair Market Value of a Share of Common Stock means:

 

(1)  If the Common Stock is listed or quoted on a securities exchange or traded
in the over-the-counter market and sales prices are regularly reported for the
Common Stock, the closing price or, if not applicable, the last price of a share
of Common Stock as quoted on that securities exchange constituting the primary
market for the Common Stock, as reported in The Wall Street Journal or such
other source as the Company deems reliable and if such applicable date is not a
trading day, the last market trading day prior to such date;

 

(2) If the Common Stock is not traded on a securities exchange but is traded on
the over-the-counter market, if sales prices are not regularly reported for the
Common Stock for the trading day referred to in clause (1), and if bid and asked
prices for the Common Stock are regularly reported, the mean between the bid and
the asked price for the Common Stock at the close of trading in the
over-the-counter market for the trading day on which Common Stock was traded on
the applicable date and if such applicable date is not a trading day, the last
market trading day prior to such date; and

 

(3) If the Common Stock is neither listed on a securities exchange nor traded in
the over-the-counter market, such value as the Administrator, in good faith,
shall determine.

 

ISO means an option intended to qualify as an incentive stock option under
Section 422 of the Code.

 

Non-Qualified Option means an option which is not intended to qualify as an ISO.
Option means an ISO or Non-Qualified Option granted under the Plan.

 

Participant means an Employee, director or Consultant of the Company or an
Affiliate to whom one or more Stock Rights are granted under the Plan. As used
herein, “Participant” shall include “Participant’s Survivors” where the context
requires.

 



2



 

Plan means this GI Dynamics, Inc. 2020 Employee, Director and Consultant Equity
Incentive Plan.

 

Securities Act means the United States Securities Act of 1933, as amended.

 

Shares means shares of the Common Stock as to which Stock Rights have been or
may be granted under the Plan or any shares of capital stock into which the
Shares are changed or for which they are exchanged within the provisions of
Paragraph 3 of the Plan. The Shares issued under the Plan may be authorized and
unissued shares or shares held by the Company in its treasury, or both.

 

Stock-Based Award means a grant by the Company under the Plan of an equity award
or an equity based award which is not an Option or a Stock Grant.

 

Stock Grant means a grant by the Company of Shares under the Plan.

 

Stock Right means a right to Shares or the value of Shares of the Company
granted pursuant to the Plan -- an ISO, a Non-Qualified Option, a Stock Grant or
a Stock-Based Award.

 

Survivor means a deceased Participant’s legal representatives and/or any person
or persons who acquired the Participant’s rights to a Stock Right by will or by
the laws of descent and distribution.

 

2.PURPOSES OF THE PLAN.

 

The Plan is intended to encourage ownership of Shares by Employees and directors
of and certain Consultants to the Company and its Affiliates in order to attract
and retain such people, to induce them to work for the benefit of the Company or
of an Affiliate and to provide additional incentive for them to promote the
success of the Company or of an Affiliate. The Plan provides for the granting of
ISOs, Non-Qualified Options, Stock Grants and Stock-Based Awards.

 

3.SHARES SUBJECT TO THE PLAN.

 

(a)  The number of Shares which may be issued from time to time pursuant to this
Plan is 41,709,605 shares of Common Stock.

 

(b) [Intentionally Omitted].

 

(c)  If an Option ceases to be “outstanding”, in whole or in part (other than by
exercise), or if the Company shall reacquire (at not more than its original
issuance price) any Shares issued pursuant to a Stock Grant or Stock-Based
Award, or if any Stock Right expires or is forfeited, cancelled, or otherwise
terminated or results in any Shares not being issued, the unissued or reacquired
Shares which were subject to such Stock Right shall again be available for
issuance from time to time pursuant to this Plan. Notwithstanding the foregoing,
if a Stock Right is exercised, in whole or in part, by tender of Shares or if
the Company or an Affiliate’s tax withholding obligation is satisfied by
withholding Shares, the number of Shares deemed to have been issued under the
Plan for purposes of the limitation set forth in Paragraph 3(a) above shall be
the number of Shares that were subject to the Stock Right or portion thereof,
and not the net number of Shares actually issued. However, in the case of ISOs,
the foregoing provisions shall be subject to any limitations under the Code.

 



3



 

4.ADMINISTRATION OF THE PLAN.

 

The Administrator of the Plan will be the Board of Directors, except to the
extent the Board of Directors delegates its authority to the Committee, in which
case the Committee shall be the Administrator. Subject to the provisions of the
Plan, the Administrator is authorized to:

 

(a)  Interpret the provisions of the Plan and all Stock Rights and to make all
rules and determinations which it deems necessary or advisable for the
administration of the Plan;

 

(b)  Determine which Employees, directors and Consultants shall be granted Stock
Rights;

 

(c)  Determine the number of Shares for which a Stock Right or Stock Rights
shall be granted, provided, however, that in no event shall Stock Rights with
respect to more than 5,000,000 Shares be granted to any non-employee member of
the Board of Directors in any fiscal year;

 

(d)  Specify the terms and conditions upon which a Stock Right or Stock Rights
may be granted;

 

(e)  Amend any term or condition of any outstanding Stock Right, including,
without limitation, to increase the exercise price or purchase price or
accelerate the vesting schedule, provided that (i) such term or condition as
amended is permitted by the Plan; (ii) any such amendment shall not impair the
rights of a Participant under any Stock Right previously granted without such
Participant’s consent or in the event of death of the Participant the
Participant’s Survivors; and (iii) any such amendment shall be made only after
the Administrator determines whether such amendment would cause any adverse tax
consequences to the Participant, including, but not limited to, the annual
vesting limitation contained in Section 422(d) of the Code and described in
Paragraph 6(b)(iv) below with respect to ISOs and pursuant to Section 409A of
the Code;

 

(f)  Buy out for a payment in cash or Shares, a Stock Right previously granted
and/or cancel any such Stock Right and grant in substitution therefor other
Stock Rights, covering the same or a different number of Shares and having an
exercise price or purchase price per share which may be lower or higher than the
exercise price or purchase price of the cancelled Stock Right, based on such
terms and conditions as the Administrator shall establish and the Participant
shall accept; and

 

(g)  Adopt any sub-plans applicable to residents of any specified jurisdiction
as it deems necessary or appropriate in order to comply with or take advantage
of any tax or other laws applicable to the Company, any Affiliate or to
Participants or to otherwise facilitate the administration of the Plan, which
sub-plans may include additional restrictions or conditions applicable to Stock
Rights or Shares issuable pursuant to a Stock Right;

 



4



 

provided, however, that all such interpretations, rules, determinations, terms
and conditions shall be made and prescribed in the context of not causing any
adverse tax consequences under Section 409A of the Code and preserving the tax
status under Section 422 of the Code of those Options which are designated as
ISOs. Subject to the foregoing, the interpretation and construction by the
Administrator of any provisions of the Plan or of any Stock Right granted under
it shall be final, unless otherwise determined by the Board of Directors, if the
Administrator is the Committee. In addition, if the Administrator is the
Committee, the Board of Directors may take any action under the Plan that would
otherwise be the responsibility of the Committee.

 

To the extent permitted under applicable law, the Board of Directors or the
Committee may allocate all or any portion of its responsibilities and powers to
any one or more of its members and may delegate to one or more officers of the
Company the power to grant an Award, other than to themselves, under this Plan
to Participantss who are Employees and/or Consultants. The Board of Directors or
the Committee may revoke any such allocation or delegation at any time.
Notwithstanding the foregoing if the Company is subject to Section 16 of the
Exchange Act, only the Board of Directors or the Committee shall be authorized
to grant a Stock Right to any director of the Company or to any “officer” of the
Company as defined by Rule 16a-1 under the Exchange Act.

 

5.ELIGIBILITY FOR PARTICIPATION.

 

The Administrator will, in its sole discretion, name the Participants in the
Plan; provided, however, that each Participant must be an Employee, director or
Consultant of the Company or of an Affiliate at the time a Stock Right is
granted. Notwithstanding the foregoing, the Administrator may authorize the
grant of a Stock Right to a person not then an Employee, director or Consultant
of the Company or of an Affiliate; provided, however, that the actual grant of
such Stock Right shall be conditioned upon such person becoming eligible to
become a Participant at or prior to the time of the execution of the Agreement
evidencing such Stock Right. ISOs may be granted only to Employees who are
deemed to be residents of the United States for tax purposes. Non-Qualified
Options, Stock Grants and Stock-Based Awards may be granted to any Employee,
director or Consultant of the Company or an Affiliate. The granting of any Stock
Right to any individual shall neither entitle that individual to, nor disqualify
him or her from, participation in any other grant of Stock Rights or any grant
under any other benefit plan established by the Company or any Affiliate for
Employees, directors or Consultants.

 

6.TERMS AND CONDITIONS OF OPTIONS.

 

Each Option shall be set forth in writing in an Option Agreement, duly executed
by the Company and, to the extent required by law or requested by the Company,
by the Participant. The Administrator may provide that Options be granted
subject to such terms and conditions, consistent with the terms and conditions
specifically required under this Plan, as the Administrator may deem appropriate
including, without limitation, subsequent approval by the shareholders of the
Company of this Plan or any amendments thereto. The Option Agreements shall be
subject to at least the following terms and conditions:

 

(a)  Non-Qualified Options: Each Option intended to be a Non-Qualified Option
shall be subject to the terms and conditions which the Administrator determines
to be appropriate and in the best interest of the Company, subject to the
following minimum standards for any such Non-Qualified Option:

 

(i)Exercise Price: Each Option Agreement shall state the exercise price (per
share) of the Shares covered by each Option, which exercise price shall be
determined by the Administrator and shall be at least equal to the Fair Market
Value per share of Common Stock on the date of grant of the Option.

 

5



 

(ii)Number of Shares: Each Option Agreement shall state the number of Shares to
which it pertains.

 

(iii)Option Periods: Each Option Agreement shall state the date or dates on
which it first is exercisable and the date after which it may no longer be
exercised, and may provide that the Option rights accrue or become exercisable
in installments over a period of months or years, or upon the occurrence of
certain conditions or the attainment of stated goals or events.

 

(iv)Option Conditions: Exercise of any Option may be conditioned upon the
Participant’s execution of a Share purchase agreement in form satisfactory to
the Administrator providing for certain protections for the Company and its
other shareholders, including requirements that:

 

A.The Participant’s or the Participant’s Survivors’ right to sell or transfer
the Shares may be restricted; and

 

B.The Participant or the Participant’s Survivors may be required to execute
letters of investment intent and must also acknowledge that the Shares will bear
legends noting any applicable restrictions.

 

(v)Term of Option: Each Option shall terminate not more than ten years from the
date of the grant or at such earlier time as the Option Agreement may provide.

 

(b)  ISOs: Each Option intended to be an ISO shall be issued only to an Employee
who is deemed to be a resident of the United States for tax purposes, and shall
be subject to the following terms and conditions, with such additional
restrictions or changes as the Administrator determines are appropriate but not
in conflict with Section 422 of the Code and relevant regulations and rulings of
the Internal Revenue Service:

 

(i)Minimum standards: The ISO shall meet the minimum standards required of
Non-Qualified Options, as described in Paragraph 6(a) above, except clause (i)
and (v) thereunder.

 

(ii)Exercise Price: Immediately before the ISO is granted, if the Participant
owns, directly or by reason of the applicable attribution rules in Section
424(d) of the Code:

 

A.10% or less of the total combined voting power of all classes of stock of the
Company or an Affiliate, the exercise price per share of the Shares covered by
each ISO shall not be less than 100% of the Fair Market Value per share of the
Common Stock on the date of grant of the Option; or

 



6



 

B.More than 10% of the total combined voting power of all classes of stock of
the Company or an Affiliate, the exercise price per share of the Shares covered
by each ISO shall not be less than 110% of the Fair Market Value per share of
the Common Stock on the date of grant of the Option.

 

(iii)Term of Option: For Participants who own:

 

A.10% or less of the total combined voting power of all classes of stock of the
Company or an Affiliate, each ISO shall terminate not more than ten years from
the date of the grant or at such earlier time as the Option Agreement may
provide; or

 

B.More than 10% of the total combined voting power of all classes of stock of
the Company or an Affiliate, each ISO shall terminate not more than five years
from the date of the grant or at such earlier time as the Option Agreement may
provide.

 

(iv)Limitation on Yearly Exercise: The Option Agreements shall restrict the
amount of ISOs which may become exercisable in any calendar year (under this or
any other ISO plan of the Company or an Affiliate) so that the aggregate Fair
Market Value (determined on the date each ISO is granted) of the stock with
respect to which ISOs are exercisable for the first time by the Participant in
any calendar year does not exceed $100,000.

 

(v)Aggregate Limitation. No more than 41,709,605 Shares shall be issued pursuant
to the exercise of ISOs.

 

7.TERMS AND CONDITIONS OF STOCK GRANTS.

 

Each Stock Grant to a Participant shall state the principal terms in an
Agreement duly executed by the Company and, to the extent required by law or
requested by the Company, by the Participant. The Agreement shall be in a form
approved by the Administrator and shall contain terms and conditions which the
Administrator determines to be appropriate and in the best interest of the
Company, subject to the following minimum standards:

 

(a)  Each Agreement shall state the purchase price per share, if any, of the
Shares covered by each Stock Grant, which purchase price shall be determined by
the Administrator but shall not be less than the minimum consideration required
by the Delaware General Corporation Law, if any, on the date of the grant of the
Stock Grant;

 

(b) Each Agreement shall state the number of Shares to which the Stock Grant
pertains; and

 

(c) Each Agreement shall include the terms of any right of the Company to
restrict or reacquire the Shares subject to the Stock Grant, including the time
and events upon which such rights shall accrue and the purchase price therefor,
if any.

 



7



 

8.TERMS AND CONDITIONS OF OTHER STOCK-BASED AWARDS.

 

The Administrator shall have the right to grant other Stock-Based Awards based
upon the Common Stock having such terms and conditions as the Administrator may
determine, including, without limitation, the grant of Shares based upon certain
conditions, the grant of securities convertible into Shares and the grant of
stock appreciation rights, phantom stock awards or stock units. The principal
terms of each Stock-Based Award shall be set forth in an Agreement, duly
executed by the Company and, to the extent required by law or requested by the
Company, by the Participant. The Agreement shall be in a form approved by the
Administrator and shall contain terms and conditions which the Administrator
determines to be appropriate and in the best interest of the Company.

 

The Company intends that the Plan and any Stock-Based Awards granted hereunder
be exempt from the application of Section 409A of the Code or meet the
requirements of paragraphs (2), (3) and (4) of subsection (a) of Section 409A of
the Code, to the extent applicable, and be operated in accordance with Section
409A of the Code so that any compensation deferred under any Stock-Based Award
(and applicable investment earnings) shall not be included in income under
Section 409A of the Code. Any ambiguities in the Plan shall be construed to
effect the intent as described in this Paragraph 8.

 

9.EXERCISE OF OPTIONS AND ISSUE OF SHARES.

 

An Option (or any part or installment thereof) shall be exercised by giving
written notice to the Company or its designee (in a form acceptable to the
Administrator, which may include electronic notice), together with provision for
payment of the aggregate exercise price in accordance with this Paragraph for
the Shares as to which the Option is being exercised, and upon compliance with
any other condition(s) set forth in the Option Agreement. Such notice shall be
signed by the person exercising the Option (which signature may be provided
electronically in a form acceptable to the Administrator), shall state the
number of Shares with respect to which the Option is being exercised and shall
contain any representation required by the Plan or the Option Agreement. Payment
of the exercise price for the Shares as to which such Option is being exercised
shall be made (a) in United States dollars in cash or by check, or (b) at the
discretion of the Administrator, through delivery of shares of Common Stock held
for at least six months (if required to avoid negative accounting treatment)
having a Fair Market Value equal as of the date of the exercise to the aggregate
cash exercise price for the number of Shares as to which the Option is being
exercised, or (c) at the discretion of the Administrator, by having the Company
retain from the Shares otherwise issuable upon exercise of the Option, a number
of Shares having a Fair Market Value equal as of the date of exercise to the
aggregate exercise price for the number of Shares as to which the Option is
being exercised, or (d) at the discretion of the Administrator, (after
consideration of applicable securities, tax and accounting implications), by
delivery of the grantee’s personal recourse note bearing interest payable not
less than annually at no less than 100% of the applicable Federal rate, as
defined in Section 1274(d) of the Code, or (e) at the discretion of the
Administrator, in accordance with a cashless exercise program established with a
securities brokerage firm, and approved by the Administrator, or (f) at the
discretion of the Administrator, by any combination of (a), (b), (c), (d) and
(e) above or (g) at the discretion of the Administrator, by payment of such
other lawful consideration as the Administrator may determine. Notwithstanding
the foregoing, the Administrator shall accept only such payment on exercise of
an ISO as is permitted by Section 422 of the Code.

 



8



 

The Company shall then reasonably promptly deliver the Shares as to which such
Option was exercised to the Participant (or to the Participant’s Survivors, as
the case may be). In determining what constitutes “reasonably promptly,” it is
expressly understood that the issuance and delivery of the Shares may be delayed
by the Company in order to comply with any law or regulation (including, without
limitation, state securities or “blue sky” laws) which requires the Company to
take any action with respect to the Shares prior to their issuance. The Shares
shall, upon delivery, be fully paid, non-assessable Shares.

 

10.PAYMENT IN CONNECTION WITH THE ISSUANCE OF STOCK GRANTS AND STOCK-BASED
AWARDS AND ISSUE OF SHARES.

 

Any Stock Grant or Stock-Based Award requiring payment of a purchase price for
the Shares as to which such Stock Grant or Stock-Based Award is being granted
shall be made (a) in United States dollars (or in such other currency as the
Administrator may determine)in cash or by check, or (b) at the discretion of the
Administrator, through delivery of shares of Common Stock held for at least six
months (if required to avoid negative accounting treatment) and having a Fair
Market Value equal as of the date of payment to the purchase price of the Stock
Grant or Stock-Based Award, or (c) at the discretion of the Administrator, by
any combination of (a) and (b) above; or (d) at the discretion of the
Administrator, by payment of such other lawful consideration as the
Administrator may determine.

 

The Company shall when required by the applicable Agreement, reasonably promptly
deliver the Shares as to which such Stock Grant or Stock-Based Award was made to
the Participant (or to the Participant’s Survivors, as the case may be), subject
to any escrow provision set forth in the applicable Agreement. In determining
what constitutes “reasonably promptly,” it is expressly understood that the
issuance and delivery of the Shares may be delayed by the Company in order to
comply with any law or regulation (including, without limitation, state
securities or “blue sky” laws) which requires the Company to take any action
with respect to the Shares prior to their issuance.

 

11.RIGHTS AS A SHAREHOLDER.

 

No Participant to whom a Stock Right has been granted shall have rights as a
shareholder with respect to any Shares covered by such Stock Right except after
due exercise of an Option or issuance of Shares as set forth in any Agreement,
tender of the aggregate exercise or purchase price, if any, for the Shares being
purchased and registration of the Shares in the Company’s share register in the
name of the Participant.

 

12.ASSIGNABILITY AND TRANSFERABILITY OF STOCK RIGHTS.

 

By its terms, a Stock Right granted to a Participant shall not be transferable
by the Participant other than (i) by will or by the laws of descent and
distribution, or (ii) as approved by the Administrator in its discretion and set
forth in the applicable Agreement provided that no Stock Right may be
transferred by a Participant for value. Notwithstanding the foregoing, an ISO
transferred except in compliance with clause (i) above shall no longer qualify
as an ISO.

 

The designation of a beneficiary of a Stock Right by a Participant, with the
prior approval of the Administrator and in such form as the Administrator shall
prescribe, shall not be deemed a transfer prohibited by this Paragraph. Except
as provided above during the Participant’s lifetime a Stock Right shall only be
exercisable by or issued to such Participant (or his or her legal
representative) and shall not be assigned, pledged or hypothecated in any way
(whether by operation of law or otherwise) and shall not be subject to
execution, attachment or similar process. Any attempted transfer, assignment,
pledge, hypothecation or other disposition of any Stock Right or of any rights
granted thereunder contrary to the provisions of this Plan, or the levy of any
attachment or similar process upon a Stock Right, shall be null and void.

 



9



 

13.EFFECT ON OPTIONS OF TERMINATION OF SERVICE OTHER THAN FOR CAUSE OR DEATH OR
DISABILITY.

 

Except as otherwise provided in a Participant’s Option Agreement, in the event
of a termination of service (whether as an Employee, director or Consultant)
with the Company or an Affiliate before the Participant has exercised an Option,
the following rules apply:

 

(a)  A Participant who ceases to be an Employee, director or Consultant of the
Company or of an Affiliate (for any reason other than termination for Cause,
Disability, or death for which events there are special rules in Paragraphs 14,
15, and 16, respectively), may exercise any Option granted to him or her to the
extent that the Option is exercisable on the date of such termination of
service, but only within such term as the Administrator has designated in a
Participant’s Option Agreement.

 

(b)  Except as provided in Subparagraph (c) below, or Paragraph 15 or 16, in no
event may an Option intended to be an ISO, be exercised later than three months
after the Participant’s termination of employment.

 

(c)  The provisions of this Paragraph, and not the provisions of Paragraph 15 or
16, shall apply to a Participant who subsequently becomes Disabled or dies after
the termination of employment, director status or consultancy; provided,
however, in the case of a Participant’s Disability or death within three months
after the termination of employment, director status or consultancy, the
Participant or the Participant’s Survivors may exercise the Option within one
year after the date of the Participant’s termination of service, but in no event
after the date of expiration of the term of the Option.

 

(d)  Notwithstanding anything herein to the contrary, if subsequent to a
Participant’s termination of employment, termination of director status or
termination of consultancy, but prior to the exercise of an Option, the
Administrator determines that, either prior or subsequent to the Participant’s
termination, the Participant engaged in conduct which would constitute Cause,
then such Participant shall forthwith cease to have any right to exercise any
Option.

 

(e)  A Participant to whom an Option has been granted under the Plan who is
absent from the Company or an Affiliate because of temporary disability (any
disability other than a Disability as defined in Paragraph 1 hereof), or who is
on leave of absence for any purpose, shall not, during the period of any such
absence, be deemed, by virtue of such absence alone, to have terminated such
Participant’s employment, director status or consultancy with the Company or
with an Affiliate, except as the Administrator may otherwise expressly provide;
provided, however, that, for ISOs, any leave of absence granted by the
Administrator of greater than ninety days, unless pursuant to a contract or
statute that guarantees the right to reemployment, shall cause such ISO to
become a Non-Qualified Option on the 181st day following such leave of absence.

 

(f)  Except as required by law or as set forth in a Participant’s Option
Agreement, Options granted under the Plan shall not be affected by any change of
a Participant’s status within or among the Company and any Affiliates, so long
as the Participant continues to be an Employee, director or Consultant of the
Company or any Affiliate.

 

14.EFFECT ON OPTIONS OF TERMINATION OF SERVICE FOR CAUSE.

 

Except as otherwise provided in a Participant’s Option Agreement, the following
rules apply if the Participant’s service (whether as an Employee, director or
Consultant) with the Company or an Affiliate is terminated for Cause prior to
the time that all his or her outstanding Options have been exercised:

 

(a)  All outstanding and unexercised Options as of the time the Participant is
notified his or her service is terminated for Cause will immediately be
forfeited.

 

(b)  Cause is not limited to events which have occurred prior to a Participant’s
termination of service, nor is it necessary that the Administrator’s finding of
Cause occur prior to termination. If the Administrator determines, subsequent to
a Participant’s termination of service but prior to the exercise of an Option,
that either prior or subsequent to the Participant’s termination the Participant
engaged in conduct which would constitute Cause, then the right to exercise any
Option is forfeited.

 

15.EFFECT ON OPTIONS OF TERMINATION OF SERVICE FOR DISABILITY.

 

Except as otherwise provided in a Participant’s Option Agreement:

 

(a)  A Participant who ceases to be an Employee, director or Consultant of the
Company or of an Affiliate by reason of Disability may exercise any Option
granted to such Participant:

 

(i)To the extent that the Option has become exercisable but has not been
exercised on the date of the Participant’s termination of service due to
Disability; and

 

(ii)In the event rights to exercise the Option accrue periodically, to the
extent of a pro rata portion through the date of the Participant’s termination
of service due to Disability of any additional vesting rights that would have
accrued on the next vesting date had the Participant not become Disabled. The
proration shall be based upon the number of days accrued in the current vesting
period prior to the date of the Participant’s termination of service due to
Disability.

 



10



 

(b)  A Disabled Participant may exercise the Option only within the period
ending one year after the date of the Participant’s termination of service due
to Disability, notwithstanding that the Participant might have been able to
exercise the Option as to some or all of the Shares on a later date if the
Participant had not been terminated due to Disability and had continued to be an
Employee, director or Consultant or, if earlier, within the originally
prescribed term of the Option.

 

(c)  The Administrator shall make the determination both of whether Disability
has occurred and the date of its occurrence (unless a procedure for such
determination is set forth in another agreement between the Company and such
Participant, in which case such procedure shall be used for such determination).
If requested, the Participant shall be examined by a physician selected or
approved by the Administrator, the cost of which examination shall be paid for
by the Company.

 

16.EFFECT ON OPTIONS OF DEATH WHILE AN EMPLOYEE, DIRECTOR OR CONSULTANT.

 

Except as otherwise provided in a Participant’s Option Agreement:

 

(a)  In the event of the death of a Participant while the Participant is an
Employee, director or Consultant of the Company or of an Affiliate, such Option
may be exercised by the Participant’s Survivors:

 

(i)To the extent that the Option has become exercisable but has not been
exercised on the date of death; and

 

(ii)In the event rights to exercise the Option accrue periodically, to the
extent of a pro rata portion through the date of death of any additional vesting
rights that would have accrued on the next vesting date had the Participant not
died. The proration shall be based upon the number of days accrued in the
current vesting period prior to the Participant’s date of death.

 

(b)  If the Participant’s Survivors wish to exercise the Option, they must take
all necessary steps to exercise the Option within one year after the date of
death of such Participant, notwithstanding that the decedent might have been
able to exercise the Option as to some or all of the Shares on a later date if
he or she had not died and had continued to be an Employee, director or
Consultant or, if earlier, within the originally prescribed term of the Option.

 

17.EFFECT OF TERMINATION OF SERVICE ON STOCK GRANTS AND STOCK-BASED AWARDS.

 

In the event of a termination of service (whether as an Employee, director or
Consultant) with the Company or an Affiliate for any reason before the
Participant has accepted a Stock Grant or a Stock-Based Award and paid the
purchase price, if required, such grant shall terminate.

 

For purposes of this Paragraph 17 and Paragraph 18 below, a Participant to whom
a Stock Grant has been issued under the Plan who is absent from work with the
Company or with an Affiliate because of temporary disability (any disability
other than a Disability as defined in Paragraph 1 hereof), or who is on leave of
absence for any purpose, shall not, during the period of any such absence, be
deemed, by virtue of such absence alone, to have terminated such Participant’s
employment, director status or consultancy with the Company or with an
Affiliate, except as the Administrator may otherwise expressly provide.

 



11



 

In addition, for purposes of this Paragraph 17 and Paragraph 18 below, any
change of employment or other service within or among the Company and any
Affiliates shall not be treated as a termination of employment, director status
or consultancy so long as the Participant continues to be an Employee, director
or Consultant of the Company or any Affiliate.

 

18.EFFECT ON STOCK GRANTS OF TERMINATION OF SERVICE OTHER THAN FOR CAUSE OR
DEATH OR DISABILITY.

 

Except as otherwise provided in a Participant’s Stock Grant Agreement, in the
event of a termination of service (whether as an Employee, director or
Consultant), other than termination for Cause, Disability, or death for which
events there are special rules in Paragraphs 19, 20, and 21, respectively,
before all forfeiture provisions or Company rights of repurchase shall have
lapsed, then the Company shall have the right to cancel or repurchase that
number of Shares subject to a Stock Grant as to which the Company’s forfeiture
or repurchase rights have not lapsed.

 

19.EFFECT ON STOCK GRANTS OF TERMINATION OF SERVICE FOR CAUSE.

 

Except as otherwise provided in a Participant’s Stock Grant Agreement, the
following rules apply if the Participant’s service (whether as an Employee,
director or Consultant) with the Company or an Affiliate is terminated for
Cause:

 

(a)  All Shares subject to any Stock Grant that remain subject to forfeiture
provisions or as to which the Company shall have a repurchase right shall be
immediately forfeited to the Company as of the time the Participant is notified
his or her service is terminated for Cause.

 

(b)  Cause is not limited to events which have occurred prior to a Participant’s
termination of service, nor is it necessary that the Administrator’s finding of
Cause occur prior to termination. If the Administrator determines, subsequent to
a Participant’s termination of service, that either prior or subsequent to the
Participant’s termination the Participant engaged in conduct which would
constitute Cause, then all Shares subject to any Stock Grant that remained
subject to forfeiture provisions or as to which the Company had a repurchase
right on the date of termination shall be immediately forfeited to the Company.

 

20.EFFECT ON STOCK GRANTS OF TERMINATION OF SERVICE FOR DISABILITY.

 

Except as otherwise provided in a Participant’s Stock Grant Agreement, the
following rules apply if a Participant ceases to be an Employee, director or
Consultant of the Company or of an Affiliate by reason of Disability: to the
extent the forfeiture provisions or the Company’s rights of repurchase have not
lapsed on the date of Disability, they shall be exercisable; provided, however,
that in the event such forfeiture provisions or rights of repurchase lapse
periodically, such provisions or rights shall lapse to the extent of a pro rata
portion of the Shares subject to such Stock Grant through the date of Disability
as would have lapsed had the Participant not become Disabled. The proration
shall be based upon the number of days accrued prior to the date of Disability.

 



12



 

The Administrator shall make the determination both as to whether Disability has
occurred and the date of its occurrence (unless a procedure for such
determination is set forth in another agreement between the Company and such
Participant, in which case such procedure shall be used for such determination).
If requested, the Participant shall be examined by a physician selected or
approved by the Administrator, the cost of which examination shall be paid for
by the Company.

 

21.EFFECT ON STOCK GRANTS OF DEATH WHILE AN EMPLOYEE, DIRECTOR OR CONSULTANT.

 

Except as otherwise provided in a Participant’s Stock Grant Agreement, the
following rules apply in the event of the death of a Participant while the
Participant is an Employee, director or Consultant of the Company or of an
Affiliate: to the extent the forfeiture provisions or the Company’s rights of
repurchase have not lapsed on the date of death, they shall be exercisable;
provided, however, that in the event such forfeiture provisions or rights of
repurchase lapse periodically, such provisions or rights shall lapse to the
extent of a pro rata portion of the Shares subject to such Stock Grant through
the date of death as would have lapsed had the Participant not died. The
proration shall be based upon the number of days accrued prior to the
Participant’s date of death.

 

22.PURCHASE FOR INVESTMENT.

 

Unless the offering and sale of the Shares shall have been effectively
registered under the Securities Act, the Company shall be under no obligation to
issue Shares under the Plan unless and until the following conditions have been
fulfilled:

 

(a)  The person who receives a Stock Right shall warrant to the Company, prior
to the receipt of Shares, that such person is acquiring such Shares for his or
her own account, for investment, and not with a view to, or for sale in
connection with, the distribution of any such Shares, in which event the person
acquiring such Shares shall be bound by the provisions of the following legend
(or a legend in substantially similar form) which shall be endorsed upon the
certificate evidencing the Shares issued pursuant to such exercise or such
grant:

 

“The shares represented by this certificate have been taken for investment and
they may not be sold or otherwise transferred by any person, including a
pledgee, unless (1) either (a) a Registration Statement with respect to such
shares shall be effective under the Securities Act of 1933, as amended, or (b)
the Company shall have received an opinion of counsel satisfactory to it that an
exemption from registration under such Act is then available, and (2) there
shall have been compliance with all applicable state securities laws.”

 

(b)  At the discretion of the Administrator, the Company shall have received an
opinion of its counsel that the Shares may be issued in compliance with the
Securities Act without registration thereunder.

 



13



 

23.DISSOLUTION OR LIQUIDATION OF THE COMPANY.

 

Upon the dissolution or liquidation of the Company, all Options granted under
this Plan which as of such date shall not have been exercised and all Stock
Grants and Stock-Based Awards which have not been accepted, to the extent
required under the applicable Agreement, will terminate and become null and
void; provided, however, that if the rights of a Participant or a Participant’s
Survivors have not otherwise terminated and expired, the Participant or the
Participant’s Survivors will have the right immediately prior to such
dissolution or liquidation to exercise or accept any Stock Right to the extent
that the Stock Right is exercisable or subject to acceptance as of the date
immediately prior to such dissolution or liquidation. Upon the dissolution or
liquidation of the Company, any outstanding Stock-Based Awards shall immediately
terminate unless otherwise determined by the Administrator or specifically
provided in the applicable Agreement.

 

24.ADJUSTMENTS.

 

Subject to the requirements imposed on the Company under the rules of any
securities exchange, upon the occurrence of any of the following events, a
Participant’s rights with respect to any Stock Right granted to him or her
hereunder shall be adjusted as hereinafter provided, unless otherwise
specifically provided in a Participant’s Agreement:

 

(a)  Stock Dividends and Stock Splits. If (i) the shares of Common Stock shall
be subdivided or combined into a greater or smaller number of shares or if the
Company shall issue any shares of Common Stock as a stock dividend on its
outstanding Common Stock, or (ii) additional shares or new or different shares
or other securities of the Company or other non-cash assets are distributed with
respect to such shares of Common Stock, each Stock Right and the number of
shares of Common Stock deliverable thereunder shall be appropriately increased
or decreased proportionately, and appropriate adjustments shall be made
including, in the exercise or purchase price per share, to reflect such events.
The number of Shares subject to the limitations in Paragraph 3(a) and 4(c) shall
also be proportionately adjusted upon the occurrence of such events.

 

(b)  Corporate Transactions. If the Company is to be consolidated with or
acquired by another entity in a merger, consolidation, or sale of all or
substantially all of the Company’s assets other than a transaction to merely
change the state of incorporation (a “Corporate Transaction”), the Administrator
or the board of directors of any entity assuming the obligations of the Company
hereunder (the “Successor Board”), shall, as to outstanding Options, either (i)
make appropriate provision for the continuation of such Options by substituting
on an equitable basis for the Shares then subject to such Options either the
consideration payable with respect to the outstanding shares of Common Stock in
connection with the Corporate Transaction or securities of any successor or
acquiring entity; or (ii) upon written notice to the Participants, provide that
such Options must be exercised (either (A) to the extent then exercisable or,
(B) at the discretion of the Administrator, any such Options being made
partially or fully exercisable for purposes of this Subparagraph), within a
specified number of days of the date of such notice, at the end of which period
such Options which have not been exercised shall terminate; or (iii) terminate
such Options in exchange for payment of an amount equal to the consideration
payable upon consummation of such Corporate Transaction to a holder of the
number of shares of Common Stock into which such Option would have been
exercisable (either (A) to the extent then exercisable or, (B) at the discretion
of the Administrator, any such Options being made partially or fully exercisable
for purposes of this Subparagraph) less the aggregate exercise price thereof.
For purposes of determining the payments to be made pursuant to Subclause (iii)
above, in the case of a Corporate Transaction the consideration for which, in
whole or in part, is other than cash, the consideration other than cash shall be
valued at the fair value thereof as determined in good faith by the Board of
Directors.

 



14



 

With respect to outstanding Stock Grants, the Administrator or the Successor
Board, shall make appropriate provision for the continuation of such Stock
Grants on the same terms and conditions by substituting on an equitable basis
for the Shares then subject to such Stock Grants either the consideration
payable with respect to the outstanding Shares of Common Stock in connection
with the Corporate Transaction or securities of any successor or acquiring
entity. In lieu of the foregoing, in connection with any Corporate Transaction,
the Administrator may provide that, upon consummation of the Corporate
Transaction, each outstanding Stock Grant shall be terminated in exchange for
payment of an amount equal to the consideration payable upon consummation of
such Corporate Transaction to a holder of the number of shares of Common Stock
comprising such Stock Grant (to the extent such Stock Grant is no longer subject
to any forfeiture or repurchase rights then in effect or, at the discretion of
the Administrator, all forfeiture and repurchase rights being waived upon such
Corporate Transaction).

 

In taking any of the actions permitted under this Paragraph 24(b), the
Administrator shall not be obligated by the Plan to treat all Stock Rights, all
Stock Rights held by a Participant, or all Stock Rights of the same type,
identically.

 

(c)  Recapitalization or Reorganization. In the event of a recapitalization or
reorganization of the Company other than a Corporate Transaction pursuant to
which securities of the Company or of another corporation are issued with
respect to the outstanding shares of Common Stock, a Participant upon exercising
an Option or accepting a Stock Grant after the recapitalization or
reorganization shall be entitled to receive for the price paid upon such
exercise or acceptance if any, the number of replacement securities which would
have been received if such Option had been exercised or Stock Grant accepted
prior to such recapitalization or reorganization.

 

(d)  Adjustments to Stock-Based Awards. Upon the happening of any of the events
described in Subparagraphs (a), (b) or (c) above, any outstanding Stock-Based
Award shall be appropriately adjusted to reflect the events described in such
Subparagraphs. The Administrator or the Successor Board shall determine the
specific adjustments to be made under this Paragraph 25, including, but not
limited to the effect of any, Corporate Transaction and, subject to Paragraph 5,
its determination shall be conclusive.

 

(e)  Modification of Options. Notwithstanding the foregoing, any adjustments
made pursuant to Subparagraph (a), (b) or (c) above with respect to Options
shall be made only after the Administrator determines whether such adjustments
would (i) constitute a “modification” of any ISOs (as that term is defined in
Section 424(h) of the Code) or (ii) cause any adverse tax consequences for the
holders of Options, including, but not limited to, pursuant to Section 409A of
the Code. If the Administrator determines that such adjustments made with
respect to Options would constitute a modification or other adverse tax
consequence, it may refrain from making such adjustments, unless the holder of
an Option specifically agrees in writing that such adjustment be made and such
writing indicates that the holder has full knowledge of the consequences of such
“modification” on his or her income tax treatment with respect to the Option.
This paragraph shall not apply to the acceleration of the vesting of any ISO
that would cause any portion of the ISO to violate the annual vesting limitation
contained in Section 422(d) of the Code, as described in Paragraph 6(b)(iv).

 



15



 

25.ISSUANCES OF SECURITIES.

 

Except as expressly provided herein, no issuance by the Company of shares of
stock of any class, or securities convertible into shares of stock of any class,
shall affect, and no adjustment by reason thereof shall be made with respect to,
the number or price of shares subject to Stock Rights. Except as expressly
provided herein, no adjustments shall be made for dividends paid in cash or in
property (including without limitation, securities) of the Company prior to any
issuance of Shares pursuant to a Stock Right.

 

26.FRACTIONAL SHARES.

 

No fractional shares shall be issued under the Plan and the person exercising a
Stock Right shall receive from the Company cash in lieu of such fractional
shares equal to the Fair Market Value thereof.

 

27.CONVERSION OF ISOS INTO NON-QUALIFIED OPTIONS; TERMINATION OF ISOS.

 

The Administrator, at the written request of any Participant, may in its
discretion take such actions as may be necessary to convert such Participant’s
ISOs (or any portions thereof) that have not been exercised on the date of
conversion into Non-Qualified Options at any time prior to the expiration of
such ISOs, regardless of whether the Participant is an Employee of the Company
or an Affiliate at the time of such conversion. At the time of such conversion,
the Administrator (with the consent of the Participant) may impose such
conditions on the exercise of the resulting Non-Qualified Options as the
Administrator in its discretion may determine, provided that such conditions
shall not be inconsistent with this Plan. Nothing in the Plan shall be deemed to
give any Participant the right to have such Participant’s ISOs converted into
Non-Qualified Options, and no such conversion shall occur until and unless the
Administrator takes appropriate action. The Administrator, with the consent of
the Participant, may also terminate any portion of any ISO that has not been
exercised at the time of such conversion.

 

28.WITHHOLDING.

 

In the event that any federal, state, or local income taxes, employment taxes,
Federal Insurance Contributions Act (“F.I.C.A.”) withholdings or other amounts
are required by applicable law or governmental regulation to be withheld from
the Participant’s salary, wages or other remuneration in connection with the
issuance of a Stock Right or Shares under the Plan or for any other reason
required by law, the Company may withhold from the Participant’s compensation,
if any, or may require that the Participant advance in cash to the Company, or
to any Affiliate of the Company which employs or employed the Participant, the
statutory minimum amount of such withholdings unless a different withholding
arrangement, including the use of shares of the Company’s Common Stock or a
promissory note, is authorized by the Administrator (and permitted by law). For
purposes hereof, the fair market value of the shares withheld for purposes of
payroll withholding shall be determined in the manner set forth under the
definition of Fair Market Value provided in Paragraph 1 above, as of the most
recent practicable date prior to the date of exercise. If the Fair Market Value
of the shares withheld is less than the amount of payroll withholdings required,
the Participant may be required to advance the difference in cash to the Company
or the Affiliate employer. The Administrator in its discretion may condition the
exercise of an Option for less than the then Fair Market Value on the
Participant’s payment of such additional withholding.

 



16



 

29.NOTICE TO COMPANY OF DISQUALIFYING DISPOSITION.

 

Each Employee who receives an ISO must agree to notify the Company in writing
immediately after the Employee makes a Disqualifying Disposition of any Shares
acquired pursuant to the exercise of an ISO. A Disqualifying Disposition is
defined in Section 424(c) of the Code and includes any disposition (including
any sale or gift) of such Shares before the later of (a) two years after the
date the Employee was granted the ISO, or (b) one year after the date the
Employee acquired Shares by exercising the ISO, except as otherwise provided in
Section 424(c) of the Code. If the Employee has died before such Shares are
sold, these holding period requirements do not apply and no Disqualifying
Disposition can occur thereafter.

 

30.TERMINATION OF THE PLAN.

 

The Plan will terminate on _______, 2030, the date which is ten years from the
earlier of the date of its adoption by the Board of Directors and the date of
its approval by the shareholders of the Company. The Plan may be terminated at
an earlier date by vote of the shareholders or the Board of Directors of the
Company; provided, however, that any such earlier termination shall not affect
any Agreements executed prior to the effective date of such termination.
Termination of the Plan shall not affect any Stock Rights theretofore granted.

 

31.AMENDMENT OF THE PLAN AND AGREEMENTS.

 

The Plan may be amended by the shareholders of the Company. The Plan may also be
amended by the Administrator, including, without limitation, to the extent
necessary to qualify any or all outstanding Stock Rights granted under the Plan
or Stock Rights to be granted under the Plan for favorable federal income tax
treatment as may be afforded incentive stock options under Section 422 of the
Code (including deferral of taxation upon exercise), and to the extent necessary
to qualify the Shares issuable under the Plan for listing on any national
securities exchange or quotation in any national automated quotation system of
securities dealers. Any amendment approved by the Administrator which the
Administrator determines is of a scope that requires shareholder approval shall
be subject to obtaining such shareholder approval. Any modification or amendment
of the Plan shall not, without the consent of a Participant, adversely affect
his or her rights under a Stock Right previously granted to him or her. With the
consent of the Participant affected, the Administrator may amend outstanding
Agreements in a manner which may be adverse to the Participant but which is not
inconsistent with the Plan. In the discretion of the Administrator, outstanding
Agreements may be amended by the Administrator in a manner which is not adverse
to the Participant.

 

32.EMPLOYMENT OR OTHER RELATIONSHIP.

 

Nothing in this Plan or any Agreement shall be deemed to prevent the Company or
an Affiliate from terminating the employment, consultancy or director status of
a Participant, nor to prevent a Participant from terminating his or her own
employment, consultancy or director status or to give any Participant a right to
be retained in employment or other service by the Company or any Affiliate for
any period of time.

 

33.GOVERNING LAW.

 

This Plan shall be construed and enforced in accordance with the law of the
State of Delaware.

 

* * * * *

 

Originally adopted by the Board of Directors on _____________, 2020

 

Originally adopted by the stockholders on ____________, 2020

 

 

 

17



 